--------------------------------------------------------------------------------

EXHIBIT 10.7
 
EXECUTION VERSION
 
INDENTURE
 
between
 
LEAF RECEIVABLES FUNDING 6, LLC,
as Issuer,
 
U.S. BANK NATIONAL ASSOCIATION,
as Trustee and Custodian
 
Equipment Contract Backed Notes, Series 2011-1, Class A,
Equipment Contract Backed Notes, Series 2011-1, Class B,
Equipment Contract Backed Notes, Series 2011-1, Class C,
Equipment Contract Backed Notes, Series 2011-1, Class D,
Equipment Contract Backed Notes, Series 2011-1, Class E-1,
and
Equipment Contract Backed Notes, Series 2011-1, Class E-2
 
Dated as of January 6, 2011

 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS

                 
PAGE
   
ARTICLE I DEFINITIONS
2
           
Section 1.01
 
Definitions
2
 
Section 1.02
 
Certain Rules of Construction
2
         
ARTICLE II NOTE FORM
2
           
Section 2.01
 
Form Generally
2
 
Section 2.02
 
Multiple Classes of Notes; Form for Each Class; Rights of Each Class
3
 
Section 2.03
 
Denomination
5
 
Section 2.04
 
Execution, Authentication, Delivery and Dating
5
 
Section 2.05
 
Issuance of Definitive Notes
5
 
Section 2.06
 
Registration, Registration of Transfer and Exchange
6
 
Section 2.07
 
Mutilated, Destroyed, Lost or Stolen Note
11
 
Section 2.08
 
Payment of Principal and Interest; Rights Preserved
11
 
Section 2.09
 
Persons Deemed Owner
13
 
Section 2.10
 
Cancellation
13
 
Section 2.11
 
Notices to Security Depository
13
 
Section 2.12
 
Tax Treatment; Withholding Taxes
13
         
ARTICLE III SUBSTITUTE CONTRACTS
14
           
Section 3.01
 
Conditions Precedent to the Acquisition of Substitute Contracts
14
         
ARTICLE IV ISSUANCE OF NOTES; CERTAIN ISSUER OBLIGATIONS
16
           
Section 4.01
 
Conditions to Issuance of Notes
16
 
Section 4.02
 
Security for Notes
19
 
Section 4.03
 
Review of Contract Files
19
 
Section 4.04
 
Defective Contracts
21
 
Section 4.05
 
Reserved
22
 
Section 4.06
 
Administration of the Contract Assets
22
 
Section 4.07
 
Releases
22
         
ARTICLE V SATISFACTION AND DISCHARGE
23
           
Section 5.01
 
Satisfaction and Discharge of Indenture
23
         
ARTICLE VI DEFAULTS AND REMEDIES
24
           
Section 6.01
 
Events of Default
24
 
Section 6.02
 
Acceleration of Maturity; Rescission and Annulment
25
 
Section 6.03
 
Collection of Indebtedness and Suits for Enforcement by Trustee
26

 
 
i

--------------------------------------------------------------------------------

 
 

 
Section 6.04
 
Remedies
26
 
Section 6.05
 
Optional Preservation of Collateral
27
 
Section 6.06
 
Trustee May File Proofs of Claim
27
 
Section 6.07
 
Trustee May Enforce Claims Without Possession of Notes
28
 
Section 6.08
 
Application of Money Collected
28
 
Section 6.09
 
[Reserved]
28
 
Section 6.10
 
Unconditional Right of the Noteholders to Receive Principal and Interest
28
 
Section 6.11
 
Restoration of Rights and Remedies
29
 
Section 6.12
 
Rights and Remedies Cumulative
29
 
Section 6.13
 
Delay or Omission Not Waiver
29
 
Section 6.14
 
Control by Control Party
29
 
Section 6.15
 
Waiver of Certain Events by the Control Party
29
 
Section 6.16
 
Additional Rights of Subordinate Noteholders
30
 
Section 6.17
 
Waiver of Stay or Extension Laws
31
 
Section 6.18
 
Sale of Collateral
31
 
Section 6.19
 
Action on Notes
33
         
ARTICLE VII THE TRUSTEE
33
           
Section 7.01
 
Certain Duties and Immunities
33
 
Section 7.02
 
Notice of Default and Other Events
35
 
Section 7.03
 
Certain Rights of Trustee
35
 
Section 7.04
 
Not Responsible for Recitals or Issuance of Notes
37
 
Section 7.05
 
May Hold Notes
38
 
Section 7.06
 
Money Held in Trust
38
 
Section 7.07
 
Compensation and Reimbursement
38
 
Section 7.08
 
Corporate Trustee Required; Eligibility
39
 
Section 7.09
 
Resignation and Removal; Appointment of Successor
39
 
Section 7.10
 
Acceptance of Appointment by Successor
40
 
Section 7.11
 
Merger, Conversion, Consolidation or Succession to Business of Trustee
41
 
Section 7.12
 
Co-Trustees and Separate Trustees
41
 
Section 7.13
 
Maintenance of Office or Agency; Initial Appointment of Payment Agent
42
 
Section 7.14
 
Appointment of Authenticating Agent
42
 
Section 7.15
 
Appointment of Paying Agent other than Trustee; Money for Note Payments to be
Held in Trust
44
 
Section 7.16
 
Rights with Respect to the Servicer and Back-up Servicer
45
 
Section 7.17
 
Representations and Warranties of the Trustee
45
         
ARTICLE VIII THE CUSTODIAN
46
           
Section 8.01
 
Appointment of Custodian
46
 
Section 8.02
 
Removal of Custodian
46
 
Section 8.03
 
Termination by Custodian
47
 
Section 8.04
 
Limitations on the Custodian’s Responsibilities
47
 
Section 8.05
 
Limitation on Liability
48


 
ii

--------------------------------------------------------------------------------

 
 

 
Section 8.06
 
Custodian Obligations Regarding Genuineness of Documents
49
 
Section 8.07
 
Force Majeure
49
         
ARTICLE IX [RESERVED]
49
         
ARTICLE X SUPPLEMENTAL INDENTURES
49
           
Section 10.01
 
Supplemental Indentures without Consent of the Noteholders
49
 
Section 10.02
 
Supplemental Indentures with Consent of the Noteholders
50
 
Section 10.03
 
Execution of Supplemental Indentures
51
 
Section 10.04
 
Effect of Supplemental Indentures
51
 
Section 10.05
 
Reference in Notes to Supplemental Indentures
52
 
Section 10.06
 
Back-Up Servicer Consent
52
 
Section 10.07
 
Amendments to the Lockbox Intercreditor Agreement
52
         
ARTICLE XI REDEMPTIONS AND PREPAYMENTS OF NOTES
52
           
Section 11.01
 
Redemptions of Notes
52
 
Section 11.02
 
Redemption Procedures
52
 
Section 11.03
 
Notice of Redemption to Noteholders
53
 
Section 11.04
 
Amounts Payable on Redemption Date
54
 
Section 11.05
 
Release of Contract Assets in Connection with Redemptions
54
 
Section 11.06
 
Auction of Collateral
55
         
ARTICLE XII REPRESENTATIONS, WARRANTIES AND COVENANTS
56
           
Section 12.01
 
Representations and Warranties
56
 
Section 12.02
 
Covenants
61
         
ARTICLE XIII ACCOUNTS AND ACCOUNTINGS
67
           
Section 13.01
 
Collection of Money
67
 
Section 13.02
 
Establishment of Trust Accounts
67
 
Section 13.03
 
Collection Account
69
 
Section 13.04
 
Reserve Account
71
 
Section 13.05
 
Servicer Transition Account
71
 
Section 13.06
 
Reports to the Noteholders
71
 
Section 13.07
 
Monthly Servicing Reports
72
         
ARTICLE XIV PROVISIONS OF GENERAL APPLICATION
72
           
Section 14.01
 
General Provisions
72
 
Section 14.02
 
Acts of Noteholders
72
 
Section 14.03
 
Notices
73
 
Section 14.04
 
Notices to Noteholders; Waiver
74
 
Section 14.05
 
Successors and Assigns
74
 
Section 14.06
 
Severability; No Waiver
74

 
 
iii

--------------------------------------------------------------------------------

 
 

 
Section 14.07
 
Benefits of Indenture Limited to Parties and Express Third Party Beneficiaries
74
 
Section 14.08
 
Legal Holidays
74
 
Section 14.09
 
Governing Law; Waiver of Jury Trial; Consent to Jurisdiction
75
 
Section 14.10
 
Counterparts; Entire Agreement
75
 
Section 14.11
 
Notifications
75
 
Section 14.12
 
No Petition
76
 
Section 14.13
 
Assignment
76
         
Schedule I
Contract Schedule
 
Schedule II
Definitions Annex
 

 
 
iv

--------------------------------------------------------------------------------

 
 
EXHIBITS
     
A-1
 
Form of Global Class A Note
A-2
 
Form of Definitive Class A Note
B-1
 
Form of Global Class B Note
B-2
 
Form of Definitive Class B Note
C-1
 
Form of Global Class C Note
C-2
 
Form of Definitive Class C Note
D-1
 
Form of Global Class D Note
D-2
 
Form of Definitive Class D Note
E-1
 
Form of Global Class E-1 Note
E-2
 
Form of Definitive Class E-1 Note
E-3
 
Form of Global Class E-2 Note
E-4
 
Form of Definitive Class E-2 Note
F-1
 
Form of Request for Release
F-2
 
Form of Return of Documents to Custodian
G
 
Form of Custodian and Trustee Certificate
H
 
Form of Release Agreement Re: Existing Indebtedness
I
 
Form of Investor Certificate
J
 
Form of Transfer Certificate


 
v

--------------------------------------------------------------------------------

 

This Indenture, dated as of January 6, 2011 (as amended, supplemented or
modified from time to time, this “Indenture”), is entered into between LEAF
RECEIVABLES FUNDING 6, LLC, a Delaware limited liability company, as Issuer and
U.S. BANK NATIONAL ASSOCIATION, a national banking association, as Trustee and
as Custodian.
 
PRELIMINARY STATEMENT
 
The Issuer has duly authorized the execution and delivery of this Indenture to
provide for the issuance of its Equipment Contract Backed Notes, Series 2011-1
(the “Notes”), issuable as provided in this Indenture.  All covenants and
agreements made by the Issuer herein are for the benefit and security of the
Noteholders.  The Issuer and the Custodian are entering into this Indenture, and
the Trustee is accepting the trusts created hereby, for good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged.
 
All things necessary to make this Indenture a valid agreement of the Issuer, the
Trustee and the Custodian in accordance with its terms have been done.
 
GRANTING CLAUSE
 
To secure the payment of the principal of and interest on the Notes in
accordance with their terms, the payment of all sums payable under this
Indenture and the other Transaction Documents and the performance of the
covenants contained in this Indenture and the other Transaction Documents, the
Issuer hereby Grants to the Trustee, solely in trust and as collateral security
as provided in this Indenture, for the benefit of the Secured Parties, a
security interest in all of the Issuer’s “accounts,” “deposit accounts,”
“chattel paper,” “payment intangibles,” “commercial tort claims,” “supporting
obligations,” “promissory notes,” “letter-of-credit rights,” “documents,”
“goods,” “fixtures,” “general intangibles,” “instruments,” “inventory,”
“equipment,” “investment property,” “proceeds” (as each of the foregoing terms
is defined in the UCC), rights, interests and property (whether now owned or
hereafter acquired or arising), including the Issuer’s right, title and interest
(whether now owned or hereafter acquired or arising) in and to and under the
following:  (a) the Contracts listed on the Contract Schedule; (b) the related
Contract Assets; (c)  the Assignments and Assignment Agreements; (d) any rights
of the Issuer under the Purchase and Contribution Agreement and the Purchase and
Sale Agreement; (e) any rights of the Issuer under the Servicing Agreement;
(f) the Reserve Account, the Collection Account and the Servicer Transition
Account and all amounts from time to time on deposit therein (including any
Eligible Investments, investment property and other property at any time and
from time to time in such accounts); (g) all amounts from time to time on
deposit in the Lockbox Account with respect to the Contracts and the Equipment;
(h) the interest of the Issuer in the Equipment; (i) any Insurance Policy and
Insurance Proceeds; and (j) all income, payments and proceeds of the foregoing
(including, but not by way of limitation, all cash proceeds, accounts, accounts
receivable, notes, drafts, acceptances, chattel paper, checks, deposit accounts,
insurance proceeds, condemnation awards, rights to payment of any and every
kind, investment property and other forms of obligations and receivables which
at any time constitute all or part or are included in the proceeds of any of the
foregoing) (all of the foregoing being hereinafter referred to as the
“Collateral”).  The foregoing Grant, transfer, assignment, set over and
conveyance does not constitute and is not intended to result in a creation or an
assumption by the Trustee or the Secured Parties of any obligation of the
Issuer, the Servicer or any other Person in connection with the Collateral or
under any agreement or instrument relating thereto.  In furtherance and not in
limitation of the foregoing, the Issuer hereby assigns to the Trustee, for the
benefit of the Secured Parties, all of its right, title and interest in and to
all liens and security interests in any assets, and all UCC financing statements
related thereto. Notwithstanding the foregoing, Security Deposits shall not
constitute part of the Collateral.
 
 
 

--------------------------------------------------------------------------------

 
 
The Trustee acknowledges its acceptance on behalf of the Secured Parties of a
security interest in all of the Issuer’s right, title and interest in and to the
Collateral and declares that it shall maintain the Collateral in accordance with
the provisions hereof.
 
ARTICLE I
DEFINITIONS
 
Section 1.01          Definitions. Except as otherwise expressly provided herein
or unless the context otherwise requires, capitalized terms used but not
otherwise defined herein have the meaning set forth in the Definitions Annex
attached hereto as Schedule II.
 
Section 1.02          Certain Rules of Construction. Unless the context of this
Indenture clearly requires otherwise:  (a) references to the plural include the
singular and to the singular include the plural; (b) references to any gender
include any other gender; (c) the words “include” and “including” are not
limiting; (d) the words “hereof,” “herein,” “hereby,” and “hereunder,” and any
other similar words, refer to this Indenture as a whole and not to any
particular provision hereof; and (e) article, section, subsection, clause,
exhibit, and schedule references are to this Indenture.  Article, section, and
subsection headings are for convenience of reference only, shall not constitute
a part of this Indenture for any other purpose, and shall not affect the
construction of this Indenture.  All exhibits and schedules attached hereto are
incorporated herein by this reference.  Any reference herein to this Indenture
or any other agreement, document, or instrument includes all permitted
alterations, amendments, changes, extensions, modifications, renewals, or
supplements thereto or thereof, as applicable.
 
ARTICLE II
NOTE FORM
 
Section 2.01          Form Generally. The Notes and the related certificates of
authentication shall be in substantially the form described in this Indenture,
with such appropriate insertions, omissions, substitutions and other variations
as are expressly required or permitted by this Indenture.  The Notes may have
such letters, numbers or other marks of identification and such legends or
endorsements placed thereon, as may, consistently herewith, be determined
appropriate by the officers executing such Notes, as evidenced by their
execution of the Notes.  The terms of each Note are intended to be incorporated
into this Indenture.
 
Section 2.02                      Multiple Classes of Notes; Form for Each
Class; Rights of Each Class.  This Indenture provides for the issuance by the
Issuer of six classes of Notes, the Class A Notes, the Class B Notes, the Class
C Notes, the Class D Notes, the Class E-1 Notes and the Class E-2 Notes.  Each
Note shall bear upon its face the designation of the Class to which it
belongs.  Each Class A Note issued in the form of a Global Note shall be in the
form of Exhibit A-1 attached hereto, and each Class A Note issued in the form of
a Definitive Note shall be in the form of Exhibit A-2 attached hereto. Each
Class B Note issued in the form of a Global Note shall be in the form of Exhibit
B-1 attached hereto, and each Class B Note issued in the form of a Definitive
Note shall be in the form of Exhibit B-2 attached hereto. Each Class C Note
issued in the form of a Global Note shall be in the form of Exhibit C-1 attached
hereto, and each Class C Note issued in the form of a Definitive Note shall be
in the form of Exhibit C-2 attached hereto. Each Class D Note issued in the form
of a Global Note shall be in the form of Exhibit D-1 attached hereto, and each
Class D Note issued in the form of a Definitive Note shall be in the form of
Exhibit D-2 attached hereto. Each Class E-1 Note issued in the form of a Global
Note shall be in the form of Exhibit E-1 attached hereto, and each Class E-1
Note issued in the form of a Definitive Note shall be in the form of Exhibit E-2
attached hereto. Each Class E-2 Note issued in the form of a Global Note shall
be in the form of Exhibit E-3 attached hereto, and each Class E-2 Note issued in
the form of a Definitive Note shall be in the form of Exhibit E-4 attached
hereto. All Notes in the same Class shall be in substantially identical form
except for differences in registration information and denomination and such
other variations as may be permitted by this Indenture.
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
(a)           Global Notes.  The Notes are being offered and sold by the Issuer
to the Initial Purchaser pursuant to the Note Purchase Agreement.
 
Notes offered and sold to QIBs in reliance on Rule 144A shall be issued
initially in the form of Rule 144A Global Notes, which shall be delivered by the
Trustee to the Security Depository or pursuant to the Security Depository’s
instructions, and registered in the name of the Security Depository or a nominee
of the Security Depository, duly executed by the Issuer and authenticated by the
Trustee as hereinafter provided.  The Outstanding Note Balance of the Rule 144A
Global Notes may from time to time be increased (up to the maximum authorized
amount) or decreased by adjustments made on the records of the Trustee and the
Security Depository or its nominee as hereinafter provided.  The Trustee shall
not be liable for any error or omission by the Security Depository in making
such record adjustments, and the records of the Trustee shall be controlling
with regard to the Outstanding Note Balance of Rule 144A Global Notes hereunder
absent manifest error.
 
Each Global Note shall represent such of the outstanding Notes as shall be
specified therein and each shall provide that it shall represent the aggregate
amount of outstanding Notes from time to time endorsed thereon and that the
aggregate amount of outstanding Notes represented thereby may from time to time
be reduced or increased, as appropriate, to reflect exchanges and
redemptions.  Any endorsement of a Global Note to reflect the amount of any
increase or decrease in the amount of outstanding Notes represented thereby
shall be made by the Trustee, or by the Note Registrar at the direction of the
Trustee, in accordance with instructions given by the Holder thereof as required
by Section 2.07 hereof.
 
Except as set forth in Section 2.07 hereof, the Global Notes may be transferred,
in whole and not in part, only to another nominee of the Security Depository or
to a successor of the Security Depository or its nominee.
 
(b)           Book-Entry Provisions.  This Section 2.02(b) shall apply only to
the Rule 144A Global Notes deposited with or on behalf of the Security
Depository.
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
The Issuer shall execute and the Trustee shall, in accordance with this
Section 2.02(b), authenticate and deliver one Global Note for each Class of
Notes which shall be (i) registered in the name of the Security Depository or
the nominee of the Security Depository and (ii) delivered by the Trustee to the
Security Depository or pursuant to the Security Depository’s instructions.
 
Members of, or participants in, the Security Depository shall have no rights
either under this Indenture with respect to any Global Note held on their behalf
by the Security Depository or by the Trustee as custodian for the Security
Depository or under such Global Notes, and the Security Depository may be
treated by the Issuer, the Trustee and any agent of the Issuer or the Trustee as
the absolute owner of such Global Notes for all purposes
whatsoever.  Notwithstanding the foregoing, nothing herein shall prevent the
Issuer, the Trustee or any agent of the Issuer or the Trustee from giving effect
to any written certification, proxy or other authorization furnished by the
Security Depository or impair, as between the Security Depository and its Agent
Members, the operation of customary practices of such Security Depository
governing the exercise of the rights of an owner of a beneficial interest in any
Global Notes.
 
So long as there are no Definitive Notes Outstanding, the Note Registrar and the
Trustee shall treat the Security Depository for all purposes of this Indenture
(including the payment of principal of and interest on the Notes and the giving
of instructions or directions hereunder) as the sole Holder of the Notes, and
shall have no obligation to the Note Owners.
 
The rights of Note Owners shall be exercised only through the Security
Depository and shall be limited to those established by law and agreements
between such Note Owners and the Security Depository and/or the Agent
Members.  The initial Security Depository will make book-entry transfers among
the Agent Members and receive and transmit payments of principal of and interest
on the Notes to such Agent Members with respect to such Global Notes.
 
Whenever this Indenture requires or permits actions to be taken based upon
instructions or directions of Holders of Notes evidencing a specified percentage
of the Outstanding amount of the Notes, the Security Depository shall be deemed
to represent such percentage only to the extent that it (i) has received
instructions to such effect from Note Owners and/or Agent Members owning or
representing, respectively, such required percentage of the beneficial interest
in the Notes and (ii) has delivered such instructions to the Trustee.
 
(c)           Definitive Notes.  Except as provided in Section 2.05, owners of
beneficial interests in Global Notes will not be entitled to receive physical
delivery of certificated definitive, fully registered Notes (any such Notes, the
“Definitive Notes”).  The Definitive Notes shall be typewritten, printed,
lithographed or engraved or produced by any combination of these methods, all as
determined by the officers executing such Notes, as evidenced by their execution
of such Notes.
 
(d)           Each Note issued under this Indenture shall be in all respects
equally and ratably secured with each other Note by the Collateral Granted by
the Issuer hereunder.  Each Note shall be entitled to the benefits hereof,
without preference, priority or distinction on account of the actual time or
times of authentication and delivery, all in accordance with the terms and
provisions of this Indenture.  Notwithstanding the foregoing, all cash amounts
shall be applied by the Trustee in accordance with Section 13.03(c) and the
other the express provisions hereof.
 
 
- 4 -

--------------------------------------------------------------------------------

 
 
Section 2.03          Denomination.  The Initial Note Balance of the Class A
Notes that may be authenticated and delivered under this Indenture is
$76,923,000, the Initial Note Balance of the Class B Notes that may be
authenticated and delivered under this Indenture is $5,806,000, the Initial Note
Balance of the Class C Notes that may be authenticated and delivered under this
Indenture is $3,904,000, the Initial Note Balance of the Class D Notes that may
be authenticated and delivered under this Indenture is $4,003,000, the Initial
Note Balance of the Class E-1 Notes that may be authenticated and delivered
under this Indenture is $2,953,000 and the Initial Note Balance of the Class E-2
Notes that may be authenticated and delivered under this Indenture is
$2,402,000, except for Notes of the same Class authenticated and delivered upon
registration of transfer, or in exchange for, or in lieu of, other Notes
pursuant to Sections 2.06, 2.08 or 10.05.  The Notes shall be issuable only as
registered Notes without coupons in the denominations of at least $100,000 with
respect to any Note and multiples of $1,000 for any amount in excess thereof;
provided that the foregoing shall not restrict or prevent the transfer, in
accordance with Sections 2.06 and 2.07, of any “stub” Note with a remaining
Outstanding Note Balance of less than $100,000 with respect to any Note.
 
Section 2.04          Execution, Authentication, Delivery and Dating.  The Notes
shall be executed on behalf of the Issuer by the manual or facsimile signature
of one of its authorized officers.  Notes bearing the manual or facsimile
signatures of individuals who were at any time authorized officers of the Issuer
shall bind the Issuer, notwithstanding that such individuals or any of them have
ceased to hold such offices subsequent to the authentication or delivery of such
Notes.
 
Each Note shall be dated as of the date of its authentication.  No Note shall be
entitled to any benefit under this Indenture or be valid or obligatory for any
purpose, unless there appears on such Note a certificate of authentication
substantially in the form provided for herein executed by the Trustee upon
receipt of an Issuer Order or by any Authenticating Agent by the manual
signature of one of its authorized officers, and such certificate upon any Note
shall be conclusive evidence, and the only evidence, that such Note has been
duly authenticated and delivered hereunder.
 
Section 2.05          Issuance of Definitive Notes.  If Book-Entry Notes have
been issued with respect to any Class and (a) the Issuer advises the Trustee
that the Security Depository is no longer willing or able to discharge properly
its responsibilities with respect to such Class and the Trustee or the Issuer is
unable to locate a qualified successor,  (b) the Issuer at its option elects to
terminate the book-entry system through DTC, or (c) after the occurrence of an
Event of Default, Noteholders of not less than 50% of the Outstanding Note
Balance of Notes of any Class advise the Trustee and DTC that it is no longer in
the best interests of such Class to have the Notes of such Class in book-entry
form, then upon surrender to the Trustee of any such Notes by the Security
Depository, accompanied by registration instructions from the Security
Depository for registration of Definitive Notes, the Issuer shall execute and
the Trustee shall authenticate and the Note Registrar shall deliver such
Definitive Notes to the applicable Noteholders.  Neither the Issuer nor the
Trustee shall be liable for any delay in delivery of such instructions and may
conclusively rely on, and shall be protected in relying on, such instructions.
The Trustee shall recognize the Holders of such Definitive Notes as Noteholders
hereunder.
 
Section 2.06          Registration, Registration of Transfer and Exchange.
 
 
- 5 -

--------------------------------------------------------------------------------

 
 
(a)           The Issuer shall cause to be kept a register (the “Note Register”)
at the office of an agent (the “Note Registrar”), in accordance with
Section 7.13, and in which, subject to such reasonable regulations as it may
prescribe, the Note Registrar shall, on behalf of the Issuer, provide for the
registration, issuance and ownership of the Notes and the registration of
transfers of the Notes.  The Trustee is hereby appointed the initial Note
Registrar.  Each Noteholder and, if the Note Registrar is someone other than the
Trustee, the Trustee shall have the right to examine the Note Register at all
reasonable times and to rely conclusively upon an Officer’s Certificate of the
Note Registrar as to the names and addresses of the Noteholders and the
Outstanding Note Balances and numbers of such Notes as held.
 
(b)           The Notes have not been registered under the Securities Act or the
securities laws of any jurisdiction.  Consequently, the Notes are not
transferable other than pursuant to Rule 144A.  Each Person who has or who
acquires any Ownership Interest in a Note shall be deemed by the acceptance or
acquisition of such Ownership Interest to have agreed to be bound by the
provisions of this Section 2.06.
 
(c)           With respect to any Definitive Note, at the option of the
Noteholder thereof, Notes may be exchanged for other Notes of any authorized
denominations (together with any “stub note” reflecting the remaining
Outstanding Note Balance of such Note(s) that is less than the minimum
authorized denomination), Outstanding Note Balance and Stated Maturity Date,
upon surrender of the Notes to be exchanged at the Corporate Trust
Office.  Whenever any Notes are so surrendered for exchange, the Issuer shall
execute, and the Trustee or its agents shall authenticate and deliver, the Notes
which the Noteholder making the exchange is entitled to receive.
 
(d)           With respect to any Definitive Note, any Definitive Note presented
or surrendered for registration of transfer or exchange shall be duly endorsed,
or be accompanied by a written instrument of transfer in form satisfactory to
the Trustee duly executed.  All Notes issued upon any registration of transfer
or exchange of Notes shall be the valid obligations of the Issuer, evidencing
the same rights, and entitled to the same benefits under this Indenture, as the
Notes surrendered upon such registration of transfer or exchange.  No service
charge shall be charged to a Noteholder for any registration of transfer or
exchange of Notes, but the Issuer and the Trustee may require payment of a sum
sufficient to cover any tax or other governmental charge that may be imposed in
connection with any registration of transfer or exchange of Notes.
 
(i)             Limitation on Transfer and Exchange.  (1) The transfer and
exchange of Global Notes or beneficial interests therein shall be effected
through the Security Depository, in accordance with this Indenture and the
procedures of the Security Depository therefor, which shall include restrictions
on transfer comparable to those set forth herein to the extent required by the
Securities Act.  Beneficial interests in a Global Note may be transferred to
persons who take delivery thereof in the form of a beneficial interest in the
same Global Note in accordance with the transfer restrictions set forth in the
legend in subsection (d)(xii) of Section 2.07.
 
(e)            Transfer and Exchange from Definitive Notes to Definitive
Notes.  When Definitive Notes are presented by a Holder to the Note Registrar
with a request:
 
 
- 6 -

--------------------------------------------------------------------------------

 
 
(i)             to register the transfer of Definitive Notes in the form of
other Definitive Notes; or
 
(ii)            to exchange such Definitive Notes for an equal Outstanding Note
Balance of Definitive Notes of other authorized denominations, the Note
Registrar shall register the transfer or make the exchange as requested;
provided, however, that the Definitive Notes presented or surrendered for
register of transfer or exchange:
 
(A)           shall be duly endorsed or accompanied by a written instruction of
transfer in form satisfactory to the Note Registrar duly executed by such Holder
or by his attorney, duly authorized in writing; and
 
(B)           shall be accompanied by an Investment Letter substantially in the
form of Exhibit I attached hereto shall be delivered by the proposed transferee
to the Issuer and to the Trustee to the effect that such transfer is in
compliance with Rule 144A.
 
(f)            Restrictions on Transfer and Exchange of Global
Notes.  Notwithstanding any other provision of this Indenture, a Global Note may
not be transferred as a whole except by the Security Depository to a nominee of
the Security Depository or by a nominee of the Security Depository to the
Security Depository or another nominee of the Security Depository or by the
Security Depository or any such nominee to a successor Security Depository or a
nominee of such successor Security Depository.
 
(g)           Each purchaser of a Note or an interest in a Note, other than the
Initial Purchaser, will be deemed to have represented and agreed as follows:
 
(i)             It understands that the Notes will be offered and may be resold
by the Initial Purchaser only to QIBs pursuant to Rule 144A.
 
(ii)            It understands that the Notes have not been registered under,
and were transferred to it in a transaction not involving any public offering
within the meaning of, the Securities Act, and that if in the future it decides
to re-offer, resell, pledge or otherwise transfer such Notes it will do so only
in accordance with applicable state securities laws and pursuant to Rule 144A to
a Person whom the seller reasonably believes is a QIB in a transaction meeting
the requirements of Rule 144A, purchasing for its own account or for the account
of a QIB, whom the holder has informed that such re-offer, resale, pledge or
other transfer is being made in reliance on Rule 144A or to the Issuer pursuant
to the terms of the Indenture.
 
(iii)           It acknowledges that none of the Issuer, the Initial Purchaser
or any Person representing the Issuer or the Initial Purchaser has made any
representation to it with respect to the Issuer, any affiliates thereof or the
offering or sale of the Notes, other than the information contained in the
Offering Circular.  It is purchasing the Notes for its own account, or for one
or more investor accounts for which it is acting as a fiduciary or agent, in
each case for investment purposes only, and not with a view to, or for offer or
resale in connection with, any distribution thereof in violation of the
Securities Act or the applicable state securities laws, subject to any
requirements of law that the disposition of its property or the property of such
investor account be at all times within its or their control and subject to its
or their ability to resell such Notes pursuant to Rule 144A.
 
 
- 7 -

--------------------------------------------------------------------------------

 
 
(iv)           If it is acquiring any Note as a fiduciary or agent for one or
more investor accounts, it represents that it has sole investment discretion
with respect to such account and that it has full power to make the
acknowledgments, representations and agreements contained herein on behalf of
each such account.
 
(v)            It is (1) a QIB purchasing for its own account or for the account
of another QIB and it, and such other Person (if applicable), are aware that the
sale to it is being made in reliance on Rule 144A and (2) with respect to the
Class E Notes, is a U.S. Person.
 
(vi)           It acknowledges that transfers of the Notes shall otherwise be
subject in all respects to the restrictions applicable thereto contained in this
Indenture.
 
(vii)          (A) It is not (and for so long as it holds any Notes or an
interest therein will not be), and is not acting on behalf of (and for so long
as it holds any Notes or an interest herein will not be acting on behalf of), an
“employee benefit plan” as defined in Section 3(3) of ERISA that is subject to
Title I of ERISA, a plan described in Section 4975(e)(1) of the Code or an
entity which is deemed to hold the assets of any such plan (“Plan Assets”)
pursuant to 29 C.F.R. Section 2510.3-101 as modified by Section 3(42) of ERISA
(the “Plan Asset Regulation”) (each a “Benefit Plan Investor”), (B) in the case
of a Class A Note, Class B Note, Class C Note or Class D Note, (i) its
acquisition and continued holding of such Note will be covered by a statutory
exemption or a prohibited transaction class exemption issued by the United
States Department of Labor, (ii) at the time of acquisition such Notes are rated
at least investment grade and (iii) it believes that such Notes are properly
treated as indebtedness without substantial equity features for purposes of the
Plan Asset Regulations and agrees to so treat such Notes or (C) in the case of a
Class A Note, Class B Note, Class C Note or Class D Note, it has provided the
Trustee with an opinion of counsel, which opinion of counsel will not be at the
expense of the Trustee, the Issuer, the Servicer or the Initial Purchaser, which
opines that the purchase, holding and transfer of such Note or interest therein
is permissible under applicable law, will not constitute or result in a
non-exempt prohibited transaction under ERISA or Section 4975 of the Code and
will not subject the Trustee, the Issuer, the Servicer or the Initial Purchaser
to any obligation in addition to those undertaken herein.
 
(viii)         It acknowledges and agrees to treat the Notes as debt for all
federal, state and local income tax purposes.
 
(ix)           [Reserved]
 
(x)            It is purchasing one or more Notes in an amount of at least
$100,000, and it understands that such Notes may be resold, pledged or otherwise
transferred in an amount of at least $100,000 (unless the Outstanding Note
Balance of such Note shall be less than $100,000).
 
 
- 8 -

--------------------------------------------------------------------------------

 
 
(xi)           It understands that the Notes will bear a legend substantially to
the following effect unless the Issuer determines otherwise consistent with
applicable law:
 
For Rule 144A Global Notes Only:  Unless this Note is presented by an authorized
representative of The Depository Trust Company, a New York corporation (“DTC”),
to the transferor of such Note or its agent for registration of transfer,
exchange or payment, and any Note issued is registered in the name of Cede & Co.
or in such other name as is requested by an authorized representative of DTC
(and any payment is made to Cede & Co. or to such other entity as is requested
by an authorized representative of DTC), any transfer, pledge or the use hereof
for value or otherwise by or to any person is wrongful inasmuch as the
registered owner hereof, Cede & Co., has an interest herein.
 
THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS.  THE HOLDER HEREOF, BY
PURCHASING THIS NOTE, AGREES (1) THAT THIS NOTE MAY BE RESOLD, PLEDGED OR
OTHERWISE TRANSFERRED ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS
AND IN A TRANSACTION MEETING THE REQUIREMENTS OF RULE 144A UNDER THE SECURITIES
ACT (“RULE 144A”) TO A PERSON WHOM THE SELLER REASONABLY BELIEVES IS A QUALIFIED
INSTITUTIONAL BUYER (“QIB”) WITHIN THE MEANING OF RULE 144A, PURCHASING FOR ITS
OWN ACCOUNT, OR A QIB PURCHASING FOR THE ACCOUNT OF A QIB AND TO WHOM NOTICE IS
GIVEN THAT RESALE, PLEDGE OR OTHER TRANSFER IS BEING MADE IN RELIANCE ON
RULE 144A, OR TO THE ISSUER PURSUANT TO THE TERMS OF THE INDENTURE AND (2) THAT
IT WILL DELIVER TO EACH PERSON TO WHOM THIS NOTE OR AN INTEREST HEREIN IS TO BE
TRANSFERRED A NOTICE SUBSTANTIALLY TO THE EFFECT OF THIS LEGEND.  THE INDENTURE
RELATING TO THIS NOTE CONTAINS A PROVISION REQUIRING THE TRUSTEE TO REFUSE TO
REGISTER ANY TRANSFER OF THIS NOTE OR ANY INTEREST HEREIN IN VIOLATION OF THE
FOREGOING.  EACH TRANSFEREE ACCEPTING A BENEFICIAL INTEREST IN THIS NOTE IS
DEEMED TO REPRESENT TO THE ISSUER AND THE SERVICER THAT IT IS EITHER A QIB
PURCHASING FOR ITS OWN ACCOUNT OR A QIB PURCHASING FOR THE ACCOUNT OF ANOTHER
QIB.  EACH HOLDER HEREOF IS DEEMED TO REPRESENT AND WARRANT EITHER (A) THAT IT
IS NOT (AND FOR SO LONG AS IT HOLDS THIS NOTE OR AN INTEREST HEREIN WILL NOT
BE), AND IS NOT ACTING ON BEHALF OF (AND FOR SO LONG AS IT HOLDS THIS SECURITY
OR AN INTEREST HEREIN WILL NOT BE ACTING ON BEHALF OF), AN “EMPLOYEE BENEFIT
PLAN” AS DEFINED IN SECTION 3(3) OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT
OF 1974, AS AMENDED (“ERISA”) THAT IS SUBJECT TO TITLE I OF ERISA, A PLAN
DESCRIBED IN SECTION 4975(E)(1) OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED
(THE “CODE”), OR AN ENTITY WHICH IS DEEMED TO HOLD THE ASSETS OF ANY SUCH PLAN
(“PLAN ASSETS”) PURSUANT TO 29 C.F.R. SECTION 2510.3-101 AS MODIFIED BY SECTION
3(42) OF ERISA (THE “PLAN ASSET REGULATION”) (EACH A “BENEFIT PLAN INVESTOR”),
(B) IN THE CASE OF A CLASS A NOTE, A CLASS B NOTE, A CLASS C NOTE OR A CLASS D
NOTE (I) ITS PURCHASE AND OWNERSHIP OF THIS SECURITY WILL BE COVERED BY A
PROHIBITED TRANSACTION CLASS EXEMPTION ISSUED BY THE UNITED STATES DEPARTMENT OF
LABOR, (II) AT THE TIME OF ACQUISITION SUCH NOTES ARE RATED AT LEAST INVESTMENT
GRADE AND (III) IT BELIEVES THAT SUCH NOTES ARE PROPERLY TREATED AS INDEBTEDNESS
WITHOUT SUBSTANTIAL EQUITY FEATURES FOR PURPOSES OF THE PLAN ASSET REGULATIONS
AND AGREES TO SO TREAT SUCH NOTES  OR (C) IN THE CASE OF A CLASS A NOTE, A CLASS
B NOTE, A CLASS C NOTE OR A CLASS D NOTE, IT HAS PROVIDED THE TRUSTEE WITH AN
OPINION OF COUNSEL, WHICH OPINION OF COUNSEL WILL NOT BE AT THE EXPENSE OF THE
TRUSTEE, THE ISSUER, THE SERVICER OR THE INITIAL PURCHASER, WHICH OPINES THAT
THE PURCHASE, HOLDING AND TRANSFER OF SUCH NOTE OR INTEREST THEREIN IS
PERMISSIBLE UNDER APPLICABLE LAW, WILL NOT CONSTITUTE OR RESULT IN A NON-EXEMPT
PROHIBITED TRANSACTION UNDER ERISA OR SECTION 4975 OF THE CODE AND WILL NOT
SUBJECT THE TRUSTEE, THE ISSUER, THE SERVICER OR THE INITIAL PURCHASER TO ANY
OBLIGATION IN ADDITION TO THOSE UNDERTAKEN IN THE INDENTURE. THE NOTES OR ANY
BENEFICIAL INTEREST HEREIN MAY BE TRANSFERRED ONLY IN PERMITTED DENOMINATIONS
SPECIFIED IN THE INDENTURE.  ACCORDINGLY, AN INVESTOR IN THIS NOTE MUST BE
PREPARED TO BEAR THE ECONOMIC RISK OF THE INVESTMENT FOR AN INDEFINITE PERIOD OF
TIME.
 
 
- 9 -

--------------------------------------------------------------------------------

 
 
(xii)          It acknowledges that the Issuer, the Servicer, the Initial
Purchaser and others will rely on the truth and accuracy of the foregoing
acknowledgments, representations and agreements, and agrees that if any of the
foregoing acknowledgments, representations and agreements deemed to have been
made by it are no longer accurate, it shall promptly notify the Issuer, the
Servicer and the Initial Purchaser.
 
(h)            Except as otherwise required under the Note Purchase Agreement,
the Initial Purchaser shall not be required to deliver, and neither the Issuer
nor the Trustee shall demand therefrom, any of the certifications or opinions
described in this Section 2.07 in connection with the initial issuance of the
Notes and the delivery thereof by the Issuer.
 
Section 2.07          Mutilated, Destroyed, Lost or Stolen Note. (a) If (i) any
mutilated Note is surrendered to the Trustee or the Issuer, or the Trustee and
the Issuer receive evidence to their reasonable satisfaction of the destruction,
loss or theft of any Note, and (ii) in the case of a destroyed, lost, or stolen
Note, there is delivered to the Trustee and the Issuer such security or
indemnity as may be required by them to save each of them harmless, then, in the
absence of notice to the Trustee and the Issuer that such Note has been acquired
by a bona fide purchaser and provided that the requirements of Section 8-405 of
the UCC are satisfied, the Issuer shall execute and, upon a written request
therefor by the Trustee and the Issuer shall authenticate and deliver, in
exchange for or in lieu of any such mutilated, destroyed, lost or stolen Note, a
new Note of the same Class, tenor and Outstanding Note Balance, bearing a number
not contemporaneously outstanding. If, after the delivery of such new Note, a
bona fide purchaser of the original Note in lieu of which such new Note was
issued presents such original Note for payment, the Trustee and the Issuer shall
be entitled to recover such new Note from the Person to whom it was delivered or
any Person taking title there from, except a bona fide purchaser, and the
Trustee and the Issuer shall be entitled to recover upon the security or
indemnity provided therefor to the extent of any loss, damage, cost or expense
incurred by the Trustee and the Issuer, in connection therewith. If any such
mutilated, destroyed, lost or stolen Note shall have become or shall be about to
become due and payable in full, or shall have been called for redemption in
full, instead of issuing a new Note, the Issuer may pay such Note without
surrender thereof, except that any mutilated Note shall be surrendered.
 
 
- 10 -

--------------------------------------------------------------------------------

 
 
Upon the issuance of any new Note under this Section, the Issuer or the Note
Registrar may require the payment of a sum sufficient to cover any tax or other
governmental charge that may be imposed in relation thereto and any other
expenses (including the fees and expenses of the Trustee) connected therewith.
 
Subject to the above provisions of this Section 2.07, every new Note issued
pursuant to this Section 2.07, in lieu of any destroyed, lost or stolen Note,
shall constitute an original additional contractual obligation of the Issuer,
whether or not the destroyed, lost or stolen Note shall be at any time
enforceable by anyone, and shall be entitled to all the benefits of this
Indenture equally and proportionately with any and all other Notes duly issued
hereunder.
 
The provisions of this Section 2.07 are exclusive and shall preclude (to the
extent lawful) all other rights and remedies with respect to the replacement or
payment of mutilated, destroyed, lost or stolen Notes.
 
Section 2.08          Payment of Principal and Interest; Rights Preserved.
 
(a)            For each applicable Interest Accrual Period, the Notes of each
Class shall accrue interest on the Outstanding Note Balance thereof at the Note
Rate applicable to such Class; provided however, that with respect to each Class
of Notes and on each Payment Date, interest shall be deemed not to have accrued
during the previous Interest Accrual Period on an amount equal to the Impairment
of such Class of Notes. Notwithstanding the foregoing, if, on any subsequent
Payment Date and with respect to each Class of Notes, no Impairment is allocated
to such Class of Notes, all Deferred Interest for such Class of Notes shall be
deemed to have accrued during the immediately preceding Interest Accrual Period
and be payable on such Payment Date as Note Current Interest. All interest
accrued hereunder on the Notes of each Class shall be calculated on the basis of
a three-hundred-sixty (360)-day year comprised of twelve 30-day months. All
interest accrued hereunder on the Notes of each Class shall accrue through the
day preceding the Stated Maturity Date for such Class and, to the extent that
the payment of such interest shall be legally enforceable, (except with respect
to Deferred Interest) on any overdue payment of interest at the Note Rate from
the date such interest becomes due and payable (giving effect to any applicable
grace periods herein) until fully paid. All accrued interest shall be due and
payable in arrears on each Payment Date and shall be paid by the Trustee to the
Noteholders in accordance with Section 13.03.  In making any interest payment,
if the interest calculation with respect to a Note shall result in a portion of
such payment being less than $0.01, then such payment shall be decreased to the
nearest whole cent, and no subsequent adjustment shall be made in respect
thereof.
 
 
- 11 -

--------------------------------------------------------------------------------

 
 
(b)            The principal of each Note shall be payable on each Payment Date
beginning on the Initial Payment Date unless such Note becomes due and payable
at an earlier date by call for redemption in accordance with Article XI.  The
installment of principal due on the Class A Notes on any Payment Date shall, to
the extent of Available Funds in accordance with Section 13.03 on such Payment
Date, be paid as set forth in Section 13.03(c)(xi). The installment of principal
due on the Class B Notes on any Payment Date shall, to the extent of Available
Funds in accordance with Section 13.03 on such Payment Date, be paid as set
forth in Section 13.03(c)(xii). The installment of principal due on the Class C
Notes on any Payment Date shall, to the extent of Available Funds in accordance
with Section 13.03 on such Payment Date, be paid as set forth in Section
13.03(c)(xiii). The installment of principal due on the Class D Notes on any
Payment Date shall, to the extent of Available Funds in accordance with Section
13.03 on such Payment Date, be paid as set forth in Section 13.03(c)(xiv).  The
installment of principal due on the Class E-1 Notes on any Payment Date shall,
to the extent of Available Funds in accordance with Section 13.03 on such
Payment Date, be paid as set forth in Section 13.03(c)(xv). The installment of
principal due on the Class E-2 Notes on any Payment Date shall, to the extent of
Available Funds in accordance with Section 13.03 on such Payment Date, be paid
as set forth in Section 13.03(c)(xvi).  The Outstanding Note Balance of any Note
(together with interest thereon and all other amounts due and payable hereunder
or in respect of the Notes) shall be due and payable in full on the Stated
Maturity Date for such Note.  All reductions in the Outstanding Note Balance of
a Note effected by payment of such installments of principal shall be binding
upon all future Noteholders of such Note and of any Note issued upon the
registration of transfer thereof or in exchange therefor or in lieu thereof,
whether or not such payment is noted on such Note.  Principal shall be payable
to Noteholders in the same Class on a pro rata basis based upon the relative
Outstanding Note Balance of the Notes in such Class as of the related date of
determination; provided that, if as a result of such proration a portion of such
principal would be less than $0.01, then such payment shall be decreased to the
nearest whole cent, and such portion shall be applied to the next succeeding
principal payment.
 
(c)            The principal of and interest on the Notes, and other amounts
payable to the Noteholders under Section 13.03, are payable, through the Paying
Agent on behalf of the Issuer, by check mailed by first-class mail to the Person
whose name appears as the Registered Holder of such Note on the Note Register at
the address of such Person as it appears on the Note Register or, at the option
of any Noteholder, by wire transfer in immediately available funds to the
account specified in writing to the Trustee by such Registered Holder at least
five (5) Business Days prior to the Record Date for the Payment Date on which
wire transfers will commence, in such coin or currency of the United States of
America as at the time of payment is legal tender for the payment of public and
private debts.  All payments on the Notes shall be paid without any requirement
of presentment.  The Issuer shall notify the Person in whose name a Note is
registered at the close of business on the Record Date immediately preceding the
Payment Date on which the Issuer expects that the final installment of principal
of such Note will be paid.  Such notice shall be mailed no later than the tenth
(10th) day prior to such Payment Date and shall specify the place where such
Note may be surrendered.  Funds representing any such checks returned
undeliverable shall be held in accordance with Section 7.15.  Each Noteholder
shall promptly surrender its Note to the Trustee at the Corporate Trust Office
or in the case of mutilated, destroyed, lost or stolen Notes, as provided in
Section 2.07, upon payment of the final installment of principal of such Note.
 
 
- 12 -

--------------------------------------------------------------------------------

 
 
Section 2.09          Persons Deemed Owner.  Prior to due presentment for
registration of transfer of any Note, the Issuer, the Trustee, the Note
Registrar, the Paying Agent and any agent of any of the foregoing shall treat
the Person in whose name any Note is registered in the Note Register as the
owner of such Note for the purpose of receiving payments of principal and
interest on such Note and for all other purposes whatsoever, whether or not such
Note be overdue, and none of the Issuer, the Trustee, the Note Registrar, the
Paying Agent or any agent of the foregoing shall be affected by notice to the
contrary.
 
Section 2.10         Cancellation.  All Notes surrendered to the Trustee for
payment, registration of transfer or exchange (including Notes surrendered to
any Person other than the Trustee which shall be delivered to the Trustee) shall
be promptly canceled by the Trustee.  No Notes shall be authenticated in lieu of
or in exchange for any Notes canceled as provided in this Section 2.11, except
as expressly permitted by this Indenture.  All canceled Notes held by the
Trustee shall be disposed of by the Trustee in accordance with its standard
practice.
 
Section 2.11          Notices to Security Depository. Whenever any notice or
other communication is required to be given to Noteholders of any Class with
respect to which Book-Entry Notes have been issued, unless and until Definitive
Notes shall have been issued to the related Noteholders, the Trustee shall give
all such notices and communications to the applicable Security Depository.
 
Section 2.12          Tax Treatment; Withholding Taxes.
 
(a)            The Issuer has structured the transaction contemplated by this
Indenture and the Notes with the intention that the Notes will qualify under
applicable tax law as indebtedness of the Issuer.  The Issuer, the Trustee, the
Servicer, the Back-up Servicer, each Noteholder and each beneficial owner of a
Note by acceptance of its Note or a beneficial interest therein, each agree to
treat the Notes as indebtedness of the Issuer for all tax purposes and further
agrees not to take any action inconsistent with such treatment, unless and to
the extent otherwise required by any taxing authority under applicable law.
 
Notwithstanding anything in any Transaction Document to the contrary, effective
from the date of commencement of discussions with respect to the transactions
contemplated by such documents, all parties hereto and the Noteholders may
disclose to any and all Persons, without limitation of any kind, the U.S.
Federal income tax treatment and tax structure of the Notes and the transactions
contemplated hereby and all materials of any kind, including tax opinions or
other tax analyses, if any, that are provided to such Persons regarding such tax
treatment.
 
 
- 13 -

--------------------------------------------------------------------------------

 
 
(b)           Notwithstanding any other provision in this Indenture to the
contrary or the other Transaction Documents, the Trustee, as Paying Agent for
and on behalf of, and at the direction of the Servicer, shall comply with any
and all federal withholding requirements under applicable law, as modified by
the practice of any relevant taxing authority then in effect.  If any
withholding tax is imposed on any payment by the Issuer (or allocation of
income) under the Notes, such tax shall reduce the amount otherwise payable to
such Noteholder.  Any amounts so withheld shall be treated as having been paid
to the related Noteholder for all purposes of this Indenture.  Failure of a
Noteholder or a beneficial owner of a Note to provide the Trustee or other
paying agent with appropriate tax certificates may result in amounts being
withheld from the payment to such Noteholder or beneficial owner.  In no event
shall the consent of Noteholders be required for any withholding.
 
ARTICLE III
SUBSTITUTE CONTRACTS
 
Section 3.01         Conditions Precedent to the Acquisition of Substitute
Contracts.  Each acquisition by the Issuer of a Substitute Contract from the
Transferor on any Acquisition Date is subject to the conditions specified in
Section 3.04 of the Servicing Agreement, including, in each case, satisfaction
of the following conditions precedent on or prior to the relevant date specified
below:
 
(a)            By 10:00 am (New York time) on the Business Day prior to any
proposed Acquisition Date, the Transferor shall have delivered to the Issuer,
the Trustee, the Custodian and the Back-up Servicer (A) a draft Transfer
Certificate substantially in the form set forth on Exhibit J attached hereto
(the “Transfer Certificate”), (B) a draft Amendment to Contract Schedule
containing the information required to be provided with respect to the
Substitute Contracts and related Contract Assets to be acquired by the Issuer on
such Acquisition Date, as specified in the definition of Contract Schedule, (C)
if applicable, a draft of the Release Agreement relating to any Existing
Indebtedness, and (D) a draft Assignment Agreement and draft Exception Report
with respect to each Substitute Contract to be acquired by the Issuer on such
Acquisition Date.
 
(b)            By 10:00 am (New York time) on the Business Day prior to any
proposed Acquisition Date, the Issuer shall have delivered or shall have caused
to be delivered to the Custodian, the Contracts to be substituted as described
in the proposed Amendment to Contract Schedule and the related Contract Files.
 
(c)            By 1:00 p.m. (New York time) on the proposed Acquisition Date,
the Custodian shall deliver to the Issuer and the Trustee an executed Custodian
Certificate with respect to the Substitute Contracts to be so acquired, which
certificate shall contain no exceptions; provided that Contracts satisfying
Section 4.04(a)(1) or Section 4.04(a)(2) may have exceptions.
 
(d)           By 11:00 am (New York time) on the proposed Acquisition Date, the
Transferor shall cause to be delivered the final executed Assignment Agreement
and Exception Report, Amendment to Contract Schedule, and Release Agreement (if
applicable) along with a final executed Transfer Certificate, in each case, such
document or certificate containing changes from the draft document delivered
pursuant to Section 3.01(a) above, if any, reflecting corrections or deletions
of exceptions noted in the draft Exception Report to the draft Assignment
Agreement and/or the draft Amendment to Contract Schedule resulting from the
Custodian’s review of the related Substitute Contracts and the Contract Files
related thereto pursuant to Section 4.03(b).  The Transfer Certificate shall
confirm that (A) each Substitute Contract is a Contract that satisfies each of
the representations and warranties set forth in Clause (C) or (D) of the related
Assignment Agreement, (B) all applicable filings required under
Sections 4.01(a)(v) and 4.02 have been made or are in effect, (C) no Event of
Default shall exist prior to or after giving effect to the acquisition of such
Substitute Contracts and (D) all other conditions to the acquisition of
Substitute Contracts applicable to it and specified in this Section 3.01 and
Section 3.04(b) of the Servicing Agreement have been satisfied.
 
 
- 14 -

--------------------------------------------------------------------------------

 
 
A document or certificate described in clause (a), (b), (c) or (d) above shall
be regarded as timely delivered if it is delivered by telecopy (with written
confirmation of transmission) as of the applicable time described above;
provided that, the originally executed copy shall be delivered by the applicable
party promptly thereafter.
 
(e)            With respect to any Contract substituted for an Early Termination
Contract, the Issuer shall be allowed to use the Collections received in respect
thereof to purchase a new Substitute Contract in lieu of distributing such
Collections in accordance with Section 13.03, provided that, such purchase of a
Substitute Contract shall occur simultaneously with the Issuer’s receipt of such
Collections or such Collections shall be held not later than the Payment Date
(or the then current Collection Period) on deposit in the Collection Account
until such Substitute Contract is so purchased; provided, further, that if such
Substitute Contract is not purchased on or before the immediately following
Payment Date such Collections shall be disbursed in accordance with
Section 13.03.  Notwithstanding the foregoing, any Substitute Contract so
substituted for such Early Termination Contract, and related Contract Assets,
must meet the same requirements as those specified in the form of Assignment
Agreement attached to the Purchase and Contribution Agreement.
 
(f)             If a Contract is to be removed and replaced with another lease
or equipment finance contract transferred to the Issuer by the Transferor
pursuant to the Servicing Agreement, such “substitute” lease or equipment
finance contract shall become a Contract for all purposes of the Transaction
Documents and may be referred to as a Substitute Contract.  Acquisition of any
Substitute Contract shall be subject to the satisfaction of the conditions
described in Article III of this Indenture.
 
(g)            Upon satisfaction of the conditions specified in the Transaction
Documents, including this Section 3.01, and any conditions to the repurchase of
Contracts under the Purchase and Contribution Agreement or substitution of
Contracts under the Servicing Agreement (as the case may be), the Trustee shall,
upon receipt of the Contract Repurchase Price and/or the Substitute Contract,
and the Request for Release, release the Contract and related Contract Assets
being repurchased by the Transferor or substituted for by the Transferor from
the Lien of this Indenture.
 
(h)            In addition to the conditions specified above, at no time may the
sum of (1) the aggregate Discounted Contract Balance of Substitute Contracts (as
measured on their respective Cut-Off Dates) and (2) the aggregate Discounted
Contract Balance of Contracts (as measured on their respective Cut-Off Dates)
repurchased by the Transferor, but excluding Contracts repurchased pursuant to
Warranty Events, exceed 9.00% of the aggregate Discounted Contract Balance of
all Initial Contracts (as measured on the Initial Cut-Off Date). The Trustee and
Custodian shall have no duty to monitor the limit set forth in this Section
3.01(h).
 
 
- 15 -

--------------------------------------------------------------------------------

 
 
ARTICLE IV
ISSUANCE OF NOTES; CERTAIN ISSUER OBLIGATIONS
 
Section 4.01         Conditions to Issuance of Notes.  All Notes shall be
executed by the Issuer and delivered to the Trustee for authentication.  The
Notes issued on the Closing Date shall be authenticated and delivered by the
Trustee upon Issuer Order and upon satisfaction of the following conditions
precedent:
 
(a)            receipt by the Trustee, or its agents, of the following, in form
and substance satisfactory to the Initial Purchaser, which satisfaction shall be
evidenced to the Trustee by receipt of item 4.01(a)(xv) below from the Initial
Purchaser:
 
(i)             a copy of an officially certified document, dated not more than
ten (10) days prior to the Closing Date, evidencing the due organization and
good standing of each of the Issuer, the Servicer, the Seller and the
Transferor;
 
(ii)            certified copies of the organizational documents (together with
all amendments thereto) of the Issuer, the Servicer, the Seller and the
Transferor, along with certified resolutions or certified executed consents of
each of the Issuer, the Servicer, the Seller and the Transferor, authorizing the
execution, delivery and performance of the Transaction Documents and the
transactions contemplated by the Transaction Documents by such entities and
certificates evidencing the incumbency of the officers executing such
Transaction Documents;
 
(iii)           certified copies of requests for information or copies (or a
similar search report certified by a party acceptable to the Initial Purchaser),
dated a date reasonably near to the Closing Date (no earlier than ten (10) days
prior to the Closing Date), listing all effective tax and judgment liens and
financing statements which name the Seller or the Transferor as debtor and which
are filed in the jurisdictions in which the statements referred to in clause
(v)(1) below (in the case of the Seller) or (v)(2) below (in the case of the
Transferor) were or are to be filed, together with copies of such tax and
judgment liens and financing statements (none of which, other than financing
statements naming the party under the Transaction Documents to which transfers
(including grants of security interests) thereunder purport to have been made,
shall cover any of the property purported to be conveyed thereunder unless such
financing statements are to be released prior to or on the Closing Date);
 
(iv)           certified copies of requests for information or copies (or a
similar search report certified by a party acceptable to the Initial Purchaser’s
counsel), dated a date reasonably near to the Closing Date (no earlier than ten
(10) days prior to the Closing Date), listing all effective tax and judgment
liens and financing statements which name Issuer (under its present name and any
previous name) as debtor and which are filed in the jurisdictions in which the
statements referred to in clause (v)(2) below were or are to be filed, together
with copies of such tax and judgment liens and financing statements (none of
which, other than financing statements naming the party under the Transaction
Documents to which transfers (including grants of security interests) thereunder
purport to have been made, shall cover any of the property purported to be
conveyed thereunder unless such financing statements are to be released prior to
or on the Closing Date);
 
 
- 16 -

--------------------------------------------------------------------------------

 
 
(v)           except as otherwise provided below, evidence of filing (or
evidence of delivery for filing to the appropriate filing offices) of, and each
of the following, together with evidence of all filing fees, taxes or other
amounts required to be paid in connection with the following have been paid:
 
(1)            UCC-1 financing statements, for filing with the Secretary of
State of the State of Delaware, naming the Seller, as debtor, the Transferor, as
assignor secured party, and the Trustee, for the benefit of the Secured Parties,
as the total assignee secured party;
 
(2)            UCC-1 financing statements, for filing with the Secretary of
State of the State of Delaware, naming the Transferor, as debtor, the Issuer, as
assignor secured party, and the Trustee, for the benefit of the Secured Parties,
as the total assignee secured party;
 
(3)            UCC-1 financing statements, for filing with the Secretary of
State of the State of Delaware, naming the Issuer, as debtor, and the Trustee,
for the benefit of the Secured Parties, as Secured Party;
 
(4)            UCC-3 financing statement releases evidencing the release of all
Existing Indebtedness relating to the Initial Contracts;
 
(5)            such other, similar instruments or documents, as may be necessary
or, in the opinion of any Noteholder, desirable under the UCC of all appropriate
jurisdictions or any comparable law to perfect the transfers (including grants
of security interests) under the Transaction Documents;
 
(vi)          a fully executed original counterpart of each of the Assignment
Agreement and Assignments related to the initial Contract Assets, the Purchase
and Contribution Agreement, Purchase and Sale Agreement, this Indenture, the
Servicing Agreement, the Securities Account Control Agreement and the Note
Purchase Agreement shall have been received by the Initial Purchaser or its
agents;
 
(vii)         a copy of the fully executed Lockbox Intercreditor Agreement and
the Joinder to Lockbox Intercreditor Agreement shall have been received by the
Initial Purchaser or its agents;
 
(viii)        written evidence of establishment of the Reserve Account, the
Collection Account, the Servicer Transition Account and continued existence of
the Lockbox Account;
 
 
- 17 -

--------------------------------------------------------------------------------

 
 
(ix)           a certificate listing the Servicing Officers of the Servicer as
of the Closing Date;
 
(x)            confirmation that the Rating Agency has issued a rating letter
confirming ratings for the Notes as set forth in the Offering Circular;
 
(xi)           executed favorable legal opinions of counsel to the Servicer, the
Seller, the Issuer, the Transferor, the Back-up Servicer, the Custodian and the
Trustee, addressed to the Trustee, the Back-up Servicer and the Initial
Purchaser (as applicable), dated the Closing Date and covering general corporate
matters, the due execution and delivery of, and the enforceability of, each of
the Transaction Documents to which the Servicer, the Seller, the Issuer, the
Transferor, the Back-up Servicer, the Custodian and the Trustee (individually or
in any other capacity) is party, true sale, non-consolidation, security
interest, tax matters and such other matters as the Initial Purchaser may
request;
 
(xii)          certificates of the Secretary or Assistant Secretary of each of
the Servicer, the Seller, the Issuer, the Transferor, dated as of the Closing
Date, and certifying (A) that attached thereto is a true, complete and correct
copy of (a) the organizational documents of the Servicer, the Seller, the
Transferor and the Issuer (as applicable), and (b) resolutions duly adopted by
the Servicer, the Seller, the Issuer and the Transferor authorizing the
execution, delivery and performance of the Transaction Documents to which it is
a party and the transactions contemplated thereunder, and that such resolutions
have not been amended, modified, revoked or rescinded, and (B) as to the
incumbency and specimen signature of each officer executing any Transaction
Documents on behalf of the Servicer, the Seller, the Issuer and the Transferor
(as the case may be);
 
(xiii)         copies of all waivers, licenses, approvals or consents, if any,
required or advisable, in the opinion of the Initial Purchaser, in connection
with the execution, delivery and performance by the Servicer, the Seller, the
Issuer and the Transferor (as the case may be) of the Transaction Documents (and
the validity and enforceability thereof), which waivers, licenses, approvals or
consents shall be in full force and effect;
 
(xiv)         written confirmation of the payment (or deposit for payment with
the Trustee) of all fees and expenses of the Trustee, the Custodian, the Back-up
Servicer, the Initial Purchaser (including the fees and charges of their
respective agents, auditors and counsel) accrued as of the Closing Date;
 
(xv)          [Reserved];
 
(xvi)         delivery by the Custodian of the executed Initial Custodian
Certificate dated as of the Closing Date; and
 
(xvii)        such additional documents, instruments, certificates, opinions,
ratings letters or other confirmations as the Initial Purchaser may reasonably
request.
 
(b)           all Collateral in which a security interest has been granted to
the Trustee under the Indenture shall be subject to no other Liens other than
Permitted Liens.
 
 
- 18 -

--------------------------------------------------------------------------------

 
 
Section 4.02          Security for Notes.
 
(a)            The Servicer shall at its own expense, in consideration of the
Servicer Fee, cause to be filed the financing statements and assignments
described in Sections 4.01(a)(v) and 4.02(b) in accordance with such
Sections.  In addition, from time to time, the Servicer shall take or cause to
be taken at its own expense, in consideration of the Servicer Fee, any other
such actions and execute such documents as are necessary to perfect and protect
the Issuer’s precautionary security interest against the Transferor, as
applicable, in respect of the Contract Assets and the assignment to the Trustee
thereof, and the Trustee’s security interests in and liens on the Collateral
against all other Persons, including the filing of financing statements,
amendments thereto and continuation statements, the execution of transfer
instruments and the making of notations on or taking possession of all records
or documents of title; provided that, none of the Servicer, the Transferor nor
the Issuer shall be required to file UCC-1 financing statements against Obligors
with respect to a Contract related to Equipment that had an original equipment
cost at origination of less than (A) if such Contract is a secured loan or
finance lease that provides for a $1 purchase option, $25,000, or (B) if such
Contract provides for a “fair market value” purchase option, $50,000 or to file
or record assignments of any UCC-1 financing statements or other lien recordings
or notations made against any Obligor.  Notwithstanding anything to the contrary
contained herein, if the Servicer is not LEAF Financial Corporation or one of
its Affiliates, the successor Servicer shall not be responsible for the initial
filings of any UCC financing statements, or any continuation statements filed by
any predecessor Servicer, or the information contained therein (including the
exhibits thereto), the perfection of any such security interests during the term
of such predecessor Servicer, or the accuracy or sufficiency of any description
of collateral in such filings, and the successor Servicer shall be fully
protected in relying on such initial filings and any continuation statements or
modifications thereto made by a predecessor Servicer pursuant to this Section
4.02 but shall continue to be responsible for requirements expressed above
during the period it acts as Servicer.
 
(b)            If any change in the Servicer’s or the Issuer’s name, identity,
structure or the location of its principal place of business, chief executive
office or State of organization occurs, then such party shall deliver thirty
(30) days’ prior written notice of such change or relocation to the Servicer,
the Trustee, the Back-up Servicer and the Rating Agency, and, no later than the
effective date of such change or relocation, the Servicer shall file or cause to
be filed such amendments or statements as may be required to preserve and
protect the Issuer’s precautionary security interest against the Transferor in
respect of the Contract Assets and the assignment to the Trustee thereof, and
the Trustee’s security interest in and liens on the Collateral.
 
(c)            During the term of this Indenture, the Issuer will maintain its
sole state of organization in the State of Delaware, and the Servicer will
maintain its sole state of incorporation in a State of the United States.
 
Section 4.03          Review of Contract Files.
 
(a)            On or prior to the Closing Date and each Acquisition Date, the
Issuer shall cause to be delivered to the Custodian the documents comprising the
Contract Files for the Contracts to be acquired on such date; provided that the
Contract Files delivered on the Closing Date shall be permitted to contain
exceptions until the thirty-fifth (35th) day following the Closing Date.  Each
Contract and the folder containing other Contract Files documents for such
Contract shall be clearly marked with a LEAF Contract Number, which LEAF
Contract Number shall be used by the Issuer, the Trustee and the Custodian to
identify such Contract on the Contract Schedule.
 
 
- 19 -

--------------------------------------------------------------------------------

 
 
(b)            (I) Within thirty-five days of the Closing Date, for each Initial
Contract and (II) prior to the Acquisition Date, for each Substitute Contract,
the Custodian will review the Contract Files related to each proposed Contract
and shall perform such reviews as are sufficient to enable it to confirm the
items required to be certified by it in the Custodian Certificate in the form
attached hereto as Exhibit G.  By execution and delivery of any such Custodian
Certificates, the Custodian shall evidence completion of such review and
confirmation.  The Custodian shall include in any Exception Report any failure
of a document to correspond to the information on the Amendment to Contract
Schedule or the absence of any one or more of the documents comprising the
Contract Files for such Contract and shall deliver such Exception Report to the
Servicer, the Trustee and the Issuer.
 
(c)            If any Contracts or Contract Assets to be pledged to the Trustee
are Contracts or Contract Assets that at any time were subject to a Lien in
favor of a Person that has held a Lien thereon, concurrently with the delivery
of an Officer’s Certificate, the Issuer shall have delivered to (x) the
Custodian (with a copy to the Trustee) a facsimile copy or an original executed
Release Agreement from each Person that has held a Lien on the applicable
Contract and/or Contract Assets, together with the certification in the
Officer’s Certificate that each such Release Agreement constitutes a release of
such Person’s security interest in each such Contract and/or Contract Asset (and
the other Collateral related thereto), and (y) the Custodian (with a copy to the
Trustee) the original UCC partial or full release relating to the Release
Agreement described in clause (x) above.
 
(d)            The Custodian shall use reasonable care in the performance of its
duties under the Transaction Documents, shall identify and segregate all items
constituting the Contract Files and shall maintain continuous custody of all
items constituting the Contract Files in secure, fire resistant facilities in
accordance with customary standards for such custody.  The Custodian makes no
representations as to and shall not be responsible to verify (i) the validity,
legality, enforceability, sufficiency, due authorization or genuineness of any
document constituting Contract Files or of any of the Contracts or (ii) the
collectibility, insurability, effectiveness or suitability of any Contract.
 
(e)            The Custodian shall hold all Contracts and all other Collateral
delivered to it pursuant to the Transaction Documents as Custodian for the
benefit of the Trustee (for the benefit of the Secured Parties).  With respect
to each item of Contract Files delivered to the Custodian, the Custodian shall
(i) hold all documents constituting such Contract Files received by it for the
exclusive use and benefit of the Trustee (for the benefit of the Secured
Parties) and (ii) make disposition thereof only in accordance with the terms of
this Indenture and the Servicing Agreement.
 
(f)             In the event that (i) the Trustee, the Servicer, the Issuer or
the Custodian shall be served by a third party with any type of levy,
attachment, writ or court order with respect to any Contract Files or (ii) a
third party shall institute any court proceeding by which any Contract Files
shall be required to be delivered otherwise than in accordance with the
provisions of this Indenture, the party or parties receiving such service shall
promptly deliver or cause to be delivered to the other parties to this Indenture
copies of all court papers, orders, documents and other materials concerning
such proceedings.  The Custodian shall continue to hold and maintain all the
Contract Files that is the subject of such proceedings pending a final order of
a court of competent jurisdiction permitting or directing disposition
thereof.  Upon final determination of such court, the Custodian shall deliver
such Contract Files as directed by such determination or, if no such
determination is made, in accordance with the provisions of this
Indenture.  Expenses of the Custodian incurred as a result of such proceedings
shall be borne by the Issuer.
 
 
- 20 -

--------------------------------------------------------------------------------

 
 
(g)           At its own expense, the Custodian shall maintain at all times
prior to the satisfaction and discharge of this Indenture and keep in full force
and effect fidelity insurance, theft of documents insurance, forgery insurance
and errors and omissions insurance.  All such insurance shall be in amounts,
with standard coverage and subject to deductibles, all as is customary for
insurance typically maintained by banks which act as custodian of collateral
substantially similar to the Collateral.  Upon at least ten (10) days’ prior
written request, the Issuer and/or the Servicer shall be entitled to receive a
certificate of the Custodian’s respective insurer that such insurance is in full
force and effect.
 
Section 4.04          Defective Contracts.
 
(a)           Check-in Procedures. If, upon its examination of any Contract File
in accordance with Section 4.03 hereof, the Custodian determines that such
Contract File does not satisfy the requirements described in Section 4.03(b), or
is unable to confirm that such requirements have been met, the Custodian shall
promptly notify the Servicer and the Transferor by telephone or telecopy.  If
the Transferor does not satisfy the Custodian in accordance with the foregoing
sentence prior to (I) in the case of the Initial Contracts, the thirty-fifth day
following the Closing Date or (II) in the case of Substitute Contracts, the
applicable Acquisition Date, the Custodian shall return the applicable Contract
and related files to the Transferor, or as otherwise directed by the Transferor.
Any such returned Contracts and related files shall (a) in the case of Initial
Contracts, be subject to a Warranty Event and (b) in the case of Substitute
Contracts, not be acquired by the Issuer unless, in each case, either:
 
 (1) the Majority Holders approve the exceptions with respect to such Contract
and allow the inclusion of such Contract that the Custodian has identified as
defective in its review under Section 4.03(b), all parties agreeing that such
approval shall be valid with respect to such included Contract, but shall not
constitute a course of dealing, and the allowance of such included Contract
shall not operate as a waiver of any rights of the Trustee or any Secured Party
hereunder, under the Purchase and Contribution Agreement, the Purchase and Sale
Agreement, the Assignment Agreements, the Assignments or any other Transaction
Documents with respect to any adverse consequence caused by such defect; or
 
(2) immediately after the acquisition by the Issuer of such Contract, the
Discounted Contract Balances of Contracts with exceptions do not exceed
$8,000,000 in the aggregate (as measured as of the related Cut-Off Date for each
Contract).
 
(b)           Warranty Repurchases. If a Responsible Officer of the Trustee, or
if another party to any of the Transaction Documents, notifies the Servicer, the
Transferor, the Back-up Servicer and the Issuer of the existence of any Warranty
Event, the Transferor (pursuant to the Purchase and Contribution Agreement)
shall (i) cure the breach(es) which caused the Warranty Event or (ii) repurchase
such Contract and related Contract Assets at the Contract Repurchase Price as
required in accordance with Section 6.1(a) of the Purchase and Contribution
Agreement.  If any such Contract is repurchased by the Transferor pursuant to
the Purchase and Contribution Agreement, and the Trustee has received a written
request in the form attached hereto as Exhibit F-1 relating thereto, the Trustee
shall, upon receipt of the applicable Contract Repurchase Price, but subject to
Section 4.07 hereof, return the affected Contract and related files to the
Issuer (or, if the Issuer so requests, directly to the Servicer or the
Transferor, as the case may be), release its interest therein and in the related
Contract Assets, and such items shall no longer constitute a Contract or
Contract Asset hereunder and shall be released from the Lien of this Indenture.
 
 
- 21 -

--------------------------------------------------------------------------------

 
 
Section 4.05          Reserved.
 
Section 4.06          Administration of the Contract Assets.  The Contract
Assets shall be serviced by the Servicer in accordance with the terms of the
Servicing Agreement.  The Servicer, as agent of the Issuer prior to the
occurrence of an Event of Default, shall have the right to provide any notices
and instructions to Obligors in connection with the Contract Assets.  In the
event that the Issuer or the Trustee receives any notices, requests for
information or other communication from an Obligor, it shall immediately forward
such communication to the Servicer.  The Trustee shall deposit any Collections
received by it in the Collection Account, in accordance with Section 13.02 and
it shall deliver written or electronic statements regarding such collections and
deposits to the Servicer at least monthly.  The Trustee shall have no obligation
to advance its own funds to the Collection Account.  In the absence of an Event
of Default, the Trustee shall not contact any Obligor or take any action with
respect to the enforcement, modification or release of any Contract against an
Obligor without the express written authorization of the Servicer or the Issuer.
 
Section 4.07          Releases.
 
(a)           The Issuer shall be entitled to obtain a release from the Lien of
this Indenture for any individual Contract and the related Contract Assets at
any time after all of the conditions for such release set forth in the
Transaction Documents have been satisfied and (i) after a payment by the
Transferor or the Servicer, as applicable, under the provisions of the relevant
Transaction Documents, of the related Contract Repurchase Price therefor or
(ii) after a Substitute Contract and the related Contract Assets are substituted
for such Contract and the related Contract Assets in accordance with the
Transaction Documents.  In order to effect any such release, the Servicer, on
behalf of the Issuer, shall deliver to the Trustee and the Custodian in
accordance with the Transaction Documents a Request for Release, in the form
attached hereto Exhibit F-1, (1) identifying the Contracts and the related
Equipment to be released, (2) requesting the release thereof, (3) setting forth
the amount deposited in the Collection Account with respect thereto, or
identifying the Substitute Contract substituted therefor in the event that the
subject Contracts and the related Equipment are being released from the Lien of
this Indenture pursuant to clause (ii) above, (4) certifying that the amount
deposited in the Collection Account equals the Contract Repurchase Price
relating to such Contracts and the related Equipment in the event that the
subject Contracts and the related Equipment are being released from the Lien of
this Indenture pursuant to clause (i) above and (5) certifying that all other
conditions precedent set forth in the Transaction Documents relating to such
release have been satisfied.  The Trustee, upon receipt of a written request in
the form attached hereto as Exhibit F-1, and the Trustee’s confirmation that the
related (i) Contract Repurchase Price has been deposited into the Collection
Account or (ii) Substitute Contract has been substituted for the Contract, shall
execute instruments to release a Contract from the lien of this Indenture, or
convey the Trustee’s interest in the same.
 
 
- 22 -

--------------------------------------------------------------------------------

 
 
(b)           Upon receipt of the Request for Release from the Servicer in the
form attached hereto as Exhibit F-1, including a certification that all of the
conditions specified in clause (a) of this Section 4.07 have been satisfied and
provided that all other certifications and documents required under the terms of
this Indenture have been received by the Trustee, the Trustee shall release from
the Lien of this Indenture and the Custodian shall deliver to the Issuer or upon
Issuer Order the Contracts and all related Contract Assets described in the
Issuer’s Request for Release.
 
(c)           The Custodian may, if requested by the Servicer, in the form
attached hereto as Exhibit F-1, for purposes of servicing a Contract,
temporarily deliver to the Servicer the original Contract.  Any Contract
temporarily delivered from the custody of the Custodian to the Servicer or its
agents shall have affixed to such Contract a copy of such written request in the
Form of Exhibit F-1, which shall contain a legend to the effect that the
Contract is the property of the Issuer and has been pledged to U.S. Bank
National Association, as Trustee for the benefit of the Secured Parties.  The
Servicer shall promptly return the Contract to the Custodian, along with a
letter attached hereto as Exhibit F-2, upon the need therefor no longer
existing; provided that if an Event of Default has occurred, the Servicer shall
forthwith return to the Custodian each Contract temporarily delivered pursuant
to this Section 4.07.
 
ARTICLE V
SATISFACTION AND DISCHARGE
 
Section 5.01          Satisfaction and Discharge of Indenture.
 
(a)           Following (i) payment in full of (A) all of the Notes, (B) the
fees and charges and reimbursements of the Trustee, the Back-up Servicer, the
Transferor, the Custodian and the Noteholders and (C) all other obligations of
the Issuer under this Indenture and the other Transaction Documents and (ii) a
written request by the Issuer to the Trustee to terminate this Indenture and
release the Collateral, this Indenture shall be discharged and terminated and
the lien of this Indenture on the Collateral thereupon shall be released.  All
Contract Files shall then include an Officer’s Certificate from the Issuer,
stating that all conditions precedent provided for herein relating to the
satisfaction and discharge of this Indenture with respect to the Notes have been
complied with.
 
(b)           Upon the discharge and termination of this Indenture, the Trustee
shall release from the lien of this Indenture and deliver to the Issuer all
remaining Collateral, and the Trustee shall file, or cause to be filed, at the
Servicer’s expense, UCC termination statements evidencing such discharge and
release; provided, if the Back-up Servicer has become the Servicer, the Servicer
shall be entitled to reimbursement of all expenses incurred under this Section
5.01(b) by the Issuer payable solely from amounts that are available to the
Servicer therefore under Section 13.03 of the Indenture.
 
 
- 23 -

--------------------------------------------------------------------------------

 
 
ARTICLE VI
DEFAULTS AND REMEDIES
 
Section 6.01          Events of Default.
 
“Event of Default” wherever used herein means the occurrence of any one of the
following events, unless any such particular occurrence is waived as an “Event
of Default” in writing in accordance with the provisions of this Indenture;
provided that, unless and until any such waiver is given, an “Event of Default”
shall be deemed to exist for all purposes under the Transaction Documents, even
if the event giving rise to such Event of Default is no longer continuing or has
been cured:
 
(a)           the Issuer shall fail to make when due any payment with respect to
interest on any Class of Notes then outstanding, or the Servicer shall fail to
make when due any deposit required under the Transaction Documents (other than
as described in clause (e) below), in any case on or before the date occurring
five (5) Business Days after the date such payment or deposit shall become due;
 
(b)           the Issuer, Servicer or the Transferor shall fail to perform or
observe any covenant with respect to it set forth in any Transaction Document,
and in each case such failure shall remain unremedied for thirty (30) Business
Days after the earlier of (x) actual knowledge thereof by such Person or (y)
receipt by such Person of written notice thereof;
 
(c)           any representation or warranty made by the Issuer, Transferor or
Servicer in any Transaction Document or in any other document delivered pursuant
thereto (other than a representation or warranty made with respect to the
Contracts) shall prove to have been incorrect in any material respect when made
or deemed made and continues to be incorrect in any material respect for a
period of thirty (30) Business Days after the earlier to occur of (x) the actual
knowledge thereof by such Person or (y) the receipt by such Person of written
notice thereof;
 
(d)           an Insolvency Event shall occur with respect to the Issuer;
 
(e)           the Outstanding Note Balance of any Class of Notes is not reduced
to zero and all interest due on any Class is not paid by that Class’s Stated
Maturity Date;
 
(f)            [Reserved];
 
(g)           the Issuer is required to register as an “investment company”
under the Investment Company Act of 1940, as amended; or
 
(h)           any Class A Note, Class B Note, Class C Note or Class D Note shall
cease to constitute debt for federal income tax purposes, as evidenced by a
written determination by the Internal Revenue Service.
 
 
- 24 -

--------------------------------------------------------------------------------

 
 
Section 6.02         Acceleration of Maturity; Rescission and Annulment. If an
Event of Default exists, then, unless waived pursuant to Section 6.15 hereof,
and in every such case, the Control Party may, and the Trustee shall, at the
written direction of the Control Party, declare the Aggregate Outstanding Note
Balance to be immediately due and payable, by notice given in writing to the
Issuer and upon any such declaration, such principal and all accrued interest
under the Notes shall become immediately due and payable without any
presentment, demand, protest or other notice of any kind (except such notices as
shall be expressly required by the provisions of this Indenture), all of which
are hereby expressly waived by the Issuer; provided, that if such Event of
Default consists of an Insolvency Event with respect to the Issuer, then all
such principal and accrued interest shall be automatically due and payable
without the need for any such notice or further action by any Person.
 
At any time after such a declaration of acceleration has been made, but before
any Sale of the Collateral has been made or a judgment or decree for payment of
the money due has been obtained by the Trustee as hereinafter in this
Article provided, the Control Party, by written notice to the Issuer and the
Trustee, may rescind and annul such declaration and its consequences if
(notwithstanding Section 6.15 hereof) (a) and (b) below are satisfied:
 
(a)           the Issuer has paid or deposited with the Trustee a sum sufficient
to pay:
 
(1)           all overdue installments of interest on all Notes and interest
thereon at the overdue interest rate from the time such overdue interest first
became due until the date when paid;
 
(2)           the principal of any Notes which has become due otherwise than by
such declaration of acceleration and interest thereon at the overdue interest
rate from the time such principal first became due until the date when
paid;  and
 
(3)           all sums paid or advanced, together with interest thereon, by the
Trustee, the Transferor and any Secured Party, and the reasonable compensation,
expenses, disbursements and advances of the Trustee and any Secured Party, their
agents and counsel incurred in connection with the enforcement of this Indenture
to the date of such payment or deposit.
 
(b)           all Events of Default, other than the nonpayment of the principal
on any of the Notes which has become due solely by such declaration of
acceleration, have been cured or waived by the Control Party unless (i) an Event
of Default in the payment of interest on any Note when due or principal not paid
at the Stated Maturity Date or (ii) in respect of a covenant or provision hereof
which by its terms cannot be modified or amended without the consent of the
Noteholders of each Outstanding Note affected thereby, in which case a waiver by
the Noteholders of each Outstanding Notes is required.
 
No such rescission shall affect any subsequent default or impair any right
consequent thereon.
 
Section 6.03          Collection of Indebtedness and Suits for Enforcement by
Trustee.
 
 
- 25 -

--------------------------------------------------------------------------------

 
 
(a)           The Issuer covenants that, if an Event of Default shall occur and
the Notes have been declared due and payable and such declaration has not been
rescinded and annulled, the Issuer will pay to the Trustee, for the benefit of
the Noteholders, the whole amount then due and payable on the Notes for
principal and interest (with interest upon the overdue principal and overdue
interest at the rate provided herein), any and all amounts due and payable to
the Noteholders, the Transferor, the Back-up Servicer, the Custodian, the Paying
Agent and the Trustee and, in addition thereto, such further amount as shall be
sufficient to cover the costs and expenses of collection, including the
reasonable compensation, expenses, disbursements and advances of each of the
Trustee, the Paying Agent and the Noteholders and their respective agents and
counsel.
 
(b)           If the Issuer fails to pay such amount forthwith upon such demand,
the Trustee, in its own name and as Trustee of an express trust, may, with the
prior written consent of the Control Party, and shall, at the written direction
of the Control Party, institute Proceedings for the collection of the sums so
due and unpaid, and prosecute such Proceedings to judgment or final decree, and
enforce the same against the Issuer and collect the monies adjudged or decreed
to be payable in the manner provided by law out of the property of the Issuer,
wherever situated.
 
(c)           If an Event of Default exists, the Trustee shall, at the written
direction of the Control Party, proceed to protect and enforce the rights of the
Noteholders and the Paying Agent by such appropriate Proceedings as the Trustee,
at the written direction of the Control Party, shall deem most effectual to
protect and enforce any such rights, whether for the specific enforcement of any
covenant or agreement in this Indenture or in aid of the exercise of any power
granted herein, or to enforce any other proper remedy.
 
Section 6.04          Remedies.  If an Event of Default exists, the Trustee may,
with the prior written consent of the Control Party, and shall, at the written
direction of the Control Party, do one or more of the following:
 
(a)           institute Proceedings for the collection of all amounts remaining
unpaid on the Notes or under this Indenture or the other Transaction Documents
whether by declaration or otherwise, enforce any judgment obtained, and collect
from the Issuer and the Collateral the monies adjudged due;
 
(b)           take possession of and sell the Collateral or any portion thereof
or rights or interest therein, at one or more private or public Sales called and
conducted in any manner permitted by law;
 
(c)           institute any Proceedings from time to time for the complete or
partial foreclosure of the lien created by this Indenture with respect to the
Collateral;
 
(d)           redirect Obligor payments to such account or accounts as the
Control Party determines necessary in its sole discretion, or at the direction
of the Control Party;
 
(e)           during the continuance of a default under a Contract, exercise any
of the rights of the lessor or lender (as applicable) under such Contract;
 
 
- 26 -

--------------------------------------------------------------------------------

 
 
(f)           exercise any remedies of a secured party under the Uniform
Commercial Code (irrespective of whether the Uniform Commercial Code applies) or
any applicable law and take any other appropriate action to protect and enforce
the rights and remedies of the Trustee or the Noteholders hereunder or under the
other Transaction Documents; and
 
(g)           exercise any and all rights, powers and privileges available to
the Trustee or the Noteholders (whether at law, in equity or by contract).
 
Section 6.05          Optional Preservation of Collateral.  If an Event of
Default exists, the Trustee shall, upon written request from the Control Party,
elect, by giving written notice of such election to the Issuer, to take
possession of and retain the Collateral intact, collect or cause the collection
of all income, payments and proceeds thereof and make and apply all payments and
deposits and maintain all accounts in respect of such Notes in accordance with
the provisions of Article XIII.  If the Trustee is unable to or is stayed from
giving such notice to the Issuer for any reason whatsoever, such election shall
be effective as of the time of such request from the Control Party, as the case
may be, notwithstanding any failure to give such notice, and the Trustee shall
give such notice upon the removal or cure of such inability or stay (but shall
have no obligation to effect such removal or cure).  Any such election may be
rescinded with respect to any portion of the Collateral remaining at the time of
such rescission by written notice to the Trustee and the Issuer from the Control
Party.
 
Section 6.06          Trustee May File Proofs of Claim.  In case of the pendency
of any receivership, insolvency, liquidation, bankruptcy, reorganization,
arrangement, adjustment, composition or other judicial Proceeding relating to
the Issuer or the property of the Issuer or its creditors, the Trustee
(irrespective of whether the principal of any of the Notes shall then be due and
payable as therein expressed or by declaration or otherwise and irrespective of
whether the Trustee shall have made any demand on the Issuer for the payment of
overdue principal or interest) shall be entitled and empowered and shall, at the
prior written direction of the Control Party, intervene in such proceeding or
otherwise:
 
(a)           to file and prove a claim for all amounts of principal and
interest owing and unpaid in respect of the Notes issued hereunder and to file
such other papers or documents and take such other actions, including
participating as a member, voting or otherwise, in any committee of creditors
appointed in the matter as may be necessary or advisable in order to have the
claims of the Trustee, the Noteholders, the Paying Agent, the Custodian
(including any claim for the reasonable compensation, expenses, disbursements
and advances of each such Person and their respective agents and counsel and any
other amounts due the Trustee under Section 7.07) and of the Noteholders allowed
in such judicial Proceeding;
 
(b)           unless prohibited by applicable law and regulations, to vote at
the direction of the Control Party on behalf of the Noteholders in any election
of a trustee, a standby trustee or person performing similar functions in any
such proceedings;
 
(c)           to petition for lifting of the automatic stay and thereupon to
foreclose upon the Collateral as elsewhere provided herein; and
 
 
- 27 -

--------------------------------------------------------------------------------

 
 
(d)           to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same; and any receiver,
assignee, trustee, liquidator, or sequestrator (or other similar official) in
any such judicial Proceeding is hereby authorized by the Noteholders and the
Paying Agent to make such payments to the Trustee, and in the event that the
Trustee shall consent to the making of such payments directly to each such
Person, to pay to the Trustee or such Person any amount due to it for the
reasonable compensation, expenses, disbursements and advances of each of the
Trustee and such other Person, their agents and counsel, and any other amounts
due the Trustee under Section 7.07.
 
Nothing contained in this Indenture shall be deemed to authorize the Trustee to
authorize or consent to or accept or adopt on behalf of any Secured Party any
plan of reorganization, arrangement, adjustment or composition affecting any of
the Notes or the rights of any Secured Party, or to authorize the Trustee to
vote in respect of the claim of any Secured Party in any such Proceeding;
provided, however, that the Control Party shall be authorized to vote on all of
the foregoing matters described above on behalf of the Noteholders and to
consent to certain amendments as described under Section 10.02 hereof.
 
Section 6.07          Trustee May Enforce Claims Without Possession of Notes.
 
(a)           In all Proceedings brought by the Trustee in accordance with this
Indenture (and also any Proceedings involving the interpretation of any
provision of this Indenture to which the Trustee shall be a party), the Trustee
shall be held to represent all of the Noteholders and it shall not be necessary
to make any Noteholder a party to any such Proceedings.
 
(b)           All rights of actions and claims under this Indenture or any of
the Notes may be prosecuted and enforced by the Trustee without the possession
of any of the Notes or the production thereof in any Proceeding relating
thereto, and any such Proceedings instituted by the Trustee shall be brought
with the prior written consent of the Control Party and in the Trustee’s own
name as trustee of an express trust, and any recovery, whether by judgment,
settlement or otherwise shall, after provision for the payment of the reasonable
compensation, expenses, disbursements and advances of the Trustee and its agents
and counsel, be for the benefit of the Noteholders, as the case may be.
 
Section 6.08          Application of Money Collected.  If the Notes have been
declared due and payable following an Event of Default and such declaration has
not been rescinded or annulled, any money collected by the Trustee with respect
to the Notes and the other Transaction Documents pursuant to this Article VI or
otherwise and any other money that may be held thereafter by the Trustee as
security for the Notes and the other Transaction Documents shall be applied in
the order set forth in Section 13.03 on the earlier of the next Payment Date and
such dates as the Trustee may designate for the release of such funds, to the
same extent as if such date were a Payment Date.
 
Section 6.09          [Reserved]
 
Section 6.10          Unconditional Right of the Noteholders to Receive
Principal and Interest.  Notwithstanding any other provision in this Indenture,
each Noteholder shall have the right, which is absolute and unconditional, to
receive payment of the principal and interest on such Note on the dates on which
such principal and interest becomes due and payable and to institute any
Proceeding for the enforcement of any such payment, and such right shall not be
impaired without the consent of such Noteholder.
 
 
- 28 -

--------------------------------------------------------------------------------

 
 
Section 6.11          Restoration of Rights and Remedies.  If the Trustee or any
Noteholder has instituted any Proceeding to enforce any right or remedy under
this Indenture and such Proceeding has been discontinued or abandoned for any
reason, or has been determined adversely to the Trustee or to such Noteholder,
then, and in every case, the Issuer, the Trustee and the Noteholders shall,
subject to any determination in such Proceeding, be restored severally and
respectively to their former positions hereunder, and thereafter all rights and
remedies of the Trustee and the Noteholders shall continue as though no such
Proceeding had been instituted.
 
Section 6.12          Rights and Remedies Cumulative. Except as otherwise
provided with respect to the replacement or payment of mutilated, destroyed,
lost or stolen Notes in the last paragraph of Section 2.08, no right or remedy
herein conferred upon or reserved to the Trustee or to the Noteholders is
intended to be exclusive of any other right or remedy, and every right and
remedy shall, to the extent permitted by law, be cumulative and in addition to
every other right and remedy given hereunder or now or hereafter existing at law
or in equity or otherwise.  The assertion or employment of any right or remedy
hereunder, or otherwise, shall not prevent the concurrent assertion or
employment of any other appropriate right or remedy.
 
Section 6.13         Delay or Omission Not Waiver.  No delay or omission of the
Trustee or of any Noteholder to exercise any right or remedy accruing upon any
Event of Default shall impair any such right or remedy or constitute a waiver of
any such Event of Default or any acquiescence therein.  Every right and remedy
given by this Article VI or by law to the Trustee or to the Noteholders may be
exercised from time to time, and as often as may be deemed expedient, by the
Trustee or the Noteholders, as the case may be.
 
Section 6.14          Control by Control Party.  The Control Party shall have
the right to direct in writing the time, method and place of conducting any
Proceeding for any remedy available to the Trustee or exercising any trust or
power conferred on the Trustee; provided that:
 
(a)           such direction shall not be in conflict with any rule of law or
with this Indenture including any provision hereof which expressly provides for
approval by a percentage of the Aggregate Outstanding Note Balance or by a
percentage of the Outstanding Note Balance of all Notes within a Class;
 
(b)           if the Trustee has reasonable grounds for believing that repayment
of any funds expended or risked by it is not assured to it without an indemnity
reasonably satisfactory to it against such risk or liability, such indemnity
shall have been provided.
 
Section 6.15          Waiver of Certain Events by the Control Party.
 
The Control Party may waive on behalf of all Noteholders any Event of Servicing
Termination, Default or Event of Default and its consequences in each case
except:
 
(i)             an Event of Default in the payment of interest on any Note when
due or principal not paid at the Stated Maturity Date;
 
 
- 29 -

--------------------------------------------------------------------------------

 
 
(ii)            in respect of a covenant or provision hereof which by its terms
cannot be modified or amended without the consent of the Noteholder of each
Outstanding Note affected thereby; or
 
(iii)           or in the circumstances provided in Section 6.02 hereof.
 
Upon any such waiver, such Event of Servicing Termination, Default or Event of
Default shall cease to exist, and any Event of Default shall be deemed to have
been cured for every purpose of this Indenture; but no such waiver shall extend
to any subsequent or other Event of Servicing Termination, Default or Event of
Default or impair any right consequent thereon.
 
Section 6.16          Additional Rights of Subordinate Noteholders.  At any time
during the period from the first to occur of (i) the commencement of an
Insolvency Event or any other insolvency proceeding with respect to the Issuer,
(ii) the acceleration of the Class A Notes pursuant to Section 6.02 or (iii) the
commencement of the foreclosure of any Collateral under this Article VI
following the occurrence of an Event of Default, and without prejudice to any
other rights of the Holders of the Class B Notes under the Transaction
Documents, any one or more Holders of the Class B Notes shall initially have the
sole right to deliver written notice, which notice shall be sent to the Trustee
(the “Class A Buyout Notice”) electing to purchase (without recourse, warranty
or representation (other than that the Holders of such Class A Notes own such
Class A Notes free and clear of any Liens created or granted by the Holder of
such Class A Notes)) the entire (but not less than the entire) aggregate amount
of Outstanding Class A Notes (and all associated rights, titles, claims and
privileges associated therewith) for an amount (the “Class A Buyout Price”)
equal to the Outstanding Note Balance of, and accrued but unpaid interest on,
the Class A Notes (excluding therefrom any premium or penalty otherwise
payable). The Trustee agrees that it shall give to the Holders of the Class B
Notes, Class C Notes, Class D Notes, Class E-1 Notes and Class E-2 Notes written
notice of the events described in clauses (i), (ii), and (iii) of this Section
6.16 promptly upon its receiving notice of such event or a Responsible Officer
of the Trustee having actual knowledge thereof (such date of notice, the
“Default Notice Date”).
 
If no Holder of the Class B Notes exercises its rights to purchase the Class A
Notes within ten (10) Business Days of the Default Notice Date, then, without
prejudice to any other rights of the Holders of the Class C Notes under the
Transaction Documents, any one or more Holders of the Class C Notes shall then
have the sole right to deliver the Class A Buyout Notice, which notice shall be
sent to the Trustee electing to purchase (without recourse, warranty or
representation (other than that the Holders of such Class A Notes own such
Class A Notes free and clear of any Liens created or granted by the Holder of
such Class A Notes)) the entire (but not less than the entire) aggregate amount
of Outstanding Class A Notes (and all associated rights, titles, claims and
privileges associated therewith) for the Class A Buyout Price.
 
If no Holder of the Class C Notes exercises its rights to purchase the Class A
Notes within ten (10) Business Days of the Default Notice Date, then, without
prejudice to any other rights of the Holders of the Class D Notes under the
Transaction Documents, any one or more Holders of the Class D Notes shall then
have the sole right to deliver the Class A Buyout Notice, which notice shall be
sent to the Trustee electing to purchase (without recourse, warranty or
representation (other than that the Holders of such Class A Notes own such
Class A Notes free and clear of any Liens created or granted by the Holder of
such Class A Notes)) the entire (but not less than the entire) aggregate amount
of Outstanding Class A Notes (and all associated rights, titles, claims and
privileges associated therewith) for the Class A Buyout Price.
 
 
- 30 -

--------------------------------------------------------------------------------

 
 
If no Holder of the Class D Notes exercises its rights to purchase the Class A
Notes within ten (10) Business Days of the Default Notice Date, then, without
prejudice to any other rights of the Holders of the Class E-1 Notes under the
Transaction Documents, any one or more Holders of the Class E-1 Notes shall then
have the sole right to deliver the Class A Buyout Notice, which notice shall be
sent to the Trustee electing to purchase (without recourse, warranty or
representation (other than that the Holders of such Class A Notes own such
Class A Notes free and clear of any Liens created or granted by the Holder of
such Class A Notes)) the entire (but not less than the entire) aggregate amount
of Outstanding Class A Notes (and all associated rights, titles, claims and
privileges associated therewith) for the Class A Buyout Price.
 
If no Holder of the Class E-1 Notes exercises its rights to purchase the Class A
Notes within ten (10) Business Days of the Default Notice Date, then, without
prejudice to any other rights of the Holders of the Class E-2 Notes under the
Transaction Documents, any one or more Holders of the Class E-2 Notes shall then
have the sole right to deliver the Class A Buyout Notice, which notice shall be
sent to the Trustee electing to purchase (without recourse, warranty or
representation (other than that the Holders of such Class A Notes own such
Class A Notes free and clear of any Liens created or granted by the Holder of
such Class A Notes)) the entire (but not less than the entire) aggregate amount
of Outstanding Class A Notes (and all associated rights, titles, claims and
privileges associated therewith) for the Class A Buyout Price. Such right shall
expire ten (10) Business Days after the Default Notice Date.
 
The purchase of the Class A Notes pursuant to this Section shall close no later
than the date specified in the operative Class A Buyout Notice. The Class A
Buyout Price shall be remitted by wire transfer in immediately available federal
funds to the Trustee.  Interest shall be calculated to but excluding the
Business Day on which such purchase shall occur if the Class A Buyout Price is
wired to the Trustee prior to 11:00 am New York time and interest shall be
calculated to and including such Business Day if the Class A Buyout Price is
wired to the Trustee, later than 11:00 am New York time.
 
Section 6.17          Waiver of Stay or Extension Laws.  The Issuer covenants
(to the extent that it may lawfully do so) that it will not, at any time, insist
upon, or plead, or in any manner whatsoever claim or take the benefit or
advantage of, any stay or extension law wherever enacted, now or at any time
hereafter in force, which may affect the covenants or the performance of this
Indenture; and the Issuer (to the extent that it may lawfully do so) hereby
expressly waives all benefit or advantage of any such law, and covenants that it
will not hinder, delay or impede the execution of any power herein granted to
the Trustee, but will suffer and permit the execution of every such power as
though no such law had been enacted.
 
Section 6.18          Sale of Collateral.
 
(a)           The power to effect any sale (a “Sale”) of any portion of the
Collateral pursuant to Section 6.04 shall not be exhausted by any one or more
Sales as to any portion of the Collateral remaining unsold, but shall continue
unimpaired until the entire Collateral securing the Notes shall have been sold
or all amounts payable on the Notes and under this Indenture and the other
Transaction Documents shall have been paid.  The Trustee may from time to time
postpone any Sale by public announcement made at the time and place of such
Sale.
 
 
- 31 -

--------------------------------------------------------------------------------

 
 
(b)           To the extent permitted by applicable law, the Trustee shall not,
in any private Sale, sell to one or more third parties, or otherwise liquidate,
all or any portion of the Collateral, unless:
 
(i)             the Control Party consents to such Sale or liquidation; or
 
(ii)            the proceeds of such Sale or liquidation available to be
distributed to the Noteholders are sufficient to pay in full all amounts then
due with respect to the Notes and, without duplication, all amounts owed to the
Servicer, Transferor, Trustee, Custodian, and Back-up Servicer.
 
(c)           Any Noteholder may bid for and acquire any portion of the
Collateral in connection with a Sale thereof.  After the Trustee has received
each offer to purchase all or any portion of the Collateral, the Trustee shall
notify each Class B Noteholder, Class C Noteholder, Class D Noteholder, Class
E-1 Noteholder and Class E-2 Noteholder of the highest offer (the date of such
notification, the “Collateral Purchase Notice Date”) and any one or more Class B
Noteholders will initially have the sole right to purchase (not later than five
Business Days after delivery of written notice to the Trustee of exercise of
each right to purchase) the Collateral at the highest price there offered. If no
Holder of the Class B Notes exercises its rights to purchase the Collateral
within ten (10) Business Days of the Collateral Purchase Notice Date, the
Trustee shall notify each Class C Noteholder of the highest offer and any one or
more Class C Noteholders will then have the sole right to purchase (not later
than five Business Days after delivery of written notice to the Trustee of
exercise of each right to purchase) the Collateral at the highest price there
offered. If no Holder of the Class C Notes exercises its rights to purchase the
Collateral within ten (10) Business Days of the Collateral Purchase Notice Date,
the Trustee shall notify each Class D Noteholder of the highest offer and any
one or more Class D Noteholders will then have the sole right to purchase (not
later than five Business Days after delivery of written notice to the Trustee of
exercise of each right to purchase) the Collateral at the highest price there
offered. If no Holder of the Class D Notes exercises its rights to purchase the
Collateral within ten (10) Business Days of the Collateral Purchase Notice Date,
the Trustee shall notify each Class E-1 Noteholder of the highest offer and any
one or more Class E-1 Noteholders will then have the sole right to purchase (not
later than five Business Days after delivery of written notice to the Trustee of
exercise of each right to purchase) the Collateral at the highest price there
offered. If no Holder of the Class E-1 Notes exercises its rights to purchase
the Collateral within ten (10) Business Days of the Collateral Purchase Notice
Date, the Trustee shall notify each Class E-2 Noteholder of the highest offer
and any one or more Class E-2 Noteholders will then have the sole right to
purchase (not later than five Business Days after delivery of written notice to
the Trustee of exercise of each right to purchase) the Collateral at the highest
price there offered, which right shall expire ten (10) Business Days after the
Collateral Purchase Notice Date. If a Noteholder submits the highest bid, in
lieu of paying cash therefor, such bidder may make settlement for the purchase
price by crediting against the purchase price that portion of the net proceeds
of such Sale to which such bidder would be entitled, after deducting the
reasonable costs, charges and expenses (including reasonable attorneys’ fees and
expenses) incurred by such Noteholder in connection with such Sale. The Notes
need not be produced in order to complete any such Sale, or in order for the net
proceeds of such Sale to be credited against the Notes.  The Noteholders may
hold, lease, operate, manage or otherwise deal with any property so acquired in
any manner permitted by law.
 
 
- 32 -

--------------------------------------------------------------------------------

 
 
(d)           The Trustee shall execute and deliver an appropriate instrument of
conveyance provided to it by the Servicer transferring its interest in any
portion of the Collateral in connection with a Sale thereof.  In addition, the
Trustee is hereby irrevocably appointed the agent and attorney-in-fact with full
irrevocable power and authority in the place and stead of the Issuer and in the
name of the Issuer or in its own name, from time to time, from and after the
occurrence of an Event of Default for the purpose of exercising the rights and
remedies of the Trustee hereunder and, to take any and all action and to execute
and deliver any and all documents and instruments which may be necessary or
desirable to accomplish the foregoing, including without limitation, to transfer
and convey its interest in any portion of the Collateral in connection with a
Sale thereof, and to take all action necessary to effect such Sale.  No
purchaser or transferee at such a sale shall be bound to ascertain the Trustee’s
authority, inquire into the satisfaction of any conditions precedent or see to
the application of any monies.
 
(e)           The method, manner, time, place and terms of any Sale of all or
any portion of the Collateral shall be commercially reasonable.  The Trustee
shall incur no liability for any Sale conducted in accordance with this Section.
 
Section 6.19          Action on Notes.  The Trustee’s right to seek and recover
judgment on the Notes or under this Indenture or the other Transaction Documents
shall not be affected by the seeking, obtaining or application of any other
relief under or with respect to this Indenture or the other Transaction
Documents.  Neither the lien of this Indenture nor any rights or remedies of the
Trustee or the Noteholders shall be impaired by the recovery of any judgment by
the Trustee against the Issuer or by the levy of any execution under such
judgment upon any portion of the Collateral or upon any of the assets of the
Issuer.
 
ARTICLE VII
THE TRUSTEE
 
Section 7.01          Certain Duties and Immunities.
 
(a)           Except during the existence of an Event of Default known to the
Trustee as provided in subsection (e) below:
 
(i)           the Trustee undertakes to perform such duties and only such duties
as are specifically set forth in this Indenture, and no implied covenants or
obligations shall be read into this Indenture against the Trustee; and
 
(ii)           in the absence of bad faith or negligence on its part, the
Trustee may conclusively rely as to the truth of the statements and the
correctness of the opinions expressed therein, upon certificates or opinions
furnished to the Trustee and conforming to the requirements of this Indenture;
but in the case of any such certificates or opinions, which by any provision
hereof are specifically required to be furnished to the Trustee, such
certificate or opinion shall cite the applicable provision and the Trustee shall
be under a duty to examine the same and to determine whether or not they conform
to the requirements of this Indenture.
 
 
- 33 -

--------------------------------------------------------------------------------

 
 
(b)           So long as any Event of Default or Event of Servicing Termination
exists, the Trustee shall exercise such of the rights and powers vested in it by
this Indenture, and shall use the same degree of care and skill in their
exercise, as a prudent person would exercise or use under the circumstances in
the conduct of his or her own affairs, and nothing contained herein shall
relieve the Trustee of such obligations.
 
(c)           No provision of this Indenture shall be construed to relieve the
Trustee from liability for its own negligent action, its own negligent failure
to act, or its own willful misconduct or bad faith (as determined by a court of
competent jurisdiction), except that:
 
(i)            this subsection (c) shall not be construed to limit the effect of
subsection (a) of this Section;
 
(ii)           neither the Trustee nor any of its officers, directors, employees
or agents shall be liable with respect to any action taken or omitted to be
taken by the Trustee in good faith in accordance with the written direction
(A) given pursuant to this Indenture or (B) by the Control Party in accordance
with Section 6.14 relating to the time, method and place of conducting any
Proceeding for any remedy available to the Trustee, or exercising any trust or
power conferred upon the Trustee, under this Indenture;
 
(iii)          no provision of this Indenture shall require the Trustee to
expend or risk its own funds or otherwise incur any liability (financial or
otherwise) in the performance of any of its duties hereunder, or in the exercise
of any of its rights or powers, if it shall have reasonable grounds for
believing that repayment of such funds is not assured to it without an indemnity
reasonably satisfactory to it against such risk or liability; and
 
(iv)          the Trustee shall not be liable for any error of judgment made in
good faith by a Responsible Officer, unless it shall be conclusively proven by a
court of competent jurisdiction that the Trustee was negligent in ascertaining
the pertinent facts.
 
(d)           Whether or not therein expressly so provided, every provision of
this Indenture relating to the conduct or affecting the liability of or
affording protection to the Trustee shall be subject to the provisions of this
Section 7.01.
 
(e)           For all purposes under this Indenture, the Trustee shall not be
deemed to have notice of any Default, Event of Default (except as described in
Section 6.01(a) or (b)) or Event of Servicing Termination unless a Responsible
Officer assigned to and working in the Trustee’s Corporate Trust Office has
actual knowledge or has received written notice (at the address and in the
manner specified in Section 14.03) of any such event, and such notice references
(i) the Notes generally, the Issuer or this Indenture or (ii) the applicable
Default, Event of Default or Event of Servicing Termination.
 
(f)           Subject to Section 7.03(e), the Trustee shall be under no
obligation to institute any suit, or to take any remedial proceeding under this
Indenture, or to enter any appearance or in any way defend in any suit in which
it may be made defendant, or to take any steps in the execution of the trusts
hereby created or in the enforcement of any rights and powers hereunder if it
has reasonable grounds for believing that repayment of any funds expended or
risked by it is not assured to it without an indemnity reasonably satisfactory
to it against such risk or liability, until such indemnity shall have been
provided.
 
 
- 34 -

--------------------------------------------------------------------------------

 
 
(g)           Notwithstanding any extinguishment of all right, title and
interest of the Issuer in and to the Collateral following an Event of Default
and a consequent declaration of acceleration of the maturity of the Notes,
whether such extinguishment occurs through a Sale of the Collateral to another
person or the acquisition of the Collateral by the Noteholders, the rights of
the Noteholders shall continue to be governed by the terms of this Indenture.
 
(h)           Notwithstanding anything to the contrary contained herein, the
provisions of subsections (e) through (g), inclusive, of this Section 7.01 shall
be subject to the provisions of subsections (a) through (c), inclusive, of this
Section 7.01.
 
(i)           At all times during the term of this Indenture, the Trustee and
the Custodian shall keep at their Corporate Trust Office for inspection by the
Noteholders, the Contract Schedule and all amendments thereto delivered to it.
 
(j)           The Trustee shall have no obligation to ascertain whether any
payment of interest on an overdue installment of interest is legally
enforceable.
 
(k)           The Trustee shall not have any verbal discussions or provide
information to the Rating Agency regarding the transactions contemplated by this
Indenture without prior notice to the Issuer to ensure compliance with Rule
17g-5 under the Securities Exchange Act of 1934 (“Rule 17g-5”) and the timely
posting of information on any website maintained by the Issuer in order to
comply with Rule 17g-5.  The Trustee agrees to provide all information or
documents required to be delivered by it to the Rating Agency pursuant to the
Transaction Documents to the Issuer for posting on its Rule 17g-5 compliant
website, and shall confirm with the Issuer that these documents have been posted
on the website, prior to providing or otherwise making available such
information or documents to the Rating Agency or any third party.  The Trustee
shall delay the posting of information or documents to the Trustee’s website or
any other disclosure of such information or documents until the confirmation
from the Issuer has been received, unless otherwise instructed by the Issuer.
 
Section 7.02          Notice of Default and Other Events.  Promptly upon the
existence of any Default or Event of Default or Event of Servicing Termination
known to the Trustee (within the meaning of Section 7.01(e)), the Trustee shall
transmit by telephonic or telecopy communication confirmed by mail to all
Noteholders, as their names and addresses appear in the Note Register, notice of
such event hereunder known to the Trustee.
 
Section 7.03          Certain Rights of Trustee.  Except as otherwise provided
in Section 7.01:
 
(a)           the Trustee may in good faith conclusively rely and shall be fully
protected in acting or refraining from acting upon any resolution, certificate,
statement, instrument, opinion, report, notice, request, direction, consent,
order, bond, note or other obligation, paper or document believed by it to be
genuine and to have been signed or presented by the proper party or parties;
 
 
- 35 -

--------------------------------------------------------------------------------

 
 
(b)           any request or direction of the Issuer mentioned herein shall be
sufficiently evidenced by an Issuer Request, an Issuer Order, or any writing
executed by a duly authorized officer of the Issuer;
 
(c)           whenever in the administration of this Indenture the Trustee shall
deem it desirable that a matter be proved or established prior to taking,
suffering or omitting any action hereunder, the Trustee (unless other evidence
be herein specifically prescribed) may, in the absence of bad faith, negligence
or willful misconduct on its part, reasonably request and conclusively rely upon
an Officer’s Certificate of the Servicer or the Issuer;
 
(d)           the Trustee may consult with counsel selected by it with due care
and familiar with such matters and the written advice or opinion of such counsel
or any Opinion of Counsel (in form and substance satisfactory to the Trustee and
addressed to the Trustee) shall be full and complete authorization and
protection and the Trustee shall not be liable in respect of any action taken,
suffered or omitted by it hereunder in good faith and in reliance thereon;
 
(e)           the Trustee may, at any time during the administration of this
Indenture, request and receive a written direction from the Control Party in
connection with actions to be taken in its capacity as Trustee and shall not be
liable for any action taken or omitted in good faith reliance thereon;
 
(f)           the Trustee shall be under no obligation to exercise any of the
rights or powers vested in it by this Indenture which are exercisable at the
request or direction of any of the Noteholders or the Control Party pursuant to
this Indenture, if it has reasonable grounds for believing that repayment of the
costs, expenses (including legal fees and expenses) and liabilities which might
be incurred by it in compliance with such request or direction is not assured to
it without an indemnity reasonably satisfactory to it against such cost, expense
or liability;
 
(g)           the Trustee shall not be bound to make any investigation into the
facts or matters stated in any resolution, certificate, statement, instrument,
opinion, report, notice, request, direction, consent, order, approval,
entitlement, bond, note or other paper or document, unless requested in writing
to do so by the Control Party; provided, however, that the Trustee shall be
under no obligation to make such investigation if it has reasonable grounds for
believing that repayment of any cost, expense or liability likely to be incurred
in making such investigation is not assured to it without an indemnity
reasonably satisfactory to it against such cost, expense or liability, but the
Trustee, in its discretion, may make such further inquiry or investigation into
such facts or matters as it may see fit, and, if the Trustee shall determine to
make such further inquiry or investigation, it shall be entitled to examine the
books, records and premises of the Issuer, upon reasonable notice and at
reasonable times personally or by agent or attorney;
 
(h)           the Trustee may execute any of the trusts or powers hereunder or
perform any duties hereunder (including, for the avoidance of doubt, its duties
with respect to the Auction Call Redemption), either directly or by or through
agents, custodians, nominees or attorneys provided that the Trustee shall not be
responsible for any misconduct or negligence on the part of any agent or
attorney appointed by it with due care; and
 
 
- 36 -

--------------------------------------------------------------------------------

 
 
(i)           except as otherwise agreed in writing, the Trustee shall not be
responsible for the payment of any interest on amounts deposited with it
hereunder.
 
Notwithstanding the foregoing, nothing in this Indenture or the Servicing
Agreement or any other Transaction Document regarding the Trustee shall limit
the Back-up Servicer’s obligations under this Indenture or the Servicing
Agreement or any other Transaction Document, which shall be governed by the
respective agreement.
 
Section 7.04          Not Responsible for Recitals or Issuance of Notes.
 
(a)           The recitals contained herein and in the Notes, except the
certificates of authentication on the Notes, shall be taken as the statements of
the Issuer, and the Trustee assumes no responsibility for their correctness or
validity.  Other than pursuant to Section 7.17 hereof, the Trustee makes no
representations as to the validity, adequacy or condition of the Collateral or
any part thereof, or as to the title of the Issuer thereto or as to the security
afforded thereby or hereby, or as to the validity or genuineness of any
securities at any time pledged and deposited with the Trustee hereunder or as to
the validity or sufficiency of this Indenture or of the Notes.  The Trustee
shall not be accountable for the use or application by the Issuer of Notes or
the proceeds thereof or of any money paid to the Issuer or upon Issuer Order or
for the use or application by the Servicer of any amounts paid to the Servicer
under any provisions hereof.
 
(b)           Except as otherwise expressly provided herein or in the other
Transaction Documents, and without limiting the generality of the foregoing, the
Trustee shall have no responsibility or liability for or with respect to the
existence or validity of any Contract, the perfection of any security interest
(whether as of the date hereof or at any future time), the filing of any
financing statements, amendments thereto, or continuation statements, the
maintenance of or the taking of any action to maintain such perfection, the
validity of the assignment of any portion of the Collateral to the Trustee or of
any intervening assignment, the review of any Contract (it being understood that
the Trustee (in its capacity as Trustee) has not reviewed and does not intend to
review the substance or form of any such Contract), the performance or
enforcement of any Contract, the compliance by the Issuer, the Servicer, the
Transferor or any Obligor with any covenant or the breach by the Issuer, the
Servicer, the Transferor or any Obligor of any warranty or representation made
hereunder or in any related document or the accuracy of any such warranty or
representation, any investment of monies in the Collection Account, or any loss
resulting therefrom (other than losses from nonpayment of investments in
obligations of U.S. Bank National Association issued in its capacity other than
as Trustee or investments made in violation of the provisions hereof), the acts
or omissions of the Issuer, the Servicer, the Transferor or any Obligor or any
action of the Issuer, the Transferor or the Servicer taken in the name of the
Trustee or the validity of the Servicing Agreement.
 
(c)           The Trustee shall not have any obligation or liability under any
Contract by reason of or arising out of this Indenture or the granting of a
security interest in such Contract hereunder or the receipt by the Trustee of
any payment relating to any Contract pursuant hereto, nor shall the Trustee be
required or obligated in any manner to perform or fulfill any of the obligations
of the Issuer under or pursuant to any Contract, or to make any payment, or to
make any inquiry as to the nature or the sufficiency of any payment received by
it, or the sufficiency of any performance by any party, under any Contract.
 
 
- 37 -

--------------------------------------------------------------------------------

 
 
Section 7.05          May Hold Notes.  The Trustee, any Paying Agent, Note
Registrar, or Authenticating Agent may, in its individual capacity, become the
owner or pledgee of Notes.
 
Section 7.06          Money Held in Trust.  Money and investments held in trust
by the Trustee or any Paying Agent hereunder shall be held in one or more
segregated, trust accounts (which shall be Eligible Accounts), in the name of
the Trustee on behalf of the Secured Parties at the Corporate Trust Office,
which accounts shall bear a designation clearly indicating that the funds
deposited therein are held for the benefit of the Secured Parties.  The Trustee
or any Paying Agent shall be under no liability for interest on any money
received by it hereunder except as otherwise agreed in writing with the Issuer
or otherwise specifically provided herein (in such case subject to the
provisions of Section 13.03).
 
Section 7.07          Compensation and Reimbursement.  The Issuer agrees:
 
(a)           Solely from amounts distributed from the Collection Account
pursuant to Section 13.03, to:  (i) pay the Trustee monthly its fee for all
services rendered by it hereunder as Trustee, in the amount of the Trustee Fee
(which compensation shall not otherwise be limited by any provision of law in
regard to the compensation of a trustee of an express trust), (ii) pay the
Custodian monthly its fee for all services rendered by it hereunder as
Custodian, in the amount of the Custodian Fee and (iii) pay to the Back-up
Servicer its fee for all services rendered by it hereunder and under the
Servicing Agreement as Back-up Servicer, in the amount of the Back-up Servicer
Fee, in each case in accordance with the priorities set forth in Section 13.03;
 
(b)           except as otherwise expressly provided herein and solely from
amounts distributed pursuant to Section 13.03, to reimburse the Trustee, the
Custodian or the Back-up Servicer upon its request for all reasonable
out-of-pocket expenses, disbursements and advances incurred or made by the
Trustee, the Custodian or the Back-up Servicer, respectively, in accordance with
any provision of this Indenture or the Servicing Agreement or any other
Transaction Document relating thereto (including the reasonable compensation and
the expenses and disbursements of the Trustee’s, the Custodian’s and Back-up
Servicer’s agents and counsel), except any such expense, disbursement or advance
as may be attributable to its willful misconduct, negligence or bad faith; and
 
(c)           to indemnify and hold harmless the Trustee, the Custodian, the
Securities Intermediary, the Back-up Servicer and their respective officers,
directors, employees, representatives and agents from and against, and reimburse
for, any loss, claim, obligation, action, suit liability, expense, penalty,
stamp or other similar tax, reasonable costs and expenses (including reasonable
attorneys’ and agents’ fees and expenses) damage or injury (to person, property
or natural resources) of any kind and nature sustained or suffered by the
Trustee, the Custodian, the Securities Intermediary and the Back-up Servicer by
reason of any acts or omissions (or alleged acts or omissions) of the Trustee,
the Custodian, the Securities Intermediary or the Back-up Servicer under the
Transaction Documents or arising directly or indirectly out of the activities of
the Issuer or any of the transactions contemplated hereby (including any
violation of any applicable laws by the Issuer as a result of the transactions
contemplated by this Indenture) or the participation by the Trustee, the
Custodian, the Securities Intermediary and the Back-up Servicer in the
transactions contemplated by the Transaction Documents, including any judgment,
award, settlement, reasonable attorneys’ fees and other expenses incurred in
connection with the defense of any actual or threatened action, proceeding or
claim; provided that, the Issuer shall not indemnify the Trustee, the Custodian,
the Securities Intermediary or the Back-up Servicer if such loss, liability,
expense, damage or injury is due to the Trustee’s, the Custodian’s, the
Securities Intermediary’s or the Back-up Servicer’s negligence or willful
misconduct, willful misfeasance or bad faith in the performance of duties;
provided, further, that all amounts payable in respect of such indemnity shall
be payable by the Issuer solely from the amounts distributed pursuant to
Section 13.03 or released from the Lien of this Indenture.  The provisions of
this indemnity shall run directly to and be enforceable by an injured person
subject to the limitations hereof and the provisions of this Section 7.07 shall
survive the termination of this Indenture or the earlier resignation or removal
of the Trustee, the Custodian, the Securities Intermediary or the Back-up
Servicer.
 
 
- 38 -

--------------------------------------------------------------------------------

 
 
(d)           The Trustee hereby acknowledges and agrees that if the Servicer
and/or the Issuer fails to pay the amounts set forth in this Section 7.07, the
Trustee will continue to perform its obligations under this Indenture,
regardless of the Servicer and/or the Issuer’s failure to pay such amounts,
until the appointment of a successor Trustee in accordance with Section 7.09 of
this Indenture; provided, however, that in such event, the Trustee shall
continue to be entitled to be paid all accrued amounts due it pursuant to this
Section 7.07 from amounts payable pursuant to Section 13.03.
 
Section 7.08         Corporate Trustee Required; Eligibility.  There shall at
all times be a trustee hereunder, who shall be the Trustee, which shall:  (a) be
a banking corporation or association organized and doing business under the laws
of the United States of America or of any state, authorized under such laws to
exercise corporate trust powers, having a combined capital and surplus of at
least $100,000,000 and subject to supervision or examination by federal or state
authority and having an office within the United States of America; and (b) have
a commercial paper or other short-term rating of at least A-1/P-1 from each of
Moody’s and S & P and R-1 from the Rating Agency (if rated by the Rating
Agency).  If such corporation publishes reports of condition at least annually,
pursuant to law or to the requirements of the aforesaid supervising or examining
authority, then for the purposes of this Section, the combined capital and
surplus of such corporation shall be deemed to be its combined capital and
surplus as set forth in its most recent report of condition so published.  If at
any time the Trustee shall cease to be eligible in accordance with the
provisions of this Section, it shall resign immediately in the manner and with
the effect hereinafter specified in this Article.
 
Section 7.09          Resignation and Removal; Appointment of Successor.
 
(a)           No resignation or removal of the Trustee and no appointment of a
successor Trustee pursuant to this Article shall become effective until the
acceptance of appointment by the successor Trustee.
 
(b)           The Trustee may resign at any time by giving thirty (30) days’
prior written notice thereof to the Issuer and the Noteholders.  If an
instrument of acceptance by a successor Trustee shall not have been delivered to
the Trustee within thirty (30) days after the giving of such notice of
resignation, the resigning Trustee may petition any court of competent
jurisdiction for the appointment of a successor Trustee, whose acceptance will
not be unreasonably withheld or delayed.  Such court may thereupon, after such
notice, if any, as it may deem proper and may prescribe, appoint a successor
Trustee.
 
 
- 39 -

--------------------------------------------------------------------------------

 
 
(c)           The Trustee may be removed by the Control Party at any time if one
of the following events has occurred:
 
(i)           the Trustee shall cease to be eligible under Section 7.08 and
shall fail to resign after written request therefor by the Issuer or the Control
Party;
 
(ii)          the Trustee shall become incapable of acting or shall be adjudged
a bankrupt or insolvent or a receiver of the Trustee or of its property shall be
appointed or any public officer shall take charge or control of the Trustee or
of its property or affairs for the purpose of rehabilitation, conservation or
liquidation;
 
(iii)         the Trustee has failed to perform its duties in accordance with
this Indenture or has breached any representation of warranty made in this
Indenture; or
 
(iv)         upon thirty (30) days’ prior written notice of termination by the
Control Party.
 
(d)           If the Trustee shall resign, be removed or become incapable of
acting, or if a vacancy shall occur in the office of the Trustee for any cause
with respect to any of the Notes, the Issuer shall promptly appoint a successor
Trustee.  If no successor Trustee shall have been so appointed by the Issuer
within thirty (30) days of notice of removal or resignation and shall have
accepted appointment in the manner hereinafter provided, then the Control Party
may appoint a successor Trustee.  No removal or resignation of the Trustee shall
become effective until the acceptance of the appointment of a successor Trustee
that is eligible to act as Trustee under Section 7.08.
 
(e)           The Issuer shall give notice in the manner provided in
Section 14.03 of each resignation and each removal of the Trustee and each
appointment and acceptance of appointment of a successor Trustee with respect to
the Notes.  Each notice shall include the name of the successor Trustee and the
address of its Corporate Trust Office.
 
(f)           All amounts owing to the resigning or removed Trustee shall be
payable solely on the next scheduled date for distributions and solely in
accordance with the priorities set forth in Section 13.03.
 
Section 7.10          Acceptance of Appointment by Successor. Every successor
Trustee appointed hereunder shall execute, acknowledge and deliver to the
Issuer, the Secured Parties and the retiring Trustee an instrument accepting
such appointment, and thereupon the resignation or removal of the retiring
Trustee shall become effective and such successor Trustee, without any further
act, deed or conveyance, shall become vested with all the rights, powers, trusts
and duties of the retiring Trustee but, on request of the Issuer, the Control
Party or the successor Trustee, such retiring Trustee shall execute and deliver
an instrument transferring to such successor Trustee all the rights, powers and
trusts of the retiring Trustee, and shall duly assign, transfer and deliver to
such successor Trustee all property and money held by such retiring Trustee
hereunder.  Upon request of any such successor Trustee or the Control Party, the
Issuer shall execute any and all instruments for more fully and certainly
vesting in and confirming to such successor Trustee all such rights, powers and
trusts.
 
 
- 40 -

--------------------------------------------------------------------------------

 
 
No successor Trustee shall accept its appointment unless at the time of such
acceptance such successor Trustee shall be eligible under this Article.
 
Section 7.11          Merger, Conversion, Consolidation or Succession to
Business of Trustee.  Any Person into which the Trustee may be merged or
converted or with which it may be consolidated, or any Person resulting from any
merger, conversion or consolidation to which the Trustee shall be a party, or
any corporation succeeding to all or substantially all of the corporate trust
business of the Trustee, shall be the successor of the Trustee hereunder
(provided that such successor shall at all times be required to be eligible
under Section 7.08), without the execution or filing of any paper or any further
act on the part of any of the parties hereto.  In case any Notes have been
authenticated, but not delivered, by the Trustee then in office, any successor
by merger, conversion or consolidation to such authenticating Trustee may adopt
such authentication and deliver the Notes so authenticated with the same effect
as if such successor Trustee had itself authenticated such Notes.
 
Section 7.12          Co-Trustees and Separate Trustees.
 
(a)           At any time or times, for the purpose of meeting the legal
requirements of any jurisdiction in which any of the Collateral may at the time
be located, the Issuer and the Trustee shall have power to appoint, and, upon
the written request of the Trustee, the Issuer shall for such purpose join with
the Trustee in the execution, delivery and performance of all instruments and
agreements necessary or proper to appoint, one or more Persons approved by the
Trustee and meeting the eligibility standards for the Trustee specified in
Section 7.08, either to act as Co-Trustee, jointly with the Trustee of all or
any part of such Collateral, or to act as separate Trustee of any such property
(a “Co-Trustee”), in either case with such powers as may be provided in the
instrument of appointment, and to vest in such Person or persons in the capacity
aforesaid, any property, title, right or power deemed necessary or desirable,
subject to the other provisions of this Section.  If the Issuer does not join in
such appointment within fifteen (15) days after the receipt by it of a request
so to do, or, in case an Event of Default exists, the Trustee alone shall have
power to make such appointment.
 
(b)           Should any written instrument from the Issuer be reasonably
required by any Co-Trustee or separate Trustee so appointed for more fully
confirming to such Co-Trustee or separate Trustee such property, title, right or
power, any and all such instruments shall, on request, be executed, acknowledged
and delivered by the Issuer.
 
(c)           Every Co-Trustee or separate Trustee shall, to the extent
permitted by law, but to such extent only, be appointed subject to the following
terms:
 
(i)           the Notes shall be authenticated and delivered by, and all rights,
powers, duties and obligations hereunder in respect of the custody of
securities, cash and other personal property held by, or required to be
deposited or pledged with, the Trustee hereunder, shall be exercised solely by
the Trustee;
 
 
- 41 -

--------------------------------------------------------------------------------

 
 
(ii)           the rights, powers, duties and obligations hereby conferred or
imposed upon the Trustee in respect of any property covered by such appointment
shall be conferred or imposed upon and exercised or performed by the Trustee or
by the Trustee and such Co-Trustee or separate Trustee jointly, as shall be
provided in the instrument appointing such Co-Trustee or separate Trustee,
except to the extent that under any law of any jurisdiction in which any
particular act is to be performed, the Trustee shall be incompetent or
unqualified to perform such act, in which event such rights, powers, duties and
obligations shall be exercised and performed by such Co-Trustee or separate
Trustee at the direction or with the consent of the Trustee;
 
(iii)           the Trustee at any time, by an instrument in writing executed by
it and, prior to the occurrence of an Event of Default, the Issuer, may accept
the resignation of or remove any Co-Trustee or separate Trustee, appointed under
this Section, and, in case an Event of Default exists, the Trustee shall have
power to accept the resignation of, or remove, any such Co-Trustee or separate
Trustee without the concurrence of the Issuer.  Upon the written request of the
Trustee, the Issuer shall join with the Trustee in the execution, delivery and
performance of all instruments and agreements necessary or proper to effectuate
such resignation or removal.  A successor to any Co-Trustee or separate Trustee
that has so resigned or been removed may be appointed in the manner provided in
this Section;
 
(iv)           no Co-Trustee or separate Trustee hereunder shall be personally
liable by reason of any act or omission of the Trustee or any other such Trustee
hereunder nor shall the Trustee be liable by reason of any act or omission of
any Co-Trustee or separate Trustee selected by the Trustee with due care or
appointed in accordance with directions to the Trustee pursuant to Section 6.14
provided, that the appointment of any Co-Trustee or separate Trustee shall not
relieve the Trustee from any of its express duties and obligations under this
Indenture; and
 
(v)           any Act of Noteholders delivered to the Trustee shall be deemed to
have been delivered to each such Co-Trustee and separate Trustee.
 
Section 7.13          Maintenance of Office or Agency; Initial Appointment of
Payment Agent.  The Note Registrar will maintain an office within the State of
New York or the State of Minnesota where Notes may be presented or surrendered
for payment, where Notes may be surrendered for registration of transfer or
exchange and where notices and demand to or upon the Issuer in respect of the
Notes and this Indenture may be served.  The Issuer hereby appoints the Trustee
as the Paying Agent and its Corporate Trust Office as the office for each of
said purposes.
 
Section 7.14         Appointment of Authenticating Agent.  The Trustee may at
its expense appoint an Authenticating Agent or Authenticating Agents with
respect to the Notes which shall be authorized to act on behalf of the Trustee
to authenticate Notes issued upon original issue or upon exchange, registration
of transfer or pursuant to Section 2.08, and Notes so authenticated shall be
entitled to the benefits of this Indenture and shall be valid and obligatory for
all purposes as if authenticated by the Trustee hereunder.  Wherever reference
is made in this Indenture to the authentication and delivery of Notes by the
Trustee or the Trustee certificate of authentication or the delivery of Notes to
the Trustee for authentication, such reference shall be deemed to include
authentication and delivery on behalf of the Trustee by an Authenticating Agent
and a certificate of authentication executed on behalf of the Trustee by an
Authenticating Agent and delivery of the Notes to the Authenticating Agent on
behalf of the Trustee.  Each Authenticating Agent shall be acceptable to the
Issuer (whose acceptance shall not be unreasonably withheld or delayed) and
shall at all times be a corporation having a combined capital and surplus of not
less than the equivalent of $50,000,000 and subject to supervision or
examination by federal or state authority or the equivalent foreign authority,
in the case of an Authenticating Agent who is not organized and doing business
under the laws of the United States of America, any state thereof or the
District of Columbia.  If such Authenticating Agent publishes reports of
condition at least annually, pursuant to law or to the requirements of said
supervising or examining authority, then for the purposes of this Section, the
combined capital and surplus of such Authenticating Agent shall be deemed to be
its combined capital and surplus as set forth in its most recent report of
condition so published.  If at any time an Authenticating Agent shall cease to
be eligible in accordance with the provisions of this Section, such
Authenticating Agent shall resign immediately in the manner and with the effect
specified in this Section.
 
 
- 42 -

--------------------------------------------------------------------------------

 
 
Any corporation into which an Authenticating Agent may be merged or converted or
with which it may be consolidated, or any corporation resulting from any merger,
conversion or consolidation to which such Authenticating Agent shall be a party,
or any corporation succeeding to the corporate agency or corporate trust
business of such Authenticating Agent, shall continue to be an Authenticating
Agent without the execution or filing of any paper or any further act on the
part of the Trustee or such Authenticating Agent, provided that such corporation
shall be otherwise eligible under this Section.
 
An Authenticating Agent may resign at any time by giving written notice thereof
to the Trustee and to the Issuer.  The Trustee may at any time terminate the
agency of an Authenticating Agent by giving written notice thereof to such
Authenticating Agent, the Noteholders and to the Issuer.  Upon receiving such a
notice of resignation or upon such a termination, or in case at any time such
Authenticating Agent shall cease to be eligible in accordance with the
provisions of this Section, the Trustee may appoint a successor Authenticating
Agent which shall be acceptable to the Issuer and, after the occurrence of an
Event of Default, the Control Party, and shall mail written notice of such
appointment by first-class mail, postage prepaid, to all Noteholders, if any,
with respect to which such Authenticating Agent will serve, as their names and
addresses appear in the Note Register.  Any successor Authenticating Agent upon
acceptance of its appointment hereunder shall become vested with all the rights,
powers and duties of its predecessor hereunder, with like effect as if
originally named as an Authenticating Agent.  No successor Authenticating Agent
shall be appointed unless eligible under the provisions of this Section.
 
If an appointment is made pursuant to this Section, the Notes may have endorsed
thereon, in addition to the Trustee certificate of authentication, an alternate
certificate of authentication in the following form:
 
 
- 43 -

--------------------------------------------------------------------------------

 
 
This is one of the Notes described in the within-mentioned Indenture.
 

 
U.S. Bank National Association, as Trustee
           
By: 
 
     
As Authenticating Agent  
           
By: 
     
 
Authorized Officer

 
Section 7.15          Appointment of Paying Agent other than Trustee; Money for
Note Payments to be Held in Trust.
 
If, at the request of the Trustee, a party other than the Trustee is ever
appointed as a Paying Agent, the Issuer will cause such Paying Agent to execute
and deliver to the Trustee an instrument in which such Paying Agent shall agree
with the Trustee that, subject to the provisions of this Section, such Paying
Agent will:
 
(a)           hold all sums held by it for the payment of principal or interest
on Notes in trust in an Eligible Account in the name of the Trustee on behalf of
the Issuer at the Corporate Trust Office, which account shall bear a designation
clearly indicating that the funds deposited therein are held for the benefit of
the Secured Parties, until such sums shall be paid to such Persons or otherwise
disposed of as provided in Section 13.03;
 
(b)           give the Trustee and the Noteholders notice of any Default by the
Issuer (or any other obligor upon the Notes) in the making of any payment of
principal or interest; and
 
(c)           at any time, upon the written request of the Trustee, forthwith
pay to the Trustee all sums so held in trust by such Paying Agent.
 
The Issuer may at any time, for the purpose of obtaining the satisfaction and
discharge of this Indenture or for any other purpose, pay, or by Issuer Order
direct any Paying Agent to pay, to the Trustee all sums held in trust by such
Paying Agent, such sums to be held by the Trustee upon the same trusts as those
upon which such sums were held by such Paying Agent; and, upon such payment by
any Paying Agent to the Trustee, such Paying Agent shall be released from all
further liability with respect to such money.
 
Subject to Section 11.04, any money deposited with the Trustee or any Paying
Agent in trust for the payment of the principal or interest on any Note and
remaining unclaimed for two years after such principal or interest has become
due and payable shall be paid to the Issuer on Issuer Request, and the
Noteholder of such Note shall thereafter, as an unsecured general creditor, and
subject to any applicable statute of limitations, look only to the Issuer for
payment thereof, and all liability of the Trustee and such Paying Agent with
respect to such trust money or the related Note, shall thereupon cease; provided
that the Trustee or such Paying Agent, before being required to make any such
repayment, may (upon delivery of an Issuer Order), cause to be published once,
in a newspaper published in the English language, customarily published on each
Business Day and of general circulation in the city in which the Corporate Trust
Office is located, notice that such money remains unclaimed and that, after a
date specified therein, which shall not be less than thirty (30) days from the
date of such publication, any unclaimed balance of such money then remaining
will be repaid to the Issuer.  The Trustee may also adopt and employ, any other
reasonable means of notification of such repayment (including mailing notice of
such repayment to the Noteholders whose right to or interest in monies due and
payable but not claimed is determinable from the records of any Paying Agent, at
the last address as shown on the Note Register for each such Noteholder).  No
additional interest shall accrue on the related Note subsequent to the date on
which such funds were available for distribution to such Noteholder.
 
 
- 44 -

--------------------------------------------------------------------------------

 
 
Section 7.16          Rights with Respect to the Servicer and Back-up
Servicer.  The Trustee’s rights and obligations with respect to the Servicer and
the Back-up Servicer shall be governed by this Indenture, the Servicing
Agreement and the other Transaction Documents.
 
Section 7.17          Representations and Warranties of the Trustee.  The
Trustee hereby represents and warrants for the benefit of the parties hereto and
the Secured Parties that:
 
(a)           Organization and Good Standing.  The Trustee is a national banking
association duly organized, validly existing and in good standing under the laws
of the United States, and has the power to own its assets and to transact the
business in which it is presently engaged;
 
(b)           Authorization.  The Trustee has the power, authority and legal
right to execute, deliver and perform this Indenture and each other Transaction
Document to which it is a party and to authenticate the Notes, and the
execution, delivery and performance of this Indenture and each other Transaction
Document and the authentication of the Notes has been duly authorized by the
Trustee by all necessary corporate action;
 
(c)           Binding Obligations.  This Indenture and each other Transaction
Document to which the Trustee is a party, assuming due authorization, execution
and delivery by the other parties hereto and thereto, constitute the legal,
valid and binding obligations of the Trustee, enforceable against the Trustee in
accordance with its terms, except that (i) such enforcement may be subject to
bankruptcy, insolvency, reorganization, moratorium or other similar laws
(whether statutory, regulatory or decisional) now or hereafter in effect
relating to creditors’ rights generally and the rights of trust companies in
particular and (ii) the remedy of specific performance and injunctive and other
forms of equitable relief may be subject to certain equitable defenses and to
the discretion of the court before which any proceeding therefore may be
brought, whether in a proceeding at law or in equity;
 
(d)           No Violation.  The performance by the Trustee  of its obligations
under this Indenture and each other Transaction Document to which the Trustee is
a party will not conflict with, result in any breach of any of the terms and
provisions of, or constitute (with or without notice, lapse of time or both) a
default under, the charter documents or bylaws of the Trustee;
 
(e)           No Proceedings.  To the best of its knowledge, there are no
proceedings or investigations to which the Trustee is a party pending, or, to
the knowledge of the Trustee, threatened, before any court, regulatory body,
administrative agency or other tribunal or Governmental Authority (A) asserting
the invalidity of this Indenture or any other Transaction Documents, (B) seeking
to prevent the issuance of the Notes or the consummation of any of the
transactions contemplated by this Indenture or any other Transaction Document or
(C) seeking any determination or ruling that would materially and adversely
affect the performance by the Trustee of its obligations under, or the validity
or enforceability of, this Indenture, the Notes or any other Transaction
Documents;
 
 
- 45 -

--------------------------------------------------------------------------------

 
 
(f)           Approvals.  Neither the execution or delivery by the Trustee of
this Indenture or any other Transaction Document to which it is a party nor the
consummation of the transactions by the Trustee contemplated hereby or by any
other Transaction Document to which it is a party requires the consent or
approval of, the giving of notice to, the registration with or the taking of any
other action with respect to any Governmental Authority under any existing
federal or state law governing the banking or trust powers of the Trustee; and
 
(g)           Eligibility.  The Trustee meets the eligibility requirements set
forth in Section 7.08 hereof.
 
ARTICLE VIII
THE CUSTODIAN
 
Section 8.01          Appointment of Custodian.  Subject to the terms and
conditions hereof, the Issuer hereby revocably appoints the Custodian, and the
Custodian hereby accepts such appointment and agrees to act as Custodian on
behalf of the Secured Parties to maintain exclusive custody of the Contract
Files in order to perfect the ownership interest of the Issuer in the Contracts
and the security interest of the Secured Parties in the Contracts and the other
items in the Contract Files and any and all proceeds of the foregoing; provided
that from and after the release or discharge of the Secured Parties’ lien in and
to the Contracts and the other items in the Contract Files and any and all
proceeds of the foregoing, the Custodian shall serve as exclusive agent and
custodian of the Issuer with respect to the Contract Files.
 
Section 8.02          Removal of Custodian. With or without cause, with sixty
(60) days’ notice, (a) prior to the occurrence of an Event of Default the Issuer
may, with the prior written consent of the Control Party, or (b) following the
occurrence of an Event of Default, the Control Party may, remove and discharge
the Custodian from the performance of its duties under this Indenture with
respect to any or all of the Contracts and related Contract Files by written
notice from the Issuer or the Control Party, as the case may be, to the
Custodian, with a copy to the Trustee and the Servicer.  Having given notice of
such removal, the Issuer (prior to the occurrence of an Event of Default) or the
Control Party (following the occurrence of an Event of Default) shall, by
written instrument and with the consent of the Control Party (if the notice of
removal came from the Issuer), promptly appoint a successor custodian to act on
behalf of the Issuer in replacement of the Custodian under this Indenture, which
successor Custodian shall be satisfactory to the Control Party in its sole
discretion.  In the event of any such removal, the Custodian shall promptly
transfer to the successor custodian, as directed, all affected Contracts and
related Contract Files.  In the event of removal of the Custodian for cause and
the appointment of a successor custodian under this Indenture, the expenses of
transferring the Contracts and related Contract Files to the successor custodian
shall be at the expense of the Custodian.  In the event of removal of the
Custodian without cause by the Issuer (prior to the occurrence of an Event of
Default) or the Control Party, as the case may be, and the appointment of a
successor custodian under this Indenture, the Issuer shall be responsible for
the expenses of transferring the Contracts and related Contract Files to the
successor custodian.  Notwithstanding the foregoing, this Indenture shall remain
in full force and effect with respect to any Contracts and related Contract
Files for which this Indenture is not terminated hereunder.  The Custodian may
petition a court of competent jurisdiction to appoint a successor hereunder if
no successor is appointed within such 60-day notice period.
 
 
- 46 -

--------------------------------------------------------------------------------

 
 
Section 8.03          Termination by Custodian. The Custodian may terminate its
obligations under this Indenture upon at least sixty (60) days’ notice to the
Servicer, the Issuer and the Noteholders; provided, no termination shall be
effective until appointment of a successor acceptable to the Issuer or, if an
Event of Default has occurred, the Control Party.  In the event of such
termination, the Issuer shall promptly appoint a successor custodian; provided
that after the occurrence of an Event of Default, solely the Control Party may
appoint a successor custodian.  The payment of such successor custodian’s fees
and expenses with respect to each Contract and related Contract Files shall be
solely the responsibility of the Issuer.  Upon such appointment, the Custodian
shall promptly transfer to the successor custodian, as directed, all Contracts
and related Contract Files being held under this Indenture.  The Custodian may
petition a court of competent jurisdiction to appoint a successor hereunder if
no successor is appointed within such sixty (60) day notice period.
 
Section 8.04          Limitations on the Custodian’s Responsibilities.
 
(a)           Except as provided herein, the Custodian shall be under no duty or
obligation to inspect, review or examine the Contracts or related Contract Files
to determine that the contents thereof are appropriate for the represented
purpose or that they have been actually recorded or that they are other than
what they purport to be on their face.
 
(b)           The Custodian shall not be responsible for preparing or filing any
reports or returns relating to federal, state or local income taxes with respect
to this Indenture, other than for the Custodian’s compensation or for
reimbursement of expenses.
 
(c)           The Custodian shall not be responsible or liable for, and makes no
representation or warranty with respect to, the validity, adequacy or perfection
of any lien upon or security interest in any Contract; provided that, the
foregoing shall not reduce or eliminate the Custodian’s obligations under
Section 4.03 hereof.
 
(d)           Any other provision of this Indenture to the contrary
notwithstanding, the Custodian shall have no notice, and shall not be bound by
any of the terms and conditions of any document executed or delivered in
connection with, or intended to control any part of, the transactions
anticipated by or referred to in this Indenture unless the Custodian is a
signatory party to that document or such document is the Indenture, the
Servicing Agreement or the Lockbox Intercreditor Agreement.  Notwithstanding the
foregoing sentence, the Custodian shall be deemed to have notice of the terms
and conditions (including, without limitation, definitions not otherwise set
forth in full in this Indenture) of documents executed or delivered in
connection with, or intended to control any part of, the transactions
anticipated by or referred to in this Indenture, to the extent such terms and
provisions are referenced, or are incorporated by reference, into this Indenture
only as long as the Custodian shall have been provided a copy of any such
document or Indenture.  Each of the Trustee, the Back-up Servicer and the
Custodian acknowledges receipt of a copy of the Transaction Documents to which
it is a party on the Closing Date.
 
 
- 47 -

--------------------------------------------------------------------------------

 
 
(e)           The duties and obligations of the Custodian shall only be such as
are expressly set forth in this Indenture or as set forth in a written amendment
to this Indenture executed by the parties hereto or their successors and
assigns.  In the event that any provision of this Indenture implies or requires
that action or forbearance be taken by a party, but is silent as to which party
has the duty to act or refrain from acting, the parties agree that the Custodian
shall not be the party required to take the action or refrain from acting.  In
no event shall the Custodian have any responsibility to ascertain or take action
except as expressly provided herein.
 
(f)           Nothing in this Indenture shall be deemed to impose on the
Custodian any duty to qualify to do business in any jurisdiction, other than
(i) any jurisdiction where any Contract and related Contract Files is or may be
held by the Custodian from time to time hereunder, and (ii) any jurisdiction
where its ownership of property or conduct of business requires such
qualification and where failure to qualify could have a material adverse effect
on the Custodian or its property or business or on the ability of the Custodian,
the Issuer or the Servicer to perform its duties hereunder or under the other
Transaction Documents.
 
(g)           The Custodian may consult with counsel selected by the Custodian
with regard to legal questions arising out of or in connection with this
Indenture, and the written opinion of such counsel shall be full and complete
authorization and protection in respect of any action reasonably taken, omitted
or suffered by the Custodian in good faith and in accordance therewith.
 
(h)           The Custodian may, at any time during the administration of this
Indenture, request and receive a written direction from the Control Party in
connection with actions to be taken under this Indenture and shall not be liable
for any action taken or omitted in good faith reliance thereon;
 
(i)            No provision of this Indenture shall require the Custodian to
expend or risk its own funds or otherwise incur any financial liability in the
performance of any of its duties hereunder or in the exercise of any of its
rights and powers, if, in its reasonable judgment, it shall believe that
repayment of such funds is not reasonably assured to it without an indemnity
against such risk or liability.
 
(j)           The Custodian shall have no duty to ascertain whether or not each
amount or payment has been received by the Trustee or any third person.
 
Section 8.05          Limitation on Liability. Neither the Custodian nor any of
its directors, officers, agents or employees, shall be liable for any action
taken or omitted to be taken by it or them hereunder or in connection herewith
in good faith and believed (which belief may be based upon the opinion or advice
of counsel selected by it in the exercise of reasonable care) by it or them to
be within the purview of this Indenture, except for its or their own negligence,
lack of good faith or willful misconduct.  The Custodian and any director,
officer, employee or agent of the Custodian may rely in good faith on any
document of any kind prima facie properly executed and submitted by any Person
respecting any matters arising hereunder.  In no event shall the Custodian or
its directors, officers, agents and employees be held liable for any special,
indirect or consequential damages resulting from any action taken or omitted to
be taken by it or them hereunder or in connection herewith even if advised of
the possibility of such damages.  The provisions of this Section 8.05 shall
survive the termination of this Indenture.
 
 
- 48 -

--------------------------------------------------------------------------------

 
 
Section 8.06          Custodian Obligations Regarding Genuineness of
Documents. In the absence of bad faith or negligence on the part of the
Custodian, the Custodian may conclusively rely, as to the truth of the
statements and the correctness of the opinions expressed therein, upon any
request, instructions, certificate, opinion or other document furnished to the
Custodian, reasonably believed by the Custodian to be genuine and to have been
signed or presented by the proper party or parties and conforming to the
requirements of this Indenture; provided that the provisions of this Section
shall not in any manner limit or reduce the responsibilities of the Custodian
under this Indenture.
 
Section 8.07          Force Majeure. The Custodian shall not be responsible for
delays or failures in performance resulting from acts of God, strikes, lockouts,
riots, acts of war or terrorism, epidemics, nationalization, expropriation,
currency restrictions, government regulations adopted after the date of this
Indenture, fire, communication line failures, computer viruses, power failures,
earthquakes or other disasters of a similar nature which are beyond its control.
 
ARTICLE IX
[RESERVED]
 
ARTICLE X
SUPPLEMENTAL INDENTURES
 
Section 10.01        Supplemental Indentures without Consent of the Noteholders.
 
(a)           The Issuer, the Trustee and the Custodian, without the consent of
the Holders of any Notes may, at any time and from time to time, enter into one
or more amendments to this Indenture or indentures supplemental hereto, in form
satisfactory to the Trustee, for any of the following purposes, provided that
(x) any such amendment or supplemental indenture, as evidenced by an opinion of
counsel, will not have an adverse effect on the rights or interests of the
Holders, (y) the Rating Agency Condition shall have been satisfied and (z) any
such amendment does not modify this Indenture in a manner requiring the consent
of all affected Noteholders as described in Section 10.02 hereof:
 
(i)           to better assure, convey and confirm unto the Trustee any property
subject or required to be subjected to the lien of this Indenture, or to subject
to the Lien of this Indenture additional property; or
 
(ii)           to cause the provisions in this Indenture to conform to or be
consistent with or in furtherance of the statements made with respect to the
Notes, the Collateral or the Transaction Documents in the Offering Circular to
the extent that such provisions were intended to be verbatim recitations of a
provision in the Offering Circular, or to correct or supplement any provision in
the Indenture which may be inconsistent with any other provisions therein or
with the provisions of any other Transaction Document; or
 
 
- 49 -

--------------------------------------------------------------------------------

 
 
(iii)           to evidence the succession of another Person to the Issuer, and
the assumption by such successor of the covenants of the Issuer in this
Indenture and in the Notes; or
 
(iv)           to add to the covenants of, and the conditions, limitations and
restrictions to be observed by, the Issuer, for the benefit of the Secured
Parties or to surrender any right or power conferred upon the Issuer in this
Indenture; or
 
(v)            to convey, transfer, assign, mortgage or pledge any property to
or with the Trustee; or
 
(vi)           to evidence the succession of the Trustee pursuant to the terms
of this Indenture.
 
(b)          The Trustee is hereby authorized to join in the execution of any
such supplemental indenture and to make any further appropriate agreements and
stipulations that may be therein contained, but the Trustee shall not be
obligated to enter into any such supplemental indenture that affects the
Trustee’s own rights, duties, indemnities, liabilities or immunities under this
Indenture or otherwise.
 
(c)          Promptly after the execution by the Issuer, the Custodian and the
Trustee of any supplemental indenture pursuant to this Section, the Issuer shall
make available (in the manner described in Section 7.01(k)) to the Rating Agency
and furnish to each Noteholder a copy of such supplemental indenture.
 
Section 10.02       Supplemental Indentures with Consent of the
Noteholders. With the prior written consent of the Majority Holders and the
Servicer, the Issuer, the Trustee and the Custodian may enter into an amendment
or modification to this indenture or into indentures supplemental hereto for the
purpose of adding any provisions to or changing in any manner or eliminating any
of the provisions of this Indenture or of modifying in any manner the rights of
the Holders of the Notes under this Indenture (other than as provided in
Section 10.01 hereof); provided, however, that no such amendment or supplemental
indenture shall become effective without the consent of each of the Holders of
the Notes adversely affected thereby if such amendment or supplemental indenture
shall:
 
(a)           change the Stated Maturity Date of any Note or the due date of any
installment of principal of, or method of computing principal of, or any
installment of interest on, any Note, or change the Outstanding Note Balance
thereof or the applicable Note Rate thereof or change any place of payment
where, or the coin or currency in which, any Note or the interest thereon is
payable, or impair the right to institute suit for the enforcement of any such
payment; or
 
(b)           reduce the percentage of the Outstanding Note Balance of
Outstanding Notes, the consent of the Holders of which is required for any such
amendment or supplemental indenture, or the consent of the Holders of which is
required for any waiver of compliance with certain provisions of this Indenture
or Events of Default or their consequences; or
 
 
- 50 -

--------------------------------------------------------------------------------

 
 
(c)           impair or adversely affect the priority of any payments payable by
the Trustee from the Collection Account on each Payment Date under this
Indenture; or
 
(d)           permit the creation of any Lien ranking prior to, on a parity
with, or subordinate to the Lien of the Trustee with respect to any part of the
Collateral or, except as expressly provided in this Indenture, terminate or
release the Lien of the Trustee on any material portion of the Collateral at any
time subject to the Indenture or deprive any Secured Party of the security
afforded by the Lien of this Indenture; or
 
(e)           modify or alter any of the provisions of this Section 10.02 or any
defined term used in Sections 10.01 or 10.02 of this Indenture (or any defined
term used therein), except to increase the percentage of Holders required for
any modification or waiver or to provide that certain other provisions of this
Indenture cannot be modified or waived without the consent of each Noteholder
affected thereby; or
 
(f)            modify Sections 6.01(a), 6.01(b), or Section 13.03 or any defined
term used therein.
 
The Trustee is hereby authorized to join in the execution of any such amendment
or supplemental indenture and to make any further appropriate agreements and
stipulations that may be therein contained, but the Trustee shall not be
obligated to enter into any such amendment or supplemental indenture that
affects in any adverse respect the Trustee’s own rights, duties, liabilities or
immunities under this Indenture or otherwise.
 
Promptly after the execution by the Issuer, the Servicer, and the Trustee (and
all Noteholders if required to approve such amendment or supplement) of any
supplemental indenture pursuant to this Section, the Issuer shall mail to the
Rating Agency, the Back-up Servicer and each Noteholder a copy of such
supplemental indenture.
 
Section 10.03       Execution of Supplemental Indentures.  In executing any
supplemental indenture permitted by this Article or the modifications thereby of
the trusts created by this Indenture and the Trustee receive, and (solely with
respect to the Trustee, subject to Section 7.01) shall be not be liable for and
shall be fully authorized to conclusively rely in good faith upon, an Opinion of
Counsel reasonably acceptable to the Trustee stating that the execution of such
supplemental indenture is authorized or permitted by this Indenture and all
conditions precedent to such execution have been satisfied.
 
Section 10.04       Effect of Supplemental Indentures.  Upon the execution of
any supplemental indenture under this Article, this Indenture shall be modified
in accordance therewith, and such supplemental indenture shall form a part of
this Indenture for all purposes; and every Noteholder theretofore or thereafter
authenticated and delivered hereunder shall be bound thereby.
 
 
- 51 -

--------------------------------------------------------------------------------

 
 
Section 10.05       Reference in Notes to Supplemental Indentures.  Notes
authenticated and delivered after the execution of any supplemental indenture
pursuant to this Article may, and if required by the Issuer shall, bear a
notation in form approved by the Trustee as to any matter provided for in such
supplemental indenture.  If the Issuer shall so determine, new Notes so modified
as to conform, in the opinion of the Issuer, to any such supplemental indenture
may be prepared and executed by the Issuer and authenticated and delivered by
the Trustee in exchange for Outstanding Notes.
 
Section 10.06       Back-Up Servicer Consent. Notwithstanding any other
provision to the contrary, for so long as there is a Back-Up Servicer, the
Issuer, the Indenture Trustee and the Custodian shall not, without the consent
of the Back-Up Servicer (such consent not to be unreasonably withheld), make,
execute, acknowledge or deliver amendments to this Indenture or enter into any
supplemental indentures hereto or thereto or otherwise waive or amend any
provision of this Indenture if such action shall have, or it is expected may
have, a material adverse effect on the Back-Up Servicer or any successor
Servicer.
 
Section 10.07        Amendments to the Lockbox Intercreditor Agreement.  The
Trustee shall not enter into any material amendment, modification, supplement,
consent or waiver of the Lockbox Intercreditor Agreement without the
satisfaction of the Rating Agency Condition.
 
ARTICLE XI
REDEMPTIONS AND PREPAYMENTS OF NOTES
 
Section 11.01        Redemptions of Notes.
 
(a)           Auction Call and Optional Redemption.  (I) If there is a
successful Auction in accordance with Section 11.06, the Trustee shall apply the
proceeds of the Auction to redeem, in whole but not in part, all Outstanding
Notes prior to the Stated Maturity Date (the “Auction Call Redemption”) and (II)
if the Auction is completed and is not successful in accordance with Section
11.06 or if no Auction is conducted due to the conditions in the first sentence
of Section 11.06 not being satisfied, the Issuer shall have the right, subject
to the terms hereof, to redeem, in whole but not in part, all Outstanding Notes
on the Redemption Date fixed in accordance therewith on any Payment Date on
which the Aggregate Outstanding Note Balance, after giving effect to the
payments made on such Payment Date, is less than or equal to ten percent (10%)
of the Aggregate Initial Note Balance issued under this Indenture (an “Optional
Redemption”). In connection with the Auction Call Redemption, the Trustee shall
set the Redemption Date as a Payment Date in accordance with Section 11.06. In
connection with an Optional Redemption, the Issuer shall set the Redemption Date
as a future Payment Date.  Installments of interest and principal due on or
prior to the Redemption Date shall continue to be payable to the Holders of the
Notes called for redemption as of the relevant Record Dates according to their
terms and the provisions of Section 2.09 hereof.
 
Section 11.02        Redemption Procedures.  In connection with any redemption
pursuant to Section 11.01 hereof:
 
 
(a) in the case of an Optional Redemption, the Issuer shall, at least 15 days
prior to the Redemption Date, notify the Trustee and the Holders of the Notes in
writing of the Optional Redemption and, in the case of an Auction Call
Redemption, the Trustee shall, as soon as reasonably practical after the Auction
and, in any event, prior to the Redemption Date, notify the Holders of the Notes
in writing of the Auction Call Redemption;

 
 
- 52 -

--------------------------------------------------------------------------------

 
 
 
(b) in the case of an Optional Redemption, the Issuer and, in the case of the
Auction Call Redemption, the Winning Bidder, shall deposit in the Collection
Account on the Business Day immediately preceding the Redemption Date at least
the amounts described in Section 11.02(c);

 
 
(c) in the case of an Optional Redemption, the Issuer shall deliver an Issuer
Order directing the Trustee to and the Trustee shall, and, in the case of the
Auction Call Redemption, the Trustee shall (without any Issuer Order), make
payment on the Redemption Date of the sum of (A) the Redemption Price plus,
(B) fees, expenses and other reimbursable amounts owing to the Noteholders, the
Transferor, the Trustee (including any expenses related to the Auction Call
Redemption), the Securities Intermediary, the Custodian, the Back-up Servicer
and the Servicer under the Transaction Documents; and

 
 
(d) upon delivery to the Trustee, the Noteholders, the Custodian, the Paying
Agent, and the Back-up Servicer of such documents and an Officer’s Certificate
from the Servicer certifying that (1) the amounts required to be deposited into
the Collection Account shall have been deposited and (2) the requirements of
this Article XI have been satisfied, the Trustee shall release its interest in
the entire Collateral as provided in Section 11.05.

 
Section 11.03       Notice of Redemption to Noteholders.  In the case of an
Optional Redemption, upon receipt of the Optional Redemption notice set forth in
Section 11.02(a), the Trustee shall provide notice thereof with a copy of such
notice of redemption pursuant to Section 11.01 by first class mail or courier
delivery, dispatched no later than five (5) Business Days following the date on
which such notice was provided, to each Noteholder (at its address in the Note
Register). In the case of the Auction Call Redemption, the Trustee shall, as
soon as reasonably practical after award to the Winning Bidder at the Auction
and, in any event, prior to the Redemption Date, provide notice thereof by first
class mail or courier delivery to each Noteholder (at its address in the Note
Register).
 
All notices of redemption shall state:
 
(a)           the Redemption Date;
 
(b)           the amount that will be deposited in the Collection Account, which
shall be at least the sum of (A) the Redemption Price plus (B) all other amounts
that are payable to the Noteholders, the Trustee (including any expenses related
to the Auction Call Redemption), the Transferor, the Custodian, the Back-up
Servicer, and the Servicer under the Transaction Documents on the Redemption
Date;
 
(c)           that on the Redemption Date, the Redemption Price will become due
and payable with respect to the Notes, and that interest on all Outstanding
Notes shall cease to accrue on such date;
 
 
- 53 -

--------------------------------------------------------------------------------

 
 
(d)           all conditions precedent in connection with such redemption have
been satisfied;
 
(e)           the address at which such redeemed Notes shall be delivered; and
 
(f)           the record date for such Redemption Date, which shall be one
Business Day before the Redemption Date.
 
Notice of redemption of Notes shall be given by the Trustee in the name and at
the expense of the Issuer.
 
Section 11.04       Amounts Payable on Redemption Date.  Notice of redemption
having been given to Noteholders as provided in Section 11.03, such Notes shall,
on the Redemption Date, become due and payable at the Redemption Price, and on
such Redemption Date (unless the Issuer, in the case of an Optional Redemption
or the Winning Bidder, in the case of an Auction Call Redemption, shall default
in the payment of such Redemption Price), all of the Outstanding Notes shall
cease to bear interest.  On the Redemption Date:  (A) each Noteholder shall be
paid such Noteholder’s applicable share of the Redemption Price by the Paying
Agent on behalf of the Issuer upon presentation and surrender of their
respective Notes at the office or agency specified in Section 7.13; and (B) each
other Person to whom monies are owed under Section 11.03(b) shall be paid all
amounts owing to such Person from the amounts deposited in the Collection
Account in accordance with Section 11.02(b); provided, that no redemption may be
effectuated unless, concurrently with the redemption occurring under this
Article XI, all amounts due under this clause (B) shall be paid in full from
funds on deposit in the Collection Account.  If the Holder of any Note called
for redemption shall not be so paid, then the principal shall, until paid, bear
interest from the Redemption Date at the applicable Note Rate and the redemption
of such Note(s) shall be canceled, the Paying Agent shall return the related
portion of the Redemption Price to the Issuer or other Person providing the
funds for payment, and such Notes shall be payable on the Stated Maturity Date
or earlier to the extent otherwise provided herein.  All amounts payable on the
Redemption Date shall be paid in accordance with this Section 11.04, without
regard to the priority of distribution provisions contained in Section 13.03.
 
Section 11.05        Release of Contract Assets in Connection with Redemptions.
 
(a)           In connection with the redemptions permitted under this
Article XI, the Trustee shall release its Lien on the Contracts, upon (I) the
deposit of the amounts set forth in Section 11.02(c) into the Collection Account
and (II) the Issuer’s delivery to the Trustee and the Custodian of an Officer’s
Certificate, (1) identifying the Contracts and the related Equipment to be
released, (2) requesting the release thereof, (3) setting forth the amount
deposited in the Collection Account with respect thereto, (4) certifying that
the amount deposited in the Collection Account is at least equal to the
Redemption Price and all other amounts required to be paid in connection with a
redemption under this Article XI, and (5) certifying that all other conditions
precedent set forth in the Transaction Documents relating to such release have
been satisfied.
 
(b)           Upon release of the Trustee’s Lien on the Contracts in accordance
with Section 11.05(a), the Custodian shall deliver to the Issuer, in the case of
an Optional Redemption, or to the Winning Bidder, in the case of the Auction
Call Redemption, the Contracts and all related Contract Assets described in the
Issuer’s Officer’s Certificate.
 
 
- 54 -

--------------------------------------------------------------------------------

 
 
Section 11.06        Auction of Collateral
 
The Trustee shall conduct one and only one auction (the “Auction”) of all of the
Collateral commencing promptly after the Payment Date (the “Auction Trigger
Payment Date”), if any, on which the Aggregate Outstanding Note Balance, after
giving effect to the payments made on such Payment Date, is less than or equal
to fourteen million three hundred ninety-eight thousand six hundred fifty
dollars ($14,398,650) (i.e. fifteen percent (15%) of the Aggregate Initial Note
Balance issued under this Indenture) and greater than nine million five hundred
ninety-nine thousand one hundred dollars ($9,599,100) (i.e. ten percent (10%) of
the Aggregate Initial Note Balance issued under this Indenture) in order to
redeem, in whole but not in part, all Outstanding Notes prior to the Stated
Maturity Date and in accordance with this Article XI; provided that the Auction
shall not be deemed successful and no Auction Call Redemption shall occur unless
the conditions set forth in this Section 11.06 are satisfied. Except for the
Seller, any LEAF Party or Affiliate thereof may, but shall not be required to,
bid at the Auction. The method, manner, time, place and terms of the Auction
shall be fixed by the Trustee and shall be commercially reasonable, providing
reasonable opportunity for any prospective bidder to conduct a due diligence
review of the Collateral. The Auction shall be conducted via public
advertisement and shall not be a private auction. The Trustee, on behalf of the
Issuer, shall sell and transfer all of the Collateral, without representation,
warranty or recourse, to the highest qualifying bidder (the “Winning Bidder”)
for the Collateral at the Auction on the Business Day immediately preceding the
Redemption Date, which shall be the second Payment Date immediately following
the Auction Trigger Payment Date, but only if:
 
 
(1) there are at least two bona fide bids at the Auction from Persons that are
not the Originator, the Seller, the Transferor or an Affiliate of either of
them;

 
 
(2) the highest bid at the Auction is an amount in cash equal to or greater than
the sum of (A) the Redemption Price and (B) fees, expenses and other
reimbursable amounts owing to the Noteholders, the Transferor, the Trustee
(including any expenses related to the Auction Call Redemption), the Securities
Intermediary, the Custodian, the Back-up Servicer and the Servicer under the
Transaction Documents; and

 
 
(3) the Winning Bidder has entered into a written agreement with the Issuer and
the Trustee that obligates such highest bidder to purchase all of the Collateral
at the highest bid, with the closing of such purchase (and full payment in
immediately available funds to the Collection Account) to occur on the Business
Day immediately preceding the Redemption Date.

 
If a Noteholder is the Winning Bidder, in lieu of paying cash therefor, such
bidder may make settlement for the purchase price by crediting against the
purchase price that portion of the net proceeds of such Auction to which such
Winning Bidder would be entitled, after deducting the reasonable costs, charges
and expenses (including reasonable attorneys’ fees and expenses) incurred by
such Noteholder in connection with such Auction and the closing of the purchase
of the Collateral. If no qualifying bid is received before the seventh Business
Day immediately preceding the Redemption Date, or if the Winning Bidder shall
fail to close the purchase of the Collateral as aforesaid, then no Auction sale
shall occur. For the avoidance of doubt, the Trustee shall conduct only one
Auction.
 
 
- 55 -

--------------------------------------------------------------------------------

 
 
ARTICLE XII
REPRESENTATIONS, WARRANTIES AND COVENANTS
 
Section 12.01        Representations and Warranties.
 
The Issuer hereby makes the following representations and warranties for the
benefit of the Trustee, the Custodian and the Secured Parties on which the
Trustee relies in accepting the Collateral in trust and in authenticating the
Notes.  Except as specifically provided otherwise, such representations and
warranties are made as of the Closing Date and each Acquisition Date and shall
survive the transfer, grant and assignment of the Collateral to the Trustee.
 
(a)           Organization and Good Standing.  The Issuer is a Delaware limited
liability company duly organized, validly existing and is not organized under
the laws of any other jurisdiction.  The Issuer is in good standing under the
law of the State of Delaware and each other State where the nature of its
activities requires it to “qualify to do business”, except to the extent that
the failure to so qualify would not individually or in the aggregate materially
adversely affect the ability of the Issuer to perform its obligations under the
Transaction Documents.
 
(b)           Authorization.  The Issuer has the power, authority and legal
right to execute, deliver and perform under the Transaction Documents and the
execution, delivery and performance of the Transaction Documents have been duly
authorized by the Issuer by all necessary limited liability company action.
 
(c)           Binding Obligation.  Each of the Transaction Documents to which
the Issuer is a party, assuming due authorization, execution and delivery by the
parties thereto other than the Issuer, constitutes a legal, valid and binding
obligation of the Issuer, enforceable against the Issuer in accordance with its
terms except that (i) such enforcement may be subject to bankruptcy, insolvency,
reorganization, rehabilitation, moratorium or other similar laws (whether
statutory, regulatory or decisional) now or hereafter in effect relating to
creditors’ rights generally and (ii) the remedy of specific performance and
injunctive and other forms of equitable relief may be subject to certain
equitable defenses and to the discretion of the court before which any
proceeding therefor may be brought, whether a proceeding at law or in equity.
 
(d)           No Violation.  The consummation of the transactions contemplated
by the fulfillment of the terms of the Transaction Documents will
not:  (i) conflict with, result in any breach of any of the material terms and
provisions of, or constitute (with or without notice, lapse of time or both) a
default under the organizational documents of the Issuer, any indenture,
agreement, mortgage, deed of trust or other instrument to which the Issuer is a
party or by which it is bound; (ii) result in the creation or imposition of any
Lien upon any of its properties pursuant to the terms of such indenture,
agreement, mortgage, deed of trust or other such instrument, other than any Lien
created or imposed pursuant to the terms of the Transaction Documents, or
(iii) violate any law or, to the best of the Issuer’s knowledge, any material
order, rule or regulation applicable to the Issuer of any court or of any
federal or state regulatory body, administrative agency or other governmental
instrumentality having jurisdiction over the Issuer or any of its properties.
 
 
- 56 -

--------------------------------------------------------------------------------

 
 
(e)           No Proceedings.  There are no proceedings or investigations to
which the Issuer, or any of the Issuer’s Affiliates, is a party pending, or, to
the knowledge of the Issuer, threatened, before any court, regulatory body,
administrative agency or other tribunal or governmental instrumentality
(A) asserting the invalidity of the Transaction Documents or any Receivable or
any Contract, (B) seeking to prevent the issuance of any of the Notes or the
consummation of any of the transactions contemplated by the Transaction
Documents, or (C) seeking any determination or ruling that would adversely
affect the performance by the Issuer of its obligations under, or the validity
or enforceability of, the Transaction Documents or any Receivable or any
Contract.
 
(f)           Approvals.  All approvals, authorizations, consents, orders or
other actions of any Person, or of any court, governmental agency or body or
official, required in connection with the execution and delivery of the
Transaction Documents and with the valid and proper authorization, issuance and
sale of the Notes pursuant to this Indenture (except that no such representation
is made with respect to any necessary approvals of State securities officials
under the Blue Sky Laws), have been or will be taken or obtained on or prior to
the Closing Date.
 
(g)           Principal Office.  The Issuer’s principal place of business and
chief executive office is located at the Issuer Address.
 
(h)           Transfer and Assignment.  Upon the delivery by or on behalf of the
Issuer to the Trustee of the Contracts and the filing of the financing
statements described in Sections 4.01(a)(v) and 4.02(b), the Trustee, for the
benefit of the Secured Parties, shall have a first priority perfected security
interest in the Issuer’s interest in the Contracts and Receivables and the
proceeds thereof and that portion of the Collateral in which a security interest
may be perfected by possession or the filing of a financing statement, in each
case, under the UCC, limited to the extent set forth in Section 9-315 of the UCC
as in effect in the applicable jurisdiction; provided that none of the Servicer,
the Transferor and the Issuer shall be required to file or record assignments of
any UCC-1 financing statements or other lien recordings made against an
Obligor.  All filings (including UCC filings) as are necessary in any
jurisdiction to perfect the security interest of the Trustee in the Collateral,
including the transfer of the Contracts and any other payments to become due
thereunder, have been made.
 
(i)           Owners of the Issuer.  LEAF Commercial Finance Fund, LLC owns one
hundred percent (100%) of the Equity Interest in the Issuer, and such Equity
Interest is duly authorized, validly issued, fully paid for and non-assessable
by the Issuer.
 
(j)           Bulk Transfer Laws.  The transfer, assignment and conveyance of
the Contract Assets by the Issuer pursuant to this Indenture are not subject to
the bulk transfer or any similar statutory provisions in effect in any
applicable jurisdiction.
 
(k)           The Contract Assets.  The rights of the Issuer with respect to the
representations and warranties that are made by the Transferor in the Purchase
and Contribution Agreement and each Assignment Agreement, as of each Acquisition
Date have been assigned by the Issuer to the Trustee pursuant to the terms
hereof, and the Issuer is not aware of any inaccuracy in any such
representations and warranties except for such inaccuracies as have been
provided in writing to the Trustee.
 
 
- 57 -

--------------------------------------------------------------------------------

 
 
(l)           Solvency.  The Issuer, both prior to and after giving effect to
the transactions contemplated hereby, (i) is not “insolvent” (as such term is
defined in §101(32)(A) of the Bankruptcy Code); (ii) is able to pay its debts as
they become due; and (iii) does not have unreasonably small capital for the
activities that it conducts or for any transaction(s) in which it is about to
engage.
 
(m)         Investment Company.  The Issuer is not an “investment company” or a
company controlled by an “investment company” registered or required to be
registered under the Investment Company Act of 1940, as amended, or otherwise
subject to any other federal or state statute or regulation limiting its ability
to incur indebtedness.  The Issuer, at all times, within the meaning of 17
C.F.R. 270.3a-7, (1) will have issued only the Notes and the membership
interests issued to its managing member at its formation, and any other
securities issued by the Issuer are “fixed income securities or other securities
... that depend primarily on the cash flow from eligible assets” and for which a
trustee is appointed in compliance with 17 C.F.R. 270.3a-7(a)(4), (2) will sell
its securities only to its affiliates, “qualified institutional buyers”, or
institutional accredited investors or will sell securities “rated, at the time
of initial sale, in one of the four highest categories assigned long-term debt”
by one of DBRS, Moody’s, S & P or Fitch, (3) will either acquire or dispose of
the Contracts only in accordance with and as permitted by the Purchase and
Contribution Agreement, the Assignment Agreements, the Purchase and Sale
Agreement, the Assignments, the Servicing Agreement, its limited liability
company operating agreement and the Indenture only (a) in accordance with the
agreements under which its securities are issued, (b) if a rating downgrade of
any of its outstanding “fixed-income securities” does not result and (c) if such
acquisition or disposition is not “for the primary purpose of recognizing gains
or decreasing losses resulting from market value changes”.  The Issuer will not
engage in any business other than that expressly permitted by the Transaction
Documents and its limited liability company operating agreement.
 
(n)           Limited Activities.  Since its formation, the Issuer has conducted
no activities other than the execution, delivery and performance of the
Transaction Documents contemplated hereby, and such other activities as are
incidental to the foregoing and otherwise permitted under Section 12.02(i).  The
Issuer has incurred no indebtedness nor engaged in any activities or
transactions nor acquired any assets except as expressly contemplated hereunder
and under the other Transaction Documents.
 
(o)           Taxes.  The Issuer has filed or caused to be filed all Federal,
state and local tax returns which are required to be filed by it, and has paid
or caused to be paid all taxes shown to be due and payable on such returns or on
any assessments received by it, other than any taxes or assessments, the
validity of which are being contested in good faith by appropriate proceedings
and with respect to which the Issuer or the Servicer on its behalf has set aside
adequate reserves on its books in accordance with GAAP and which proceedings
have not given rise to any Lien.
 
 
- 58 -

--------------------------------------------------------------------------------

 
 
(p)           Lockbox Accounts.  The Issuer has no lockbox accounts or other
bank accounts for the collection of the Contract Assets other than the Lockbox
Account.
 
(q)           Accuracy of Information.  All certificates, reports, financial
statements and similar writings furnished by or on behalf of the Issuer to the
Trustee or any Noteholder, at any time pursuant to any requirement of, or in
response to any written request of any such party under, this Indenture or any
other Transaction Document, have been, and all such certificates, reports,
financial statements and similar writings hereafter furnished by the Issuer to
such parties will be, true and accurate in every respect material to the
transactions contemplated hereby on the date as of which any such certificate,
report, financial statement or similar writing was or will be delivered, and
shall not omit to state any material facts or any facts necessary to make the
statements contained therein not materially misleading.
 
(r)           Rating Agency Perfection Requirements as to Collateral.
 
(1)           This Indenture creates a valid and continuing security interest
(as defined in the UCC) in the Collateral in favor of the Trustee, which
security interest is prior to all other Liens and is enforceable as such as
against creditors of and purchasers from the Issuer.  The Issuer has good and
marketable title to the Collateral (including the Collection Account, the
Reserve Account, the Servicer Transition Account and all amounts from time to
time on deposit in the Lockbox Account with respect to the Contracts), free and
clear of any Liens (except as otherwise provided in the Lockbox Intercreditor
Agreement and the rights of Obligors to Security Deposits retained by the
Issuer).
 
(2)           All of the Contracts included in the Collateral constitute
“tangible chattel paper” or “instruments” within the meaning of the UCC.  The
Issuer has transferred to the Trustee the Contract Files, and, other than the
stamp, if any, in favor of a prior lender that signed a Release Agreement
related to a Contract, none of the tangible chattel paper in such Contract Files
has any marks or notations indicating that it has been pledged, assigned or
otherwise conveyed to any Person other than in favor of the Issuer or the
Trustee.  The Equipment related to each Contract constitutes either “equipment”
for purposes of section 9-102(33) of the UCC or “inventory” for purposes of
section 9-102(48) of the UCC; provided however, notwithstanding the foregoing,
Contracts representing an amount less than or equal to 5.0% of the Discounted
Pool Balance may relate to Equipment that does not constitute “equipment” for
purposes of section 9-102(33) of the UCC or “inventory” for purposes of
section 9-102(48) of the UCC.
 
(3)           The Issuer has caused (and will instruct the Servicer to cause),
the filing of all appropriate financing statements in the proper filing office
in the appropriate jurisdictions under applicable law in order to perfect the
security interest granted in the Collateral to the Trustee hereunder.  Each such
financing statement will contain a statement that a “purchase of, or security
interest in, any collateral described in this financing statement will violate
the rights of the Trustee.”
 
 
- 59 -

--------------------------------------------------------------------------------

 
 
(4)           Each of the Reserve Account, the Collection Account and the
Servicer Transition Account constitutes a “securities account” within the
meaning of the applicable UCC.  As provided in Section 13.02(e), the securities
intermediary for the Collection Account, the Reserve Account and the Servicer
Transition Account has agreed to treat all assets credited thereto as “financial
assets” within the meaning of the UCC and the Issuer has taken all steps
necessary to cause the securities intermediary to identify in its records the
Trustee as the person having a security entitlement against the securities
intermediary in the Collection Account, the Reserve Account and the Servicer
Transition Account.  None of the Reserve Account, the Collection Account or the
Servicer Transition Account is in the name of any person other than the Trustee
for the benefit of the Secured Parties.  The Issuer has not permitted the
securities intermediary of the Collection Account, the Reserve Account or the
Servicer Transition Account to comply with entitlement orders of any person
other than the Trustee.  The Issuer has received all consents and approvals
required in connection with the Grant to the Trustee of its interest and rights
in the Reserve Account, the Collection Account and the Servicer Transition
Account.
 
(5)           The Lockbox Account constitutes a “deposit account” within the
meaning of the applicable UCC.  The Issuer has delivered, or has caused the
Servicer to deliver, to the Trustee, a fully executed Lockbox Intercreditor
Agreement relating to the Lockbox Account, pursuant to which the Lockbox Bank
has agreed to comply with all instructions by the Trustee, as securities
intermediary thereunder, directing the disposition of funds in the Lockbox
Account without further consent by the Issuer or the Servicer.  The Issuer has
not permitted any Lockbox Bank to comply with any instructions of any other
Person regarding withdrawal of funds other than the Trustee and, to the extent
permitted under the Transaction Documents, the Servicer.  The Lockbox Account is
not in the name of any person other than the Issuer, the Trustee or the Lockbox
Bank, as securities intermediary under the Lockbox Intercreditor Agreement.
 
(6)           Other than the security interest granted to the Trustee pursuant
to this Indenture, the Issuer has not pledged, assigned, sold, granted a
security interest in, or otherwise conveyed any of the Collateral.  The Issuer
has not authorized the filing of and is not aware of any financing statements
against the Issuer, the Transferor, the Originator or the Seller that include a
description of collateral that includes the Collateral other than any financing
statement that has been terminated or released.  The Issuer is not aware of any
judgment, ERISA or tax lien filings against the Issuer, the Transferor or the
Seller.
 
(7)           Notwithstanding any other provision of this Indenture or any other
Transaction Document, the representations contained in this Section 12.01(r)
shall be continuing and remain in full force and effect, without waiver, until
the date on which the Notes have been paid in full.
 
(8)           At all times, all Collateral will consist of property in which a
security interest may be created and attach under the UCC.
 
 
- 60 -

--------------------------------------------------------------------------------

 
 
(s)           Existing Contracts.  As to each Initial Contract and the related
Contract Assets, as of the Closing Date:  (i) the information set forth in the
Contract Schedule with respect to such Contract is true and correct; (ii) except
as otherwise described on an Exception Report delivered in connection with the
acquisition of such Contract, (A) immediately prior to such Contract’s
Acquisition Date, the Servicer (or a custodian designated to hold such Contracts
on the Servicer’s behalf) had possession of the related Contract Files; (B) each
of such documents required to be signed by the Obligor was signed by the Obligor
in the appropriate spaces; and (C) the complete Contract File for such Contract
was delivered to the Custodian; and (iv) as of the date that such Contract was
acquired, the Servicer used no selection procedures that identified the
Contracts or other Contract Assets being acquired on such date as being less
desirable or valuable than other comparable equipment leases or loans owned by
the Transferor.
 
Section 12.02        Covenants.  The Issuer hereby makes the following covenants
for the benefit of the Secured Parties and on which the Trustee relies in
accepting the Collateral in trust and in authenticating the Notes.
 
(a)           No Liens.  Except for the conveyances and grant of security
interests hereunder, the Issuer will not sell, pledge, assign, convey, dispose
of or transfer to any other Person, or grant, create, incur, assume or suffer to
exist any Lien on any Collateral now existing or hereafter created, or any
interest therein prior to the termination of this Indenture pursuant to
Section 5.01; the Issuer will notify the Trustee in writing of the existence of
any Lien on any of the Collateral immediately upon discovery thereof; the Issuer
shall promptly discharge (or cause to be discharged) any Lien (other than
Permitted Liens) on the Collateral; and the Issuer shall defend the right, title
and interest of the Trustee in, to and under the Collateral now existing or
hereafter created, against all claims of third parties claiming through or under
the Issuer; provided that nothing in this Section 12.02(a) shall prevent or be
deemed to prohibit the Issuer from suffering to exist upon any of the Equipment
any Liens for municipal or other local taxes and other governmental charges due
from the Issuer if such taxes or governmental charges shall not at the time be
due and payable or, if the Issuer shall currently be contesting the validity
thereof in good faith by appropriate proceedings, nonpayment of such taxes or
charges shall not pose any risk of forfeiture of such Equipment, and the
aggregate amount at dispute shall not be greater than $50,000.00, unless the
Control Party otherwise approves.
 
(b)           Obligations with Respect to the Contract Assets.  The Issuer will
do nothing to impair the rights of the Trustee (for the benefit of the Secured
Parties) in the Collateral.  In addition, to the extent the Issuer actually
receives any Collections, it shall deposit or cause to be deposited in the
Collection Account within three (3) Business Days of receipt and identification
thereof the amount of such Collections in accordance with Section 13.03 and will
hold such monies in trust for the Trustee until so deposited.  The Issuer agrees
to take all such lawful action as the Trustee or the Control Party may request
to compel or secure the performance and observance by the Transferor, the Seller
and the Servicer, as applicable, of each of their obligations to the Issuer
under or in connection with the Purchase and Contribution Agreement, Purchase
and Sale Agreement, the Assignment Agreements, the Assignments and the Servicing
Agreement in accordance with the terms thereof, and to exercise any and all
rights, remedies, powers and privileges lawfully available to the Issuer under
or in connection with such Transaction Documents to the extent and in the manner
directed by the Trustee or the Control Party, as applicable, including the
transmission of notices of default thereunder and the institution of legal or
administrative actions or proceedings to compel or secure performance by the
Transferor or the Servicer of each of their obligations thereunder.
 
 
- 61 -

--------------------------------------------------------------------------------

 
 
(c)           Notice of Default, Etc.  The Issuer will deliver to the Trustee
and each Holder of Outstanding Notes immediately upon becoming aware of the
existence of any condition or event that constitutes a Default, an Event of
Default or an Event of Servicing Termination, a written notice describing its
nature and period of existence and what action is being taken or proposed to be
taken with respect thereto.
 
(d)           Compliance with Law.  The Issuer will comply, in all material
respects, with all acts, rules, regulations, orders, decrees and directions of
any Governmental Authority applicable to it or the Collateral or any part
thereof or necessary for it to perform its responsibilities hereunder and under
the other Transaction Documents; provided that the Issuer may contest any act,
regulation, order, decree or direction in good faith and in any reasonable
manner which shall not adversely affect the rights of the Trustee (for the
benefit of the Secured Parties) in the Collateral.
 
(e)           Preservation of Security Interest.  The Issuer shall execute and
file such documents requested of it which may be required by law to fully
preserve and protect the first priority security interest of the Trustee (for
the benefit of the Secured Parties) in the Collateral.
 
(f)           Maintenance of Office, Etc.  The Issuer will not, without
providing thirty (30) days’ prior written notice to the Trustee and without
filing such amendments to any previously filed financing statements as the
Trustee may require or as may be required in order to maintain the Trustee’s
perfected security interest in the Collateral (for the benefit of the Secured
Parties), (a) change its jurisdiction of organization or the location of its
principal place of business, or (b) change its name, identity or corporate
structure in any manner that would make any financing statement or continuation
statement filed by the Issuer in accordance with this Indenture seriously
misleading within the meaning of Section 9-506 of any applicable enactment of
the UCC.
 
(g)           Further Assurances.  The Issuer will make, execute or endorse,
acknowledge, and file or deliver to the Trustee and the Control Party from time
to time such schedules, confirmatory assignments, conveyances, transfer
endorsements, powers of attorney, certificates, reports, UCC financing
statements, and other assurances or instruments and take such further steps
relating to the Collateral, as the Trustee may reasonably request and reasonably
require in connection with the transactions the subject of the Transaction
Documents, except that UCC financing statements are not required to have been
filed against the related Obligor for any Equipment related to any Contract that
had an original equipment cost at origination of less than (A) if such Contract
is a secured loan or finance lease that provides for a $1 purchase option,
$25,000, or (B) if such Contract provides for a “fair market value” purchase
option, $50,000.
 
(h)           Notice of Liens.  The Issuer shall notify the Trustee in writing
immediately after becoming aware of any Lien on any portion of the Collateral,
except for any Liens on Equipment for municipal or other local taxes due from
the Issuer if such taxes shall not at the time be due or payable without penalty
or, provided the same are Permitted Liens, if the Issuer shall currently be
contesting the validity thereof in good faith by appropriate proceedings, such
nonpayment shall not pose any risk of forfeiture of such Collateral and the
Issuer shall have set aside on its books adequate reserves with respect thereto.
 
 
- 62 -

--------------------------------------------------------------------------------

 
 
(i)           Separateness Covenants.  The Issuer shall respect and
appropriately document the separate and independent nature of its activities, as
compared with those of any other Person, take all reasonable steps to continue
its identity as a separate legal entity, and make it apparent to Persons that
the Issuer is an entity with assets and liabilities distinct from those of any
other Person.  Without limiting the foregoing, and notwithstanding anything to
the contrary contained in this Indenture, the Issuer (i) shall (A) maintain its
books and records separate from the books and records of any other entity,
(B) maintain separate bank accounts and no funds of the Issuer shall be
commingled with funds of any other entity except as otherwise permitted in the
Lockbox Intercreditor Agreement, (C) keep in full effect its existence, rights,
privileges, licenses and franchises as a limited liability company under the
laws of Delaware, (D) cause its officers to act independently and in its
interests, (E) cause its managing member to duly authorize all of its limited
liability company actions and (F) observe all company procedures required by its
organizational documents and applicable laws; and (ii) shall not (A) dissolve or
liquidate in whole or in part, (B) own any subsidiary or lend or advance any
moneys to, or make an investment in, any Person, (C) except as provided in the
Transaction Documents, incur any debt in connection with or make any capital
expenditures, (D)(1) commence any case, proceeding or other action under any
existing or future bankruptcy, insolvency or similar law seeking to have an
order for relief entered with respect to it, or seeking reorganization,
arrangement, adjustment, wind-up, liquidation, dissolution, composition or other
relief with respect to it or its debts, (2) seek appointment of a receiver,
trustee, custodian or other similar official for it or any part of its assets,
(3) make a general assignment for the benefit of creditors, or (4) take any
action in furtherance of, or consenting or acquiescing in, any of the foregoing,
(E) make any loan or advance or credit to, or guarantee (directly or indirectly
or by an instrument having the effect of assuring another’s payment or
performance on any obligation or its capability of doing so, or otherwise),
endorse or otherwise become contingently liable (directly or indirectly) for the
obligations of, or own or purchase any stock, obligations or securities of or
any other interest in, or make any capital contribution to, any other Person,
(F) merge or consolidate with any other Person, (G) engage in any other action
that detracts from whether the separate legal identity of the Issuer will be
respected, including (1) holding itself out as or permitting itself to be held
out as being liable for the debts of any other Person or (2) acting other than
in its name and through its duly authorized officers or agents, (H) create,
incur, assume, or in any manner become liable in respect of any indebtedness
other than the Notes, expenses associated with the Closing Date, trade payables
and expense accruals incurred in the ordinary course of business which are
incidental to its permitted activities, and as provided in or under the
Transaction Documents, (I) sponsor or contribute, or contract to or incur any
other obligation to contribute to any Plans, or (J) enter into or become party
to any agreements or instruments other than the Transaction Documents or any
documents or instruments executed pursuant thereto and in connection
therewith.  The Issuer will not hold itself out, or permit itself to be held
out, as having agreed to pay or as being liable for the debts of the Transferor
and the Issuer will not engage in any transactions with the Transferor, except
as expressly contemplated by the Transaction Documents and on an arm’s-length
basis.  The Issuer will not hold the Transferor out to third parties as other
than an entity with assets and liabilities distinct from the Issuer.  The Issuer
will not act in any other matter that could foreseeably mislead others with
respect to the Issuer’s separate identity.  Failure of the Issuer or the
Transferor on behalf of the Issuer to comply with any of the foregoing covenants
shall not affect the status of the Issuer as a separate legal entity or the
limited liability of the Transferor. So long as any Notes remain Outstanding or
any other amounts are owed under the Transaction Documents, the Issuer shall not
amend its organizational documents without the prior written consent of the
Control Party and prior written notice to the Rating Agency and the
Trustee.  The Issuer shall not make any investment in any Person through the
direct or indirect holding of securities or otherwise other than in Eligible
Investments.  The Issuer shall not declare or pay any dividends, except out of
funds released to it under Section 13.03.  The Issuer will not have any of its
indebtedness guaranteed by the Transferor or any Affiliate of the Transferor.
The Issuer will cause any financial statements consolidated with those of the
Transferor to state that the Issuer is a separate entity with its own separate
creditors who, in any liquidation of the Issuer, will be entitled to be
satisfied out of the Issuer’s assets prior to any value in the Issuer becoming
available to the Issuer’s equity holders. Without the prior written consent of
the Control Party, the Issuer will not, nor will it permit or allow others to,
amend, modify, terminate or waive any provision of any Contract Assets, except
to the extent otherwise expressly permissible under the Transaction
Documents.  Notwithstanding the foregoing, the Servicer may, without the prior
written consent of the Control Party, waive any assumption fees, late payment
charges, charges for checks returned for insufficient funds, or other fees which
may be collected in the ordinary course of servicing the Contracts.  The Issuer
shall take such actions as the Trustee (at the direction of the Control Party)
shall request to enforce the Issuer’s rights under the Contracts, and, at any
time during which a Default shall have occurred and be continuing, shall take
such actions as are necessary to enable the Trustee (at the direction of the
Control Party) to exercise such rights in the Trustee’s own name.  On or before
June 15 of each year, so long as any of the Notes are Outstanding, the Issuer
shall furnish to the Trustee and each Noteholder, an Officer’s Certificate
confirming that the Issuer is in compliance with its obligations under this
Section 12.02(i).
 
 
- 63 -

--------------------------------------------------------------------------------

 
 
(j)           Directors.  The Issuer agrees that at all times, at least one
(1) of the directors of the Issuer will be professional directors that are not,
and have not been, a director, shareholder, officer or employee of any direct or
ultimate parent or Affiliate of the Transferor; provided that an independent
director or independent officer may serve in similar capacities for other
“special purpose entities” formed by the Transferor and its Affiliates.
 
(k)          Treatment for Tax Purposes.  The Issuer shall treat the Notes as
indebtedness of the Issuer and the Collateral as assets owned by the Issuer for
purposes of all federal, state and local income taxes, unless and until
otherwise required by an applicable taxing authority.
 
(l)           Information Regarding the Issuer.  The Issuer shall, on the
written request of the Trustee or the Control Party, on reasonable notice,
furnish to the Trustee and the Noteholders the books and records of the Issuer
maintained pursuant to its limited liability company agreement and any and all
other information maintained or held by the Issuer regarding the Issuer or the
Collateral.
 
(m)         Preservation of the Contract Assets.  The Issuer shall not assign,
sell, pledge, or exchange, or in any way encumber or permit the encumbrance of,
or otherwise dispose of, the Contract Assets except as expressly permitted under
the Transaction Documents to which it is a party.
 
 
- 64 -

--------------------------------------------------------------------------------

 
 
(n)           Enforcement of Transaction Documents.  Upon request, the Issuer
will cooperate with the taking of all actions necessary, and the diligent
pursuit of all remedies available to it, in all cases to the extent commercially
reasonable, to allow the Control Party and the Trustee in the name of the Issuer
to enforce all obligations of the Transferor and the Servicer owing to the
Issuer under the Transaction Documents to which such Persons are a party and to
secure its rights thereunder.
 
(o)           Issuer May Not Merge, etc.  The Issuer shall not merge with or
into any other Person or convey or transfer its properties and assets
substantially as an entirety to any Person.
 
(p)           [Reserved.]
 
(q)           Use of Proceeds.  The proceeds from the sale of the Notes may be
used by the Issuer solely to pay to or on behalf of the applicable assignor, the
Purchase Price owed to it in accordance with the Assignment Agreement for the
purchase of Contract Assets, and to pay expenses owed to the Noteholders, the
Trustee, the Custodian, the Servicer and the Back-up Servicer related thereto or
otherwise associated with the issuance of the Notes.  None of the transactions
contemplated in this Indenture (including the use of the proceeds from the sale
of the Notes) will result in a violation of Section 7 of the Securities and
Exchange Act of 1934, as amended, or any regulations issued pursuant thereto,
including Regulations T, U and X of the Board of Governors of the Federal
Reserve System.  The Issuer does not own or intend to, and none of the proceeds
from the Notes will be used to, carry or purchase any margin securities
originally issued by it or any “margin stock” within the meaning of said
Regulation U.
 
(r)           Indemnification.  The Issuer shall indemnify and hold harmless the
Noteholders from and against any loss, liability, expense, damage or injury
sustained or suffered by them by reason of any acts, omissions or alleged acts
or omissions (i) by the Issuer in the performance of its obligations under the
Transaction Documents (including any violation of any applicable laws by the
Issuer as a result of the transactions contemplated by this Indenture) to which
it is a party, or (ii) arising out of the activities of any of them with respect
to the Collateral, including enforcement of rights and remedies against the
Issuer under the Transaction Documents to which it is a party and any judgment,
award, settlement, reasonable attorneys’ fees and other expenses reasonably
incurred in connection with the defense of any actual or threatened action,
proceeding or claim; provided that the Issuer shall not indemnify the
Noteholders if such loss, liability, expense, damage or injury is due to such
Person’s gross negligence, willful misconduct, willful misfeasance or bad faith
in the performance of its rights or duties hereunder. Any indemnification
pursuant to this Section shall only be payable, subject to the priority of
payments in Section 13.03, from the assets of the Issuer released from the
Collateral except as otherwise expressly provided in the Transaction
Documents.  The provisions of this indemnity shall survive the termination of
this Indenture.
 
(s)           Taxes.  The Issuer shall pay and discharge all taxes and
governmental charges upon it or against any of its properties or assets or its
income prior to the date after which penalties attach for failure to pay, except
(a) to the extent that the Issuer shall be contesting in good faith in
appropriate proceedings its obligation to pay such taxes or charges, and
adequate reserves having been set aside for the payment thereof and no Lien has
been created on any of its assets in connection therewith, or (b) with respect
to such taxes and charges which are not material in either nature or amount such
that any failure to pay or discharge them, and any resulting penalties, either
in any one instance or in the aggregate, would not materially and adversely
affect the financial condition, operations, activities or prospects of the
Issuer or the interests of each Noteholder under this Indenture, a Note or any
other Transaction Document, and no Lien has been created on any of the Issuer’s
assets in connection therewith.
 
 
- 65 -

--------------------------------------------------------------------------------

 
 
(t)           No Adverse Transactions.  The Issuer shall not enter into any
transaction which adversely affects the Collateral or any Secured Party’s rights
under this Indenture, a Note or any other Transaction Document.
 
(u)           Transactions by Issuer.  None of the Noteholders shall have any
obligation to authorize the Issuer to, and the Issuer shall not (without the
prior written consent of the Majority Holders), enter into any transaction,
including, without limitation, any purchase, sale, lease or exchange of property
or the rendering of any service, with any Person (including, without limitation
any Affiliate, any shareholder, director, manager, officer or employee (or any
relative thereof) of the Issuer or any such Affiliate) unless such transaction
is (a) expressly permitted under this Indenture or any other Transaction
Document, (b) in the ordinary course of conducting the Issuer’s permitted
activities and (c) upon fair and reasonable terms no less favorable to the
Issuer than it would obtain in a comparable arm’s-length transaction.
 
(v)           Further Limitations on Actions.  The Issuer shall not do any of
the following without the consent of the Control Party:  (i) redeem, retire,
purchase or otherwise acquire, directly or indirectly, any of the Issuer’s
membership interests, except in connection with employment or similar agreements
with officers and directors of the Issuer, or (ii) make any change in the
Issuer’s capital structure (except for permitted redemptions or prepayments of
the Notes hereunder), or (iii) make any material change in any of its
objectives, purposes or operations.
 
(w)           Rule 144A Information. With respect to the Holder of any Note, the
Issuer shall promptly furnish or cause to be furnished to such Holder or to a
prospective purchaser of such Note designated by such Holder, as the case may
be, the information required to be delivered pursuant to Rule 144A(d)(4) under
the Securities Act (“Rule 144A Information”) in order to permit compliance by
such Holder with Rule 144A in connection with the resale of such Note by such
Holder; provided, however, that the Issuer shall not be required to furnish
Rule 144A Information in connection with any request made on or after the date
which is three years from the later of (a) the date such Note (or any
predecessor Note) was acquired from the Issuer or (b) the date such Note (or any
predecessor Note) was last acquired from an “affiliate” of the Issuer within the
meaning of Rule 144 under the Securities Act; and provided, further, that the
Issuer shall not be required to furnish such information at any time to a
prospective purchaser located outside the United States who is not a U.S.
Person.
 
ARTICLE XIII
ACCOUNTS AND ACCOUNTINGS
 
Section 13.01       Collection of Money.  Except as otherwise expressly provided
herein, the Trustee may demand payment or delivery of, and shall receive and
collect, directly and without intervention or assistance of any fiscal agent or
other intermediary, all money and other property payable to or receivable by the
Trustee pursuant to this Indenture.  The Trustee shall, upon request from the
Servicer, provide the Servicer with sufficient information regarding the amount
of collections with respect to the Contract Assets and the other Collateral
received by the Trustee in any accounts held in the name of the Trustee to
permit the Servicer to perform its duties under the Servicing Agreement.  The
Trustee shall hold all such money and property so received by it as part of the
Collateral and shall apply it as provided in this Indenture.  If any Contract
becomes a Defaulted Contract, the Trustee, upon the request of the Issuer or the
Servicer, may, and upon the request of the Control Party shall, take such action
as may be appropriate to enforce such payment or performance, including the
institution and prosecution of appropriate Proceedings.  Any such action shall
be without prejudice to any right to deem a Contract a “Defaulted Contract” for
purposes of the Transaction Documents and to claim a Default or Event of Default
under this Indenture and to proceed thereafter as provided in Article VI.
 
 
- 66 -

--------------------------------------------------------------------------------

 
 
Section 13.02       Establishment of Trust Accounts.  (a) Prior to the Closing
Date, the Issuer established, and as of the Closing Date the Issuer maintains,
with the Trustee (i) a segregated, trust account (the “Reserve Account”) for the
deposit and retention of amounts required to be maintained therein; (ii) a
segregated, trust account (the “Collection Account”) for the receipt and/or
retention (as applicable) of (A) Collections, (B) Transferor Advances, (C) any
interest or other earnings earned on all or part of the funds in the Collection
Account or on any other Collateral and any other amounts, if any, remitted by
the Issuer pursuant to Section 13.02(d), (D) amounts received in accordance with
Section 11.02(b) in connection with a redemption of Outstanding Notes in
accordance with Article XI, (E) amounts transferred from the Reserve Account or
the Servicer Transition Account in accordance with the terms of this Indenture
and (F) amounts transferred from the Lockbox Account in accordance with the
Servicing Agreement and (iii) a segregated trust account (the “Servicer
Transition Account”) for the deposit and retention of amounts required to be
maintained therein. The Collection Account, the Reserve Account and the Servicer
Transition Account are collectively referred to as the “Trust Accounts.”
 
(b)           The Trust Accounts shall be in the name of the Trustee on behalf
of the Noteholders at the Corporate Trust Office, which shall bear a designation
clearly indicating that the funds deposited therein are held for the benefit of
the Secured Parties.  Funds in each Trust Account shall not be commingled with
any other monies.  The Trustee shall ensure that the Trust Accounts are at all
times Eligible Accounts.  All payments to be made from time to time by the
Issuer to the Noteholders and other Persons out of funds in any Trust Account
pursuant to this Indenture shall be made by the Trustee or the Paying
Agent.  All monies deposited from time to time in the Trust Accounts pursuant to
this Indenture shall be held by the Trustee as part of the Collateral as herein
provided.
 
(c)           Upon direction of the Servicer, the Trustee shall invest the funds
in or credited to any or all of the Trust Accounts in Eligible Investments.  The
direction of the Servicer shall specify the Eligible Investments in which the
Trustee shall invest, shall state that the same are Eligible Investments and
shall further specify the percentage of funds to be invested in each Eligible
Investment.  No such Eligible Investment shall mature later than the Business
Day preceding the next following Payment Date.  In the absence of direction of
the Servicer, the Trustee shall invest funds in the Trust Accounts in Eligible
Investments described in clause (g) of the definition thereof.  Eligible
Investments for funds in or credited to the Trust Accounts shall be made in the
name of the Trustee for the benefit of the Secured Parties.
 
 
- 67 -

--------------------------------------------------------------------------------

 
 
(d)           Any proceeds, payments, income or other gain from investments in
Eligible Investments made in respect of funds in or credited to the Trust
Accounts, as outlined in (c) above, shall be credited to the respective Trust
Account from which such funds were derived.  The Trustee shall not be liable for
any loss incurred on any funds invested in Eligible Investments pursuant to the
provisions of this Section (other than losses from nonpayment of investments in
obligations of U.S. Bank National Association issued in its individual
capacity).  In no event shall the Trustee be liable for the selection of
investments or for losses incurred as a result of the liquidation of any
investment prior to its Stated Maturity Date or for the failure of any
appropriate Person to provide timely written investment direction.
 
(e)           Each party hereto agrees that each of the Trust Accounts
constitutes a “securities account” within the meaning of Article 8 of the UCC
and in such capacity U.S. Bank National Association shall be acting as a
“securities intermediary” within the meaning of 8-102 of the UCC and that,
regardless of any provision in any other agreement, for purposes of the UCC, the
State of New York shall be deemed to be the “securities intermediary’s
jurisdiction” under Section 8-110 of the UCC.  The Trustee shall be the
“entitlement holder” within the meaning of Section 8-102(a)(7) of the UCC with
respect to the Trust Accounts.  In furtherance of the foregoing, U.S. Bank
National Association, acting as a “securities intermediary,” shall comply with
“entitlement orders” within the meaning of Section 8-102(a)(8) of the UCC
originated by the Trustee with respect to the Trust Accounts, without further
consent by the Issuer.  Each item of property (whether investment property,
financial asset, security, instrument or cash) credited to each Trust Account
shall be treated as a “financial asset” within the meaning of
Section 8-102(a)(9) of the UCC.  All securities or other property underlying any
financial assets credited to each Trust Account shall be registered in the name
of the Trustee or indorsed to the Trustee or in blank, and in no case will any
financial asset credited to any Trust Account be registered in the name of the
Issuer, payable to the order of the Issuer or specially indorsed to the Issuer
except to the extent the foregoing have been specially indorsed to the Trustee
or in blank. Any Eligible Investment consisting of “certificated securities,” as
defined in the applicable UCC will be evidenced directly or indirectly by
physical certificates and each such certificated security (i) will be delivered
and held in its direct physical possession by the Securities Intermediary in the
State of Minnesota and (ii) (x) is registered in the name of the Securities
Intermediary or (y) has been appropriately assigned thereon, or is accompanied
by a bond power and/or assignment appropriately executed, in blank or to the
Securities Intermediary, and is accompanied by any other documents required by
the documents governing such security to effect the transfer of the registration
thereof to the Securities Intermediary.  The Trust Accounts shall be under the
sole dominion and control (as defined in Section 8-106 of the UCC) of the
Trustee, and the Issuer shall have no right to close, make withdrawals from, or
give disbursement directions with respect to, or receive distributions from, (A)
the Collection Account or the Reserve Account, except in accordance with
Section 13.03 and (B) with respect to the Servicer Transition Account, except in
accordance with Section 13.05.
 
(f)           In the event that U.S. Bank National Association, as securities
intermediary, has or subsequently obtains by agreement, by operation of law or
otherwise a security interest in the Trust Accounts or any security entitlement
credited thereto, it hereby agrees that such security interest shall be
subordinate to the security interest created by this Indenture and that the
Trustee’s rights to the funds on deposit therein shall be subject to
Section 13.03.  The financial assets credited to, and other items deposited to
the Trust Accounts will not be subject to deduction, set-off, banker’s lien, or
any other right in favor of any person other than as created pursuant to this
Indenture.
 
 
- 68 -

--------------------------------------------------------------------------------

 
 
Section 13.03       Collection Account.  (a) Except as otherwise expressly
provided herein, all amounts received by the Issuer other than (i) proceeds of
the sale of the Notes to the Initial Purchaser, (ii) the Initial Reserve Deposit
deposited in the Reserve Account, (iii) amounts deposited in the Servicer
Transition Account or (iv) amounts erroneously credited to the Issuer for which
the Control Party has provided its prior consent to the application thereof,
shall be deposited in the Collection Account until applied, together with funds
from the Reserve Account and Servicer Transition Account in accordance with this
Section 13.03.
 
(b)           By no later than 1:00 p.m. (New York time) on each Payment Date,
after making all transfers and deposits to the Collection Account pursuant to
Section 13.03, Section 13.04(b)  and Section 13.05, the Trustee shall withdraw
from the Collection Account all Available Funds with respect to the related
Collection Period and shall disburse such Available Funds in accordance with the
related Monthly Servicing Report; provided that, if the Trustee shall not have
received the Monthly Servicing Report, (x) the Trustee shall withdraw from the
Collection Account amounts verified in writing by the Servicer as needed to pay
first, all accrued and unpaid fees and properly invoiced costs and expenses of
each of the Transferor, Servicer, Back-up Servicer, Trustee and Custodian and
second, amounts in accordance with the priorities set forth in Section
13.03(c)(v) through 13.03(c)(xvi), (y) the Trustee shall distribute such funds
in order to make such payments to the appropriate Persons and (z) upon
subsequent receipt of the Monthly Servicing Report, or such other information as
may be required by the Trustee, the Trustee shall pay each such other amounts
set forth below, all as set forth in the Monthly Servicing Report or in such
other information delivered to the Trustee; provided further that amounts
deposited in the Collection Account in accordance with Section 11.02(b) shall be
disbursed in accordance with Section 11.04 and not this Section 13.03;
 
(c)           On each Payment Date, whether or not an Event of Default has
occurred and is continuing and the maturity of the Notes has been accelerated,
the Trustee shall make the following payments from the Available Funds then on
deposit in the Collection Account (after required deposits therein from the
Reserve Account and the Servicer Transition Account) in the following order of
priority (to the extent funds are available therefor):
 
(i)           to the Transferor, any unreimbursed Transferor Advances;
 
(ii)           to the Transferor (as agent for the Servicer) or to the Servicer,
if LEAF Financial Corporation or an Affiliate is no longer the Servicer, the
Servicer Fee (including any accrued and unpaid amounts owing to a predecessor
Servicer) then due to such person, together with any accrued and unpaid Servicer
Fees owed to such person from prior Collection Periods;
 
(iii)           (a) to the Transferor (as agent for the Servicer) or to the
Servicer, if LEAF Financial Corporation or an Affiliate is no longer the
Servicer, any Servicing Charges and (b) to the Servicer (including any accrued
and unpaid amounts owing to a predecessor Servicer), any unreimbursed Collection
Costs incurred by such person;
 
 
- 69 -

--------------------------------------------------------------------------------

 
 
(iv)           to the Trustee, the Custodian and the Back-up Servicer, the
Trustee Fees and out-of-pocket expenses, Custodian Fees and out-of-pocket
expenses and Back-up Servicer Fees and out-of-pocket expenses (which includes
out-of-pocket expenses due to any successor Servicer)  then due, together with
any unpaid Trustee Fees and out-of-pocket expenses, Custodian Fees and
out-of-pocket expenses and Back-up Servicer Fees and out-of-pocket expenses from
prior Collection Periods (subject to certain limitations set forth herein), and,
solely from funds from the Servicer Transition Account, any unpaid Transition
Costs in an amount not to exceed in the aggregate $150,000;
 
(v)           to the Class A Noteholders, the total amount of Note Interest due
and payable to such Classes of Notes;
 
(vi)          to the Class B Noteholders, the total amount of Note Interest due
and payable to such Class of Notes;
 
(vii)          to the Class C Noteholders, the total amount of Note Interest due
and payable to such Class of Notes;
 
(viii)        to the Class D Noteholders, the total amount of Note Interest due
and payable to such Class of Notes;
 
(ix)           to the Class E-1 Noteholders, the total amount of Note Interest
due and payable to such Class of Notes;
 
(x)            to the Class E-2 Noteholders, the total amount of Note Interest
due and payable to such Class of Notes;
 
(xi)          to the Class A Noteholders in reduction of principal until the
Outstanding Note Balance of the Class A Notes has been reduced to zero;
 
(xii)         to the Class B Noteholders in reduction of principal until the
Outstanding Note Balance of the Class B Notes has been reduced to zero;
 
(xiii)        to the Class C Noteholders in reduction of principal until the
Outstanding Note Balance of the Class C Notes has been reduced to zero;
 
(xiv)        to the Class D Noteholders in reduction of principal until the
Outstanding Note Balance of the Class D Notes has been reduced to zero;
 
(xv)          to the Class E-1 Noteholders in reduction of principal until the
Outstanding Note Balance of the Class E-1 Notes has been reduced to zero;
 
(xvi)         to the Class E-2 Noteholders in reduction of principal until the
Outstanding Note Balance of the Class E-2 Notes has been reduced to zero;
 
(xvii)        to the Trustee, Securities Intermediary, Custodian and Back-up
Servicer, any indemnification payments owed by the Issuer; and
 
 
- 70 -

--------------------------------------------------------------------------------

 
 
(xviii)           to the Issuer, any remaining Available Funds.
 
(d)           On the related Redemption Date, the Trustee shall withdraw the sum
of the applicable Redemption Price from the Collection Account, and the Paying
Agent shall remit the Redemption Price to the applicable Noteholders in
accordance with Section 11.03.
 
Section 13.04        Reserve Account.  (a) On the Closing Date, the Issuer shall
deposit, or cause to be deposited, into the Reserve Account an amount equal to
1.50% of the Initial Discounted Pool Balance.
 
(b)           If on any Payment Date, (i) amounts on deposit in the Collection
Account are insufficient to reduce the Aggregate Outstanding Note Balance to an
amount lower than or equal to the Discounted Pool Balance after applying clauses
(i) through (xvi) of Section 13.03(c) or (ii) amounts on deposit in the Reserve
Account are greater than or equal to the Aggregate Outstanding Note Balance, the
Trustee will withdraw, to the extent of funds on deposit in the Reserve Account,
in the case of (i), the amount of such insufficiency or, in the case of (ii),
all funds and deposit such amounts into the Collection Account to be used as
Available Funds.  Upon the occurrence of any Event of Default that results in
acceleration of the Notes and is not waived or cured on or before the next
Payment Date, all funds maintained in the Reserve Account shall be transferred
to the Collection Account by the Trustee to be used as Available funds in
accordance with Section 13.03(c).  On the Stated Maturity Date, and at the
option of the Issuer in connection with the redemption pursuant to Article XI,
any remaining funds on deposit in the Reserve Account shall be deposited in the
Collection Account to be used as Available Funds and distributed in accordance
with Section 13.03(c).
 
Section 13.05        Servicer Transition Account. (a) On the Closing Date, the
Issuer shall deposit, or cause to be deposited, into the Servicer Transition
Account an amount equal to $150,000.
 
(b)           On each Payment Date following the occurrence of an Event of
Servicing Termination, the Trustee shall withdraw from the Servicer Transition
Account an amount equal to the lesser of (i) the Transition Costs then due and
(ii) the amount that is then credited to the Servicer Transition Account, and
deposit such funds in the Collection Account for the payment of properly
invoiced Transition Costs in accordance with Section 13.03(c).
 
(c)           On the Stated Maturity Date, and at the option of the Issuer in
connection with the redemption pursuant to Article XI, any remaining funds on
deposit in the Servicer Transition Account shall be deposited in the Collection
Account and distributed in accordance with Section 13.03(c).
 
Section 13.06        Reports to the Noteholders. (a) On each Payment Date, the
Trustee will make available to each Noteholder the Monthly Servicing Report.
 
The Trustee will make the Monthly Servicing Report available to the Noteholders,
via the Trustee’s Internet website, and, with the consent or at the direction of
the Issuer, such other information regarding the Notes and/or the Contracts as
the Trustee may have in its possession, but only with the use of a password
provided by the Trustee or its agent to such Person.  The Trustee will make no
representation or warranties as to the accuracy or completeness of such
documents and will assume no responsibility for the contents thereof.
 
 
- 71 -

--------------------------------------------------------------------------------

 
 
The Trustee’s Internet website initially shall be located at www.usbank.com/abs
or at such other address as shall be specified by the Trustee from time to time
in writing to the Noteholders. Noteholders with questions may direct them to the
Trustee’s bondholder services group at (800) 934-6802.   In connection with
providing access to the Trustee’s Internet website, the Trustee may require
registration and the acceptance of a disclaimer.  The Trustee shall not be
liable for errors in the dissemination of information in accordance with this
Indenture.
 
Such reports will not constitute financial statements prepared in accordance
with generally accepted accounting principles.
 
(b)           At least annually, or as otherwise required by law, the Servicer
shall prepare or cause to be prepared, and the Trustee shall distribute to the
Noteholders, any 1099 form, or other tax information or statements as are
required by applicable tax law.
 
Section 13.07       Monthly Servicing Reports.  No later than 12:00 p.m.
(New York time) on each Reporting Date, the Servicer shall deliver the Monthly
Servicing Report to the Trustee, the Back-up Servicer and the Rating Agency.  No
later than 12:00 noon (New York time) on the following Verification Date, the
Back-up Servicer shall perform its obligations and duties set forth in Section
4.05 of the Servicing Agreement and shall notify the Issuer and the Trustee of
any discrepancies therein or the need for any additional information to complete
such verification, and the Servicer shall promptly re-issue a revised Monthly
Servicing Report addressing such discrepancies and such information request
which revised Monthly Servicing Report shall supersede the prior report for
purposes of making the distributions described in Section 13.03. The Monthly
Servicing Report shall include the information specified in the form of Monthly
Servicing Report attached to the Servicing Agreement, as such form may be
modified from time to time with the consent of the Servicer, the Back-up
Servicer, the Control Party.
 
ARTICLE XIV
PROVISIONS OF GENERAL APPLICATION
 
Section 14.01        General Provisions.  All of the provisions of this
Article shall apply to this Indenture.
 
Section 14.02        Acts of Noteholders.
 
(a)           Any request, demand, authorization, direction, notice, consent,
waiver or other action provided by this Indenture to be given or taken by
Noteholders may be embodied in and evidenced by one or more instruments of
substantially similar tenor signed by such Noteholders in person or by an agent
duly appointed in writing; and, except as herein otherwise expressly provided,
such action shall become effective when such instrument or instruments are
delivered to the Trustee, and, where it is hereby expressly required, to the
Issuer.  Such instrument or instruments (and the action embodied therein and
evidenced thereby) are herein sometimes referred to as the “Act” of the
Noteholders signing such instrument or instruments.  Proof of execution of any
such instrument or of a writing appointing any such agent shall be sufficient
for any purpose of this Indenture and (subject to Section 7.01) conclusive in
favor of the Trustee and the Issuer, if made in the manner provided in this
Section.
 
 
- 72 -

--------------------------------------------------------------------------------

 
 
(b)           The fact and date of the execution by any Person of any such
instrument or writing may be proved in any manner which the Trustee deems
sufficient.
 
(c)           The ownership of Notes shall be proved by the Note Register.
 
(d)           Any request, demand, authorization, direction, notice, consent,
waiver or other action by the Noteholder of any Note shall bind the Noteholder
of every Note issued upon the registration of transfer thereof or in exchange
therefor or in lieu thereof, in respect of anything done, omitted or suffered to
be done by the Trustee or the Issuer in reliance thereon, whether or not
notation of such action is made upon such Note.
 
Section 14.03       Notices.  Any request, demand, authorization, direction,
notice, consent, waiver or Act of Noteholders or the Control Party or other
document provided or permitted by this Indenture to be made upon, given or
furnished to, or filed with any party hereto shall be sufficient for every
purpose hereunder if in writing and telecopied (with written confirmation of
receipt), mailed by registered mail, overnight bonded courier or personally
delivered, and addressed to the appropriate address below (or such other address
as may be provided to the other parties in writing from time to time):
 
(a)           to the Trustee at 60 Livingston Avenue, EP-MN-WS3D, St. Paul,
Minnesota 55107, telecopier number 651-495-8090, Attention:  LEAF Receivables
Funding 6, LLC, Equipment Contract Backed Notes, Series 2011-1;
 
(b)           to the Custodian at 1133 Rankin Street, EP-MN-TMZD, St. Paul, MN
55116 telecopy number:  651-695-6102, Attention:  LEAF Receivables Funding 6,
LLC, Equipment Contract Backed Notes, Series 2011-1;
 
(c)           to the Servicer at 2005 Market Street, 15th Floor, Philadelphia,
PA 19103, telecopy number:  215-640-6363, Attention:  Miles Herman;
 
(d)           to the Issuer at 2005 Market Street, 15th Floor, Philadelphia, PA
19103, telecopy number:  215-640-6363, Attention:  Miles Herman;
 
(e)           to the Transferor at 2005 Market Street, 15th Floor, Philadelphia,
PA 19103, telecopy number:  215-640-6363, Attention:  Miles Herman;
 
(f)           to the Back-up Servicer at 1310 Madrid Street, Suite 103,
Marshall, MN 56258, telecopy number: 507-532-7005, Attention:  Bradley
Winkelman, Re:  LEAF Receivables Funding 6, LLC, Equipment Contract Backed
Notes, Series 2011-1; or
 
(g)           DBRS, Inc. at 140 Broadway, 35th Floor, New York, NY 10005,
telecopy number: 212-806-3201, Attention: Chuck Weilamann, Re: LEAF Receivables
Funding 6, LLC, Equipment Contract Backed Notes, Series 2011-1.
 
 
- 73 -

--------------------------------------------------------------------------------

 
 
Section 14.04       Notices to Noteholders; Waiver.  Where this Indenture
provides for notice to Noteholders of any event, such notice shall be
sufficiently given (unless otherwise herein expressly provided) if in writing
and telecopied (with written confirmation of receipt from each addressee),
mailed by registered mail, overnight bonded courier or delivered personally to
each Noteholder affected by such event, at its address as it appears on the Note
Register, not later than the latest date, and not earlier than the earliest
date, prescribed for the giving of such notice.  In any case in which notice to
Noteholders is given by mail, neither the failure to mail such notice, nor any
defect in any notice so mailed, to any particular Noteholder shall affect the
sufficiency of such notice with respect to other Noteholders, and any notice
which is mailed in the manner herein provided shall conclusively be presumed to
have been duly given.
 
Where this Indenture provides for notice in any manner, such notice may be
waived in writing by any Person entitled to receive such notice, either before
or after the event, and such waiver shall be the equivalent of such
notice.  Waivers of notice by Noteholders shall be filed with the Trustee, but
such filing shall not be a condition precedent to the validity of any action
taken in reliance upon such waiver.
 
In case, by reason of the suspension of regular mail service as a result of a
strike, work stoppage or similar activity, it shall be impractical to mail
notice of any event to the Noteholders when such notice is required to be given
pursuant to any provision of this Indenture, then any manner of giving such
notice as shall be satisfactory to the Trustee shall be deemed to be a
sufficient giving of such notice.
 
Section 14.05        Successors and Assigns. All covenants and agreements in
this Indenture by the Issuer shall bind its successors and assigns, whether so
expressed or not.
 
Section 14.06       Severability; No Waiver.  In case any provision in this
Indenture or in the Notes shall be invalid, illegal or unenforceable, the
validity, legality and enforceability of the remaining provisions shall not in
any way be affected or impaired thereby.  No failure on the part of the Trustee,
the Control Party or any Noteholder to exercise, and no delay in exercising, any
right hereunder shall operate as a waiver thereof; nor shall any single or
partial exercise of any right hereunder preclude any other or further exercise
thereof or the exercise of any other right.  The remedies herein provided are
cumulative and not exclusive of any remedies provided by law.
 
Section 14.07       Benefits of Indenture Limited to Parties and Express Third
Party Beneficiaries. Nothing in this Indenture or in the Notes, express or
implied, shall give to any Person, other than the parties hereto, the
Noteholders and any of their successors hereunder, any benefit or any legal or
equitable right, remedy or claim under this Indenture or under the Notes.  Each
of the Noteholders are express third party beneficiaries of this Indenture each
entitled to enforce the provisions hereof as if a party hereto.
 
Section 14.08       Legal Holidays. In any case in which the date of any Payment
Date, or the Stated Maturity Date of any Note shall not be a Business Day, then
(notwithstanding any other provision of the Notes or this Indenture) payment of
principal or interest need not be made on such date, but may be made on the next
succeeding Business Day with the same force and effect as if made on the nominal
date of any such Stated Maturity Date or Payment Date.
 
 
- 74 -

--------------------------------------------------------------------------------

 
 
Section 14.09        Governing Law; Waiver of Jury Trial; Consent to
Jurisdiction.
 
(a)           This Indenture and each Note shall be construed in accordance with
and governed by the laws of the State of New York applicable to agreements made
and to be performed therein, except to the extent that the perfection or effect
of perfection of the security interests granted hereunder are governed by the
laws of a jurisdiction other than the State of New York.  Section 5-1401 and
Section 5-1402 of the New York General Obligations Law shall be applicable.
 
(b)           The Issuer hereby agrees to the jurisdiction of any federal court
located within the State of New York, and waives personal service of any and all
process upon it and consents that all such service of process be made by
registered mail directed to the Issuer at the address set forth in Section 14.03
hereof and service so made shall be deemed to be completed five (5) days after
the same shall have been deposited in the U.S. mails, postage prepaid.  With
respect to the foregoing consent to jurisdiction, the Issuer hereby waives any
objection based on forum non conveniens, and any objection to venue of any
action instituted hereunder and consents to the granting of such legal or
equitable relief as is deemed appropriate by the court.
 
(c)           The Issuer hereby waives any right to have a jury participate in
resolving any dispute, whether sounding in contract, tort, or otherwise among
the parties hereto or otherwise arising out of, connected with, related to, or
incidental to the relationship between them in connection with this
Indenture.  Instead, any dispute resolved in court will be resolved in a bench
trial without a jury.  Nothing in this Section 14.09 shall affect the right of
the Trustee, the Control Party or any Noteholder to serve legal process in any
other manner permitted by law or to bring any action or proceeding against the
Issuer or its property in the courts of any other jurisdiction.
 
Section 14.10       Counterparts; Entire Agreement. This Indenture may be
executed in any number of counterparts, each of which so executed shall be
deemed to be an original, but all such counterparts shall together constitute
but one and the same instrument.  Delivery by telecopier of an executed
counterpart of a signature page to this Indenture shall be as effective as
delivery of the original executed counterpart.  This Indenture, together with
the exhibits hereto and the other written Transaction Documents referenced
herein, sets forth the entire agreement among the parties hereto with respect to
the subject matter hereof, superseding all prior oral or written understandings.
 
Section 14.11       Notifications. Notwithstanding any provision to the contrary
contained in this Indenture, all reports, notices, communications and consents
which are required, by the terms of this Indenture, to be delivered by the
Noteholders, shall be required to be delivered to the Trustee in writing.
 
Section 14.12       No Petition.  During the term of this Indenture and for one
year and one day after payment in full of all obligations of the Issuer under
the Transaction Documents, none of the parties hereto or any Affiliate thereof
or any Noteholder will file any involuntary petition against the Issuer or
otherwise institute, or cooperate with or encourage any other Person to file or
otherwise institute, any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceedings or any other proceedings under federal or state
bankruptcy or similar law against or concerning the Issuer; provided that if
such proceeding shall have commenced, nothing herein shall preclude any
Noteholder from filing a proof of claim in any such proceeding.
 
 
- 75 -

--------------------------------------------------------------------------------

 
 
Section 14.13        Assignment.
 
Notwithstanding anything to the contrary contained herein, this Indenture may
not be assigned by the Issuer.
 
 
- 76 -

--------------------------------------------------------------------------------

 
 
In Witness Whereof, the Issuer, the Trustee and the Custodian have caused this
Indenture to be duly executed by their respective duly authorized officers as of
the date and year first above written.
 

 
LEAF Receivables Funding 6, LLC,
as Issuer
     
By:  /s/ Miles Herman
 
Name:  Miles Herman
 
Title:  President and COO
     
U.S. Bank National Association,
as Trustee
     
By:  /s/ Diane L. Reynolds
 
Name:  Diane L. Reynolds
 
Title:  Vice President
     
U.S. Bank National Association,
as Custodian
     
By:  /s/ Diane L. Reynolds
 
Name:  Diane L. Reynolds
 
Title:  Vice President

 
Indenture
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE I
 
CLOSING DATE CONTRACT SCHEDULE
 
Contract #
           
031-0010582-001
031-0610620-001
031-1038676-004
031-5429878-001
031-0013656-001
031-0610624-001
031-1039032-004
031-5429927-001
031-0025265-002
031-0610624-002
031-1039050-001
031-5430059-001
031-0025386-901
031-0610626-001
031-1040539-001
031-5430106-001
031-0028239-001
031-0610629-001
031-1042260-002
031-5430225-001
031-0078463-001
031-0610631-001
031-1042269-004
031-5430364-001
031-0079880-001
031-0610635-001
031-1043875-001
031-5430821-001
031-0079898-901
031-0610638-001
031-1043967-004
031-5431026-001
031-0079903-001
031-0610640-001
031-1044484-001
031-5431264-001
031-0079911-001
031-0610649-001
031-1044718-001
031-5431271-001
031-0079916-001
031-0610655-001
031-1044718-002
031-5431447-001
031-0079924-001
031-0610660-001
031-1047553-004
031-5431580-001
031-0079925-001
031-0610661-001
031-1047853-001
031-5431720-001
031-0079926-001
031-0610661-002
031-1048289-002
031-5431922-001
031-0079928-001
031-0610665-001
031-1048439-901
031-5432284-001
031-0079931-001
031-0610669-001
031-1050941-001
031-5432426-001
031-0079932-001
031-0610674-001
031-1052640-003
031-5432504-001
031-0079933-001
031-0610677-001
031-1054364-003
031-5432869-001
031-0079935-001
031-0610680-001
031-1054831-002
031-5432882-001
031-0079937-001
031-0610689-001
031-1068214-001
031-5432935-001
031-0079940-001
031-0610695-001
031-1078960-001
031-5433684-001
031-0079943-001
031-0610698-001
031-1079196-001
031-5435164-001
031-0079953-001
031-0610698-002
031-1079656-001
031-5436060-001
031-0079963-001
031-0610719-001
031-1080021-001
031-5443168-001
031-0079967-001
031-0610724-001
031-1081113-002
031-5446185-001
031-0079968-001
031-0610732-001
031-1081305-001
031-5456307-001
031-0079969-002
031-0610742-001
031-1081333-001
031-5458702-001
031-0079993-001
031-0610752-001
031-1081333-002
031-5530160-001
031-0079997-001
031-0610753-001
031-1081381-002
031-5530360-001
031-0079999-001
031-0610755-001
031-1084021-002
031-5534570-001
031-0080002-001
031-0610755-002
031-1087400-001
031-5534586-001
031-0080013-001
031-0610757-001
031-1087401-001
031-5535250-001
031-0080021-001
031-0610761-001
031-1087485-001
031-5535445-001
031-0080021-002
031-0610763-001
031-1087580-001
031-5535484-001
031-0080023-001
031-0610766-001
031-1087882-001
031-5536705-001
031-0080024-001
031-0610771-001
031-1087919-001
031-5537102-001
031-0080031-001
031-0610771-002
031-1089133-001
031-5538080-001
031-0080033-001
031-0610780-001
031-1089133-003
031-5538446-001

 
 
Sched. I-1

--------------------------------------------------------------------------------

 
 
031-0080034-001
031-0610783-001
031-1089146-003
031-5538513-001
031-0080039-001
031-0610786-001
031-1089148-001
031-5538905-001
031-0080040-001
031-0610790-002
031-1089344-001
031-5544317-001
031-0080060-001
031-0610814-001
031-1092540-004
031-5548943-001
031-0080067-001
031-0610817-001
031-1092801-001
031-5565979-007
031-0080068-001
031-0610822-001
031-1094053-001
031-5591960-001
031-0080068-002
031-0610826-001
031-1094055-001
031-5607660-001
031-0080072-001
031-0610839-001
031-1094562-001
031-5639345-001
031-0080074-001
031-0610847-001
031-1094577-001
031-5639575-001
031-0080075-001
031-0610850-001
031-1094968-001
031-5640453-001
031-0080078-001
031-0610864-001
031-1094994-001
031-5640493-001
031-0080084-001
031-0610869-001
031-1097704-001
031-5640602-001
031-0080089-001
031-0610872-001
031-1097911-001
031-5643806-001
031-0080089-002
031-0610876-001
031-1097920-001
031-5666910-001
031-0080090-001
031-0610880-001
031-1097992-001
031-5666910-002
031-0080090-002
031-0610890-001
031-1097996-001
031-5675260-001
031-0080091-001
031-0610896-001
031-1098156-001
031-5680960-001
031-0080093-001
031-0610897-001
031-1098174-001
031-5683760-001
031-0080100-001
031-0610897-002
031-1098360-002
031-5726760-001
031-0081204-001
031-0610903-001
031-1099229-001
031-5736460-001
031-0081204-003
031-0610914-001
031-1219535-001
031-5740781-001
031-0081207-001
031-0610917-001
031-1220423-001
031-5741037-001
031-0081209-001
031-0610919-001
031-1236424-001
031-5741186-001
031-0081210-001
031-0610921-001
031-1348427-001
031-5741322-001
031-0081219-001
031-0610936-001
031-1364748-002
031-5741445-001
031-0081239-001
031-0610942-001
031-1367841-004
031-5741627-001
031-0081241-001
031-0610943-001
031-1372341-001
031-5745660-001
031-0081248-001
031-0610943-002
031-1374786-007
031-5749329-001
031-0081252-001
031-0610946-001
031-1482468-001
031-5773260-001
031-0081254-001
031-0610947-001
031-1545236-003
031-5788760-001
031-0081255-001
031-0610953-001
031-1555254-002
031-5811860-001
031-0081261-001
031-0610956-001
031-1569749-001
031-5841796-001
031-0081261-002
031-0610957-001
031-1572508-001
031-5841801-001
031-0081261-003
031-0610965-001
031-1572508-002
031-5842772-001
031-0081261-004
031-0610965-002
031-1598749-001
031-5842790-001
031-0081261-005
031-0610968-001
031-1613549-001
031-5842819-001
031-0081261-006
031-0610973-001
031-1615749-001
031-5843487-001
031-0081261-007
031-0610977-001
031-1625358-002
031-5843687-001
031-0081261-008
031-0610985-001
031-1635684-002
031-5843951-001
031-0081263-001
031-0610994-001
031-1708150-001
031-5844331-001
031-0081263-002
031-0610997-001
031-1710950-001
031-5844833-001
031-0081266-001
031-0610997-002
031-1729050-001
031-5845160-001
031-0081269-001
031-0611007-001
031-1764250-001
031-5845205-001

 
 
Sched. I-2

--------------------------------------------------------------------------------

 
 
031-0081269-002
031-0611023-001
031-1766544-001
031-5845684-001
031-0081272-001
031-0611030-001
031-1800350-001
031-5846616-001
031-0081272-002
031-0611033-001
031-1833250-001
031-5847471-001
031-0081274-001
031-0611042-001
031-1833450-001
031-5847479-001
031-0081276-001
031-0611049-001
031-1842567-001
031-5847489-001
031-0081278-001
031-0611052-001
031-1842567-002
031-5847680-001
031-0081280-001
031-0611054-001
031-1851576-001
031-5847944-001
031-0081280-002
031-0611055-001
031-1871580-001
031-5848307-001
031-0081280-003
031-0611059-001
031-1884350-001
031-5850207-001
031-0081280-004
031-0611062-001
031-1884350-002
031-5852124-001
031-0081280-005
031-0611065-001
031-1895450-001
031-5852932-001
031-0081281-001
031-0611068-001
031-1901591-001
031-5855461-001
031-0081286-001
031-0611072-001
031-1902950-001
031-5856536-001
031-0081286-002
031-0611079-001
031-1908592-001
031-5881061-001
031-0081287-001
031-0611081-001
031-1925720-003
031-5928561-001
031-0081289-001
031-0611082-001
031-1954151-001
031-5947783-001
031-0081289-002
031-0611083-001
031-1957951-001
031-5949082-001
031-0081289-003
031-0611086-001
031-1979625-001
031-5949145-001
031-0081289-004
031-0611093-001
031-2009251-001
031-5949399-001
031-0081291-001
031-0611100-001
031-2050551-001
031-5949544-001
031-0081291-002
031-0611100-002
031-2059651-001
031-5949691-001
031-0081291-003
031-0611100-003
031-2087659-001
031-5949795-001
031-0081293-001
031-0611109-001
031-2087659-003
031-5949869-001
031-0081293-002
031-0611114-001
031-2087659-004
031-5950009-001
031-0081293-003
031-0611115-001
031-2090667-001
031-5950272-001
031-0081294-001
031-0611116-001
031-2104671-001
031-5951691-002
031-0081299-001
031-0611128-001
031-2112251-001
031-5952622-001
031-0081300-001
031-0611132-001
031-2121052-002
031-5978361-001
031-0081301-001
031-0611136-001
031-2121424-001
031-6015422-001
031-0081304-001
031-0611139-001
031-2126352-001
031-6021221-001
031-0081307-001
031-0630203-001
031-2136952-001
031-6025761-001
031-0081310-001
031-0630205-001
031-2187552-001
031-6049571-001
031-0081311-001
031-0630207-001
031-2221852-001
031-6050945-001
031-0081315-001
031-0630209-001
031-2249852-001
031-6051158-001
031-0081316-001
031-0630211-001
031-2268352-001
031-6051188-001
031-0081319-001
031-0630213-001
031-2273452-001
031-6051196-001
031-0081408-001
031-0630217-001
031-2296148-002
031-6051573-001
031-0081410-001
031-0630218-001
031-2296206-002
031-6051611-001
031-0081411-001
031-0630221-001
031-2305357-002
031-6051931-001
031-0081462-001
031-0630224-001
031-2306999-004
031-6052324-001
031-0081464-001
031-0630226-001
031-2310852-001
031-6052653-001
031-0081467-002
031-0630228-001
031-2315852-001
031-6052720-001
031-0081473-001
031-0630231-001
031-2322452-001
031-6052875-001

 
 
Sched. I-3

--------------------------------------------------------------------------------

 
 
031-0081477-001
031-0630232-001
031-2325352-001
031-6053026-001
031-0081480-001
031-0630234-001
031-2336052-001
031-6053664-001
031-0081482-001
031-0630235-001
031-2354952-003
031-6054084-001
031-0081486-001
031-0630238-001
031-2393541-001
031-6054388-001
031-0081492-001
031-0630239-001
031-2414655-003
031-6054913-001
031-0081493-001
031-0630240-001
031-2414655-004
031-6055525-001
031-0081495-001
031-0630241-001
031-2419952-001
031-6055745-001
031-0081497-001
031-0630244-001
031-2421652-001
031-6057114-001
031-0081498-001
031-0630245-001
031-2433652-002
031-6057198-001
031-0081498-002
031-0630247-001
031-2434552-001
031-6057630-001
031-0081498-003
031-0630255-001
031-2436535-002
031-6057971-001
031-0081498-004
031-0630258-001
031-2441752-001
031-6071597-001
031-0081501-001
031-0630259-001
031-2441752-002
031-6123228-001
031-0081501-002
031-0630261-001
031-2446536-002
031-6159210-001
031-0081507-001
031-0630264-001
031-2446536-004
031-6159498-001
031-0081509-001
031-0630267-001
031-2451052-001
031-6159943-001
031-0081509-002
031-0630268-001
031-2457952-001
031-6160008-001
031-0081509-003
031-0630269-001
031-2460982-001
031-6160354-001
031-0081509-004
031-0630271-001
031-2490652-001
031-6160671-001
031-0081510-004
031-0630273-001
031-2502152-001
031-6160839-001
031-0081515-001
031-0630273-002
031-2508299-003
031-6161631-001
031-0081520-001
031-0630273-003
031-2508299-005
031-6161902-001
031-0150997-001
031-0630273-004
031-2522584-002
031-6161940-001
031-0151415-001
031-0630275-001
031-2527953-001
031-6162177-001
031-0151418-001
031-0630284-001
031-2528882-002
031-6162689-001
031-0151432-001
031-0630284-002
031-2540752-001
031-6164377-001
031-0156295-001
031-0630284-003
031-2547953-001
031-6164547-001
031-0156298-001
031-0630286-001
031-2554653-001
031-6164861-001
031-0156302-001
031-0630286-002
031-2558753-001
031-6208661-001
031-0156305-001
031-0630288-001
031-2565753-001
031-6267541-001
031-0156305-002
031-0630288-002
031-2565784-001
031-6269055-001
031-0156307-001
031-0630293-001
031-2576052-001
031-6274161-001
031-0156311-001
031-0630295-001
031-2577353-001
031-6323647-001
031-0156318-001
031-0630296-001
031-2579147-001
031-6372761-001
031-0156320-001
031-0630298-001
031-2602953-003
031-6408159-901
031-0156320-002
031-0630300-001
031-2607353-006
031-6416236-001
031-0156324-001
031-0630300-002
031-2609853-001
031-6478833-001
031-0156333-001
031-0630301-001
031-2652953-001
031-6547762-001
031-0156336-001
031-0630303-001
031-2658853-003
031-6599248-001
031-0156338-001
031-0630304-001
031-2658953-001
031-6619862-001
031-0156339-001
031-0630304-002
031-2661753-001
031-6630962-001
031-0156340-001
031-0630304-003
031-2662953-001
031-6670562-001
031-0156348-001
031-0630305-001
031-2663253-001
031-6694250-001

 
 
Sched. I-4

--------------------------------------------------------------------------------

 
 
031-0156351-001
031-0630306-001
031-2666153-001
031-6697250-001
031-0156354-001
031-0630307-001
031-2668839-001
031-6708362-001
031-0156357-001
031-0630308-001
031-2672253-001
031-6718062-001
031-0156369-001
031-0630308-002
031-2672253-002
031-6718560-001
031-0156370-001
031-0630308-003
031-2675353-002
031-6734462-001
031-0156375-001
031-0630309-001
031-2684753-001
031-6755626-001
031-0156377-001
031-0630311-001
031-2688853-001
031-6771462-001
031-0156382-001
031-0630312-001
031-2696434-001
031-6913934-001
031-0156398-001
031-0630313-001
031-2699953-001
031-6918562-001
031-0156403-001
031-0630314-001
031-2703053-001
031-6940462-001
031-0156404-001
031-0630315-001
031-2704053-001
031-6957462-001
031-0156407-001
031-0630316-001
031-2715353-001
031-6968252-001
031-0156409-001
031-0630317-001
031-2715553-001
031-6996962-001
031-0156413-001
031-0630320-001
031-2719852-001
031-7009291-001
031-0156418-001
031-0630326-001
031-2720251-001
031-7011947-001
031-0156422-001
031-0630327-001
031-2729970-001
031-7013440-002
031-0156422-002
031-0630331-001
031-2738281-001
031-7017590-001
031-0156430-001
031-0630335-001
031-2743570-001
031-7018045-001
031-0250231-002
031-0630338-001
031-2761625-001
031-7028706-001
031-0250309-002
031-0630338-002
031-2771353-001
031-7034059-001
031-0253521-001
031-0630339-001
031-2772553-001
031-7035762-001
031-0272447-001
031-0630340-001
031-2776953-001
031-7053031-001
031-0293526-901
031-0630341-001
031-2779553-001
031-7133118-001
031-0293528-001
031-0630342-001
031-2780153-001
031-7199252-001
031-0293530-001
031-0630343-001
031-2780653-001
031-7258663-001
031-0293532-001
031-0630343-002
031-2781553-001
031-7651541-001
031-0293536-001
031-0630343-003
031-2786253-001
031-7654255-001
031-0293541-001
031-0630343-004
031-2788253-004
031-7678363-001
031-0293545-001
031-0630343-005
031-2788753-001
031-7889282-001
031-0293552-001
031-0630345-001
031-2802853-001
031-7960265-001
031-0293553-001
031-0630346-001
031-2808682-002
031-8027009-002
031-0293554-001
031-0630347-001
031-2818645-001
031-8028229-001
031-0293555-001
031-0630348-001
031-2825153-001
031-8028404-199
031-0293556-001
031-0630350-001
031-2825353-001
031-8028573-001
031-0293557-001
031-0630351-001
031-2834853-001
031-8028855-001
031-0293559-001
031-0630352-001
031-2863653-001
031-8028898-002
031-0293563-001
031-0630353-001
031-2874353-001
031-8029326-002
031-0293563-002
031-0630356-001
031-2876653-001
031-8029660-001
031-0293574-001
031-0630357-001
031-2900253-001
031-8030312-001
031-0293583-901
031-0630359-001
031-2903853-001
031-8031864-001
031-0293588-001
031-0630363-001
031-2904653-002
031-8034307-002
031-0293589-001
031-0630365-001
031-2910852-001
031-8035055-003
031-0293592-001
031-0630367-001
031-2935836-001
031-8036403-004

 
 
Sched. I-5

--------------------------------------------------------------------------------

 
 
031-0293593-001
031-0630367-002
031-2952954-001
031-8037205-003
031-0293597-001
031-0630367-003
031-2974254-001
031-8037973-001
031-0293606-001
031-0630367-004
031-2977254-001
031-8038024-001
031-0293608-001
031-0630369-001
031-2978554-001
031-8038130-199
031-0293609-001
031-0630375-001
031-2980236-001
031-8038450-001
031-0293610-001
031-0630377-001
031-2980378-001
031-8038490-002
031-0293613-001
031-0630379-001
031-2982654-001
031-8038714-001
031-0293614-001
031-0630381-001
031-3033154-001
031-8038871-003
031-0293615-001
031-0630381-002
031-3036354-001
031-8038953-001
031-0293621-001
031-0630381-003
031-3060254-002
031-8039655-001
031-0293624-001
031-0630385-001
031-3060454-001
031-8039888-001
031-0293629-001
031-0630387-001
031-3065454-001
031-8040026-001
031-0293631-001
031-0630392-001
031-3077554-001
031-8040052-002
031-0293642-001
031-0630393-001
031-3080312-001
031-8040253-001
031-0293644-001
031-0630395-001
031-3101854-001
031-8040253-002
031-0293650-001
031-0630397-001
031-3121954-001
031-8040253-004
031-0293666-001
031-0630401-001
031-3124054-002
031-8040471-001
031-0293670-001
031-0630401-002
031-3135054-001
031-8040487-001
031-0293678-001
031-0630401-003
031-3136733-001
031-8040508-001
031-0293681-001
031-0630401-004
031-3141016-001
031-8040509-001
031-0293682-001
031-0630401-005
031-3163554-001
031-8040555-001
031-0293688-001
031-0630401-006
031-3163554-002
031-8040558-001
031-0293693-001
031-0630401-007
031-3170792-001
031-8040573-001
031-0293694-001
031-0630401-008
031-3182454-001
031-8040591-001
031-0293703-001
031-0630401-009
031-3214054-001
031-8040596-001
031-0293706-001
031-0630401-010
031-3215754-001
031-8041665-001
031-0293709-001
031-0630401-011
031-3217353-003
031-8042243-001
031-0293710-001
031-0630401-012
031-3232270-001
031-8042745-001
031-0293712-001
031-0630401-013
031-3240254-001
031-8044821-001
031-0293713-001
031-0630401-014
031-3244954-001
031-8045891-001
031-0293722-001
031-0630401-015
031-3245254-001
031-8046248-001
031-0371682-001
031-0630401-016
031-3249854-001
031-8046271-001
031-0478589-001
031-0630405-001
031-3259905-001
031-8046335-001
031-0541159-002
031-0630407-001
031-3288554-001
031-8046343-001
031-0541216-002
031-0630407-002
031-3310254-001
031-8046352-001
031-0541216-003
031-0630409-001
031-3342915-001
031-8046357-001
031-0541229-002
031-0630411-001
031-3354354-001
031-8046400-001
031-0541229-003
031-0630413-001
031-3428896-001
031-8047347-001
031-0541229-004
031-0630415-001
031-3440053-001
031-8050233-001
031-0541229-005
031-0630415-002
031-3441465-001
031-8054310-001
031-0541229-006
031-0630419-001
031-3496247-001
031-8054321-001
031-0541229-007
031-0630422-001
031-3502755-001
031-8055516-001
031-0541229-009
031-0630422-002
031-3511742-001
031-8057326-001

 
 
Sched. I-6

--------------------------------------------------------------------------------

 
 
031-0541238-002
031-0630425-001
031-3523180-001
031-8058595-001
031-0558638-001
031-0630426-001
031-3534955-002
031-8059239-001
031-0558638-002
031-0630428-001
031-3534955-003
031-8059398-001
031-0559073-001
031-0630428-002
031-3534955-005
031-8071238-001
031-0559073-002
031-0630430-001
031-3546134-001
031-8072210-001
031-0559073-003
031-0630430-002
031-3549079-003
031-8128684-001
031-0559073-004
031-0630436-001
031-3625570-001
031-8128763-001
031-0559073-005
031-0630438-001
031-3627055-001
031-8129187-001
031-0559073-006
031-0630440-001
031-3635969-001
031-8132236-001
031-0581628-001
031-0630442-001
031-3648512-001
031-8520278-001
031-0581629-001
031-0630444-001
031-3679989-001
031-8751282-001
031-0581630-001
031-0630446-001
031-3692055-001
031-8813283-001
031-0581631-001
031-0630451-001
031-3712288-002
031-9180292-001
031-0581632-001
031-0630452-001
031-3712493-001
031-9181292-001
031-0581633-001
031-0630453-001
031-3714255-001
031-9513548-003
031-0581635-001
031-0630454-001
031-3720854-001
037-0033358-003
031-0581637-001
031-0630456-001
031-3731855-001
037-0033358-004
031-0581638-001
031-0630457-001
031-3738553-001
038-0033358-005
031-0581638-002
031-0630458-001
031-3771155-001
038-0039562-005
031-0581638-003
031-0630459-001
031-3786355-001
038-0039562-006
031-0581639-001
031-0630465-001
031-3793100-001
038-0039562-007
031-0581640-001
031-0630466-001
031-3795554-001
038-0039562-008
031-0581640-002
031-0630467-001
031-3799101-001
038-0039562-009
031-0581640-003
031-0630468-001
031-3821655-003
 
031-0581640-004
031-0630469-001
031-3833855-001
 
031-0581640-005
031-0630471-001
031-3838255-001
 
031-0581641-001
031-0630474-001
031-3859055-001
 
031-0581642-001
031-0630475-001
031-3886455-001
 
031-0581645-001
031-0630476-001
031-3912987-001
 
031-0581645-002
031-0630478-001
031-3951456-001
 
031-0581645-003
031-0630479-001
031-3967056-001
 
031-0581645-004
031-0630480-001
031-3969938-001
 
031-0581650-001
031-0630481-001
031-3972256-001
 
031-0581654-001
031-0630482-001
031-3972256-002
 
031-0581658-001
031-0630483-001
031-3985956-001
 
031-0581671-001
031-0630484-001
031-3988356-001
 
031-0581673-001
031-0630485-001
031-4020156-002
 
031-0581697-001
031-0630486-001
031-4047956-001
 
031-0581707-001
031-0630489-001
031-4067656-001
 
031-0581725-001
031-0630490-001
031-4085757-001
 
031-0581725-002
031-0630494-001
031-4096257-001
 
031-0581732-001
031-0630495-001
031-4096857-001
 
031-0581732-002
031-0630498-001
031-4113150-001
 

 
 
Sched. I-7

--------------------------------------------------------------------------------

 
 
031-0581732-003
031-0630499-001
031-4113649-002
 
031-0581732-004
031-0630503-001
031-4113656-003
 
031-0581732-005
031-0630504-001
031-4118157-001
 
031-0581732-006
031-0630508-001
031-4118157-002
 
031-0581734-001
031-0630513-001
031-4123024-001
 
031-0581755-001
031-0630515-001
031-4123024-002
 
031-0581759-001
031-0630517-001
031-4129428-001
 
031-0581768-001
031-0630519-001
031-4141114-001
 
031-0581777-001
031-0630521-001
031-4145457-001
 
031-0581785-001
031-0630523-001
031-4146557-001
 
031-0581791-001
031-0630523-002
031-4147057-001
 
031-0581797-001
031-0630527-001
031-4176358-001
 
031-0581799-001
031-0630531-001
031-4180770-001
 
031-0581821-001
031-0630535-001
031-4213458-001
 
031-0581841-001
031-0630537-001
031-4226118-003
 
031-0581843-001
031-0630537-002
031-4250758-001
 
031-0581847-001
031-0630537-003
031-4278958-001
 
031-0581867-001
031-0630537-004
031-4283258-001
 
031-0581867-002
031-0630537-005
031-4287058-001
 
031-0581868-001
031-0630537-006
031-4303647-007
 
031-0581872-001
031-0630537-007
031-4303647-008
 
031-0581872-002
031-0630537-008
031-4304458-001
 
031-0581872-003
031-0630545-001
031-4308358-001
 
031-0581891-001
031-0630549-001
031-4314116-003
 
031-0581897-001
031-0630549-002
031-4325858-002
 
031-0581915-001
031-0630553-001
031-4325858-003
 
031-0581915-002
031-0630555-001
031-4325858-004
 
031-0581915-003
031-0630560-001
031-4325858-005
 
031-0581915-004
031-0630564-001
031-4329058-001
 
031-0581915-005
031-0630565-001
031-4342251-002
 
031-0581915-006
031-0630567-001
031-4342251-005
 
031-0581915-007
031-0630569-001
031-4349121-001
 
031-0581915-008
031-0630571-001
031-4349121-002
 
031-0581915-009
031-0630583-001
031-4354121-001
 
031-0581915-010
031-0630583-002
031-4357458-001
 
031-0581915-011
031-0630587-001
031-4358358-001
 
031-0581920-001
031-0630589-001
031-4359458-001
 
031-0581925-001
031-0630591-001
031-4375458-001
 
031-0581933-001
031-0630591-002
031-4388158-001
 
031-0581945-001
031-0630591-003
031-4392736-001
 
031-0581945-002
031-0630591-004
031-4400258-001
 
031-0581945-003
031-0630597-001
031-4415358-001
 
031-0581945-004
031-0630599-001
031-4436458-001
 

 
 
Sched. I-8

--------------------------------------------------------------------------------

 
 
031-0581960-001
031-0630609-001
031-4443125-001
 
031-0581962-001
031-0630611-001
031-4486258-001
 
031-0581962-002
031-0630617-001
031-4490126-001
 
031-0581967-001
031-0630619-001
031-4499758-001
 
031-0581971-001
031-0630619-002
031-4503958-001
 
031-0581983-001
031-0630619-003
031-4514529-001
 
031-0581985-001
031-0630619-004
031-4514662-003
 
031-0581995-001
031-0630619-005
031-4542658-001
 
031-0582003-001
031-0630619-006
031-4547807-001
 
031-0582017-001
031-0630619-007
031-4549458-001
 
031-0582028-001
031-0630619-008
031-4555258-002
 
031-0582030-001
031-0630619-009
031-4556358-001
 
031-0582036-001
031-0630619-010
031-4571858-001
 
031-0582043-001
031-0630619-011
031-4585058-001
 
031-0582044-001
031-0630619-012
031-4591658-001
 
031-0582048-001
031-0630619-013
031-4597758-001
 
031-0582056-001
031-0630619-014
031-4606458-001
 
031-0582061-001
031-0630619-015
031-4633958-001
 
031-0582066-001
031-0630619-016
031-4657358-001
 
031-0582071-001
031-0630619-017
031-4679124-001
 
031-0582074-001
031-0630621-001
031-4684154-001
 
031-0582091-001
031-0630623-001
031-4694958-001
 
031-0582091-002
031-0630631-001
031-4722358-001
 
031-0582092-001
031-0630637-001
031-4725315-001
 
031-0582101-001
031-0630638-001
031-4733842-012
 
031-0582109-001
031-0630643-001
031-4733842-013
 
031-0582111-001
031-0630672-001
031-4733842-014
 
031-0582119-001
031-0630672-002
031-4733842-015
 
031-0582133-001
031-0630672-003
031-4733842-016
 
031-0582142-001
031-0630676-001
031-4733842-017
 
031-0582156-001
031-0630676-002
031-4733842-018
 
031-0582160-001
031-0630677-001
031-4733842-019
 
031-0582168-001
031-0630678-001
031-4733842-020
 
031-0582168-002
031-0630679-001
031-4733842-021
 
031-0582174-001
031-0658622-001
031-4734858-001
 
031-0582177-002
031-0658623-001
031-4738139-199
 
031-0582183-001
031-0658624-001
031-4739799-002
 
031-0582199-001
031-0658625-001
031-4745558-001
 
031-0582205-001
031-0658626-001
031-4758801-002
 
031-0582208-001
031-0658627-001
031-4763758-199
 
031-0582211-001
031-0658628-001
031-4764137-002
 
031-0582211-002
031-0658630-001
031-4772858-199
 
031-0582211-003
031-0658631-001
031-4781711-002
 

 
 
Sched. I-9

--------------------------------------------------------------------------------

 
 
031-0582213-001
031-0658632-001
031-4783383-002
 
031-0582213-002
031-0658632-002
031-4790858-002
 
031-0582213-003
031-0658633-001
031-4801137-001
 
031-0582218-001
031-0658634-001
031-4808137-001
 
031-0582221-001
031-0658635-001
031-4808258-001
 
031-0582232-001
031-0658635-002
031-4817658-001
 
031-0582256-001
031-0658635-003
031-4828137-001
 
031-0582260-001
031-0658636-001
031-4833558-001
 
031-0582264-001
031-0658637-001
031-4842059-001
 
031-0582274-001
031-0658638-001
031-4845159-001
 
031-0582289-001
031-0658639-001
031-4855859-001
 
031-0582291-001
031-0658640-001
031-4857448-001
 
031-0582293-001
031-0658641-001
031-4876459-001
 
031-0582300-001
031-0658642-001
031-4876459-003
 
031-0582300-002
031-0658643-001
031-4907959-001
 
031-0582315-001
031-0658644-001
031-4916420-001
 
031-0582316-001
031-0658645-001
031-4928269-001
 
031-0582321-001
031-0658646-001
031-4928290-001
 
031-0582323-001
031-0658647-001
031-4928409-000
 
031-0582337-001
031-0658648-001
031-4929284-001
 
031-0582345-001
031-0658649-001
031-4935678-001
 
031-0582347-001
031-0658650-001
031-4940143-001
 
031-0582355-001
031-0658651-001
031-4942559-001
 
031-0582364-001
031-0658653-001
031-5012659-001
 
031-0582374-001
031-0658654-001
031-5016934-001
 
031-0582374-002
031-0658655-001
031-5017239-001
 
031-0582382-001
031-0658656-001
031-5017928-002
 
031-0582388-001
031-0658657-001
031-5018770-001
 
031-0582404-001
031-0658658-001
031-5018792-003
 
031-0582413-001
031-0658659-001
031-5018830-001
 
031-0582418-001
031-0658659-002
031-5021074-001
 
031-0582421-001
031-0658660-001
031-5022859-001
 
031-0582431-001
031-0658661-001
031-5029159-001
 
031-0582431-002
031-0658662-001
031-5064860-001
 
031-0582431-003
031-0658663-001
031-5067460-001
 
031-0582431-004
031-0658663-002
031-5069160-002
 
031-0582431-005
031-0658663-003
031-5074460-001
 
031-0582431-006
031-0658663-004
031-5119362-001
 
031-0582440-001
031-0658664-001
031-5120447-001
 
031-0582445-001
031-0658665-001
031-5120902-001
 
031-0588592-001
031-0658665-002
031-5161360-001
 
031-0601978-001
031-0658666-001
031-5161860-001
 
031-0602021-001
031-0658667-001
031-5198153-001
 

 
 
Sched. I-10

--------------------------------------------------------------------------------

 
 
031-0602030-001
031-0658668-001
031-5201153-001
 
031-0602069-001
031-0658669-001
031-5214760-003
 
031-0602069-002
031-0658670-001
031-5221196-001
 
031-0602087-001
031-0658671-001
031-5221274-001
 
031-0602089-001
031-0658672-001
031-5221418-001
 
031-0602102-001
031-0658673-001
031-5221945-001
 
031-0602110-001
031-0658674-001
031-5221977-001
 
031-0602118-001
031-0658674-002
031-5222601-001
 
031-0602122-001
031-0658675-001
031-5229746-001
 
031-0602130-001
031-0658676-001
031-5249747-001
 
031-0602133-001
031-0658677-001
031-5265155-001
 
031-0602135-001
031-0658678-001
031-5294170-001
 
031-0602153-001
031-0658680-001
031-5294452-001
 
031-0602178-001
031-0658681-001
031-5306960-002
 
031-0602191-001
031-0658682-001
031-5316058-002
 
031-0602192-001
031-0658683-001
031-5327971-001
 
031-0602201-001
031-0658684-001
031-5327973-001
 
031-0602203-001
031-0658685-001
031-5328004-001
 
031-0602203-002
031-0658686-001
031-5328017-001
 
031-0602205-001
031-0658687-001
031-5328103-001
 
031-0602229-001
031-0658688-001
031-5328105-001
 
031-0602245-001
031-0658688-002
031-5328160-001
 
031-0602267-001
031-0658688-003
031-5328163-001
 
031-0602309-001
031-0658689-001
031-5328166-001
 
031-0602326-001
031-0658690-001
031-5328289-001
 
031-0602328-001
031-0658690-002
031-5328380-001
 
031-0602338-001
031-0658691-001
031-5328384-001
 
031-0602357-001
031-0658692-001
031-5328389-001
 
031-0602531-001
031-0658693-001
031-5328406-001
 
031-0608423-001
031-0658695-001
031-5328408-001
 
031-0609802-001
031-0658696-001
031-5328418-001
 
031-0610483-001
031-0658697-001
031-5328430-001
 
031-0610484-001
031-0658698-001
031-5328473-001
 
031-0610488-001
031-0658699-001
031-5328497-001
 
031-0610488-002
031-0658700-001
031-5328527-001
 
031-0610490-001
031-0658701-001
031-5328528-001
 
031-0610492-001
031-0658703-001
031-5328534-001
 
031-0610495-001
031-0658704-001
031-5328597-001
 
031-0610496-001
031-0658705-001
031-5328618-001
 
031-0610500-001
031-0658707-001
031-5328626-001
 
031-0610502-001
031-0658708-001
031-5328634-001
 
031-0610504-001
031-0658709-001
031-5328638-001
 
031-0610506-001
031-0658710-001
031-5328651-001
 

 
 
Sched. I-11

--------------------------------------------------------------------------------

 
 
031-0610510-001
031-0658711-001
031-5328662-001
 
031-0610512-001
031-0658712-001
031-5328735-001
 
031-0610515-001
031-0658713-001
031-5328752-001
 
031-0610515-002
031-1002169-001
031-5328774-001
 
031-0610522-001
031-1009036-015
031-5328776-001
 
031-0610524-001
031-1010168-001
031-5328870-001
 
031-0610528-001
031-1010954-008
031-5328882-001
 
031-0610530-001
031-1011453-001
031-5328885-001
 
031-0610533-001
031-1015064-002
031-5328910-001
 
031-0610536-001
031-1017027-006
031-5328920-001
 
031-0610541-001
031-1019018-005
031-5329204-001
 
031-0610544-001
031-1025449-003
031-5329209-001
 
031-0610547-001
031-1029820-003
031-5329343-001
 
031-0610551-001
031-1029939-907
031-5329365-001
 
031-0610555-001
031-1030242-002
031-5329444-001
 
031-0610559-001
031-1030748-001
031-5329525-001
 
031-0610567-001
031-1032321-002
031-5338022-001
 
031-0610567-002
031-1033059-007
031-5345161-001
 
031-0610567-003
031-1033409-001
031-5346550-001
 
031-0610567-004
031-1034746-005
031-5387060-001
 
031-0610576-001
031-1035072-004
031-5392260-001
 
031-0610579-001
031-1035709-001
031-5414160-001
 
031-0610582-001
031-1036474-004
031-5420160-001
 
031-0610582-005
031-1036573-001
031-5420560-001
 
031-0610582-006
031-1036674-004
031-5420960-001
 
031-0610582-008
031-1036788-003
031-5422960-001
 
031-0610587-001
031-1037083-001
031-5429576-001
 
031-0610594-001
031-1037360-002
031-5429592-001
 
031-0610598-001
031-1037887-001
031-5429697-001
 
031-0610606-001
031-1038238-003
031-5429721-001
 
031-0610615-001
031-1038557-001
031-5429757-001
 
031-0610616-001
031-1038557-002
031-5429775-001
 

 
 
Sched. I-12

--------------------------------------------------------------------------------

 
 
EXECUTION VERSION
 
SCHEDULE II
 
DEFINITIONS ANNEX
 
SCHEDULE II
TO INDENTURE
 
DEFINITIONS ANNEX
 
“Acquisition Date”:  With respect to a Substitute Contract, the date on which
such Substitute Contract is pledged pursuant to the Indenture, and for each
Initial Contract, the Closing Date.
 
“Act”:  With respect to any Noteholder, the meaning set forth in Section 14.02
of the Indenture.
 
“Advance Payment”: With respect to a Contract and a Collection Period, any
Scheduled Payment or portion thereof made by or on behalf of an Obligor and
received by the Servicer during such Collection Period, which Scheduled Payment
or portion thereof does not become due until a subsequent Collection
Period.  Prepayments are not “Advance Payments.”
 
 “Affiliate”:  With respect to any specified Person, any other Person, directly
or indirectly, controlling or controlled by or under common control with such
specified Person.  For the purposes of this definition, “control,” when used
with respect to any specified Person, means the power (a) to vote ten percent
(10%) or more of the securities or interests (on a fully diluted basis) having
ordinary voting power for the directors, managers or managing partners (or their
equivalent) of such Person or (b) to direct the management and policies of such
Person, directly or indirectly, whether through the ownership of voting
securities, by contract or otherwise; and the terms “controlling” and
“controlled” have meanings correlative to the foregoing.
 
“Aggregate Initial Note Balance”: The sum of the Initial Note Balances for all
Classes of Notes.
 
“Aggregate Outstanding Note Balance”: The sum of the Outstanding Note Balances
for all Classes of Notes.
 
“Amendment to Contract Schedule”:  The list of Contracts, including all
information set forth in the definition of “Contract Schedule”, amending the
Contract Schedule pursuant to any substitution, modification or other
acquisition of Contracts in accordance with the terms of the Transaction
Documents.
 
“Assignment”:  Means each assignment delivered pursuant to the Purchase and Sale
Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
“Assignment Agreement”:  Means (a) the Assignment Agreement, dated as of January
26, 2011, between LEAF Commercial Finance Fund, LLC and the Issuer and (b) each
other Assignment Agreement delivered pursuant to the Purchase and Contribution
Agreement.
 
“Auction”:  Is as defined in Section 11.06 of the Indenture.
 
“Auction Call Redemption”:  Is as defined in Section 11.01 of the Indenture.
 
“Auction Trigger Payment Date”:  Is as defined in Section 11.06 of the
Indenture.
 
“Authenticating Agent”:  Any entity appointed by the Trustee pursuant to
Section 7.14 of the Indenture.
 
“Available Funds”: With respect to any Payment Date, (a) any payments on the
Contracts received during the related Collection Period, (b) proceeds of any
Transferor Advances made with respect to such Payment Date for delinquent
Scheduled Payments, no later than immediately prior to such Payment Date, (c)
all Recoveries, Insurance Proceeds, Residual Receipts and other amounts received
with respect to the Contracts or Equipment, (d) payments made by the Transferor
to repurchase contracts affected by breaches of representations and warranties
regarding the Contracts, or Delinquent Contracts or Defaulted Contracts and (e)
any deposits from the Servicer Transition Account or the Reserve Account in
accordance with the Indenture.
 
 “Back-up Servicer”:  Means U.S. Bank National Association, a national banking
association, acting in the capacity of Back-up Servicer or as successor
Servicer; and at such time, if any, that a successor Person shall have become
the “Back-up Servicer” pursuant to the applicable provisions of the Servicing
Agreement, the term “Back-up Servicer” shall also mean such successor Person.
 
“Back-up Servicer Default”:  An occurrence of any of the following:
 
(a)           Any failure on the part of the Back-up Servicer to duly observe or
perform any covenants or agreements of the Back-up Servicer set forth in any
Transaction Document or if any representation or warranty of the Back-up
Servicer set forth in Section 7.01 of the Servicing Agreement or in any other
Transaction Document shall prove to be incorrect, in any material respect, which
failure or breach continues unremedied for a period of thirty (30) Business Days
after the earlier of the date on which the Back-up Servicer becomes aware of
such failure or breach or the date on which written notice of such failure or
breach, requiring the situation giving rise to such breach or non-conformity to
be remedied, shall have been given to the Back-up Servicer by the Issuer, the
Trustee, or the Control Party; or
 
(b)           Any negligence or willful misconduct of the Back-up Servicer
related to the Transaction Documents that results in a material loss or damage
to the Issuer, the Transferor, the Originator, the Servicer, the Trustee, any
Noteholder or the Collateral; or
 
(c)           A conviction of the Back-up Servicer or any of its officers of a
felony or of any crime involving fraud in the discharge of fiduciary duties or
the servicing of assets that could reasonably be expected to have a material
adverse effect on the performance of the Back-up Servicer’s duties under the
Transaction Documents; or
 
 
Exhibit A-1-2

--------------------------------------------------------------------------------

 
 
(d)           The entry of a decree or order for relief by a court having
jurisdiction in respect of the Back-up Servicer or a petition shall be filed
against the Back-up Servicer in an involuntary case under any federal bankruptcy
laws, as now or hereafter in effect, or any other present or future federal or
state bankruptcy, insolvency or similar law, or appointing a receiver,
liquidator, assignee, trustee, custodian, sequestrator or other similar official
for the Back-up Servicer or for any substantial part of its property, or
ordering the winding up or liquidation of the affairs of the Back-up Servicer
and the continuance of any such decree or order unstayed and in effect for a
period of sixty (60) consecutive days; or
 
(e)           The commencement by the Back-up Servicer of a voluntary case under
any federal bankruptcy laws, as now or hereafter in effect, or any other present
or future federal or state bankruptcy, insolvency, reorganization or similar
law, or the consent by the Back-up Servicer to the appointment of or taking
possession by a conservator, receiver, liquidator, assignee, trustee, custodian,
sequestrator or other similar official in any insolvency, readjustment of debt,
marshaling of assets and liabilities, bankruptcy or similar proceedings of or
related to the Back-up Servicer or related to a substantial part of its
property, or the making by the Back-up Servicer of an assignment for the benefit
of creditors, or the failure by the Back-up Servicer generally to pay its debts
as such debts become due or if the Back-up Servicer shall admit in writing its
inability to pay its debts as they become due, or the taking of corporate action
by the Back-up Servicer in furtherance of any of the foregoing.
 
“Back-up Servicer Fee”:  The monthly fee payable on each Payment Date to the
Back-up Servicer in consideration for its performance of its duties as Back-up
Servicer in an amount equal to the greater of (i) one twelfth (1/12th) of the
product of the aggregate Discounted Pool Balance as of the Payment Date
occurring immediately prior to the related Collection Period (or, in the case of
the Initial Payment Date, the Initial Cut-Off Date) and the Back-up Servicer Fee
Rate, and (ii) $2,750.00. The Back-up Servicer Fee shall also include an initial
acceptance fee of $4,000.00, which shall be payable on the Closing Date.
 
“Back-up Servicer Fee Rate”:  0.065% per annum.
 
“Back-up Servicer Fee Schedule”:  That certain “Schedule of Fees as Backup
Servicer” relating to the LEAF Receivables Funding 6, LLC, Equipment Contract
Backed Notes, 2011-1, dated as of January 20, 2011.
 
“Bankruptcy Code”: The United States Bankruptcy Code, Title 11 of the United
States Code, as amended from time to time, and any successor statute.
 
“Booked Residual”:  With respect to any Contract on any date of determination,
the residual value of the Equipment subject to such Contract, as reflected in
LEAF Financial Corporation’s (or an Affiliate’s) servicing system on the date
such Contract was booked on LEAF Financial Corporation’s (or an Affiliate’s)
servicing system.
 
“Book-Entry Notes”:  Notes registered in the name of a Security Depository or
its nominee as described in Section 2.02(b) of the Indenture.
 
 
Exhibit A-1-3

--------------------------------------------------------------------------------

 
 
“Business Day”:  Any day other than (i) a Saturday or Sunday, or (ii) a day on
which banking institutions in New York City, the city in which the Servicer is
located or the city in which the corporate trust office of the Trustee is
located are authorized or obligated by law or executive order to be closed.
 
“Calculation Date”:  Means, unless the context requires otherwise, the close of
business on the last day of a Collection Period.
 
“Class”:  With respect to the Notes, the designation of either Class A, Class B,
Class C, Class D, Class E-1 or Class E-2, with the specific senior or
subordinated rights related to such designation as are identified in the
Indenture.
 
“Class A Buyout Notice”:  Has the meaning assigned in Section 6.16 of the
Indenture.
 
“Class A Buyout Price”:  Has the meaning assigned in Section 6.16 of the
Indenture.
 
“Class A Noteholder”:  A Holder of Class A Notes.
 
 “Class A Notes”:  The Equipment Contract Backed Notes, Series 2011-1, Class A
issued by LEAF Receivables Funding 6, LLC pursuant to the Indenture, with an
Initial Note Balance of $76,923,000.
 
“Class B Noteholder”:  A Holder of Class B Notes.
 
“Class B Notes”:  The Equipment Contract Backed Notes, Series 2011-1, Class B
issued by LEAF Receivables Funding 6, LLC pursuant to the Indenture, with an
Initial Note Balance of $5,806,000.
 
“Class C Noteholder”:  A Holder of Class C Notes.
 
“Class C Notes”:  The Equipment Contract Backed Notes, Series 2011-1, Class C
issued by LEAF Receivables Funding 6, LLC pursuant to the Indenture, with an
Initial Note Balance of $3,904,000.
 
“Class D Noteholder”:  A Holder of Class D Notes.
 
“Class D Notes”:  The Equipment Contract Backed Notes, Series 2011-1, Class D
issued by LEAF Receivables Funding 6, LLC pursuant to the Indenture, with an
Initial Note Balance of $4,003,000.
 
“Class E Noteholder”: A Holder of Class E Notes.
 
“Class E Notes”: Means the Class E-1 Notes and the Class E-2 Notes.
 
“Class E-1 Noteholder”:  A Holder of Class E-1 Notes.
 
“Class E-1 Notes”:  The Equipment Contract Backed Notes, Series 2011-1,
Class E-1 issued by LEAF Receivables Funding 6, LLC pursuant to the Indenture,
with an Initial Note Balance of $2,953,000.
 
 
Exhibit A-1-4

--------------------------------------------------------------------------------

 
 
“Class E-2 Noteholder”:  A Holder of Class E-2 Notes.
 
“Class E-2 Notes”:  The Equipment Contract Backed Notes, Series 2011-1,
Class E-2 issued by LEAF Receivables Funding 6, LLC pursuant to the Indenture,
with an Initial Note Balance of $2,402,000.
 
“Closing Date”:  January 26, 2011.
 
 “Code”:  The Internal Revenue Code of 1986, as amended.
 
“Co-Trustee”:  The meaning set forth in Section 7.12 of the Indenture.
 
“Collateral”:  The meaning set forth in the Granting Clause of the Indenture.
 
 “Collection Account”:  The segregated trust accounts and any related
sub-accounts created and maintained pursuant to Section 13.02 of the Indenture;
provided that in no event shall the Collection Account be other than an Eligible
Account.
 
“Collection Costs”:  With respect to any Contract and subject to the Servicer’s
standard of care set forth in Section 3.02 of the Servicing Agreement,
reasonable costs and expenses incurred by the Servicer (including reasonable
attorney’s fees and out-of-pocket expenses) and payable to Persons other than
Affiliates of the Servicer in connection with the realization, attempted
realization or enforcement of rights and remedies upon such Contract and as
further described in Section 3.08 of the Servicing Agreement.
 
“Collection Period”:  With respect to any Payment Date, the immediately
preceding calendar month.
 
“Collections”:  As of any determination date, the sum of all amounts collected
during a Collection Period under or in respect of the Contract Assets,
including, without limitation, all amounts consisting of Scheduled Payments,
Contract Repurchase Prices, Guaranty Amounts, Insurance Proceeds and other
Recoveries and Residual Receipts, but excluding any amounts consisting of
Security Deposits.
 
“Contract”:  As of any date of determination, a lease (including the master
lease, if applicable), a loan, a leveraged lease loan, conditional sale or
similar equipment finance contract conveyed on an Acquisition Date by the
Transferor to the Issuer pursuant to the Purchase and Contribution Agreement and
pledged to the Trustee in accordance with the Transaction Documents and
including any substitutions therefor; provided that, from and after the date
that such Contract is repurchased, substituted or released from the lien of the
Indenture, each in accordance with the requirements of the Transaction
Documents, such Contract shall no longer constitute a “Contract”.
 
“Contract Assets”:  Collectively, as of any date of determination, (a) each
Contract that is listed on the Contract Schedule from time to time, (b) all
Receivables related thereto, (c) the interest of the Issuer in the Equipment
related thereto, (d) the related Contract Files, (e) all other Related Security,
and (f) any and all income and proceeds of the foregoing.
 
 
Exhibit A-1-5

--------------------------------------------------------------------------------

 
 
 “Contract File”:  With respect to each Contract, the following documentation
(unless otherwise permitted by the Majority Holders): (a) the one and only
executed original counterpart of such Contract (bearing the original signature
of an employee of the Originator, or if the contract was not originated by the
Originator, the originator thereof, together with an original or facsimile copy
of the signature of the lessee) in the Servicer’s possession, or if the LEAF
Parties are not in possession of such original, a machine copy thereof certified
by an officer of the Servicer or the Originator that such copy is a true and
complete copy thereof; (b) copies of all UCC financing statements required to be
filed to perfect the security interest in the related Equipment and the Related
Security related thereto (except with respect to a Contract related to Equipment
that had an original equipment cost at origination of less than (A) if such
Contract is a secured loan or finance lease that provides for a $1 purchase
option, $25,000, or (B) if such Contract provides for a “fair market value”
purchase option, $50,000); and (c) copies of any additional documents (other
than Servicing Documents) that the Servicer keeps on file with respect to such
Contract, including copies of an Insurance Policy, if any, evidence of
insurance, if any, and any other copies of documents evidencing or related to
any Insurance Policy with respect to such Contract.
 
“Contract Repurchase Price”:  Means, with respect to any Contract repurchased by
the Transferor pursuant to the Purchase and Contribution Agreement or removed
from the Collateral by the Issuer pursuant to the Indenture, the sum of (a) the
Discounted Contract Balance (computed without giving effect to clauses (b) and
(c) of the definition of Discounted Contract Balance and without duplication of
amounts) of the related Contract on the date of determination on or immediately
preceding the date when the Contract is removed or repurchased, plus (b) any
Scheduled Payments with respect to the Contract due on or prior to such date of
determination but not received through such date of determination, minus (c) the
Discounted Contract Balance of any Contract provided in substitution therefor.
 
“Contract Schedule”:  The list of Contracts that are the subject of the
transactions contemplated by the Transaction Documents, which list shall include
(a) those Contracts listed on the Assignment Agreement delivered on the Closing
Date and attached to the Indenture as Schedule I plus (b) any Contracts listed
on an Amendment to Contract Schedule as a result of the addition of any
Substitute Contract listed on any Assignment Agreement delivered after the
Closing Date, less (c) any Contracts deleted as a result of a repurchase,
substitution therefor, or release thereof pursuant to the Transaction
Documents.  The Contract Schedule shall include with respect to each
Contract:  (A) the LEAF Contract Number; (B) the name of the Obligor; (C) the
State of the Obligor’s billing address; (D) the Discounted Contract Balance as
of the related Cut-Off Date; (E) whether such Contract is a Delinquent Contract;
(F) the remaining term; and (G) the original cost of the Equipment (but the
Custodian need not verify such original cost).  The Contract Schedule shall also
include with respect to each Substitute Contract:  (A) the LEAF Contract Number
of the Contract being replaced and (B) the Discounted Contract Balance of the
Contract being replaced as of the related Cut-Off Date.  The Contract Schedule
kept by the Trustee at its Corporate Trust Office shall be the definitive
Contract Schedule for all purposes of the Indenture, absent manifest error (in
which case the Contract Schedule shall be all schedules attached to any
Officer’s Certificate delivered by the Servicer or the Issuer, to the Trustee
relating to the Contract Schedule).
 
 
Exhibit A-1-6

--------------------------------------------------------------------------------

 
 
 “Control Party”: Means (a) so long as any Class A Notes are outstanding, the
Class A Noteholders representing 66-2/3% of the Outstanding Note Balance of the
Class A Notes, (b) after the Class A Notes have been paid in full and for so
long as any Class B Notes remain outstanding, the Class B Noteholders
representing 66-2/3% of the Outstanding Note Balance of the Class B Notes, (c)
after the Class A Notes and the Class B Notes have been paid in full and for so
long as any Class C Notes remain outstanding, the Class C Noteholders
representing 66-2/3% of the Outstanding Note Balance of the Class C Notes, (d)
after the Class A Notes, the Class B Notes and the Class C Notes have been paid
in full and for so long as any Class D Notes remain outstanding, the Class D
Noteholders representing 66-2/3% of the Outstanding Note Balance of the Class D
Notes, (e) after the Class A Notes, the Class B Notes, the Class C Notes and the
Class D Notes have been paid in full and for so long as any Class E-1 Notes
remain outstanding, the Class E-1 Noteholders representing 66-2/3% of the
Outstanding Note Balance of the Class E-1 Notes or (f) after the Class A Notes,
the Class B Notes, the Class C Notes, the Class D Notes and the Class E-1 Notes
have been paid in full and for so long as any Class E-2 Notes remain
outstanding, the Class E-2 Noteholders representing 66-2/3% of the Outstanding
Note Balance of the Class E-2 Notes.
 
“Conveyed Assets”: Has the meaning set forth in Section 2.1(a) of the Purchase
and Contribution Agreement.
 
“Corporate Trust Office”:  The designated corporate trust office of the Trustee
located, at the time of the execution of the Indenture at 60 Livingston Avenue,
EP-MN-WS3D, St. Paul, MN 55107, Attention: LEAF Receivables Funding 6, LLC,
Equipment Contract Backed Notes, or at such other address as the Trustee may
designate from time to time by notice to the parties to the Transaction
Documents, or the principal corporate trust office of any permitted successor
Trustee under the Indenture.
 
“Credit and Collection Policies”:  Means the written collection and servicing
policies of the Servicer, as in effect on the Closing Date, copies of which were
delivered to the Back-up Servicer prior to the Closing Date, as amended with
prior written consent of the Control Party (in the case of material amendments)
from time to time in accordance with Section 3.01(c)(ix) of the Servicing
Agreement; provided that, if LEAF Financial Corporation (or an Affiliate) is not
the Servicer, the term “Credit and Collection Policies” shall mean the written
collection and servicing procedures of such successor Servicer as provided to
the Trustee at the time such Person becomes successor Servicer.
 
“Cumulative Net Loss Trigger Event”:  Has the meaning set forth in
Section 6.01(a)(ix) of the Servicing Agreement.
 
“Cumulative Net Loss Percentage”:  Means, with respect to any Collection Period,
the percentage equivalent of a fraction, (i) the numerator of which is the
excess of (a) the Discounted Contract Balance (immediately prior to becoming a
Defaulted Contract) of all Contracts that became Defaulted Contracts during such
Collection Period and all prior Collection Periods and remain Defaulted
Contracts over (b) the aggregate amount of all Recoveries collected by the
Servicer with respect to such Defaulted Contracts and (ii) the denominator of
which is the sum of the Discounted Contract Balances of the Initial Contracts as
of the Initial Cut-Off Date.
 
 
Exhibit A-1-7

--------------------------------------------------------------------------------

 
 
“Custodian”:  Initially means U.S. Bank National Association, or such other
party as is appointed in accordance with Article VIII of the Indenture to act as
custodian to receive, inventory and maintain possession of the Contract Files in
accordance with the requirements of the Indenture.
 
“Custodian Certificate”:  The certificate, substantially in the form of
Exhibit G attached to the Indenture, delivered by the Custodian to the Trustee
and the Issuer pursuant to Section 4.03 of the Indenture.
 
“Custodian Fee”:  Means the monthly fee payable on each Payment Date to the
Custodian in an amount equal to the greater of (i) $60.00 and (ii) the actual
per file fees, based on the Custodian’s schedule of fees then in effect,
incurred during the related Collection Period with respect to activities
involving the Contract Assets during such Collection Period, as further
described in the Custodian Fee Schedule.
 
“Custodian Fee Schedule”:  That certain “Schedule of Fees as Custodian” relating
to the LEAF Receivables Funding 6, LLC, Equipment Contract Backed Notes, 2011-1,
dated as of January 20, 2011.
 
“Cut-Off Date”:  Means, with respect to the Initial Contracts, the Initial
Cut-Off Date, and with respect to each Substitute Contract, the close of
business on the last day of the calendar month immediately preceding the
calendar month in which such Substitute Contract is pledged to the Trustee.
 
“Default”:  Any occurrence or circumstance which with notice or the lapse of
time or both would become an Event of Default, unless any such particular
occurrence or circumstance is waived as a “Default” in writing in accordance
with the provisions of the Indenture; provided that, unless and until any such
waiver is given, a “Default” shall be deemed to exist for all purposes under the
Transaction Documents, even if the occurrence or circumstance giving rise to
such Default is no longer continuing or has been cured.
 
“Defaulted Contract”:  Any Contract:  (a) as to which an Insolvency Event has
occurred with respect to the Obligor where the related lease has been rejected
in the Obligor’s bankruptcy proceedings, (b) all or any portion of which has
been or should have been, in accordance with the Credit and Collection Policies,
written off on the Servicer’s books as uncollectible, or (c) as to which more
than 10% of a Scheduled Payment remains unpaid for 181 days or more from the
original due date for such payment, without regard to any Transferor Advance,
provided that a Contract shall no longer be a Defaulted Contract for any purpose
of the Transaction Documents, upon the cure of the condition or event which
caused it to be a Defaulted Contract.
 
“Deferred Interest”:  Has the meaning set forth in the definition of Note
Current Interest.
 
“Definitive Notes”:  Has the meaning set forth in Section 2.02(c) of the
Indenture.
 
“Delinquent Contract”:  Any Contract (a) as to which more than 10% of a
Scheduled Payment was not received by the Servicer within ninety-one (91) days
after the original due date for such Scheduled Payment, without regard to any
Transferor Advance and (b) that is not a Defaulted Contract.
 
 
Exhibit A-1-8

--------------------------------------------------------------------------------

 
 
“Delinquency Ratio”: Means, with respect to any Determination Date, the
quotient, expressed as a percentage, of (a) the aggregate Discounted Contract
Balance of all Delinquent Contracts determined as of the end of the related
Collection Period, divided by (b) the aggregate Discounted Contract Balance of
all Contracts as of the last day of the related Collection Period.
 
 “Determination Date”:  With respect to any Payment Date, a date which is the
sixteenth day of the calendar month in which such Payment Date occurs, or if
such day is not a Business Day, the immediately preceding Business Day.
 
“Discount Rate”:  5.50% per annum.
 
“Discounted Contract Balance”: Means, with respect to any Contract, on any date
of determination, the sum of the present value of all of the payments becoming
or remaining due under such Contract after the end of the prior Collection
Period, discounted monthly at the Discount Rate assuming (a) Scheduled Payments
are due on the last day of each Collection Period in which a Scheduled Payment
is due; (b) Scheduled Payments are discounted on a monthly basis using a 30-day
month and a 360-day year; and (c) Scheduled Payments are discounted to the last
day of the Collection Period prior to the Determination Date; provided, however,
that the Discounted Contract Balance of any Defaulted Contract, Contract with
respect to which a prepayment in full has been made, Disposed Contract or
Contract purchased by the Transferor pursuant to the Purchase and Contribution
Agreement shall be equal to zero.
 
“Discounted Pool Balance”:  Means, as determined from time to time, the sum of
(a) the Discounted Contract Balances of all Contracts and (b) the discounted
Residual Receipts of all Contracts (assuming (1) such Residual Receipts are
received six months from the end of the related Contract term, (2) the
collection rate for Residual Receipts is equal to 30% of the Issuer’s related
Booked Residual on the related residual payment date and (3) a discount rate of
5.50% per annum).
 
In connection with all calculations required to be made pursuant to the
Transaction Documents with respect to the determination of the Discounted Pool
Balance on any determination date, the discounted Residual Receipts for each
Contract shall be calculated assuming: (a) the Residual Receipts are discounted
on a monthly basis using a 30-day month and a 360-day year and (b) the Residual
Receipts are discounted to the last day of the Collection Period prior to the
determination date.
 
“Disposed Contract”:  Means, with respect to any Collection Period, a Contract
(other than a Defaulted Contract) for which either (a) all Residual Receipts
with respect to such Contract have been received or (b) its initial term has
expired and the residual value of the related Equipment has been determined to
be zero by the Servicer in accordance with the Servicer’s customary servicing
procedures; provided, however, that if four successive months have elapsed
without the Servicer receiving a payment towards Residual Receipts with respect
to such Contract, such Contract shall be deemed to be a Disposed Contract. Once
a Contract is Disposed Contract, it shall be released to the Servicer.
 
“DTC”:  Means The Depository Trust Company, a New York corporation and its
successors and assigns.
 
 
Exhibit A-1-9

--------------------------------------------------------------------------------

 
 
“Due Date”:  With respect to each Contract, each date on which a Scheduled
Payment is due thereunder.
 
“Early Termination Contract”:  Any Contract with respect to which the Servicer,
in accordance with the Servicing Agreement, has allowed the Obligor to prepay or
terminate early for any reason including, but not limited to, trade-in, upgrade,
or declaration of obsolescence or surplus status relating to any of the related
Equipment.
 
“Electronic Ledger”:  Means the electronic master record of the Contracts.
 
“Eligible Account”:  A segregated trust account or accounts maintained with the
corporate trust department of a federal or state-chartered depository
institution or trust company whose long-term unsecured debt obligations are
rated at least AA- by S & P, at least Aa3 by Moody’s and at least AA(low) by the
Rating Agency (if rated by the Rating Agency) and which has a minimum capital
and surplus of not less than $100,000,000.
 
“Eligible Contract”:  Means, as of the applicable Acquisition Date, a Contract
that satisfies the representations and warranties set forth in the Purchase and
Contribution Agreement.
 
“Eligible Investments”:  Any and all of the following:
 
(a)           direct obligations of, and obligations fully guaranteed by, the
United States of America or any agency or instrumentality of the United States
of America the obligations of which are backed by the full faith and credit of
the United States of America;
 
(b)           (i) demand and time deposits in, certificates of deposit of,
banker’s acceptances issued by or federal funds sold by any depository
institution or trust company (including the Trustee or its agent acting in their
respective commercial capacities) incorporated under the laws of the United
States of America or any State thereof and subject to supervision and
examination by federal and/or state authorities, provided that, at the time of
such investment or contractual commitment providing for such investment, such
depository institution or trust company has a short term unsecured debt rating
in the highest available rating categories of each of Moody’s, S & P, Fitch, and
the Rating Agency (if rated by the Rating Agency) provided further that each
such investment has an original maturity of no more than two hundred seventy
(270) days, and (ii) such demand or time deposit or deposits are fully insured
by the Federal Deposit Insurance Corporation;
 
(c)           repurchase obligations with a term not to exceed thirty (30) days
with respect to any security described in clause (a) above and entered into with
a depository institution or trust company (acting as a principal) rated in the
highest available short term rating category by each of Moody’s, S & P, Fitch
and the Rating Agency (if rated by the Rating Agency) at the time of such
investment; provided that collateral transferred pursuant to such repurchase
obligation must be of the type described in clause (a) above and must (i) be
valued weekly at current market price plus accrued interest, (ii) pursuant to
such valuation, equal, at all times, one hundred five percent (105%) of the cash
transferred by the Trustee in exchange for such collateral and (iii) be
delivered to the Trustee or, if the Trustee is supplying the collateral, an
agent for the Trustee, in such a manner as to accomplish perfection of a
security interest in the collateral by possession of certificated securities;
 
 
Exhibit A-1-10

--------------------------------------------------------------------------------

 
 
(d)           commercial paper having an original maturity of less than two
hundred seventy (270) days and issued by any corporation incorporated under the
laws of the United States of America or any State thereof which is unaffiliated
with any LEAF Party and has a short term unsecured debt rating in the highest
available rating category of each of the Moody’s, S & P, Fitch and the Rating
Agency (if rated by the Rating Agency) at the time of such investment;
 
(e)           a guaranteed investment contract rated in the highest available
rating category by each of Moody’s, S & P, Fitch and the Rating Agency (if rated
by the Rating Agency) or issued by an insurance company or other corporation
having a long term unsecured debt rating in the highest available rating
category of each of Moody’s, S & P, Fitch and the Rating Agency (if rated by the
Rating Agency) at the time of such investment; and
 
(f)           money market funds having ratings in the highest available rating
categories of each of Moody’s, S & P, Fitch and the Rating Agency (if rated by
the Rating Agency) at the time of such investment (which shall include money
market funds for which the Trustee or an Affiliate thereof is an advisor); any
such money market funds which provide for demand withdrawals being conclusively
deemed to satisfy any maturity requirement for Eligible Investments set forth in
the Indenture.
 
The Trustee may purchase from or sell to itself or an affiliate, as principal or
agent, the Eligible Investments listed above.  All Eligible Investments shall be
made in the name of the Trustee for the benefit of the Secured Parties and no
such Eligible Investments shall mature later than the Business Day preceding the
next following Payment Date as required under Section 13.02(c) of the Indenture.
 
“Equipment”:  The equipment and other personal property (tangible or
intangible) of the type contemplated by the Credit and Collection Policies and
that is being financed under a Contract.
 
“Equity Interest”:  The one and only equity membership interest in the Issuer,
entitling the owner thereof to one hundred percent (100%) of the capital,
profits, losses and distributions in and from the Issuer, and one hundred
percent (100%) of voting rights of an equity member.
 
“ERISA”:  The Employee Retirement Income Security Act of 1974, as amended or any
successor statute thereto.
 
 “Event of Default”:  Has the meaning set forth in Section 6.01 of the
Indenture.
 
“Event of Servicing Termination”:  Has the meaning set forth in Section 6.01(a)
of the Servicing Agreement.
 
“Exception Report”:  Any report by the Custodian identifying exceptions
regarding Contract Assets and attached as an exhibit to an Assignment Agreement.
 
 
Exhibit A-1-11

--------------------------------------------------------------------------------

 
 
“Existing Indebtedness”:  Any indebtedness identified in an Assignment or
Assignment Agreement that is secured in whole or in part by Contract Assets
being acquired by the Issuer, and paid off or  otherwise released, as of the
related Acquisition Date.
 
“Final Due Date”:  With respect to each Contract, the final Due Date thereunder.
 
“Final Order”:  Means a final order of a court exercising proper jurisdiction in
an insolvency proceeding with respect to which the appeal period has expired
without an appeal having been filed.
 
 “Fiscal Quarter”:  Each quarter of each fiscal year, which shall be the three
(3) months ended March 31, June 30, September 30 and December 31, unless the
Servicer has otherwise notified the Trustee, the Back-up Servicer and the
Control Party in writing prior to a change in its fiscal year.
 
“Fitch”: Means Fitch, Inc. and its successors in interest.
 
 “GAAP”:  Generally accepted accounting principles as in effect in the United
States as may be in place from time to time, applied on a consistent basis.
 
“Global Notes”:  Means the Rule 144A Global Note, beneficial ownership and
transfers of which shall be made through book entries by the Security
Depository.
 
“Governmental Authority”:  Means any nation or government, any state or other
political subdivision thereof, any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government
and any court or arbitrator having jurisdiction over any LEAF Party or any of
its properties.
 
“Grant”:  To grant, bargain, sell, warrant, alienate, remise, release, convey,
assign, transfer, mortgage, pledge, create and grant a security interest in and
right of set-off against, deposit, set over and confirm.  A Grant in any
collateral comprising the Collateral or of any instrument shall include all
rights, powers and options (but none of the obligations) of the granting party
thereunder, including the immediate and continuing right to claim, collect,
receive and receipt for payments in respect of the Contract Assets, or any other
payment due thereunder, to give and receive notices and other communications, to
make waivers or other agreements, to exercise all rights and options, to bring
proceedings in the name of the granting party or otherwise, and generally to do
and receive anything which the granting party is or may be entitled to do or
receive thereunder or with respect thereto.
 
“Guaranty Amounts”:  Any amounts paid by a guarantor (who is an Obligor) of a
particular Contract.
 
“Impairment” shall mean, as of each Payment Date (as calculated immediately
prior to the distributions pursuant to Section 13.03(c) of the Indenture), an
amount, if any, equal to the positive difference of (x) the Aggregate
Outstanding Note Balance minus (y) the sum of (i) the Discounted Pool Balance
and (ii) amounts on deposit in the Reserve Account. Impairment with respect to
each Class of Notes as of each Payment Date shall be allocated, first, to the
Class E-2 Notes, in an amount equal to the lesser of the Outstanding Note
Balance of the Class E-2 Notes and the Impairment, second, to the Class E-1
Notes, in an amount equal to the lesser of the Outstanding Note Balance of the
Class E-1 Notes and the Impairment not yet allocated on such Payment Date,
third, to the Class D Notes, in an amount equal to the lesser of the Outstanding
Note Balance of the Class D Notes and the Impairment not yet allocated on such
Payment Date,  fourth, to the Class C Notes, in an amount equal to the lesser of
the Outstanding Note Balance of the Class C Notes and the Impairment not yet
allocated on such Payment Date,  fifth, to the Class B Notes, in an amount equal
to the lesser of the Outstanding Note Balance of the Class B Notes and the
Impairment not yet allocated on such Payment Date and sixth, to the Class A
Notes, in an amount equal to the lesser of the Outstanding Note Balance of the
Class A Notes and the Impairment not yet allocated on such Payment Date. For the
avoidance of doubt, the allocation of Impairment to a Class of Notes shall be
used only for the calculation of Note Current Interest with respect to such
Class of Notes and shall not reduce the Outstanding Note Balance of such Class
of Notes.
 
 
Exhibit A-1-12

--------------------------------------------------------------------------------

 
 
 “Indenture”:  The Indenture, dated as of January 6, 2011, among the Issuer, the
Trustee and the Custodian, and any permitted supplements or amendments thereto.
 
“Independent”:  When used with respect to any specified Person means such a
Person, who (a) is in fact independent of the Issuer and the Servicer, (b) does
not have any direct financial interest or any material indirect financial
interest in the Issuer or the Servicer or in any Affiliate thereof, (c) is not
connected with the Issuer or the Servicer as an officer, employee, promoter,
underwriter, trustee, partner, director, customer, supplier or person performing
similar functions, (d) is not a person controlling or under common control with
any such stockholder, customer, supplier or other person, and (e) is not a
member of the immediate family of any such stockholder, director, officer,
employee, customer, supplier or other person.  Whenever it is herein provided
that any Independent Person’s opinion or certificate shall be furnished to the
Trustee, such Person shall be identified by an Issuer Order, and such opinion or
certificate shall state that the signer has read this definition and that the
signer is Independent within the meaning hereof.
 
“Independent Accountants”:  Ernst & Young LLP or any other independent certified
public accountants of recognized national standing.
 
“Initial Contracts”:  Means those Contracts transferred to the Issuer and
pledged to the Trustee on the Closing Date.
 
“Initial Custodian Certificate”:  Means a certificate delivered by the Custodian
on the Closing Date evidencing the Custodian’s first review of the Initial
Contracts. The Initial Custodian Certificate shall include the Custodian’s
certification that (a) it is in possession of a physical lease or loan document
for each Initial Contract and (b) the number of Initial Contracts in its
possession is consistent with the number of Initial Contracts set forth in the
initial Contract Schedule.
 
“Initial Cut-Off Date”:  Means January 1, 2011.
 
“Initial Discounted Pool Balance”:  Means the Discounted Pool Balance as of the
Initial Cut-Off Date.
 
 
Exhibit A-1-13

--------------------------------------------------------------------------------

 
 
“Initial Note Balance”:  Means, with respect to any Class of Notes, the unpaid
principal balance of such Class, as applicable, as of the Closing Date.
 
“Initial Payment Date” and “First Payment Date”:  February 22, 2011.
 
“Initial Purchaser”:  Means Guggenheim Securities, LLC.
 
“Initial Reserve Deposit” means the initial deposit of a portion of the proceeds
of the Notes on the Closing Date into the Reserve Account, in an amount equal to
1.50% of the Initial Discounted Pool Balance.
 
“Insolvency Event”:  With respect to a specified Person, shall mean either of
the following events: (a) a case or proceeding shall have been commenced against
such Person seeking a decree or order in respect of such Person (i) under the
Bankruptcy Code, as now constituted or hereafter amended or any other applicable
federal, state or foreign bankruptcy, insolvency or other similar law, (ii)
appointing a custodian, receiver, liquidator, assignee, trustee or sequestrator
(or similar official) for such Person or of any substantial part of such
Person’s assets, or (iii) ordering the winding-up or liquidation of the affairs
of such Person, and such case or proceeding shall remain undismissed or unstayed
for sixty (60) days or more or such court shall enter a decree or order granting
the relief sought in such case or proceeding; or (b) the commencement by such
Person of a voluntary case under the Bankruptcy Code, as now constituted or
hereafter amended, or any other applicable federal, state or foreign bankruptcy,
insolvency or other similar law, or the consent by such Person to the entry of
an order for relief in an involuntary case under any such law, or the consent by
such Person to the appointment or taking possession by a receiver, liquidator,
assignee, custodian, trustee, sequestrator or similar official of such Person
for any substantial part of such Person’s assets, or the making by such Person
of any general assignment for the benefit of creditors, or the failure by such
Person generally to pay its debts as such debts become due, or the taking of
action by such Person in furtherance of any of the foregoing.
 
“Insurance Policy”:  With respect to an item of Equipment and a Contract, any
policy of insurance maintained by an Obligor pursuant to such Contract that
covers physical damage to the Equipment and general liability (including
policies procured by the Servicer on behalf of an Obligor).
 
“Insurance Proceeds”:  With respect to an item of Equipment, any amount received
during the related Collection Period pursuant to an Insurance Policy issued with
respect to the related Contract, net of any costs of collecting such amounts not
otherwise reimbursed.
 
“Insurer”:  Any insurance company or other Person providing any Insurance Policy
covering Equipment.
 
“Interest Accrual Period”:  With respect to any Payment Date, (i) with respect
to each Class of Notes, the period commencing on and including the immediately
preceding Payment Date and ending on and including the day immediately preceding
such current Payment Date; provided that, in the case of the first Interest
Accrual Period, such Interest Accrual Period shall commence on the Closing Date,
and shall end on the day immediately preceding the Initial Payment Date.
 
 
Exhibit A-1-14

--------------------------------------------------------------------------------

 
 
“Interim Delinquency Ratio”:  Means, with respect to the first three
Determination Dates after the Closing Date, the average of the Delinquency
Ratios for such Determination Date and each preceding Determination Date which
occurred after the Closing Date.
 
“Investment Letter”:  Has the meaning set forth in Section 2.06(e)(ii)(B) of the
Indenture.
 
“Issuer”:  LEAF Receivables Funding 6, LLC, and its successors and permitted
assigns under the Indenture.
 
“Issuer Address”:  LEAF Receivables Funding 6, LLC, 2005 Market Street, 15th
Floor, Philadelphia, PA 19103, telecopy number:  215-640-6363, Attention:  Miles
Herman, or such other address as is notified in writing to the Issuer, the
Trustee, Custodian, Back-up Servicer and the Noteholders not less than thirty
(30) days prior to the effectiveness of any change thereof.
 
“Issuer Order” and “Issuer Request”:  A written order or request signed by an
authorized officer of the Issuer and delivered to the Trustee.
 
“Joinder to Lockbox Intercreditor Agreement”:  The joinder agreement to the
Lockbox Intercreditor Agreement pursuant to which the Trustee becomes a party to
the Lockbox Intercreditor Agreement.
 
“LEAF Contract Number”:  The number assigned to a Contract by the Servicer,
which number is used to identify Contracts and the related Contract Assets for
all purposes under the Transaction Documents and the Lockbox Intercreditor
Agreement and for all purposes by the Servicer and its Affiliates, including on
any Custodian Certificate and any Officer’s Certificate delivered by the
Servicer or the Issuer, the Contract Schedule, the Monthly Servicing Report and
the Contract Files.
 
“LEAF Party”:  Means each of the Issuer, the Seller, the Originator, the
Servicer and the Transferor.
 
 “Lien”:  Any security interest, lien, charge, pledge, equity or encumbrance of
any kind other than Permitted Liens.
 
 “Lockbox”:  The post office or other lockbox to which Obligors have been
directed to remit payments.
 
“Lockbox Account”:  The deposit account (account number 153910088597) at the
Lockbox Bank in the name of “U.S. Bank NA as Securities Intermediary for LEAF
Financial and various lenders” or, if the Lockbox Intercreditor Agreement is
terminated or LEAF Financial Corporation (or an Affiliate) is no longer the
Servicer, such other Lockbox Account as is established by the then Servicer with
the consent of the Control Party.
 
“Lockbox Bank”:  Means U.S. Bank National Association and its successor in
interest or any successor approved in accordance with the Lockbox Intercreditor
Agreement.
 
“Lockbox Intercreditor Agreement”:  The Amended and Restated Lockbox
Intercreditor Agreement, dated as of April 18, 2005, among the Lockbox Bank, the
Servicer, certain other parties thereto and subsequent parties joined pursuant
to the terms thereof (including the Issuer and the Trustee), as amended,
supplemented or otherwise modified from time to time.
 
 
Exhibit A-1-15

--------------------------------------------------------------------------------

 
 
 “Majority Holders”:  Means (i) if any Class A Notes are outstanding, the
Holders holding Notes evidencing more than fifty percent (50%) of
the Outstanding Note Balance of the Class A Notes; (ii) if no Class A Notes are
outstanding, the Holders holding Notes evidencing more than fifty percent (50%)
of the Outstanding Note Balance of the Class B Notes; (iii) if no Class A Notes
or Class B Notes are outstanding, the Holders holding Notes evidencing more than
fifty percent (50%) of the Outstanding Note Balance of the Class C Notes; (iv)
if no Class A Notes, Class B Notes or Class C Notes  are outstanding, the
Holders holding Notes evidencing more than fifty percent (50%) of the
Outstanding Note Balance of the Class D Notes; (v) if no Class A Notes, Class B
Notes, Class C Notes or Class D Notes are outstanding, the Holders holding Notes
evidencing more than fifty percent (50%) of the Outstanding Note Balance of the
Class E-1 Notes; or (vi) if no Class A Notes, Class B Notes, Class C Notes,
Class D Notes or Class E-1 Notes are outstanding, the Holders holding Notes
evidencing more than fifty percent (50%) of the Outstanding Note Balance of the
Class E-2 Notes.
 
“Monthly Servicing Report”:  The report prepared by the Servicer pursuant to
Section 13.07 of the Indenture and Section 4.01 of the Servicing Agreement,
substantially in the form of Exhibit A to the Servicing Agreement.
 
“Moody’s”:  Moody’s Investors Service, Inc. and its successors in interest.
 
 “Noteholder” and “Holder”:  The Person in whose name a Note is registered in
the Note Register.
 
“Note Current Interest”:  Means interest accrued during each Interest Accrual
Period and payable to the Noteholders of a Class on the related Payment Date;
provided however, that with respect to each Class of Notes and on each Payment
Date, interest shall be deemed not to have accrued during the previous Interest
Accrual Period on an amount equal to the Impairment of such Class of Notes (such
interest that is deemed not to have accrued, “Deferred Interest”).
Notwithstanding the foregoing, if, on any subsequent Payment Date and with
respect to each Class of Notes, no Impairment is allocated to such Class of
Notes, all Deferred Interest for such Class of Notes shall be deemed to have
accrued during the immediately preceding Interest Accrual Period and be payable
on such Payment Date as Note Current Interest.
 
 “Note Interest”:  Means, with respect to a Class of Notes and any Payment Date,
the sum of the Note Current Interest and any unpaid, overdue interest, if any,
for such Class.
 
“Note Owner”:  Means, with respect to a Book-Entry Note, the Person who is the
beneficial owner of such Book-Entry Note, as reflected on the books of the
Security Depository or on the books of a Person maintaining an account with such
Security Depository (directly as a Security Depository Participant or as an
indirect participant, in each case in accordance with the rules of such Security
Depository) or the Person who is the beneficial owner of such Book-Entry Note,
as reflected in the Note Register in accordance with Section 2.06 of the
Indenture.
 
“Note Purchase Agreement”: Means the Note Purchase Agreement, dated January 21,
2011, among the Transferor, the Issuer and the Initial Purchaser.
 
 
Exhibit A-1-16

--------------------------------------------------------------------------------

 
 
“Note Rate”:  Means a per annum interest rate for each Class of Notes as set
forth in the table below.
 
Class A Notes
    1.70 %
Class B Notes
    4.00 %
Class C Notes
    5.00 %
Class D Notes
    5.00 %
Class E-1 Notes
    5.50 %
Class E-2 Notes
    5.50 %

 
“Note Register” and “Note Registrar”:  Have the respective meanings set forth in
Section 2.06 of the Indenture.
 
“Notes”:  Any one or all of the Outstanding Equipment Contract Backed Notes,
Series 2011-1, issued by LEAF Receivables Funding 6, LLC pursuant to the
Indenture, in an Aggregate Initial Note Balance of $95,991,000, or as the
context may require, a specific Class.
 
“Obligor”:  The borrower or lessee under each Contract, including any guarantor
of such Contract (other than any guarantor who is the vendor of the Equipment
the subject of such Contract or the Person who originated such Contract), and
their respective successors and assigns.
 
“Offering Circular”:  The Offering Circular, dated January 26, 2011, relating to
the initial offering of the Notes.
 
“Officer’s Certificate”:  A certificate signed by the Chairman of the Board, the
President, a Vice President, the Treasurer, the Controller, an Assistant
Controller, the Secretary, or any Assistant Secretary of the Person on whose
behalf the certificate is delivered, and delivered to the Trustee or the Initial
Purchaser, as the case may be.
 
“One-Time Successor Servicer Fee”:  Has the meaning set forth in Section 7.06 of
the Servicing Agreement.
 
“Opinion of Counsel”:  A written opinion of counsel who may, except as otherwise
expressly provided in the Indenture or required by the Control Party, be inside
(but only with respect to internal corporate matters) or outside counsel for the
Servicer, the Transferor or the Issuer, as applicable, and who shall be
reasonably satisfactory to the Control Party and which opinion shall be
addressed to the Noteholders and/or the Trustee (as required by the applicable
terms of the Transaction Documents) and be in form and substance reasonably
satisfactory to the Control Party and the Trustee.
 
“Optional Redemption”:  Is as defined in Section 11.01 of the Indenture.
 
“Originator”:  LEAF Funding, Inc., a Delaware corporation.
 
 
Exhibit A-1-17

--------------------------------------------------------------------------------

 
 
 “Outstanding”:  With respect to Notes, as of any date of determination, all
Notes theretofore authenticated and delivered under the Indenture except:
 
(a)           Notes previously canceled by the Note Registrar or delivered to
the Note Registrar for cancellation;
 
(b)           Notes for whose payment money in the necessary amount has been
theretofore irrevocably deposited with the Trustee or any Paying Agent (other
than the Issuer) in trust for the Holders of such Notes (provided, however, that
if such Notes are to be redeemed, notice of such redemption has been duly given
pursuant to the Indenture or any provision therefor, satisfactory to the
Trustee, has been made, in accordance with Article XI of the Indenture); and
 
(c)           Notes in exchange for or in lieu of which other Notes have been
authenticated and delivered pursuant to the Indenture, unless proof satisfactory
to the Trustee is presented that any such Notes are held by a protected
purchaser; provided that, for purposes of determining whether the Noteholders of
the requisite principal amount of the Outstanding Notes have given any request,
demand, authorization, direction, notice, consent or waiver hereunder, Notes
beneficially owned, directly or indirectly, by the Issuer, any other obligor
upon the Notes, the Servicer, any Affiliate of the Issuer or of the Servicer or
such other obligor shall be disregarded and deemed not to be outstanding;
provided further that, in determining whether the Trustee shall be protected in
relying on any such request, demand, authorization, direction, notice, consent
or waiver, only such Notes as a Responsible Officer of the Trustee knows to be
so owned shall be so disregarded.  For purposes of this definition, beneficial
ownership shall be determined in accordance with Rule 13d-3 of the Securities
and Exchange Commission, promulgated pursuant to the Securities Exchange Act of
1934, as amended.
 
“Outstanding Note Balance”:  With respect to any Class of Notes (including, for
purposes of accruing interest thereon, any Notes called for redemption but not
yet redeemed), the Initial Note Balance of such Class less the sum of all
amounts actually distributed in respect of principal for such Class as of such
date.
 
“Ownership Interest”:  Means, with respect to any Note, any ownership interest
in such Note, including any interest in such Note as the Noteholder thereof and
any other interest therein, whether direct or indirect, legal or beneficial.
 
 “Paying Agent”:  The Trustee (or any other Person that meets the eligibility
standards for the Trustee set forth in Section 7.08 of the Indenture and that is
authorized pursuant to Section 7.15 of the Indenture to pay the principal of or
interest on any Notes on behalf of the Issuer).
 
“Payment Date”:  The first Payment Date shall be February 22, 2011, and each
subsequent Payment Date shall be the 20th day of each month, or if such date is
not a Business Day, the business day immediately following such 20th day.
 
 “Permitted Liens”:  Means (i) liens created under the Indenture in favor of the
Trustee for the benefit of the Secured Parties, (ii) Liens created under the
Assignment Agreements or Assignments in favor of the Issuer, (iii) Liens for
taxes not yet due and payable and for which adequate reserves are maintained in
accordance with GAAP, (iv) mechanics’ liens filed on any Equipment that attach
after the applicable Cut-Off Date and are not yet due and payable and if unpaid
would not materially impair the value of such Equipment, (v) mechanics’ liens,
property tax liens and other liens arising on the Equipment through an Obligor
to the extent the Servicer has determined in good faith in accordance with its
Credit and Collection Policies to not make an advance to discharge, and (vi) any
Obligor’s right to quiet enjoyment and possession of any Equipment under the
applicable Contract.
 
 
Exhibit A-1-18

--------------------------------------------------------------------------------

 
 
“Person”:  Any individual, corporation, limited liability company, partnership,
association, joint-stock company, trust (including any beneficiary thereof),
unincorporated organization or other entity or government or any agency or
political subdivision thereof.
 
“Plan”:  An “employee benefit plan,” as defined in Section 3(3) of ERISA or a
“plan” within the meaning of Section 4975(e)(1) of the Code.
 
“Preliminary Offering Circular”:  The Preliminary Offering Circular, dated
January 18, 2011, relating to the initial offering of the Notes.
 
 “Prepayment”:  With respect to a Collection Period and a Contract (except a
Defaulted Contract), (i) the payment by the related Obligor of all remaining
Scheduled Payments due on such Contract or (ii) as defined in the Credit and
Collection Policies, so long as such amount is designated by the Obligor as a
prepayment and the Servicer has consented to such prepayment. Advance Payments
and Residual Receipts are not “Prepayments.”
 
“Prepayment Amount”:  In the event that an Obligor requests an upgrade or
trade-in of Equipment under a Contract and the Servicer has agreed to such
request, the payment by the Servicer of an amount equal to the sum, without
duplication, of (i) the Discounted Contract Balance as of the date of
reconveyance, (ii) one month’s interest thereon at the Discount Rate, (iii) the
discounted portion of the Booked Residual for such Contract and (iv) any
Scheduled Payments due and outstanding under such Contract that have not been
paid by the Obligor, all in connection with the removal of such Equipment and
the related Contract from the Collateral.
 
 “Proceeding”:  Any suit in equity, action at law or other judicial or
administrative proceeding.
 
“Purchase and Contribution Agreement”:  Means the Purchase and Contribution
Agreement, dated as of January 6, 2011, between LEAF Commercial Finance Fund,
LLC, as seller, and the Issuer, as purchaser.
 
“Purchase and Sale Agreement”:  Means the Purchase and Sale Agreement, dated as
of January 6, 2011, between Resource Capital Funding II, LLC, as seller, and
LEAF Commercial Finance Fund, LLC, as purchaser.
 
“Purchase Price”:  Means, with respect to Contracts sold pursuant to any
Assignment Agreement, the payment amount identified in Section 1 of such
Assignment Agreement.
 
“QIB”:  Means a “qualified institutional buyer” within the meaning of Rule 144A.
 
“Rating Agency”:  DBRS, Inc.
 
 
Exhibit A-1-19

--------------------------------------------------------------------------------

 
 
“Rating Agency Condition”:  Means, with respect to any action and a Class of
Notes, that the Rating Agency which shall have rated such Class shall have been
given at least ten (10) Business Days (or such shorter period as is acceptable
to the Rating Agency) prior written notice thereof.
 
“Receivable”:  As of any date of determination, all Scheduled Payments and all
other income, payments and proceeds of the Contracts (including Guaranty
Amounts, Servicing Charges, Insurance Proceeds and other Recoveries or Residual
Receipts) that are (1) collected on or after the applicable Cut-Off Date or (2)
Advance Payments collected by the Servicer before the applicable Cut-Off Date
but due in Collection Periods commencing on and after the applicable Cut-Off
Date, and any Recoveries thereon; provided that, from and after the date, if
any, on which the related Contract Assets are repurchased in accordance with
Section 6.1(a) or Section 6.1(b) of the Purchase and Contribution Agreement or
substituted pursuant to Section 3.04 of the Servicing Agreement, such Receivable
shall no longer constitute a “Receivable” for purposes of the Transaction
Documents.
 
“Record Date”:  With respect to each Payment Date, at the close of business on
the Business Day immediately preceding such Payment Date; provided however, that
the Record Date for any Class of Notes issued as a Definitive Note shall be the
close of business on the last Business Day of the calendar month immediately
preceding the applicable Payment Date.
 
“Recoveries”:  For any Collection Period or portion thereof occurring after the
date on which any Contract becomes a Defaulted Contract, all amounts received in
respect of a Defaulted Contract, including, without limitation, amounts received
in connection with the sale or other disposition of the related Equipment,
Insurance Proceeds with respect to the related Equipment, legal judgments and
settlements, collection agency efforts, or any other payments made by or on
behalf of the related Obligor, as reduced by any reasonable out-of-pocket
expenses incurred by the Servicer in enforcing such Contract or in liquidating
such Equipment, in connection with such Defaulted Contract; provided, that in no
event may Recoveries in respect of a Defaulted Contract be less than zero.
 
“Redemption Date”:  The Payment Date elected pursuant to Section 11.01 of the
Indenture for either an Optional Redemption or the Auction Call Redemption or
any other Business Day mutually determined by the Issuer, the Noteholders and
the Trustee.
 
“Redemption Price”:  With respect to any Note as of the Redemption Date, the
Outstanding Note Balance of the Notes, together with interest accrued thereon to
the Redemption Date.
 
“Registered Holder”:  The Person whose name appears on the Note Register on the
applicable Record Date.
 
 “Related Security”:  With respect to any Contract, all liens, security
interests, guarantees, indemnities, warranties, letters of credit and other
agreements securing or supporting payment on any Receivable or relating to any
Equipment, including, with respect to any Receivables, any “supporting
obligations” (as defined in 9-102 of the UCC) therefor, and all rights with
respect to any vendors, dealers or manufacturers of the Equipment or other
originators, including those arising under private label leases, all rights
under any purchase or vendor agreements relating thereto, and all rights of the
Originator and its assignees with respect to the Contracts and related
Equipment.
 
 
Exhibit A-1-20

--------------------------------------------------------------------------------

 
 
“Release Agreement”:  The notice regarding prepayment of Existing Indebtedness
and release of related collateral, substantially in the form of Exhibit H
attached to the Indenture.
 
“Reporting Date”:  The 16th day of each month or, if such day is not a Business
Day, the next succeeding Business Day.
 
“Reserve Account”:  The trust account created and maintained pursuant to
Section 13.02 of the Indenture; provided, that in no event shall the Reserve
Account be other than an Eligible Account.
 
“Residual Receipts”:  Means, without duplication, (a) all proceeds of the sale
of Equipment received by the Servicer at the end of the related Contract,
whether to the related Obligor or to a third party, (b) any amounts collected by
the Servicer as judgments against an Obligor or others related to the failure of
such Obligor to pay any required amounts relating to the Booked Residual under
the related Contract or to return the Equipment, (c) all proceeds from renewal
payments made for the continued use of the Equipment after the original date of
termination of the related Contract plus (d) any amounts not otherwise described
above which are received by the Servicer and applied against the Booked Residual
of such Contract in accordance with the Servicing Standard, in each case as
reduced by any reasonable out-of-pocket expenses incurred by the Servicer in
enforcing such Contract or in liquidating such Equipment; provided, that in no
event may Residual Receipts in respect of a Contract or any Equipment be less
than zero.
 
“Responsible Officer”:  (a) When used with respect to the Trustee or the Back-up
Servicer, any officer of the Trustee or the Back-up Servicer, including any Vice
President, Assistant Vice President, any Secretary or Assistant Secretary, any
trust officer or any other officer of the Trustee or the Back-up Servicer
customarily performing functions similar to those performed by any of the above
designated officers, and also, with respect to a particular matter, any other
officer, to whom such matter is referred because of such officer’s knowledge of
and familiarity with the particular subject and, in each case, having direct
responsibility for the administration of the Indenture; and (b) when used with
respect to the Servicer (if the Servicer is LEAF Financial Corporation or any of
its Affiliates) or the Issuer, any of the president, chief financial officer,
chief operating officer, chief accounting officer, treasurer or any
Vice-President.
 
“Rule 17g-5”:  Is as defined in Section 7.01(k) of the Indenture.
 
“Rule 144A”:  Means the rule designated as “Rule 144A” promulgated by the United
States Securities and Exchange Commission under the Securities Act.
 
“Rule 144A Global Note”:  Means the permanent global note, evidencing Notes, in
the form of the Notes attached as Exhibits A-1, B-1, C-1, D-1, E-1 and E-3 to
the Indenture, that is deposited with and registered in the name of the Security
Depository or its nominee, representing the Notes sold in reliance on Rule 144A.
 
 
Exhibit A-1-21

--------------------------------------------------------------------------------

 
 
“Rule 144A Information”:  Has the meaning set forth in Section 12.02(w) of the
Indenture.
 
“S & P”:  Standard & Poor’s, a division of The McGraw-Hill Companies, Inc., and
its successors in interest.
 
“Sale”:  Has the meaning set forth in Section 6.18 of the Indenture.
 
“Scheduled Payment”:  With respect to a Payment Date and a Contract, the
periodic scheduled payment of rent or other payments on a monthly, quarterly,
semi-annual or annual basis, in arrears or in advance as set forth in the
Contract, and due from the Obligor in the related Collection Period, exclusive
of any Servicing Charges and Residual Receipts (which Residual Receipts, for the
avoidance of doubt, include all payments due after the Final Due Date for a
Contract).
 
 “Secured Parties”:  Means, collectively, the Noteholders.
 
“Securities Account Control Agreement”: Means the Securities Account Control
Agreement, dated as of January 6, 2011, by and between the Issuer and the
Trustee, as both securities intermediary and trustee.
 
“Securities Act”: The United States Securities Act of 1933, as amended.
 
“Securities Intermediary”: Means U.S. Bank National Association in its capacity
as Securities Intermediary pursuant to the Securities Account Control Agreement.
 
“Security Deposit”:  Any amount paid to the Servicer or the Originator and its
assigns by an Obligor as a security deposit which has not previously been
refunded to such Obligor or applied towards such Obligor’s obligations under
such Contract.
 
“Security Depository”:  Initially shall mean DTC, and otherwise shall mean any
replacement thereof or successor thereto registered as a “Security Depository”
pursuant to Section 17A of the Exchange Act.
 
“Security Depository Participant”:  Means a broker, dealer, bank, other
financial institution or other Person for whom from time to time a Security
Depository effects book-entry transfers and pledges of securities deposited with
the Security Depository.
 
“Seller”:  means Resource Capital Funding II, LLC.
 
 “Servicer”:  The servicer of the Contract Assets, which shall be LEAF Financial
Corporation (or an Affiliate) until such time, if any, as the Back-up Servicer
or other successor Person shall have become the “Servicer” pursuant to the
applicable provisions of the Servicing Agreement, whereupon “Servicer” shall
mean such successor Person.
 
“Servicer Fee”:  The fee payable on each Payment Date to the Servicer (or, so
long as LEAF Financial Corporation (or an Affiliate) is the Servicer, to the
Transferor as its agent) in consideration for the Servicer’s performance of its
duties under the Servicing Agreement during the related Collection Period, in an
amount equal to the product of (a) one-twelfth (1/12) of the Servicer Fee Rate
and (b) the aggregate Discounted Pool Balance as of the Payment Date occurring
immediately prior to the related Collection Period (or, in the case of the
Initial Payment Date, the Initial Cut–Off Date). If the Back-up Servicer shall
become the successor Servicer, the Servicer Fee shall be subject to a minimum of
$6,000 per month.
 
 
Exhibit A-1-22

--------------------------------------------------------------------------------

 
 
“Servicer Fee Rate”:  2.00% per annum.
 
“Servicer Financial Statements”:  The financial statements described in
Section 4.02(i) of the Servicing Agreement.
 
“Servicer Termination Notice”:  The notice described in Section 6.01 of the
Servicing Agreement.
 
“Servicer Transition Account”:  The trust account created and maintained
pursuant to Section 13.02 of the Indenture; provided, that in no event shall the
Servicer Transition Account be other than an Eligible Account.
 
“Servicing Agreement”:  The Servicing Agreement, dated as of January 6, 2011,
among the Servicer, the Transferor, the Issuer, the Trustee and the Back-up
Servicer, as amended, supplemented or otherwise modified from time to time.
 
“Servicing Charges”:  Means the sum of (a) any late payment charges paid by an
Obligor on a Contract after application of any such charges to amounts then due
under such Contract and (b) any other incidental charges, or fees received from
an Obligor, including (i) tax payments, insurance premium payments or
reimbursements, late charges, documentation fees, extension fees, administrative
charges and maintenance premiums and other pass-through items and (ii)
prepayment charges paid by an Obligor in connection with a Prepayment.
 
“Servicing Documents”:  Means all servicing records, servicing agreements,
servicing rights, pledge agreements and any other collateral pledged or
otherwise relating to the Contracts, together with all files, documents,
instruments, certificates, correspondence, accounting books and records relating
thereto or to the Contract Files.
 
“Servicing Officers”:  Those officers of the Servicer involved in, or
responsible for, the administration and servicing of the Contract Assets, as
identified on a certificate delivered to the Trustee in accordance with Section
4.01(a)(ix) of the Indenture, as the same may be updated from time to time.
 
“Servicing Standard”:  Has the meaning set forth in Section 3.02 of the
Servicing Agreement.
 
“State”:  Any state of the United States of America and, in addition, the
District of Columbia.
 
“Stated Maturity Date”:  Means, with respect to a Class of Notes, the Payment
Date occurring in the applicable month set forth below.
 
 
Exhibit A-1-23

--------------------------------------------------------------------------------

 
 

 
Class A Notes
December 2018
 
Class B Notes
December 2023
 
Class C Notes
December 2023
 
Class D Notes
December 2023
 
Class E-1 Notes
December 2023
 
Class E-2 Notes
December 2023

 
 “Substitute Contract”: A Contract substituted by the Transferor in replacement
of one or more Contracts of the Issuer pursuant to the terms and provisions of
the Transaction Documents.
 
 “Tax Lien”: A lien arising under Section 6321 of the Code.
 
“Three-Month Rolling Average Delinquency Ratio”:  Means, with respect to any
Determination Date commencing with the fourth Determination Date after the
Closing Date, the average of the Delinquency Ratios for such Determination Date
and the two preceding Determination Dates.
 
“Transaction Documents”:  The Indenture, the Lockbox Intercreditor Agreement,
each Assignment Agreement, each Assignment, the Note Purchase Agreement, the
Servicing Agreement, the Purchase and Contribution Agreement, the Purchase and
Sale Agreement, the Notes, the Joinder to Lockbox Intercreditor Agreement, the
Securities Account Control Agreement and each other document and/or instrument
executed pursuant thereto or in connection therewith.
 
“Transfer Certificate”:  Has the meaning set forth in Section 3.01(a) of the
Indenture.
 
“Transfer Taxes”:  Means any tax, fee or other governmental charge payable to
any federal, state or local government in connection with the sale of the
Contract Assets to the Issuer pursuant to the Assignment Agreements and the
pledge of the Contract Assets by the Issuer to the Trustee pursuant to the
Indenture.
 
“Transferor”: Means LEAF Commercial Finance Fund, LLC., a Delaware limited
liability company.
 
“Transferor Advance”:  Means, in the event that any Obligor fails to remit the
full Scheduled Payment due from it with respect to a Collection Period by the
Determination Date related to such Collection Period, an advance by the
Transferor, at the direction of the Servicer, from its own funds prior to the
related Payment Date of an amount equal to such unpaid Scheduled Payment.
 
“Transition Costs”:  Means any documented fees and expenses reasonably incurred
by a successor Servicer, the Back-up Servicer or the Trustee in connection with
a transfer of servicing under the Servicing Agreement, as provided in the
Indenture and the Servicing Agreement; provided that the total amount of
Transition Costs payable to all such Persons shall not exceed $150,000 in the
aggregate.
 
 
Exhibit A-1-24

--------------------------------------------------------------------------------

 
 
“Trust Accounts”:  Has the meaning set forth in Section 13.02(a) of the
Indenture.
 
“Trustee”:  The trustee under the Indenture which, initially, shall be U.S. Bank
National Association until such time, if any, as a successor Person shall have
become the Trustee pursuant to the applicable provisions of the Indenture,
whereupon “Trustee” shall mean such successor Person.
 
“Trustee Fee”:  The monthly fees payable on each Payment Date to the Trustee in
consideration for the Trustee’s performance of its duties hereunder, as set
forth in the Trustee Fee Schedule.
 
“Trustee Fee Schedule”:  That certain “Schedule of Fees for Services as Trustee,
Paying Agent, Registrar and Securities Intermediary” relating to the LEAF
Receivables Funding 6, LLC, Equipment Contract Backed Notes, 2011-1, dated as of
January 20, 2011.
 
“UCC”:  The Uniform Commercial Code as then in effect in the State of New York,
or where the context otherwise requires, the jurisdiction the law of which
governs the perfection or priority of any applicable security interest.
 
“United States”:  The United States of America and its territories.
 
“U.S. Person”:  Means (other than for tax purposes) (i) any natural person
resident in the United States, (ii) any partnership or corporation organized or
incorporated under the laws of the United States, (iii) any estate of which an
executor or administrator is a U.S. Person (other than an estate governed by
foreign law and of which at least one executor or administrator is a non-U.S.
Person who has sole or shared investment discretion with respect to its assets),
(iv) any trust of which any trustee is a U.S. Person (other than a trust of
which at least one trustee is a non-U.S. Person who has sole or shared
investment discretion with respect to its assets and no beneficiary of the trust
(and no settlor if the trust is revocable) is a U.S. Person), (v) any agency or
branch of a foreign entity located in the United States, (vi) any
non-discretionary or similar account (other than an estate or trust) held by a
dealer or other fiduciary for the benefit or account of a U.S. Person, (vii) any
discretionary or similar account (other than an estate or trust) held by a
dealer or other fiduciary organized, incorporated or (if an individual) resident
in the United States (other than such an account held for the benefit or account
of a non-U.S. Person), or (viii) any partnership or corporation organized or
incorporated under the laws of a foreign jurisdiction and formed by a U.S.
Person principally for the purpose of investing in securities not registered
under the Securities Act (unless it is organized or incorporated, and owned, by
accredited investors within the meaning of Rule 501(a) under the Securities Act
who are not natural persons, estates or trusts); provided that, the term “U.S.
Person” shall not include (A) a branch or agency of a U.S. Person that is
located and operating outside the United States for valid business purposes as a
locally regulated branch or agency engaged in the banking or insurance business,
(B) any employee benefit plan established and administered in accordance with
the law, customary practices and documentation of a foreign country, and (C) the
international organizations set forth in Section 902(k)(2)(vi) of Regulation S
under the Securities Act and any other similar international organizations, and
their agencies, affiliates and pension plans.
 
 
Exhibit A-1-25

--------------------------------------------------------------------------------

 
 
“Vendor”:  Any Equipment manufacturer, distributor, dealer or supplier with whom
the Servicer or Originator has a vendor program in effect pursuant to which the
Servicer or Originator acquires or otherwise originates Contracts used to
finance equipment manufactured and/or distributed by such vendor and leased or
otherwise financed by Obligors under such Contracts.
 
“Verification Date”:  The third Business Day after each Reporting Date, by which
time the Back-up Servicer must verify the information contained in the Monthly
Servicing Report delivered on such Reporting Date.
 
“Warranty Event”:  With respect to any Contract, (a) any breach of
Section 4.1(a) of the Purchase and Contribution Agreement or clauses (3) or (4)
of any Assignment Agreement that gives rise to a repurchase obligation under
Section 6.1(a) of the Purchase and Contribution Agreement or (b) the
circumstances described in Section 4.04(a) of the Indenture.
 
“Winning Bidder”:  Is as defined in Section 11.06 of the Indenture
 
 
Exhibit A-1-26

--------------------------------------------------------------------------------

 
 
Exhibit A-1
to Indenture
 
FORM OF LEAF RECEIVABLES FUNDING 6, LLC
EQUIPMENT CONTRACT BACKED NOTES, SERIES 2011-1
GLOBAL CLASS A NOTE
 
[For Rule 144A Book-Entry Notes Only]
 
UNLESS THIS NOTE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE DEPOSITORY
TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE TRANSFEROR OF SUCH NOTE
(THE “TRANSFEROR”) OR ITS AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE, OR
PAYMENT, AND ANY NOTE ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH
OTHER NAME AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY
PAYMENT IS MADE TO CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN
AUTHORIZED REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE, OR THE USE HEREOF FOR
VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED
OWNER HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.
 
 
Exhibit A-1-27

--------------------------------------------------------------------------------

 
 
THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS.  THE HOLDER HEREOF, BY
PURCHASING THIS NOTE, AGREES (1) THAT THIS NOTE MAY BE RESOLD, PLEDGED, OR
OTHERWISE TRANSFERRED ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS
AND IN A TRANSACTION MEETING THE REQUIREMENTS OF RULE 144A UNDER THE SECURITIES
ACT (“RULE 144A”) TO A PERSON WHOM THE SELLER REASONABLY BELIEVES IS A QUALIFIED
INSTITUTIONAL BUYER (“QIB”) WITHIN THE MEANING OF RULE 144A, PURCHASING FOR ITS
OWN ACCOUNT, OR A QIB PURCHASING FOR THE ACCOUNT OF A QIB AND TO WHOM NOTICE IS
GIVEN THAT RESALE, PLEDGE, OR OTHER TRANSFER IS BEING MADE IN RELIANCE ON RULE
144A, OR TO THE ISSUER PURSUANT TO THE TERMS OF THE INDENTURE, AND (2) THAT IT
WILL DELIVER TO EACH PERSON TO WHOM THIS NOTE OR AN INTEREST HEREIN IS TO BE
TRANSFERRED A NOTICE SUBSTANTIALLY TO THE EFFECT OF THIS LEGEND.  THE INDENTURE
RELATING TO THIS NOTE CONTAINS A PROVISION REQUIRING THE TRUSTEE TO REFUSE TO
REGISTER ANY TRANSFER OF THIS NOTE OR ANY INTEREST HEREIN IN VIOLATION OF THE
FOREGOING.  EACH TRANSFEREE ACCEPTING A BENEFICIAL INTEREST IN THIS NOTE IS
DEEMED TO REPRESENT TO THE ISSUER AND THE SERVICER THAT IT IS EITHER A QIB
PURCHASING FOR ITS OWN ACCOUNT OR A QIB PURCHASING FOR THE ACCOUNT OF ANOTHER
QIB.  EACH HOLDER HEREOF IS DEEMED TO REPRESENT AND WARRANT EITHER (A) THAT IT
IS NOT (AND FOR SO LONG AS IT HOLDS THIS NOTE OR AN INTEREST HEREIN WILL NOT
BE), AND IS NOT ACTING ON BEHALF OF (AND FOR SO LONG AS IT HOLDS THIS SECURITY
OR AN INTEREST HEREIN WILL NOT BE ACTING ON BEHALF OF), AN “EMPLOYEE BENEFIT
PLAN” AS DEFINED IN SECTION 3(3) OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT
OF 1974, AS AMENDED (“ERISA”) THAT IS SUBJECT TO TITLE I OF ERISA, A PLAN
DESCRIBED IN SECTION 4975(E)(1) OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED
(THE “CODE”), OR AN ENTITY WHICH IS DEEMED TO HOLD THE ASSETS OF ANY SUCH PLAN
(“PLAN ASSETS”) PURSUANT TO 29 C.F.R. SECTION 2510.3-101 AS MODIFIED BY SECTION
3(42) OF ERISA (THE “PLAN ASSET REGULATION”) (EACH A “BENEFIT PLAN INVESTOR”),
OR (B) (I) ITS PURCHASE AND OWNERSHIP OF THIS SECURITY WILL BE COVERED BY A
PROHIBITED TRANSACTION CLASS EXEMPTION ISSUED BY THE UNITED STATES DEPARTMENT OF
LABOR, (II) AT THE TIME OF ACQUISITION THE NOTES ARE RATED AT LEAST INVESTMENT
GRADE, AND (III) IT BELIEVES THAT THE NOTES ARE PROPERLY TREATED AS INDEBTEDNESS
WITHOUT SUBSTANTIAL EQUITY FEATURES FOR PURPOSES OF THE PLAN ASSET REGULATIONS
AND AGREES TO SO TREAT SUCH NOTES, OR (C) IT HAS PROVIDED THE TRUSTEE WITH AN
OPINION OF COUNSEL, WHICH OPINION OF COUNSEL WILL NOT BE AT THE EXPENSE OF THE
TRUSTEE, THE ISSUER, THE SERVICER, OR THE INITIAL PURCHASER, WHICH OPINES THAT
THE PURCHASE, HOLDING, AND TRANSFER OF SUCH NOTE OR INTEREST THEREIN IS
PERMISSIBLE UNDER APPLICABLE LAW, WILL NOT CONSTITUTE OR RESULT IN A NON-EXEMPT
PROHIBITED TRANSACTION UNDER ERISA OR SECTION 4975 OF THE CODE, AND WILL NOT
SUBJECT THE TRUSTEE, THE ISSUER, THE SERVICER, OR THE INITIAL PURCHASER TO ANY
OBLIGATION IN ADDITION TO THOSE UNDERTAKEN IN THE INDENTURE.  THE NOTES OR ANY
BENEFICIAL INTEREST HEREIN MAY BE TRANSFERRED ONLY IN PERMITTED DENOMINATIONS
SPECIFIED IN THE INDENTURE.  ACCORDINGLY, AN INVESTOR IN THIS NOTE MUST BE
PREPARED TO BEAR THE ECONOMIC RISK OF THE INVESTMENT FOR AN INDEFINITE PERIOD OF
TIME.
 
[The remaining pages for Class A Notes follow starting on the next page.
The remainder of this page is intentionally left blank.]
 
 
Exhibit A-1-28

--------------------------------------------------------------------------------

 

LEAF RECEIVABLES FUNDING 6, LLC
EQUIPMENT CONTRACT BACKED NOTES, SERIES 2011-1
CLASS A NOTE
 

No. ______  Up to $76,923,000

 
Stated Maturity Date:  _______ __,  20__
 
Dated: ____________ __,  20__
 
REGISTERED OWNER:  ____________________________
 
LEAF Receivables Funding 6, LLC, a Delaware limited liability company duly
organized and validly existing under the laws of the State of Delaware (the
“Issuer,” which term includes any successor entity under the Indenture referred
to below), for value received, hereby promises to pay to the Registered Owner on
or before the Stated Maturity Date the principal sum in an amount not to exceed
SEVENTY-SIX MILLION NINE HUNDRED TWENTY-THREE THOUSAND DOLLARS ($76,923,000)
less all principal paid with respect thereto, and to pay monthly in arrears all
accrued interest and other amounts due with respect to this Note, as further
provided in the Indenture.  Accrued interest, principal, and other amounts due
with respect to this Note shall be paid on each Payment Date.
 
This Note is duly authorized by the Issuer pursuant to the Indenture, and is
designated as its Equipment Contract Backed Notes, Series 2011-1 (herein called
the “Notes”) issued and to be issued under the Indenture, dated as of January 6,
2011 (as amended, modified, or supplemented from time to time, the “Indenture”),
between the Issuer and U.S. Bank National Association, as Trustee and
Custodian.  Reference is made to the Indenture for a statement of the respective
rights thereunder of the Issuer, the Trustee, and the Holders of the Notes, and
the terms upon which the Notes are, and are to be, authenticated and
delivered.  Each capitalized term used and not otherwise defined herein shall
have the meaning assigned to it in the Indenture.
 
Each Class A Note shall represent such of the Outstanding Class A Notes as are
specified herein, and represents the aggregate amount of Outstanding Class A
Notes from time to time endorsed hereon by the Trustee, or by the Note Registrar
at the direction of the Trustee, and the aggregate amount of Outstanding Class A
Notes represented hereby may, from time to time, be reduced or increased to
represent exchanges and redemptions.
 
Interest shall accrue on the Outstanding Note Balance of the Class A Notes as of
the first day of the applicable Interest Accrual Period and (to the greatest
extent legally enforceable) on any overdue payment of interest from the date
such interest became due and payable (giving effect to any applicable grace
periods provided in the Indenture) until fully paid, at the Note Rate for the
Class A Notes specified in the Indenture (calculated in accordance with the
Indenture).  The Interest Accrual Period for each Payment Date is the period
commencing on and including the immediately preceding Payment Date and ending on
and including the day immediately preceding such Payment Date; provided that, in
the case of the first Interest Accrual Period, such Interest Accrual Period
shall commence on the Closing Date, and shall end on the day immediately
preceding the Initial Payment Date.  All accrued interest shall be due and
payable in arrears on each Payment Date.  In making any interest payment, if the
interest calculation with respect to a Note shall result in a portion of such
payment being less than $0.01, then such payment shall be decreased to the
nearest whole cent, and no subsequent adjustment shall be made in respect
thereof.
 
 
Exhibit A-1-29

--------------------------------------------------------------------------------

 
 
Installments of principal shall be paid on this Note beginning on the Initial
Payment Date and ending no later than the Stated Maturity Date specified above
unless the Notes become due and payable at an earlier date by declaration of
acceleration in accordance with Article VI of the Indenture or call for
redemption in accordance with Article XI of the Indenture.  Each installment of
principal due on any Payment Date (other than the Stated Maturity Date) shall be
paid from amounts on deposit in the Collection Account to the applicable Holders
in reduction of principal until the Outstanding Note Balance of each Class has
been reduced to zero, in each case in accordance with the priorities set forth
in the Indenture for such Payment Date.  All unpaid principal on any Note
(together with interest thereon and all other amounts due and payable under the
Indenture or in respect of the Notes) shall be due and payable in full on its
Stated Maturity Date.  All reductions in the principal amount of this Note
effected by payments of principal shall be binding upon all future Holders of
this Note and of any Note issued upon the registration of transfer thereof or in
exchange therefor or in lieu thereof, whether or not such payment is noted on
such Note.  Principal payable on the Class A Notes shall be payable in
accordance with the Indenture; provided that, if as a result of such proration a
portion of such principal would be less than $0.01, then such payment shall be
decreased to the nearest whole cent, and such portion shall be applied to the
next succeeding principal payment.
 
The principal and interest payable on this Note are payable, through the Paying
Agent on behalf of the Issuer, by check mailed by first-class mail to the
Registered Holder of this Note, at the address of the Registered Holder as it
appears in the Note Register or, at the option of the Noteholder by wire
transfer in accordance with the terms of the Indenture.  The Record Date for any
Payment Date shall be the last Business Day preceding such Payment Date.
 
This Class A Note does not purport to summarize the Indenture completely, and
reference is made to the Indenture for information with respect to the
interests, rights, benefits, obligations, proceeds, and duties evidenced hereby
and the rights, duties, and immunities of the Issuer.  Copies of the Indenture
and all amendments thereto will be provided to any Noteholder, at its expense,
upon a written request to the Trustee at U.S. Bank National Association, 60
Livingston Avenue, EP-MN-WS3D, St. Paul, Minnesota 55107.
 
This Class A Note represents asset-backed debt secured solely by assets of the
Issuer, and is not an interest in, or obligation of, any other Person.  Neither
the Class A Notes nor the Contract Assets are insured by any Person or any
governmental agency.
 
The Notes are secured by certain Contract Assets, and the other assets
comprising the Collateral, all as described in the Indenture.  The Collateral
secures the Class A Notes issued under the Indenture equally and ratably without
prejudice, priority, or distinction between any Class A Note and any other Class
A Note by reason of time of issue or otherwise, and also secures the payment of
certain other amounts and certain other obligations as described in the
Indenture.
 
 
Exhibit A-1-30

--------------------------------------------------------------------------------

 
 
Unless earlier declared due and payable by reason of an Event of Default, the
Notes are payable only at the time and in the manner provided in the Indenture,
and are not redeemable or prepayable at the option of the Issuer before such
time, except that the Notes shall be redeemable at the option of the Issuer in
whole but not in part on any Payment Date on which the Aggregate Outstanding
Note Balance (after taking into account payments made on such Payment Date) is
less than 10% of the Aggregate Initial Note Balance at the applicable Redemption
Price plus any fees due under the Indenture.  If an Event of Default shall occur
and be continuing, the principal of all the Notes may become or be declared due
and payable in the manner and with the effect provided in the Indenture.
 
The Class A Notes may be exchanged, and their transfer may be registered, by the
Class A Noteholders in person or by their attorneys duly authorized in writing
at the Corporate Trust Office of the Trustee only in the manner and subject to
the limitations provided in the Indenture, and upon surrender and cancellation
of the Class A Notes.  Upon exchange or registration of such transfer, a new
registered Class A Note or Notes evidencing the same Outstanding Note Balance
will be executed in exchange therefor.
 
Each Person who has or who acquires any Ownership Interest in a Class A Note
shall be deemed by the acceptance or acquisition of such Ownership Interest to
have agreed to be bound by the provisions of Sections 2.06 and 2.07 of the
Indenture, and shall be deemed to make any and all representations and
warranties contained in Article II of the Indenture.
 
Prior to due presentment for registration of transfer of this Note, the Issuer,
the Trustee, the Note Registrar, the Paying Agent, and any agent of the Issuer,
the Trustee, the Note Registrar, or the Paying Agent shall treat the Person in
whose name this Note is registered in the Note Register as the owner hereof for
the purpose of receiving payment as provided in the Indenture and for all other
purposes whatsoever, whether or not this Note be overdue, and neither the
Issuer, the Trustee, the Note Registrar, the Paying Agent, nor any such agent
shall be affected by notice to the contrary.
 
As provided in the Indenture and subject to certain limitations set forth
therein, the transfer of this Note may be registered on the Note Register of the
Issuer upon surrender of this Note for registration of transfer at the office of
the Note Registrar in the United States of America maintained for such purpose,
duly endorsed by, or accompanied by a written instrument of transfer in form
satisfactory to the Issuer and the Note Registrar and duly executed by the
holder hereof or his attorney duly authorized in writing and complying with all
transfer requirements contained in the Indenture.  Thereupon, one or more new
Notes of the same Stated Maturity Date of authorized denominations and for the
same initial aggregate principal amount will be issued to the designated
transferees.
 
The Indenture permits, with certain exceptions as therein provided, the
amendment thereof and the modification of the rights and obligations of the
Issuer and the rights of the Noteholders under the Indenture at any time, with
the prior written consent of the Majority Holders and the Servicer, by the
Issuer, the Custodian, and the Trustee.  The Indenture also contains provisions
permitting the Control Party and the Noteholders to agree to certain
modifications or actions and to waive compliance by the Issuer with certain
provisions of the Indenture and certain past defaults under the Indenture and
their consequences.  Any such consent or waiver by the Control Party shall be
conclusive and binding upon all Holders and upon all future Holders of this Note
and of any Note issued upon the registration of transfer thereof or in exchange
or in lieu thereof whether or not notation of such consent or waiver is made
upon this Note.
 
 
Exhibit A-1-31

--------------------------------------------------------------------------------

 
 
The Notes are issuable only in registered form without coupons, in such
authorized denominations as provided in the Indenture, and subject to certain
limitations therein set forth.
 
The Issuer has structured the transaction contemplated by the Indenture and the
Notes with the intention that the Notes will qualify under applicable tax law as
indebtedness of the Issuer.  The Issuer, the Trustee, and each Noteholder, by
acceptance of its Note, agree to treat the Notes as indebtedness of the Issuer
for all tax purposes.
 
During the term of the Indenture and for one year and one day after payment in
full of all of the obligations of the Issuer under the Transaction Documents,
none of the parties to the Indenture or any Affiliate thereof or any Noteholder
will file any involuntary petition against the Issuer or otherwise institute, or
cooperate with or encourage any other Person to file or otherwise institute, any
bankruptcy, reorganization, arrangement, insolvency, or liquidation proceedings
or any other proceedings under federal or state bankruptcy or similar law
against or concerning the Issuer; provided that if such proceeding shall have
commenced, nothing herein shall preclude any Noteholder from filing a proof of
claim in any such proceeding in accordance with the Indenture.
 
This Note and the Indenture shall be construed in accordance with and governed
by the laws of the State of New York applicable to agreements made and to be
performed therein, except to the extent that the perfection or effect of
perfection of the security interests granted thereunder are governed by the laws
of a jurisdiction other than the State of New York, and without regard to
principles of conflict of laws of the State of New York that would permit or
require the application of the law of any other jurisdiction.
 
No reference herein to the Indenture and no provision of this Note or of the
Indenture shall alter or impair the obligation of the Issuer, which is absolute
and unconditional, to pay the principal of and interest on this Note at the
times, place, and rate, and in the coin or currency, herein prescribed.
 
The Issuer hereby waives diligence, presentment, demand, protest, and notice of
any kind whatsoever.  The non-exercise by the holder of this Note of any of its
rights hereunder in any particular instance shall not constitute a waiver
thereof in that or any subsequent instance.
 
[The remainder of page is intentionally left blank.]
 
 
Exhibit A-1-32

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, LEAF Receivables Funding 6, LLC, has caused this instrument
to be signed, manually, by its authorized officer, as of the date set forth
below.
 

  LEAF RECEIVABLES FUNDING 6, LLC          
 
By:
        Name:        Title:  

 
This is one of the Class A Notes described in the within-mentioned Indenture.
 
Dated: ____________ ___, 2011
 
U.S. Bank National Association, as Trustee
 
By:
 
 

 
Authorized Signatory
 
 
Exhibit A-1-33

--------------------------------------------------------------------------------

 
 
Exhibit A-2
to Indenture
 
FORM OF LEAF RECEIVABLES FUNDING 6, LLC
EQUIPMENT CONTRACT BACKED NOTES, SERIES 2011-1
DEFINITIVE CLASS A NOTE
 
 
THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS.  THE HOLDER HEREOF, BY
PURCHASING THIS NOTE, AGREES (1) THAT THIS NOTE MAY BE RESOLD, PLEDGED, OR
OTHERWISE TRANSFERRED ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS
AND IN A TRANSACTION MEETING THE REQUIREMENTS OF RULE 144A UNDER THE SECURITIES
ACT (“RULE 144A”) TO A PERSON WHOM THE SELLER REASONABLY BELIEVES IS A QUALIFIED
INSTITUTIONAL BUYER (“QIB”) WITHIN THE MEANING OF RULE 144A, PURCHASING FOR ITS
OWN ACCOUNT, OR A QIB PURCHASING FOR THE ACCOUNT OF A QIB AND TO WHOM NOTICE IS
GIVEN THAT RESALE, PLEDGE, OR OTHER TRANSFER IS BEING MADE IN RELIANCE ON RULE
144A, OR TO THE ISSUER PURSUANT TO THE TERMS OF THE INDENTURE, AND (2) THAT IT
WILL DELIVER TO EACH PERSON TO WHOM THIS NOTE OR AN INTEREST HEREIN IS TO BE
TRANSFERRED A NOTICE SUBSTANTIALLY TO THE EFFECT OF THIS LEGEND.  THE INDENTURE
RELATING TO THIS NOTE CONTAINS A PROVISION REQUIRING THE TRUSTEE TO REFUSE TO
REGISTER ANY TRANSFER OF THIS NOTE OR ANY INTEREST HEREIN IN VIOLATION OF THE
FOREGOING.  EACH TRANSFEREE ACCEPTING AN OWNERSHIP INTEREST IN THIS NOTE IS
DEEMED TO REPRESENT TO THE ISSUER AND THE SERVICER THAT IT IS EITHER A QIB
PURCHASING FOR ITS OWN ACCOUNT OR A QIB PURCHASING FOR THE ACCOUNT OF ANOTHER
QIB.  EACH HOLDER HEREOF IS DEEMED TO REPRESENT AND WARRANT EITHER (A) THAT IT
IS NOT (AND FOR SO LONG AS IT HOLDS THIS NOTE OR AN INTEREST HEREIN WILL NOT
BE), AND IS NOT ACTING ON BEHALF OF (AND FOR SO LONG AS IT HOLDS THIS SECURITY
OR AN INTEREST HEREIN WILL NOT BE ACTING ON BEHALF OF), AN “EMPLOYEE BENEFIT
PLAN” AS DEFINED IN SECTION 3(3) OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT
OF 1974, AS AMENDED (“ERISA”) THAT IS SUBJECT TO TITLE I OF ERISA, A PLAN
DESCRIBED IN SECTION 4975(E)(1) OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED
(THE “CODE”), OR AN ENTITY WHICH IS DEEMED TO HOLD THE ASSETS OF ANY SUCH PLAN
(“PLAN ASSETS”) PURSUANT TO 29 C.F.R. SECTION 2510.3-101 AS MODIFIED BY SECTION
3(42) OF ERISA (THE “PLAN ASSET REGULATION”) (EACH A “BENEFIT PLAN INVESTOR”),
OR (B) (I) ITS PURCHASE AND OWNERSHIP OF THIS SECURITY WILL BE COVERED BY A
PROHIBITED TRANSACTION CLASS EXEMPTION ISSUED BY THE UNITED STATES DEPARTMENT OF
LABOR, (II) AT THE TIME OF ACQUISITION THE NOTES ARE RATED AT LEAST INVESTMENT
GRADE, AND (III) IT BELIEVES THAT THE NOTES ARE PROPERLY TREATED AS INDEBTEDNESS
WITHOUT SUBSTANTIAL EQUITY FEATURES FOR PURPOSES OF THE PLAN ASSET REGULATIONS
AND AGREES TO SO TREAT SUCH NOTES, OR (C) IT HAS PROVIDED THE TRUSTEE WITH AN
OPINION OF COUNSEL, WHICH OPINION OF COUNSEL WILL NOT BE AT THE EXPENSE OF THE
TRUSTEE, THE ISSUER, THE SERVICER, OR THE INITIAL PURCHASER, WHICH OPINES THAT
THE PURCHASE, HOLDING, AND TRANSFER OF SUCH NOTE OR INTEREST THEREIN IS
PERMISSIBLE UNDER APPLICABLE LAW, WILL NOT CONSTITUTE OR RESULT IN A NON-EXEMPT
PROHIBITED TRANSACTION UNDER ERISA OR SECTION 4975 OF THE CODE, AND WILL NOT
SUBJECT THE TRUSTEE, THE ISSUER, THE SERVICER, OR THE INITIAL PURCHASER TO ANY
OBLIGATION IN ADDITION TO THOSE UNDERTAKEN IN THE INDENTURE.  THE NOTES OR ANY
BENEFICIAL INTEREST HEREIN MAY BE TRANSFERRED ONLY IN PERMITTED DENOMINATIONS
SPECIFIED IN THE INDENTURE.  ACCORDINGLY, AN INVESTOR IN THIS NOTE MUST BE
PREPARED TO BEAR THE ECONOMIC RISK OF THE INVESTMENT FOR AN INDEFINITE PERIOD OF
TIME.
 
 
Exhibit A-2-1

--------------------------------------------------------------------------------

 
 
OWING TO THE PROVISIONS FOR THE PAYMENT OF PRINCIPAL CONTAINED HEREIN, THE
OUTSTANDING NOTE BALANCE OF THIS NOTE MAY BE LESS THAN THE AMOUNT SHOWN ON THE
FACE HEREOF.  ANYONE PURCHASING THIS NOTE SHOULD CONFIRM THE OUTSTANDING NOTE
BALANCE HEREOF BY INQUIRY OF THE TRUSTEE.
 
 
[The remaining pages for Class A Notes follow starting on the next page.
The remainder of this page is intentionally left blank.]
 
 
Exhibit A-2-2

--------------------------------------------------------------------------------

 
 
LEAF RECEIVABLES FUNDING 6, LLC
EQUIPMENT CONTRACT BACKED NOTES, SERIES 2011-1
CLASS A NOTE
 

No. ______    Up to $76,923,000

 
Stated Maturity Date: _______ __, 20__
 
Dated: ____________ __, 20__
 
REGISTERED OWNER: ____________________________
 
LEAF Receivables Funding 6, LLC, a Delaware limited liability company duly
organized and validly existing under the laws of the State of Delaware (the
“Issuer,” which term includes any successor entity under the Indenture referred
to below), for value received, hereby promises to pay to the Registered Owner on
or before the Stated Maturity Date the principal sum in an amount not to exceed
SEVENTY-SIX MILLION NINE HUNDRED TWENTY-THREE THOUSAND DOLLARS ($76,923,000)
less all principal paid with respect thereto, and to pay monthly in arrears all
accrued interest and other amounts due with respect to this Note, as further
provided in the Indenture.  Accrued interest, principal, and other amounts due
with respect to this Note shall be paid on each Payment Date.
 
This Note is duly authorized by the Issuer pursuant to the Indenture, and is
designated as its Equipment Contract Backed Notes, Series 2011-1 (herein called
the “Notes”) issued and to be issued under the Indenture, dated as of January 6,
2011 (as amended, modified, or supplemented from time to time, the “Indenture”),
between the Issuer and U.S. Bank National Association, as Trustee and
Custodian.  Reference is made to the Indenture for a statement of the respective
rights thereunder of the Issuer, the Trustee, and the Holders of the Notes, and
the terms upon which the Notes are, and are to be, authenticated and
delivered.  Each capitalized term used and not otherwise defined herein shall
have the meaning assigned to it in the Indenture.
 
Each Class A Note shall represent such of the Outstanding Class A Notes as are
specified herein, and represents the aggregate amount of Outstanding Class A
Notes from time to time endorsed hereon by the Trustee, or by the Note Registrar
at the direction of the Trustee, and the aggregate amount of Outstanding Class A
Notes represented hereby may, from time to time, be reduced or increased to
represent exchanges and redemptions.
 
Interest shall accrue on the Outstanding Note Balance of the Class A Notes as of
the first day of the applicable Interest Accrual Period and (to the greatest
extent legally enforceable) on any overdue payment of interest from the date
such interest became due and payable (giving effect to any applicable grace
periods provided in the Indenture) until fully paid, at the Note Rate for the
Class A Notes specified in the Indenture (calculated in accordance with the
Indenture).  The Interest Accrual Period for each Payment Date is the period
commencing on and including the immediately preceding Payment Date and ending on
and including the day immediately preceding such Payment Date; provided that, in
the case of the first Interest Accrual Period, such Interest Accrual Period
shall commence on the Closing Date, and shall end on the day immediately
preceding the Initial Payment Date.  All accrued interest shall be due and
payable in arrears on each Payment Date.  In making any interest payment, if the
interest calculation with respect to a Note shall result in a portion of such
payment being less than $0.01, then such payment shall be decreased to the
nearest whole cent, and no subsequent adjustment shall be made in respect
thereof.
 
 
Exhibit A-2-3

--------------------------------------------------------------------------------

 
 
Installments of principal shall be paid on this Note beginning on the Initial
Payment Date and ending no later than the Stated Maturity Date specified above
unless the Notes become due and payable at an earlier date by declaration of
acceleration in accordance with Article VI of the Indenture or call for
redemption in accordance with Article XI of the Indenture.  Each installment of
principal due on any Payment Date (other than the Stated Maturity Date) shall be
paid from amounts on deposit in the Collection Account to the applicable Holders
in reduction of principal until the Outstanding Note Balance of each Class has
been reduced to zero, in each case in accordance with the priorities set forth
in the Indenture for such Payment Date.  All unpaid principal on any Note
(together with interest thereon and all other amounts due and payable under the
Indenture or in respect of the Notes) shall be due and payable in full on its
Stated Maturity Date.  All reductions in the principal amount of this Note
effected by payments of principal shall be binding upon all future Holders of
this Note and of any Note issued upon the registration of transfer thereof or in
exchange therefor or in lieu thereof, whether or not such payment is noted on
such Note.  Principal payable on the Class A Notes shall be payable in
accordance with the Indenture; provided that, if as a result of such proration a
portion of such principal would be less than $0.01, then such payment shall be
decreased to the nearest whole cent, and such portion shall be applied to the
next succeeding principal payment.
 
The principal and interest payable on this Note are payable, through the Paying
Agent on behalf of the Issuer, by check mailed by first-class mail to the
Registered Holder of this Note, at the address of the Registered Holder as it
appears in the Note Register or, at the option of the Noteholder by wire
transfer in accordance with the terms of the Indenture.  The Record Date for any
Payment Date shall be the close of business on the last Business Day of the
month prior to such Payment Date.
 
This Class A Note does not purport to summarize the Indenture completely, and
reference is made to the Indenture for information with respect to the
interests, rights, benefits, obligations, proceeds, and duties evidenced hereby
and the rights, duties, and immunities of the Issuer.  Copies of the Indenture
and all amendments thereto will be provided to any Noteholder, at its expense,
upon a written request to the Trustee at U.S. Bank National Association, 60
Livingston Avenue, EP-MN-WS3D, St. Paul, Minnesota 55107.
 
This Class A Note represents asset-backed debt secured solely by assets of the
Issuer, and is not an interest in, or obligation of, any other Person.  Neither
the Class A Notes nor the Contract Assets are insured by any Person or any
governmental agency.
 
The Notes are secured by certain Contract Assets, and the other assets
comprising the Collateral, all as described in the Indenture.  The Collateral
secures the Class A Notes issued under the Indenture equally and ratably without
prejudice, priority, or distinction between any Class A Note and any other Class
A Note by reason of time of issue or otherwise, and also secures the payment of
certain other amounts and certain other obligations as described in the
Indenture.
 
 
Exhibit A-2-4

--------------------------------------------------------------------------------

 
 
Unless earlier declared due and payable by reason of an Event of Default, the
Notes are payable only at the time and in the manner provided in the Indenture,
and are not redeemable or prepayable at the option of the Issuer before such
time, except that the Notes shall be redeemable at the option of the Issuer in
whole but not in part on any Payment Date on which the Aggregate Outstanding
Note Balance (after taking into account payments made on such Payment Date) is
less than 10% of the Aggregate Initial Note Balance at the applicable Redemption
Price plus any fees due under the Indenture. If an Event of Default shall occur
and be continuing, the principal of all the Notes may become or be declared due
and payable in the manner and with the effect provided in the Indenture.
 
The final payment on any Definitive Note shall be made only upon presentation
and surrender of the Note at the Corporate Trust Office of the Trustee.
 
The Class A Notes may be exchanged, and their transfer may be registered, by the
Class A Noteholders in person or by their attorneys duly authorized in writing
at the Corporate Trust Office of the Trustee only in the manner and subject to
the limitations provided in the Indenture, and upon surrender and cancellation
of the Class A Notes.  Upon exchange or registration of such transfer, a new
registered Class A Note or Notes evidencing the same Outstanding Note Balance
will be executed in exchange therefor.
 
Each Person who has or who acquires any Ownership Interest in a Class A Note
shall be deemed by the acceptance or acquisition of such Ownership Interest to
have agreed to be bound by the provisions of Sections 2.06 and 2.07 of the
Indenture, and shall be deemed to make any and all representations and
warranties contained in Article II of the Indenture.
 
Prior to due presentment for registration of transfer of this Note, the Issuer,
the Trustee, the Note Registrar, the Paying Agent, and any agent of the Issuer,
the Trustee, the Note Registrar, or the Paying Agent shall treat the Person in
whose name this Note is registered in the Note Register as the owner hereof for
the purpose of receiving payment as provided in the Indenture and for all other
purposes whatsoever, whether or not this Note be overdue, and neither the
Issuer, the Trustee, the Note Registrar, the Paying Agent, nor any such agent
shall be affected by notice to the contrary.
 
As provided in the Indenture and subject to certain limitations set forth
therein, the transfer of this Note may be registered on the Note Register of the
Issuer upon surrender of this Note for registration of transfer at the office of
the Note Registrar in the United States of America maintained for such purpose,
duly endorsed by, or accompanied by a written instrument of transfer in form
satisfactory to the Issuer and the Note Registrar and duly executed by the
holder hereof or his attorney duly authorized in writing and complying with all
transfer requirements contained in the Indenture.  Thereupon, one or more new
Notes of the same Stated Maturity Date of authorized denominations and for the
same initial aggregate principal amount will be issued to the designated
transferees.
 
 
Exhibit A-2-5

--------------------------------------------------------------------------------

 
 
The Indenture permits, with certain exceptions as therein provided, the
amendment thereof and the modification of the rights and obligations of the
Issuer and the rights of the Noteholders under the Indenture at any time, with
the prior written consent of the Majority Holders and the Servicer, by the
Issuer, the Custodian, and the Trustee.  The Indenture also contains provisions
permitting the Control Party and the Noteholders to agree to certain
modifications or actions and to waive compliance by the Issuer with certain
provisions of the Indenture and certain past defaults under the Indenture and
their consequences.  Any such consent or waiver by the Control Party shall be
conclusive and binding upon all Holders and upon all future Holders of this Note
and of any Note issued upon the registration of transfer thereof or in exchange
or in lieu thereof whether or not notation of such consent or waiver is made
upon this Note.
 
The Notes are issuable only in registered form without coupons, in such
authorized denominations as provided in the Indenture, and subject to certain
limitations therein set forth.
 
The Issuer has structured the transaction contemplated by the Indenture and the
Notes with the intention that the Notes will qualify under applicable tax law as
indebtedness of the Issuer.  The Issuer, the Trustee, and each Noteholder, by
acceptance of its Note, agree to treat the Notes as indebtedness of the Issuer
for all tax purposes.
 
During the term of the Indenture and for one year and one day after payment in
full of all of the obligations of the Issuer under the Transaction Documents,
none of the parties to the Indenture or any Affiliate thereof or any Noteholder
will file any involuntary petition against the Issuer or otherwise institute, or
cooperate with or encourage any other Person to file or otherwise institute, any
bankruptcy, reorganization, arrangement, insolvency, or liquidation proceedings
or any other proceedings under federal or state bankruptcy or similar law
against or concerning the Issuer; provided that if such proceeding shall have
commenced, nothing herein shall preclude any Noteholder from filing a proof of
claim in any such proceeding in accordance with the Indenture.
 
This Note and the Indenture shall be construed in accordance with and governed
by the laws of the State of New York applicable to agreements made and to be
performed therein, except to the extent that the perfection or effect of
perfection of the security interests granted thereunder are governed by the laws
of a jurisdiction other than the State of New York, and without regard to
principles of conflict of laws of the State of New York that would permit or
require the application of the law of any other jurisdiction.
 
No reference herein to the Indenture and no provision of this Note or of the
Indenture shall alter or impair the obligation of the Issuer, which is absolute
and unconditional, to pay the principal of and interest on this Note at the
times, place, and rate, and in the coin or currency, herein prescribed.
 
 
Exhibit A-2-6

--------------------------------------------------------------------------------

 
 
The Issuer hereby waives diligence, presentment, demand, protest, and notice of
any kind whatsoever.  The non-exercise by the holder of this Note of any of its
rights hereunder in any particular instance shall not constitute a waiver
thereof in that or any subsequent instance.
 
[The remainder of page is intentionally left blank.]
 
 
Exhibit A-2-7

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, LEAF Receivables Funding 6, LLC, has caused this instrument
to be signed, manually, by its authorized officer, as of the date set forth
below.
 

  LEAF RECEIVABLES FUNDING 6, LLC         By:       Name:
Title:

 
This is one of the Class A Notes described in the within-mentioned Indenture.
 
Dated: ____________ ___, 2011
 
U.S. Bank National Association, as Trustee
 
By: 
 
 

 
Authorized Signatory
 
 
Exhibit A-2-8

--------------------------------------------------------------------------------

 
 
[Form of Assignment]
 
For Value Received, the undersigned hereby sells, assigns, and transfers unto
 
(Please insert Social Security or
Taxpayer Identification number
of Assignee)
_______________________________
_______________________________
______________________________________________________________________________________________________________________________
(Please Print or Typewrite Name and Address of Assignee)
______________________________________________________________________________________________________________________________
the within Note, and all rights thereunder, and hereby does irrevocably
constitute and appoint
_____________________________________________________________________________________________________________________________,
as attorney, to transfer the within Note on the books kept for registration
thereof, with full power of substitution in the premises.
 
Date:___________________
 
__________________________________________
Notice:  The signature to this assignment must correspond with the name as it
appears upon the face of the within Note in every particular, without alteration
or enlargement or any change whatever.
 
 
Exhibit A-2-9

--------------------------------------------------------------------------------

 

Exhibit B-1
to Indenture
 
FORM OF LEAF RECEIVABLES FUNDING 6, LLC
EQUIPMENT CONTRACT BACKED NOTES, SERIES 2011-1
GLOBAL CLASS B NOTE
 
[For Rule 144A Book-Entry Notes]
 
UNLESS THIS NOTE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE DEPOSITORY
TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE TRANSFEROR OF SUCH NOTE
(THE “TRANSFEROR”) OR ITS AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE, OR
PAYMENT, AND ANY NOTE ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH
OTHER NAME AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY
PAYMENT IS MADE TO CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN
AUTHORIZED REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE, OR THE USE HEREOF FOR
VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED
OWNER HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.
 
 
Exhibit B-1-1

--------------------------------------------------------------------------------

 
 
THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS.  THE HOLDER HEREOF, BY
PURCHASING THIS NOTE, AGREES (1) THAT THIS NOTE MAY BE RESOLD, PLEDGED, OR
OTHERWISE TRANSFERRED ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS
AND IN A TRANSACTION MEETING THE REQUIREMENTS OF RULE 144A UNDER THE SECURITIES
ACT (“RULE 144A”) TO A PERSON WHOM THE SELLER REASONABLY BELIEVES IS A QUALIFIED
INSTITUTIONAL BUYER (“QIB”) WITHIN THE MEANING OF RULE 144A, PURCHASING FOR ITS
OWN ACCOUNT, OR A QIB PURCHASING FOR THE ACCOUNT OF A QIB AND TO WHOM NOTICE IS
GIVEN THAT RESALE, PLEDGE, OR OTHER TRANSFER IS BEING MADE IN RELIANCE ON RULE
144A, OR TO THE ISSUER PURSUANT TO THE TERMS OF THE INDENTURE, AND (2) THAT IT
WILL DELIVER TO EACH PERSON TO WHOM THIS NOTE OR AN INTEREST HEREIN IS TO BE
TRANSFERRED A NOTICE SUBSTANTIALLY TO THE EFFECT OF THIS LEGEND.  THE INDENTURE
RELATING TO THIS NOTE CONTAINS A PROVISION REQUIRING THE TRUSTEE TO REFUSE TO
REGISTER ANY TRANSFER OF THIS NOTE OR ANY INTEREST HEREIN IN VIOLATION OF THE
FOREGOING.  EACH TRANSFEREE ACCEPTING A BENEFICIAL INTEREST IN THIS NOTE IS
DEEMED TO REPRESENT TO THE ISSUER AND THE SERVICER THAT IT IS EITHER A QIB
PURCHASING FOR ITS OWN ACCOUNT OR A QIB PURCHASING FOR THE ACCOUNT OF ANOTHER
QIB.  EACH HOLDER HEREOF IS DEEMED TO REPRESENT AND WARRANT EITHER (A) THAT IT
IS NOT (AND FOR SO LONG AS IT HOLDS THIS NOTE OR AN INTEREST HEREIN WILL NOT
BE), AND IS NOT ACTING ON BEHALF OF (AND FOR SO LONG AS IT HOLDS THIS SECURITY
OR AN INTEREST HEREIN WILL NOT BE ACTING ON BEHALF OF), AN “EMPLOYEE BENEFIT
PLAN” AS DEFINED IN SECTION 3(3) OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT
OF 1974, AS AMENDED (“ERISA”) THAT IS SUBJECT TO TITLE I OF ERISA, A PLAN
DESCRIBED IN SECTION 4975(E)(1) OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED
(THE “CODE”), OR AN ENTITY WHICH IS DEEMED TO HOLD THE ASSETS OF ANY SUCH PLAN
(“PLAN ASSETS”) PURSUANT TO 29 C.F.R. SECTION 2510.3-101 AS MODIFIED BY SECTION
3(42) OF ERISA (THE “PLAN ASSET REGULATION”) (EACH A “BENEFIT PLAN INVESTOR”),
OR (B) (I) ITS PURCHASE AND OWNERSHIP OF THIS SECURITY WILL BE COVERED BY A
PROHIBITED TRANSACTION CLASS EXEMPTION ISSUED BY THE UNITED STATES DEPARTMENT OF
LABOR, (II) AT THE TIME OF ACQUISITION THE NOTES ARE RATED AT LEAST INVESTMENT
GRADE, AND (III) IT BELIEVES THAT THE NOTES ARE PROPERLY TREATED AS INDEBTEDNESS
WITHOUT SUBSTANTIAL EQUITY FEATURES FOR PURPOSES OF THE PLAN ASSET REGULATIONS
AND AGREES TO SO TREAT SUCH NOTES, OR (C) IT HAS PROVIDED THE TRUSTEE WITH AN
OPINION OF COUNSEL, WHICH OPINION OF COUNSEL WILL NOT BE AT THE EXPENSE OF THE
TRUSTEE, THE ISSUER, THE SERVICER, OR THE INITIAL PURCHASER, WHICH OPINES THAT
THE PURCHASE, HOLDING, AND TRANSFER OF SUCH NOTE OR INTEREST THEREIN IS
PERMISSIBLE UNDER APPLICABLE LAW, WILL NOT CONSTITUTE OR RESULT IN A NON-EXEMPT
PROHIBITED TRANSACTION UNDER ERISA OR SECTION 4975 OF THE CODE, AND WILL NOT
SUBJECT THE TRUSTEE, THE ISSUER, THE SERVICER, OR THE INITIAL PURCHASER TO ANY
OBLIGATION IN ADDITION TO THOSE UNDERTAKEN IN THE INDENTURE.  THE NOTES OR ANY
BENEFICIAL INTEREST HEREIN MAY BE TRANSFERRED ONLY IN PERMITTED DENOMINATIONS
SPECIFIED IN THE INDENTURE.  ACCORDINGLY, AN INVESTOR IN THIS NOTE MUST BE
PREPARED TO BEAR THE ECONOMIC RISK OF THE INVESTMENT FOR AN INDEFINITE PERIOD OF
TIME.
 
[The remaining pages for Class B Notes follow starting on the next page.
The remainder of this page is intentionally left blank.]
 
 
Exhibit B-1-2

--------------------------------------------------------------------------------

 
 
LEAF RECEIVABLES FUNDING 6, LLC
EQUIPMENT CONTRACT BACKED NOTES, SERIES 2011-1
CLASS B NOTE
 

No. ______    Up to $5,806,000

 
Stated Maturity Date: _______ __, 20__
 
Dated: ________ __, 20__
 
REGISTERED OWNER:  ____________________________
 
LEAF Receivables Funding 6, LLC, a Delaware limited liability company duly
organized and validly existing under the laws of the State of Delaware (the
“Issuer,” which term includes any successor entity under the Indenture referred
to below), for value received, hereby promises to pay to the Registered Owner on
or before the Stated Maturity Date the principal sum in an amount not to exceed
FIVE MILLION EIGHT HUNDRED SIX THOUSAND DOLLARS ($5,806,000) less all principal
paid with respect thereto, and to pay monthly in arrears all accrued interest
and other amounts due with respect to this Note, as further provided in the
Indenture.  Accrued interest, principal, and other amounts due with respect to
this Note shall be paid on each Payment Date.
 
This Note is duly authorized by the Issuer pursuant to the Indenture, and is
designated as its Equipment Contract Backed Notes, Series 2011-1 (herein called
the “Notes”) issued and to be issued under the Indenture, dated as of January 6,
2011 (as amended, modified, or supplemented from time to time, the “Indenture”),
between the Issuer and U.S. Bank National Association, as Trustee and
Custodian.  Reference is made to the Indenture for a statement of the respective
rights thereunder of the Issuer, the Trustee, and the Holders of the Notes, and
the terms upon which the Notes are, and are to be, authenticated and
delivered.  Each capitalized term used and not otherwise defined herein shall
have the meaning assigned to it in the Indenture.
 
Each Class B Note shall represent such of the Outstanding Class B Notes as are
specified herein, and represents the aggregate amount of Outstanding Class B
Notes from time to time endorsed hereon by the Trustee, or by the Note Registrar
at the direction of the Trustee, and the aggregate amount of Outstanding Class B
Notes represented hereby may, from time to time, be reduced or increased to
represent exchanges and redemptions.
 
Interest shall accrue on the Outstanding Note Balance of the Class B Notes as of
the first day of the applicable Interest Accrual Period and (to the greatest
extent legally enforceable) on any overdue payment of interest from the date
such interest became due and payable (giving effect to any applicable grace
periods provided in the Indenture) until fully paid, at the Note Rate for the
Class B Notes specified in the Indenture (calculated in accordance with the
Indenture).  The Interest Accrual Period for each Payment Date is the period
commencing on and including the immediately preceding Payment Date and ending on
and including the day immediately preceding such Payment Date; provided that, in
the case of the first Interest Accrual Period, such Interest Accrual Period
shall commence on the Closing Date, and shall end on the day immediately
preceding the Initial Payment Date.  All accrued interest shall be due and
payable in arrears on each Payment Date.  In making any interest payment, if the
interest calculation with respect to a Note shall result in a portion of such
payment being less than $0.01, then such payment shall be decreased to the
nearest whole cent, and no subsequent adjustment shall be made in respect
thereof.
 
 
Exhibit B-1-3

--------------------------------------------------------------------------------

 
 
Installments of principal shall be paid on this Note beginning on the Initial
Payment Date and ending no later than the Stated Maturity Date specified above
unless the Notes become due and payable at an earlier date by declaration of
acceleration in accordance with Article VI of the Indenture or call for
redemption in accordance with Article XI of the Indenture.  Each installment of
principal due on any Payment Date (other than the Stated Maturity Date) shall be
paid from amounts on deposit in the Collection Account to the applicable Holders
in reduction of principal until the Outstanding Note Balance of each Class has
been reduced to zero, in each case in accordance with the priorities set forth
in the Indenture for such Payment Date.  All unpaid principal on any Note
(together with interest thereon and all other amounts due and payable under the
Indenture or in respect of the Notes) shall be due and payable in full on its
Stated Maturity Date.  All reductions in the principal amount of this Note
effected by payments of principal shall be binding upon all future Holders of
this Note and of any Note issued upon the registration of transfer thereof or in
exchange therefor or in lieu thereof, whether or not such payment is noted on
such Note.  Principal payable on the Class B Notes shall be payable in
accordance with the Indenture; provided that, if as a result of such proration a
portion of such principal would be less than $0.01, then such payment shall be
decreased to the nearest whole cent, and such portion shall be applied to the
next succeeding principal payment.
 
The principal and interest payable on this Note are payable, through the Paying
Agent on behalf of the Issuer, by check mailed by first-class mail to the
Registered Holder of this Note, at the address of the Registered Holder as it
appears in the Note Register or, at the option of the Noteholder by wire
transfer in accordance with the terms of the Indenture.  The Record Date for any
Payment Date shall be the last Business Day preceding such Payment Date.
 
THIS CLASS B NOTE IS SUBORDINATE IN RIGHT OF PAYMENT TO THE CLASS A NOTES TO THE
EXTENT AND AS MORE FULLY DESCRIBED IN THE INDENTURE.
 
This Class B Note does not purport to summarize the Indenture completely, and
reference is made to the Indenture for information with respect to the
interests, rights, benefits, obligations, proceeds, and duties evidenced hereby
and the rights, duties, and immunities of the Issuer.  Copies of the Indenture
and all amendments thereto will be provided to any Noteholder, at its expense,
upon a written request to the Trustee at U.S. Bank National Association, 60
Livingston Avenue, EP-MN-WS3D, St. Paul, Minnesota 55107.
 
 
Exhibit B-1-4

--------------------------------------------------------------------------------

 
 
This Class B Note represents asset-backed debt secured solely by assets of the
Issuer, and is not an interest in, or obligation of, any other Person.  Neither
the Class B Notes nor the Contract Assets are insured by any Person or any
governmental agency.
 
The Notes are secured by certain Contract Assets, and the other assets
comprising the Collateral, all as described in the Indenture.  The Collateral
secures the Class B Notes issued under the Indenture equally and ratably without
prejudice, priority, or distinction between any Class B Note and any other Class
B Note by reason of time of issue or otherwise, and also secures the payment of
certain other amounts and certain other obligations as described in the
Indenture.
 
Unless earlier declared due and payable by reason of an Event of Default, the
Notes are payable only at the time and in the manner provided in the Indenture,
and are not redeemable or prepayable at the option of the Issuer before such
time, except that the Notes shall be redeemable at the option of the Issuer in
whole but not in part on any Payment Date on which the Aggregate Outstanding
Note Balance (after taking into account payments made on such Payment Date) is
less than 10% of the Aggregate Initial Note Balance at the applicable Redemption
Price plus any fees due under the Indenture.  If an Event of Default shall occur
and be continuing, the principal of all the Notes may become or be declared due
and payable in the manner and with the effect provided in the Indenture.
 
The Class B Notes may be exchanged, and their transfer may be registered, by the
Class B Noteholders in person or by their attorneys duly authorized in writing
at the Corporate Trust Office of the Trustee only in the manner and subject to
the limitations provided in the Indenture, and upon surrender and cancellation
of the Class B Notes.  Upon exchange or registration of such transfer, a new
registered Class B Note or Notes evidencing the same Outstanding Note Balance
will be executed in exchange therefor.
 
Each Person who has or who acquires any Ownership Interest in a Class B Note
shall be deemed by the acceptance or acquisition of such Ownership Interest to
have agreed to be bound by the provisions of Sections 2.06 and 2.07 of the
Indenture, and shall be deemed to make any and all representations and
warranties contained in Article II of the Indenture.
 
Prior to due presentment for registration of transfer of this Note, the Issuer,
the Trustee, the Note Registrar, the Paying Agent, and any agent of the Issuer,
the Trustee, the Note Registrar, or the Paying Agent shall treat the Person in
whose name this Note is registered in the Note Register as the owner hereof for
the purpose of receiving payment as provided in the Indenture and for all other
purposes whatsoever, whether or not this Note be overdue, and neither the
Issuer, the Trustee, the Note Registrar, the Paying Agent, nor any such agent
shall be affected by notice to the contrary.
 
As provided in the Indenture and subject to certain limitations set forth
therein, the transfer of this Note may be registered on the Note Register of the
Issuer upon surrender of this Note for registration of transfer at the office of
the Note Registrar in the United States of America maintained for such purpose,
duly endorsed by, or accompanied by a written instrument of transfer in form
satisfactory to the Issuer and the Note Registrar and duly executed by the
holder hereof or his attorney duly authorized in writing and complying with all
transfer requirements contained in the Indenture.  Thereupon, one or more new
Notes of the same Stated Maturity Date of authorized denominations and for the
same initial aggregate principal amount will be issued to the designated
transferees.
 
 
Exhibit B-1-5

--------------------------------------------------------------------------------

 
 
The Indenture permits, with certain exceptions as therein provided, the
amendment thereof and the modification of the rights and obligations of the
Issuer and the rights of the Noteholders under the Indenture at any time, with
the prior written consent of the Majority Holders and the Servicer, by the
Issuer, the Custodian, and the Trustee.  The Indenture also contains provisions
permitting the Control Party and the Noteholders to agree to certain
modifications or actions and to waive compliance by the Issuer with certain
provisions of the Indenture and certain past defaults under the Indenture and
their consequences.  Any such consent or waiver by the Control Party shall be
conclusive and binding upon all Holders and upon all future Holders of this Note
and of any Note issued upon the registration of transfer thereof or in exchange
or in lieu thereof whether or not notation of such consent or waiver is made
upon this Note.
 
The Notes are issuable only in registered form without coupons, in such
authorized denominations as provided in the Indenture, and subject to certain
limitations therein set forth.
 
The Issuer has structured the transaction contemplated by the Indenture and the
Notes with the intention that the Notes will qualify under applicable tax law as
indebtedness of the Issuer.  The Issuer, the Trustee, and each Noteholder, by
acceptance of its Note, agree to treat the Notes as indebtedness of the Issuer
for all tax purposes.
 
During the term of the Indenture and for one year and one day after payment in
full of all of the obligations of the Issuer under the Transaction Documents,
none of the parties to the Indenture or any Affiliate thereof or any Noteholder
will file any involuntary petition against the Issuer or otherwise institute, or
cooperate with or encourage any other Person to file or otherwise institute, any
bankruptcy, reorganization, arrangement, insolvency, or liquidation proceedings
or any other proceedings under federal or state bankruptcy or similar law
against or concerning the Issuer; provided that if such proceeding shall have
commenced, nothing herein shall preclude any Noteholder from filing a proof of
claim in any such proceeding in accordance with the Indenture.
 
This Note and the Indenture shall be construed in accordance with and governed
by the laws of the State of New York applicable to agreements made and to be
performed therein, except to the extent that the perfection or effect of
perfection of the security interests granted thereunder are governed by the laws
of a jurisdiction other than the State of New York, and without regard to
principles of conflict of laws of the State of New York that would permit or
require the application of the law of any other jurisdiction.
 
No reference herein to the Indenture and no provision of this Note or of the
Indenture shall alter or impair the obligation of the Issuer, which is absolute
and unconditional, to pay the principal of and interest on this Note at the
times, place, and rate, and in the coin or currency, herein prescribed.
 
 
Exhibit B-1-6

--------------------------------------------------------------------------------

 
 
The Issuer hereby waives diligence, presentment, demand, protest, and notice of
any kind whatsoever.  The non-exercise by the holder of this Note of any of its
rights hereunder in any particular instance shall not constitute a waiver
thereof in that or any subsequent instance.
 
[The remainder of page is intentionally left blank.]
 
 
Exhibit B-1-7

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, LEAF Receivables Funding 6, LLC, has caused this instrument
to be signed, manually, by its authorized officer, as of the date set forth
below.
 

  LEAF RECEIVABLES FUNDING 6, LLC       By:       Name:
Title:

 
This is one of the Class B Notes described in the within-mentioned Indenture.
 
Dated: ____________ ___, 2011
 
U.S. Bank National Association, as Trustee
 
By:
 
 

 
Authorized Signatory
 
 
Exhibit B-1-8

--------------------------------------------------------------------------------

 

Exhibit B-2
to Indenture
 
FORM OF LEAF RECEIVABLES FUNDING 6, LLC
EQUIPMENT CONTRACT BACKED NOTES, SERIES 2011-1
DEFINITIVE CLASS B NOTE
 
THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS.  THE HOLDER HEREOF, BY
PURCHASING THIS NOTE, AGREES (1) THAT THIS NOTE MAY BE RESOLD, PLEDGED, OR
OTHERWISE TRANSFERRED ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS
AND IN A TRANSACTION MEETING THE REQUIREMENTS OF RULE 144A UNDER THE SECURITIES
ACT (“RULE 144A”) TO A PERSON WHOM THE SELLER REASONABLY BELIEVES IS A QUALIFIED
INSTITUTIONAL BUYER (“QIB”) WITHIN THE MEANING OF RULE 144A, PURCHASING FOR ITS
OWN ACCOUNT, OR A QIB PURCHASING FOR THE ACCOUNT OF A QIB AND TO WHOM NOTICE IS
GIVEN THAT RESALE, PLEDGE, OR OTHER TRANSFER IS BEING MADE IN RELIANCE ON RULE
144A, OR TO THE ISSUER PURSUANT TO THE TERMS OF THE INDENTURE, AND (2) THAT IT
WILL DELIVER TO EACH PERSON TO WHOM THIS NOTE OR AN INTEREST HEREIN IS TO BE
TRANSFERRED A NOTICE SUBSTANTIALLY TO THE EFFECT OF THIS LEGEND.  THE INDENTURE
RELATING TO THIS NOTE CONTAINS A PROVISION REQUIRING THE TRUSTEE TO REFUSE TO
REGISTER ANY TRANSFER OF THIS NOTE OR ANY INTEREST HEREIN IN VIOLATION OF THE
FOREGOING.  EACH TRANSFEREE ACCEPTING AN OWNERSHIP INTEREST IN THIS NOTE IS
DEEMED TO REPRESENT TO THE ISSUER AND THE SERVICER THAT IT IS EITHER A QIB
PURCHASING FOR ITS OWN ACCOUNT OR A QIB PURCHASING FOR THE ACCOUNT OF ANOTHER
QIB.  EACH HOLDER HEREOF IS DEEMED TO REPRESENT AND WARRANT EITHER (A) THAT IT
IS NOT (AND FOR SO LONG AS IT HOLDS THIS NOTE OR AN INTEREST HEREIN WILL NOT
BE), AND IS NOT ACTING ON BEHALF OF (AND FOR SO LONG AS IT HOLDS THIS SECURITY
OR AN INTEREST HEREIN WILL NOT BE ACTING ON BEHALF OF), AN “EMPLOYEE BENEFIT
PLAN” AS DEFINED IN SECTION 3(3) OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT
OF 1974, AS AMENDED (“ERISA”) THAT IS SUBJECT TO TITLE I OF ERISA, A PLAN
DESCRIBED IN SECTION 4975(E)(1) OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED
(THE “CODE”), OR AN ENTITY WHICH IS DEEMED TO HOLD THE ASSETS OF ANY SUCH PLAN
(“PLAN ASSETS”) PURSUANT TO 29 C.F.R. SECTION 2510.3-101 AS MODIFIED BY SECTION
3(42) OF ERISA (THE “PLAN ASSET REGULATION”) (EACH A “BENEFIT PLAN INVESTOR”),
OR (B) (I) ITS PURCHASE AND OWNERSHIP OF THIS SECURITY WILL BE COVERED BY A
PROHIBITED TRANSACTION CLASS EXEMPTION ISSUED BY THE UNITED STATES DEPARTMENT OF
LABOR, (II) AT THE TIME OF ACQUISITION THE NOTES ARE RATED AT LEAST INVESTMENT
GRADE, AND (III) IT BELIEVES THAT THE NOTES ARE PROPERLY TREATED AS INDEBTEDNESS
WITHOUT SUBSTANTIAL EQUITY FEATURES FOR PURPOSES OF THE PLAN ASSET REGULATIONS
AND AGREES TO SO TREAT SUCH NOTES, OR (C) IT HAS PROVIDED THE TRUSTEE WITH AN
OPINION OF COUNSEL, WHICH OPINION OF COUNSEL WILL NOT BE AT THE EXPENSE OF THE
TRUSTEE, THE ISSUER, THE SERVICER, OR THE INITIAL PURCHASER, WHICH OPINES THAT
THE PURCHASE, HOLDING, AND TRANSFER OF SUCH NOTE OR INTEREST THEREIN IS
PERMISSIBLE UNDER APPLICABLE LAW, WILL NOT CONSTITUTE OR RESULT IN A NON-EXEMPT
PROHIBITED TRANSACTION UNDER ERISA OR SECTION 4975 OF THE CODE, AND WILL NOT
SUBJECT THE TRUSTEE, THE ISSUER, THE SERVICER, OR THE INITIAL PURCHASER TO ANY
OBLIGATION IN ADDITION TO THOSE UNDERTAKEN IN THE INDENTURE.  THE NOTES OR ANY
BENEFICIAL INTEREST HEREIN MAY BE TRANSFERRED ONLY IN PERMITTED DENOMINATIONS
SPECIFIED IN THE INDENTURE.  ACCORDINGLY, AN INVESTOR IN THIS NOTE MUST BE
PREPARED TO BEAR THE ECONOMIC RISK OF THE INVESTMENT FOR AN INDEFINITE PERIOD OF
TIME.
 
 
Exhibit B-2-1

--------------------------------------------------------------------------------

 
 
OWING TO THE PROVISIONS FOR THE PAYMENT OF PRINCIPAL CONTAINED HEREIN, THE
OUTSTANDING NOTE BALANCE OF THIS NOTE MAY BE LESS THAN THE AMOUNT SHOWN ON THE
FACE HEREOF.  ANYONE PURCHASING THIS NOTE SHOULD CONFIRM THE OUTSTANDING NOTE
BALANCE HEREOF BY INQUIRY OF THE TRUSTEE.
 
 
[The remaining pages for Class B Notes follow starting on the next page.
The remainder of this page is intentionally left blank.]
 
 
Exhibit B-2-2

--------------------------------------------------------------------------------

 
 
LEAF RECEIVABLES FUNDING 6, LLC
EQUIPMENT CONTRACT BACKED NOTES, SERIES 2011-1
CLASS B NOTE
 

No. ______   Up to $5,806,000 

 
Stated Maturity Date: _______ __, 20__
 
Dated: ________ __, 20__
 
REGISTERED OWNER:  ____________________________

 

LEAF Receivables Funding 6, LLC, a Delaware limited liability company duly
organized and validly existing under the laws of the State of Delaware (the
“Issuer,” which term includes any successor entity under the Indenture referred
to below), for value received, hereby promises to pay to the Registered Owner on
or before the Stated Maturity Date the principal sum in an amount not to exceed
FIVE MILLION EIGHT HUNDRED SIX THOUSAND DOLLARS ($5,806,000) less all principal
paid with respect thereto, and to pay monthly in arrears all accrued interest
and other amounts due with respect to this Note, as further provided in the
Indenture.  Accrued interest, principal, and other amounts due with respect to
this Note shall be paid on each Payment Date.
 
This Note is duly authorized by the Issuer pursuant to the Indenture, and is
designated as its Equipment Contract Backed Notes, Series 2011-1 (herein called
the “Notes”) issued and to be issued under the Indenture, dated as of January 6,
2011 (as amended, modified, or supplemented from time to time, the “Indenture”),
between the Issuer and U.S. Bank National Association, as Trustee and
Custodian.  Reference is made to the Indenture for a statement of the respective
rights thereunder of the Issuer, the Trustee, and the Holders of the Notes, and
the terms upon which the Notes are, and are to be, authenticated and
delivered.  Each capitalized term used and not otherwise defined herein shall
have the meaning assigned to it in the Indenture.
 
Each Class B Note shall represent such of the Outstanding Class B Notes as are
specified herein, and represents the aggregate amount of Outstanding Class B
Notes from time to time endorsed hereon by the Trustee, or by the Note Registrar
at the direction of the Trustee, and the aggregate amount of Outstanding Class B
Notes represented hereby may, from time to time, be reduced or increased to
represent exchanges and redemptions.
 
Interest shall accrue on the Outstanding Note Balance of the Class B Notes as of
the first day of the applicable Interest Accrual Period and (to the greatest
extent legally enforceable) on any overdue payment of interest from the date
such interest became due and payable (giving effect to any applicable grace
periods provided in the Indenture) until fully paid, at the Note Rate for the
Class B Notes specified in the Indenture (calculated in accordance with the
Indenture).  The Interest Accrual Period for each Payment Date is the period
commencing on and including the immediately preceding Payment Date and ending on
and including the day immediately preceding such Payment Date; provided that, in
the case of the first Interest Accrual Period, such Interest Accrual Period
shall commence on the Closing Date, and shall end on the day immediately
preceding the Initial Payment Date.  All accrued interest shall be due and
payable in arrears on each Payment Date.  In making any interest payment, if the
interest calculation with respect to a Note shall result in a portion of such
payment being less than $0.01, then such payment shall be decreased to the
nearest whole cent, and no subsequent adjustment shall be made in respect
thereof.
 
 
Exhibit B-2-3

--------------------------------------------------------------------------------

 
 
Installments of principal shall be paid on this Note beginning on the Initial
Payment Date and ending no later than the Stated Maturity Date specified above
unless the Notes become due and payable at an earlier date by declaration of
acceleration in accordance with Article VI of the Indenture or call for
redemption in accordance with Article XI of the Indenture.  Each installment of
principal due on any Payment Date (other than the Stated Maturity Date) shall be
paid from amounts on deposit in the Collection Account to the applicable Holders
in reduction of principal until the Outstanding Note Balance of each Class has
been reduced to zero, in each case in accordance with the priorities set forth
in the Indenture for such Payment Date.  All unpaid principal on any Note
(together with interest thereon and all other amounts due and payable under the
Indenture or in respect of the Notes) shall be due and payable in full on its
Stated Maturity Date.  All reductions in the principal amount of this Note
effected by payments of principal shall be binding upon all future Holders of
this Note and of any Note issued upon the registration of transfer thereof or in
exchange therefor or in lieu thereof, whether or not such payment is noted on
such Note.  Principal payable on the Class B Notes shall be payable in
accordance with the Indenture; provided that, if as a result of such proration a
portion of such principal would be less than $0.01, then such payment shall be
decreased to the nearest whole cent, and such portion shall be applied to the
next succeeding principal payment.
 
The principal and interest payable on this Note are payable, through the Paying
Agent on behalf of the Issuer, by check mailed by first-class mail to the
Registered Holder of this Note, at the address of the Registered Holder as it
appears in the Note Register or, at the option of the Noteholder by wire
transfer in accordance with the terms of the Indenture.  The Record Date for any
Payment Date shall be the close of business on the last Business Day of the
month prior to such Payment Date.
 
THIS CLASS B NOTE IS SUBORDINATE IN RIGHT OF PAYMENT TO THE CLASS A NOTES TO THE
EXTENT AND AS MORE FULLY DESCRIBED IN THE INDENTURE.
 
This Class B Note does not purport to summarize the Indenture completely, and
reference is made to the Indenture for information with respect to the
interests, rights, benefits, obligations, proceeds, and duties evidenced hereby
and the rights, duties, and immunities of the Issuer.  Copies of the Indenture
and all amendments thereto will be provided to any Noteholder, at its expense,
upon a written request to the Trustee at U.S. Bank National Association, 60
Livingston Avenue, EP-MN-WS3D, St. Paul, Minnesota 55107.
 
 
Exhibit B-2-4

--------------------------------------------------------------------------------

 
 
This Class B Note represents asset-backed debt secured solely by assets of the
Issuer, and is not an interest in, or obligation of, any other Person.  Neither
the Class B Notes nor the Contract Assets are insured by any Person or any
governmental agency.
 
The Notes are secured by certain Contract Assets, and the other assets
comprising the Collateral, all as described in the Indenture.  The Collateral
secures the Class B Notes issued under the Indenture equally and ratably without
prejudice, priority, or distinction between any Class B Note and any other Class
B Note by reason of time of issue or otherwise, and also secures the payment of
certain other amounts and certain other obligations as described in the
Indenture.
 
Unless earlier declared due and payable by reason of an Event of Default, the
Notes are payable only at the time and in the manner provided in the Indenture,
and are not redeemable or prepayable at the option of the Issuer before such
time, except that the Notes shall be redeemable at the option of the Issuer in
whole but not in part on any Payment Date on which the Aggregate Outstanding
Note Balance (after taking into account payments made on such Payment Date) is
less than 10% of the Aggregate Initial Note Balance at the applicable Redemption
Price plus any fees due under the Indenture. If an Event of Default shall occur
and be continuing, the principal of all the Notes may become or be declared due
and payable in the manner and with the effect provided in the Indenture.
 
The final payment on any Definitive Note shall be made only upon presentation
and surrender of the Note at the Corporate Trust Office of the Trustee.
 
The Class B Notes may be exchanged, and their transfer may be registered, by the
Class B Noteholders in person or by their attorneys duly authorized in writing
at the Corporate Trust Office of the Trustee only in the manner and subject to
the limitations provided in the Indenture, and upon surrender and cancellation
of the Class B Notes.  Upon exchange or registration of such transfer, a new
registered Class B Note or Notes evidencing the same Outstanding Note Balance
will be executed in exchange therefor.
 
Each Person who has or who acquires any Ownership Interest in a Class B Note
shall be deemed by the acceptance or acquisition of such Ownership Interest to
have agreed to be bound by the provisions of Sections 2.06 and 2.07 of the
Indenture, and shall be deemed to make any and all representations and
warranties contained in Article II of the Indenture.
 
Prior to due presentment for registration of transfer of this Note, the Issuer,
the Trustee, the Note Registrar, the Paying Agent, and any agent of the Issuer,
the Trustee, the Note Registrar, or the Paying Agent shall treat the Person in
whose name this Note is registered in the Note Register as the owner hereof for
the purpose of receiving payment as provided in the Indenture and for all other
purposes whatsoever, whether or not this Note be overdue, and neither the
Issuer, the Trustee, the Note Registrar, the Paying Agent, nor any such agent
shall be affected by notice to the contrary.
 
As provided in the Indenture and subject to certain limitations set forth
therein, the transfer of this Note may be registered on the Note Register of the
Issuer upon surrender of this Note for registration of transfer at the office of
the Note Registrar in the United States of America maintained for such purpose,
duly endorsed by, or accompanied by a written instrument of transfer in form
satisfactory to the Issuer and the Note Registrar and duly executed by the
holder hereof or his attorney duly authorized in writing and complying with all
transfer requirements contained in the Indenture.  Thereupon, one or more new
Notes of the same Stated Maturity Date of authorized denominations and for the
same initial aggregate principal amount will be issued to the designated
transferees.
 
 
Exhibit B-2-5

--------------------------------------------------------------------------------

 
 
The Indenture permits, with certain exceptions as therein provided, the
amendment thereof and the modification of the rights and obligations of the
Issuer and the rights of the Noteholders under the Indenture at any time, with
the prior written consent of the Majority Holders and the Servicer, by the
Issuer, the Custodian, and the Trustee.  The Indenture also contains provisions
permitting the Control Party and the Noteholders to agree to certain
modifications or actions and to waive compliance by the Issuer with certain
provisions of the Indenture and certain past defaults under the Indenture and
their consequences.  Any such consent or waiver by the Control Party shall be
conclusive and binding upon all Holders and upon all future Holders of this Note
and of any Note issued upon the registration of transfer thereof or in exchange
or in lieu thereof whether or not notation of such consent or waiver is made
upon this Note.
 
The Notes are issuable only in registered form without coupons, in such
authorized denominations as provided in the Indenture, and subject to certain
limitations therein set forth.
 
The Issuer has structured the transaction contemplated by the Indenture and the
Notes with the intention that the Notes will qualify under applicable tax law as
indebtedness of the Issuer.  The Issuer, the Trustee, and each Noteholder, by
acceptance of its Note, agree to treat the Notes as indebtedness of the Issuer
for all tax purposes.
 
During the term of the Indenture and for one year and one day after payment in
full of all of the obligations of the Issuer under the Transaction Documents,
none of the parties to the Indenture or any Affiliate thereof or any Noteholder
will file any involuntary petition against the Issuer or otherwise institute, or
cooperate with or encourage any other Person to file or otherwise institute, any
bankruptcy, reorganization, arrangement, insolvency, or liquidation proceedings
or any other proceedings under federal or state bankruptcy or similar law
against or concerning the Issuer; provided that if such proceeding shall have
commenced, nothing herein shall preclude any Noteholder from filing a proof of
claim in any such proceeding in accordance with the Indenture.
 
This Note and the Indenture shall be construed in accordance with and governed
by the laws of the State of New York applicable to agreements made and to be
performed therein, except to the extent that the perfection or effect of
perfection of the security interests granted thereunder are governed by the laws
of a jurisdiction other than the State of New York, and without regard to
principles of conflict of laws of the State of New York that would permit or
require the application of the law of any other jurisdiction.
 
 
Exhibit B-2-6

--------------------------------------------------------------------------------

 
 
No reference herein to the Indenture and no provision of this Note or of the
Indenture shall alter or impair the obligation of the Issuer, which is absolute
and unconditional, to pay the principal of and interest on this Note at the
times, place, and rate, and in the coin or currency, herein prescribed.
 
The Issuer hereby waives diligence, presentment, demand, protest, and notice of
any kind whatsoever.  The non-exercise by the holder of this Note of any of its
rights hereunder in any particular instance shall not constitute a waiver
thereof in that or any subsequent instance.
 
[The remainder of page is intentionally left blank.]
 
 
Exhibit B-2-7

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, LEAF Receivables Funding 6, LLC, has caused this instrument
to be signed, manually, by its authorized officer, as of the date set forth
below.
 

 
LEAF RECEIVABLES FUNDING 6, LLC
 
  By:       Name:
Title:

 
This is one of the Class B Notes described in the within-mentioned Indenture.
 
Dated: ____________ ___, 2011
 
U.S. Bank National Association, as Trustee
 
By:
 
 

 
Authorized Signatory
 
 
Exhibit B-2-8

--------------------------------------------------------------------------------

 
 
[Form of Assignment]
 
For Value Received, the undersigned hereby sells, assigns, and transfers unto
 
(Please insert Social Security or
Taxpayer Identification number
of Assignee)
_______________________________
_______________________________
______________________________________________________________________________________________________________________________
(Please Print or Typewrite Name and Address of Assignee)
______________________________________________________________________________________________________________________________
the within Note, and all rights thereunder, and hereby does irrevocably
constitute and appoint
_____________________________________________________________________________________________________________________________,
as attorney, to transfer the within Note on the books kept for registration
thereof, with full power of substitution in the premises.
 
Date:___________________
 
__________________________________________
Notice:  The signature to this assignment must correspond with the name as it
appears upon the face of the within Note in every particular, without alteration
or enlargement or any change whatever.
 
 
Exhibit B-2-9

--------------------------------------------------------------------------------

 

Exhibit C-1
to Indenture
 
FORM OF LEAF RECEIVABLES FUNDING 6, LLC
EQUIPMENT CONTRACT BACKED NOTES, SERIES 2011-1
GLOBAL CLASS C NOTE
 
[For Rule 144A Book-Entry Notes]
 
UNLESS THIS NOTE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE DEPOSITORY
TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE TRANSFEROR OF SUCH NOTE
(THE “TRANSFEROR”) OR ITS AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE, OR
PAYMENT, AND ANY NOTE ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH
OTHER NAME AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY
PAYMENT IS MADE TO CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN
AUTHORIZED REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE, OR THE USE HEREOF FOR
VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED
OWNER HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.
 
 
Exhibit C-1-1

--------------------------------------------------------------------------------

 
 
THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS.  THE HOLDER HEREOF, BY
PURCHASING THIS NOTE, AGREES (1) THAT THIS NOTE MAY BE RESOLD, PLEDGED, OR
OTHERWISE TRANSFERRED ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS
AND IN A TRANSACTION MEETING THE REQUIREMENTS OF RULE 144A UNDER THE SECURITIES
ACT (“RULE 144A”) TO A PERSON WHOM THE SELLER REASONABLY BELIEVES IS A QUALIFIED
INSTITUTIONAL BUYER (“QIB”) WITHIN THE MEANING OF RULE 144A, PURCHASING FOR ITS
OWN ACCOUNT, OR A QIB PURCHASING FOR THE ACCOUNT OF A QIB AND TO WHOM NOTICE IS
GIVEN THAT RESALE, PLEDGE, OR OTHER TRANSFER IS BEING MADE IN RELIANCE ON RULE
144A, OR TO THE ISSUER PURSUANT TO THE TERMS OF THE INDENTURE, AND (2) THAT IT
WILL DELIVER TO EACH PERSON TO WHOM THIS NOTE OR AN INTEREST HEREIN IS TO BE
TRANSFERRED A NOTICE SUBSTANTIALLY TO THE EFFECT OF THIS LEGEND.  THE INDENTURE
RELATING TO THIS NOTE CONTAINS A PROVISION REQUIRING THE TRUSTEE TO REFUSE TO
REGISTER ANY TRANSFER OF THIS NOTE OR ANY INTEREST HEREIN IN VIOLATION OF THE
FOREGOING.  EACH TRANSFEREE ACCEPTING A BENEFICIAL INTEREST IN THIS NOTE IS
DEEMED TO REPRESENT TO THE ISSUER AND THE SERVICER THAT IT IS EITHER A QIB
PURCHASING FOR ITS OWN ACCOUNT OR A QIB PURCHASING FOR THE ACCOUNT OF ANOTHER
QIB.  EACH HOLDER HEREOF IS DEEMED TO REPRESENT AND WARRANT EITHER (A) THAT IT
IS NOT (AND FOR SO LONG AS IT HOLDS THIS NOTE OR AN INTEREST HEREIN WILL NOT
BE), AND IS NOT ACTING ON BEHALF OF (AND FOR SO LONG AS IT HOLDS THIS SECURITY
OR AN INTEREST HEREIN WILL NOT BE ACTING ON BEHALF OF), AN “EMPLOYEE BENEFIT
PLAN” AS DEFINED IN SECTION 3(3) OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT
OF 1974, AS AMENDED (“ERISA”) THAT IS SUBJECT TO TITLE I OF ERISA, A PLAN
DESCRIBED IN SECTION 4975(E)(1) OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED
(THE “CODE”), OR AN ENTITY WHICH IS DEEMED TO HOLD THE ASSETS OF ANY SUCH PLAN
(“PLAN ASSETS”) PURSUANT TO 29 C.F.R. SECTION 2510.3-101 AS MODIFIED BY SECTION
3(42) OF ERISA (THE “PLAN ASSET REGULATION”) (EACH A “BENEFIT PLAN INVESTOR”),
OR (B) (I) ITS PURCHASE AND OWNERSHIP OF THIS SECURITY WILL BE COVERED BY A
PROHIBITED TRANSACTION CLASS EXEMPTION ISSUED BY THE UNITED STATES DEPARTMENT OF
LABOR, (II) AT THE TIME OF ACQUISITION THE NOTES ARE RATED AT LEAST INVESTMENT
GRADE, AND (III) IT BELIEVES THAT THE NOTES ARE PROPERLY TREATED AS INDEBTEDNESS
WITHOUT SUBSTANTIAL EQUITY FEATURES FOR PURPOSES OF THE PLAN ASSET REGULATIONS
AND AGREES TO SO TREAT SUCH NOTES, OR (C) IT HAS PROVIDED THE TRUSTEE WITH AN
OPINION OF COUNSEL, WHICH OPINION OF COUNSEL WILL NOT BE AT THE EXPENSE OF THE
TRUSTEE, THE ISSUER, THE SERVICER, OR THE INITIAL PURCHASER, WHICH OPINES THAT
THE PURCHASE, HOLDING, AND TRANSFER OF SUCH NOTE OR INTEREST THEREIN IS
PERMISSIBLE UNDER APPLICABLE LAW, WILL NOT CONSTITUTE OR RESULT IN A NON-EXEMPT
PROHIBITED TRANSACTION UNDER ERISA OR SECTION 4975 OF THE CODE, AND WILL NOT
SUBJECT THE TRUSTEE, THE ISSUER, THE SERVICER, OR THE INITIAL PURCHASER TO ANY
OBLIGATION IN ADDITION TO THOSE UNDERTAKEN IN THE INDENTURE.  THE NOTES OR ANY
BENEFICIAL INTEREST HEREIN MAY BE TRANSFERRED ONLY IN PERMITTED DENOMINATIONS
SPECIFIED IN THE INDENTURE.  ACCORDINGLY, AN INVESTOR IN THIS NOTE MUST BE
PREPARED TO BEAR THE ECONOMIC RISK OF THE INVESTMENT FOR AN INDEFINITE PERIOD OF
TIME.
 
[The remaining pages for Class C Notes follow starting on the next page.
The remainder of this page is intentionally left blank.]
 
 
Exhibit C-1-2

--------------------------------------------------------------------------------

 
 
LEAF RECEIVABLES FUNDING 6, LLC
EQUIPMENT CONTRACT BACKED NOTES, SERIES 2011-1
CLASS C NOTE
 

No. ______    Up to $3,904,000

 
Stated Maturity Date: _______ __, 20__
 
Dated: ________ __, 20__
 
REGISTERED OWNER:  ____________________________
 
LEAF Receivables Funding 6, LLC, a Delaware limited liability company duly
organized and validly existing under the laws of the State of Delaware (the
“Issuer,” which term includes any successor entity under the Indenture referred
to below), for value received, hereby promises to pay to the Registered Owner on
or before the Stated Maturity Date the principal sum in an amount not to exceed
THREE MILLION NINE HUNDRED FOUR THOUSAND DOLLARS ($3,904,000) less all principal
paid with respect thereto, and to pay monthly in arrears all accrued interest
and other amounts due with respect to this Note, as further provided in the
Indenture.  Accrued interest, principal, and other amounts due with respect to
this Note shall be paid on each Payment Date.
 
This Note is duly authorized by the Issuer pursuant to the Indenture, and is
designated as its Equipment Contract Backed Notes, Series 2011-1 (herein called
the “Notes”) issued and to be issued under the Indenture, dated as of January 6,
2011 (as amended, modified, or supplemented from time to time, the “Indenture”),
between the Issuer and U.S. Bank National Association, as Trustee and
Custodian.  Reference is made to the Indenture for a statement of the respective
rights thereunder of the Issuer, the Trustee, and the Holders of the Notes, and
the terms upon which the Notes are, and are to be, authenticated and
delivered.  Each capitalized term used and not otherwise defined herein shall
have the meaning assigned to it in the Indenture.
 
Each Class C Note shall represent such of the Outstanding Class C Notes as are
specified herein, and represents the aggregate amount of Outstanding Class C
Notes from time to time endorsed hereon by the Trustee, or by the Note Registrar
at the direction of the Trustee, and the aggregate amount of Outstanding Class C
Notes represented hereby may, from time to time, be reduced or increased to
represent exchanges and redemptions.
 
Interest shall accrue on the Outstanding Note Balance of the Class C Notes as of
the first day of the applicable Interest Accrual Period and (to the greatest
extent legally enforceable) on any overdue payment of interest from the date
such interest became due and payable (giving effect to any applicable grace
periods provided in the Indenture) until fully paid, at the Note Rate for the
Class C Notes specified in the Indenture (calculated in accordance with the
Indenture).  The Interest Accrual Period for each Payment Date is the period
commencing on and including the immediately preceding Payment Date and ending on
and including the day immediately preceding such Payment Date; provided that, in
the case of the first Interest Accrual Period, such Interest Accrual Period
shall commence on the Closing Date, and shall end on the day immediately
preceding the Initial Payment Date.  All accrued interest shall be due and
payable in arrears on each Payment Date.  In making any interest payment, if the
interest calculation with respect to a Note shall result in a portion of such
payment being less than $0.01, then such payment shall be decreased to the
nearest whole cent, and no subsequent adjustment shall be made in respect
thereof.
 
 
Exhibit C-1-3

--------------------------------------------------------------------------------

 
 
Installments of principal shall be paid on this Note beginning on the Initial
Payment Date and ending no later than the Stated Maturity Date specified above
unless the Notes become due and payable at an earlier date by declaration of
acceleration in accordance with Article VI of the Indenture or call for
redemption in accordance with Article XI of the Indenture.  Each installment of
principal due on any Payment Date (other than the Stated Maturity Date) shall be
paid from amounts on deposit in the Collection Account to the applicable Holders
in reduction of principal until the Outstanding Note Balance of each Class has
been reduced to zero, in each case in accordance with the priorities set forth
in the Indenture for such Payment Date.  All unpaid principal on any Note
(together with interest thereon and all other amounts due and payable under the
Indenture or in respect of the Notes) shall be due and payable in full on its
Stated Maturity Date.  All reductions in the principal amount of this Note
effected by payments of principal shall be binding upon all future Holders of
this Note and of any Note issued upon the registration of transfer thereof or in
exchange therefor or in lieu thereof, whether or not such payment is noted on
such Note.  Principal payable on the Class C Notes shall be payable in
accordance with the Indenture; provided that, if as a result of such proration a
portion of such principal would be less than $0.01, then such payment shall be
decreased to the nearest whole cent, and such portion shall be applied to the
next succeeding principal payment.
 
The principal and interest payable on this Note are payable, through the Paying
Agent on behalf of the Issuer, by check mailed by first-class mail to the
Registered Holder of this Note, at the address of the Registered Holder as it
appears in the Note Register or, at the option of the Noteholder by wire
transfer in accordance with the terms of the Indenture.  The Record Date for any
Payment Date shall be the last Business Day preceding such Payment Date.
 
THIS CLASS C NOTE IS SUBORDINATE IN RIGHT OF PAYMENT TO THE CLASS A NOTES AND
THE CLASS B NOTES TO THE EXTENT AND AS MORE FULLY DESCRIBED IN THE INDENTURE.
 
This Class C Note does not purport to summarize the Indenture completely, and
reference is made to the Indenture for information with respect to the
interests, rights, benefits, obligations, proceeds, and duties evidenced hereby
and the rights, duties, and immunities of the Issuer.  Copies of the Indenture
and all amendments thereto will be provided to any Noteholder, at its expense,
upon a written request to the Trustee at U.S. Bank National Association, 60
Livingston Avenue, EP-MN-WS3D, St. Paul, Minnesota 55107.
 
 
Exhibit C-1-4

--------------------------------------------------------------------------------

 
 
This Class C Note represents asset-backed debt secured solely by assets of the
Issuer, and is not an interest in, or obligation of, any other Person.  Neither
the Class C Notes nor the Contract Assets are insured by any Person or any
governmental agency.
 
The Notes are secured by certain Contract Assets, and the other assets
comprising the Collateral, all as described in the Indenture.  The Collateral
secures the Class C Notes issued under the Indenture equally and ratably without
prejudice, priority, or distinction between any Class C Note and any other Class
C Note by reason of time of issue or otherwise, and also secures the payment of
certain other amounts and certain other obligations as described in the
Indenture.
 
Unless earlier declared due and payable by reason of an Event of Default, the
Notes are payable only at the time and in the manner provided in the Indenture,
and are not redeemable or prepayable at the option of the Issuer before such
time, except that the Notes shall be redeemable at the option of the Issuer in
whole but not in part on any Payment Date on which the Aggregate Outstanding
Note Balance (after taking into account payments made on such Payment Date) is
less than 10% of the Aggregate Initial Note Balance at the applicable Redemption
Price plus any fees due under the Indenture.  If an Event of Default shall occur
and be continuing, the principal of all the Notes may become or be declared due
and payable in the manner and with the effect provided in the Indenture.
 
The Class C Notes may be exchanged, and their transfer may be registered, by the
Class C Noteholders in person or by their attorneys duly authorized in writing
at the Corporate Trust Office of the Trustee only in the manner and subject to
the limitations provided in the Indenture, and upon surrender and cancellation
of the Class C Notes.  Upon exchange or registration of such transfer, a new
registered Class C Note or Notes evidencing the same Outstanding Note Balance
will be executed in exchange therefor.
 
Each Person who has or who acquires any Ownership Interest in a Class C Note
shall be deemed by the acceptance or acquisition of such Ownership Interest to
have agreed to be bound by the provisions of Sections 2.06 and 2.07 of the
Indenture, and shall be deemed to make any and all representations and
warranties contained in Article II of the Indenture.
 
Prior to due presentment for registration of transfer of this Note, the Issuer,
the Trustee, the Note Registrar, the Paying Agent, and any agent of the Issuer,
the Trustee, the Note Registrar, or the Paying Agent shall treat the Person in
whose name this Note is registered in the Note Register as the owner hereof for
the purpose of receiving payment as provided in the Indenture and for all other
purposes whatsoever, whether or not this Note be overdue, and neither the
Issuer, the Trustee, the Note Registrar, the Paying Agent, nor any such agent
shall be affected by notice to the contrary.
 
As provided in the Indenture and subject to certain limitations set forth
therein, the transfer of this Note may be registered on the Note Register of the
Issuer upon surrender of this Note for registration of transfer at the office of
the Note Registrar in the United States of America maintained for such purpose,
duly endorsed by, or accompanied by a written instrument of transfer in form
satisfactory to the Issuer and the Note Registrar and duly executed by the
holder hereof or his attorney duly authorized in writing and complying with all
transfer requirements contained in the Indenture.  Thereupon, one or more new
Notes of the same Stated Maturity Date of authorized denominations and for the
same initial aggregate principal amount will be issued to the designated
transferees.
 
 
Exhibit C-1-5

--------------------------------------------------------------------------------

 
 
The Indenture permits, with certain exceptions as therein provided, the
amendment thereof and the modification of the rights and obligations of the
Issuer and the rights of the Noteholders under the Indenture at any time, with
the prior written consent of the Majority Holders and the Servicer, by the
Issuer, the Custodian, and the Trustee.  The Indenture also contains provisions
permitting the Control Party and the Noteholders to agree to certain
modifications or actions and to waive compliance by the Issuer with certain
provisions of the Indenture and certain past defaults under the Indenture and
their consequences.  Any such consent or waiver by the Control Party shall be
conclusive and binding upon all Holders and upon all future Holders of this Note
and of any Note issued upon the registration of transfer thereof or in exchange
or in lieu thereof whether or not notation of such consent or waiver is made
upon this Note.
 
The Notes are issuable only in registered form without coupons, in such
authorized denominations as provided in the Indenture, and subject to certain
limitations therein set forth.
 
The Issuer has structured the transaction contemplated by the Indenture and the
Notes with the intention that the Notes will qualify under applicable tax law as
indebtedness of the Issuer.  The Issuer, the Trustee, and each Noteholder, by
acceptance of its Note, agree to treat the Notes as indebtedness of the Issuer
for all tax purposes.
 
During the term of the Indenture and for one year and one day after payment in
full of all of the obligations of the Issuer under the Transaction Documents,
none of the parties to the Indenture or any Affiliate thereof or any Noteholder
will file any involuntary petition against the Issuer or otherwise institute, or
cooperate with or encourage any other Person to file or otherwise institute, any
bankruptcy, reorganization, arrangement, insolvency, or liquidation proceedings
or any other proceedings under federal or state bankruptcy or similar law
against or concerning the Issuer; provided that if such proceeding shall have
commenced, nothing herein shall preclude any Noteholder from filing a proof of
claim in any such proceeding in accordance with the Indenture.
 
This Note and the Indenture shall be construed in accordance with and governed
by the laws of the State of New York applicable to agreements made and to be
performed therein, except to the extent that the perfection or effect of
perfection of the security interests granted thereunder are governed by the laws
of a jurisdiction other than the State of New York, and without regard to
principles of conflict of laws of the State of New York that would permit or
require the application of the law of any other jurisdiction.
 
No reference herein to the Indenture and no provision of this Note or of the
Indenture shall alter or impair the obligation of the Issuer, which is absolute
and unconditional, to pay the principal of and interest on this Note at the
times, place, and rate, and in the coin or currency, herein prescribed.
 
 
Exhibit C-1-6

--------------------------------------------------------------------------------

 
 
The Issuer hereby waives diligence, presentment, demand, protest, and notice of
any kind whatsoever.  The non-exercise by the holder of this Note of any of its
rights hereunder in any particular instance shall not constitute a waiver
thereof in that or any subsequent instance.
 
[The remainder of page is intentionally left blank.]
 
 
Exhibit C-1-7

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, LEAF Receivables Funding 6, LLC, has caused this instrument
to be signed, manually, by its authorized officer, as of the date set forth
below.
 

 
LEAF RECEIVABLES FUNDING 6, LLC
 
  By:       Name:
Title:

 
This is one of the Class C Notes described in the within-mentioned Indenture.
 
Dated: ____________ ___, 2011
 
U.S. Bank National Association, as Trustee
 
By:
 
 

 
Authorized Signatory
 
 
Exhibit C-1-8

--------------------------------------------------------------------------------

 
 
Exhibit C-2
to Indenture
 
FORM OF LEAF RECEIVABLES FUNDING 6, LLC
EQUIPMENT CONTRACT BACKED NOTES, SERIES 2011-1
DEFINITIVE CLASS C NOTE
 
THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS.  THE HOLDER HEREOF, BY
PURCHASING THIS NOTE, AGREES (1) THAT THIS NOTE MAY BE RESOLD, PLEDGED, OR
OTHERWISE TRANSFERRED ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS
AND IN A TRANSACTION MEETING THE REQUIREMENTS OF RULE 144A UNDER THE SECURITIES
ACT (“RULE 144A”) TO A PERSON WHOM THE SELLER REASONABLY BELIEVES IS A QUALIFIED
INSTITUTIONAL BUYER (“QIB”) WITHIN THE MEANING OF RULE 144A, PURCHASING FOR ITS
OWN ACCOUNT, OR A QIB PURCHASING FOR THE ACCOUNT OF A QIB AND TO WHOM NOTICE IS
GIVEN THAT RESALE, PLEDGE, OR OTHER TRANSFER IS BEING MADE IN RELIANCE ON RULE
144A, OR TO THE ISSUER PURSUANT TO THE TERMS OF THE INDENTURE, AND (2) THAT IT
WILL DELIVER TO EACH PERSON TO WHOM THIS NOTE OR AN INTEREST HEREIN IS TO BE
TRANSFERRED A NOTICE SUBSTANTIALLY TO THE EFFECT OF THIS LEGEND.  THE INDENTURE
RELATING TO THIS NOTE CONTAINS A PROVISION REQUIRING THE TRUSTEE TO REFUSE TO
REGISTER ANY TRANSFER OF THIS NOTE OR ANY INTEREST HEREIN IN VIOLATION OF THE
FOREGOING.  EACH TRANSFEREE ACCEPTING AN OWNERSHIP INTEREST IN THIS NOTE IS
DEEMED TO REPRESENT TO THE ISSUER AND THE SERVICER THAT IT IS EITHER A QIB
PURCHASING FOR ITS OWN ACCOUNT OR A QIB PURCHASING FOR THE ACCOUNT OF ANOTHER
QIB.  EACH HOLDER HEREOF IS DEEMED TO REPRESENT AND WARRANT EITHER (A) THAT IT
IS NOT (AND FOR SO LONG AS IT HOLDS THIS NOTE OR AN INTEREST HEREIN WILL NOT
BE), AND IS NOT ACTING ON BEHALF OF (AND FOR SO LONG AS IT HOLDS THIS SECURITY
OR AN INTEREST HEREIN WILL NOT BE ACTING ON BEHALF OF), AN “EMPLOYEE BENEFIT
PLAN” AS DEFINED IN SECTION 3(3) OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT
OF 1974, AS AMENDED (“ERISA”) THAT IS SUBJECT TO TITLE I OF ERISA, A PLAN
DESCRIBED IN SECTION 4975(E)(1) OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED
(THE “CODE”), OR AN ENTITY WHICH IS DEEMED TO HOLD THE ASSETS OF ANY SUCH PLAN
(“PLAN ASSETS”) PURSUANT TO 29 C.F.R. SECTION 2510.3-101 AS MODIFIED BY SECTION
3(42) OF ERISA (THE “PLAN ASSET REGULATION”) (EACH A “BENEFIT PLAN INVESTOR”),
OR (B) (I) ITS PURCHASE AND OWNERSHIP OF THIS SECURITY WILL BE COVERED BY A
PROHIBITED TRANSACTION CLASS EXEMPTION ISSUED BY THE UNITED STATES DEPARTMENT OF
LABOR, (II) AT THE TIME OF ACQUISITION THE NOTES ARE RATED AT LEAST INVESTMENT
GRADE, AND (III) IT BELIEVES THAT THE NOTES ARE PROPERLY TREATED AS INDEBTEDNESS
WITHOUT SUBSTANTIAL EQUITY FEATURES FOR PURPOSES OF THE PLAN ASSET REGULATIONS
AND AGREES TO SO TREAT SUCH NOTES, OR (C) IT HAS PROVIDED THE TRUSTEE WITH AN
OPINION OF COUNSEL, WHICH OPINION OF COUNSEL WILL NOT BE AT THE EXPENSE OF THE
TRUSTEE, THE ISSUER, THE SERVICER, OR THE INITIAL PURCHASER, WHICH OPINES THAT
THE PURCHASE, HOLDING, AND TRANSFER OF SUCH NOTE OR INTEREST THEREIN IS
PERMISSIBLE UNDER APPLICABLE LAW, WILL NOT CONSTITUTE OR RESULT IN A NON-EXEMPT
PROHIBITED TRANSACTION UNDER ERISA OR SECTION 4975 OF THE CODE, AND WILL NOT
SUBJECT THE TRUSTEE, THE ISSUER, THE SERVICER, OR THE INITIAL PURCHASER TO ANY
OBLIGATION IN ADDITION TO THOSE UNDERTAKEN IN THE INDENTURE.  THE NOTES OR ANY
BENEFICIAL INTEREST HEREIN MAY BE TRANSFERRED ONLY IN PERMITTED DENOMINATIONS
SPECIFIED IN THE INDENTURE.  ACCORDINGLY, AN INVESTOR IN THIS NOTE MUST BE
PREPARED TO BEAR THE ECONOMIC RISK OF THE INVESTMENT FOR AN INDEFINITE PERIOD OF
TIME.
 
 
Exhibit C-2-1

--------------------------------------------------------------------------------

 
 
OWING TO THE PROVISIONS FOR THE PAYMENT OF PRINCIPAL CONTAINED HEREIN, THE
OUTSTANDING NOTE BALANCE OF THIS NOTE MAY BE LESS THAN THE AMOUNT SHOWN ON THE
FACE HEREOF.  ANYONE PURCHASING THIS NOTE SHOULD CONFIRM THE OUTSTANDING NOTE
BALANCE HEREOF BY INQUIRY OF THE TRUSTEE.
 
[The remaining pages for Class C Notes follow starting on the next page.
The remainder of this page is intentionally left blank.]
 
 
Exhibit C-2-2

--------------------------------------------------------------------------------

 

LEAF RECEIVABLES FUNDING 6, LLC
EQUIPMENT CONTRACT BACKED NOTES, SERIES 2011-1
CLASS C NOTE
 

No. ______    Up to $3,904,000

 
Stated Maturity Date: _______ __, 20__
 
Dated: ________ __, 20__
 
REGISTERED OWNER:  ____________________________

 

LEAF Receivables Funding 6, LLC, a Delaware limited liability company duly
organized and validly existing under the laws of the State of Delaware (the
“Issuer,” which term includes any successor entity under the Indenture referred
to below), for value received, hereby promises to pay to the Registered Owner on
or before the Stated Maturity Date the principal sum in an amount not to exceed
THREE MILLION NINE HUNDRED FOUR THOUSAND DOLLARS ($3,904,000) less all principal
paid with respect thereto, and to pay monthly in arrears all accrued interest
and other amounts due with respect to this Note, as further provided in the
Indenture.  Accrued interest, principal, and other amounts due with respect to
this Note shall be paid on each Payment Date.
 
This Note is duly authorized by the Issuer pursuant to the Indenture, and is
designated as its Equipment Contract Backed Notes, Series 2011-1 (herein called
the “Notes”) issued and to be issued under the Indenture, dated as of January 6,
2011 (as amended, modified, or supplemented from time to time, the “Indenture”),
between the Issuer and U.S. Bank National Association, as Trustee and
Custodian.  Reference is made to the Indenture for a statement of the respective
rights thereunder of the Issuer, the Trustee, and the Holders of the Notes, and
the terms upon which the Notes are, and are to be, authenticated and
delivered.  Each capitalized term used and not otherwise defined herein shall
have the meaning assigned to it in the Indenture.
 
Each Class C Note shall represent such of the Outstanding Class C Notes as are
specified herein, and represents the aggregate amount of Outstanding Class C
Notes from time to time endorsed hereon by the Trustee, or by the Note Registrar
at the direction of the Trustee, and the aggregate amount of Outstanding Class C
Notes represented hereby may, from time to time, be reduced or increased to
represent exchanges and redemptions.
 
Interest shall accrue on the Outstanding Note Balance of the Class C Notes as of
the first day of the applicable Interest Accrual Period and (to the greatest
extent legally enforceable) on any overdue payment of interest from the date
such interest became due and payable (giving effect to any applicable grace
periods provided in the Indenture) until fully paid, at the Note Rate for the
Class C Notes specified in the Indenture (calculated in accordance with the
Indenture).  The Interest Accrual Period for each Payment Date is the period
commencing on and including the immediately preceding Payment Date and ending on
and including the day immediately preceding such Payment Date; provided that, in
the case of the first Interest Accrual Period, such Interest Accrual Period
shall commence on the Closing Date, and shall end on the day immediately
preceding the Initial Payment Date.  All accrued interest shall be due and
payable in arrears on each Payment Date.  In making any interest payment, if the
interest calculation with respect to a Note shall result in a portion of such
payment being less than $0.01, then such payment shall be decreased to the
nearest whole cent, and no subsequent adjustment shall be made in respect
thereof.
 
 
Exhibit C-2-3

--------------------------------------------------------------------------------

 
 
Installments of principal shall be paid on this Note beginning on the Initial
Payment Date and ending no later than the Stated Maturity Date specified above
unless the Notes become due and payable at an earlier date by declaration of
acceleration in accordance with Article VI of the Indenture or call for
redemption in accordance with Article XI of the Indenture.  Each installment of
principal due on any Payment Date (other than the Stated Maturity Date) shall be
paid from amounts on deposit in the Collection Account to the applicable Holders
in reduction of principal until the Outstanding Note Balance of each Class has
been reduced to zero, in each case in accordance with the priorities set forth
in the Indenture for such Payment Date.  All unpaid principal on any Note
(together with interest thereon and all other amounts due and payable under the
Indenture or in respect of the Notes) shall be due and payable in full on its
Stated Maturity Date.  All reductions in the principal amount of this Note
effected by payments of principal shall be binding upon all future Holders of
this Note and of any Note issued upon the registration of transfer thereof or in
exchange therefor or in lieu thereof, whether or not such payment is noted on
such Note.  Principal payable on the Class C Notes shall be payable in
accordance with the Indenture; provided that, if as a result of such proration a
portion of such principal would be less than $0.01, then such payment shall be
decreased to the nearest whole cent, and such portion shall be applied to the
next succeeding principal payment.
 
The principal and interest payable on this Note are payable, through the Paying
Agent on behalf of the Issuer, by check mailed by first-class mail to the
Registered Holder of this Note, at the address of the Registered Holder as it
appears in the Note Register or, at the option of the Noteholder by wire
transfer in accordance with the terms of the Indenture.  The Record Date for any
Payment Date shall be the close of business on the last Business Day of the
month prior to such Payment Date.
 
THIS CLASS C NOTE IS SUBORDINATE IN RIGHT OF PAYMENT TO THE CLASS A NOTES AND
THE CLASS B NOTES TO THE EXTENT AND AS MORE FULLY DESCRIBED IN THE INDENTURE.
 
This Class C Note does not purport to summarize the Indenture completely, and
reference is made to the Indenture for information with respect to the
interests, rights, benefits, obligations, proceeds, and duties evidenced hereby
and the rights, duties, and immunities of the Issuer.  Copies of the Indenture
and all amendments thereto will be provided to any Noteholder, at its expense,
upon a written request to the Trustee at U.S. Bank National Association, 60
Livingston Avenue, EP-MN-WS3D, St. Paul, Minnesota 55107.
 
 
Exhibit C-2-4

--------------------------------------------------------------------------------

 
 
This Class C Note represents asset-backed debt secured solely by assets of the
Issuer, and is not an interest in, or obligation of, any other Person.  Neither
the Class C Notes nor the Contract Assets are insured by any Person or any
governmental agency.
 
The Notes are secured by certain Contract Assets, and the other assets
comprising the Collateral, all as described in the Indenture.  The Collateral
secures the Class C Notes issued under the Indenture equally and ratably without
prejudice, priority, or distinction between any Class C Note and any other Class
C Note by reason of time of issue or otherwise, and also secures the payment of
certain other amounts and certain other obligations as described in the
Indenture.
 
Unless earlier declared due and payable by reason of an Event of Default, the
Notes are payable only at the time and in the manner provided in the Indenture,
and are not redeemable or prepayable at the option of the Issuer before such
time, except that the Notes shall be redeemable at the option of the Issuer in
whole but not in part on any Payment Date on which the Aggregate Outstanding
Note Balance (after taking into account payments made on such Payment Date) is
less than 10% of the Aggregate Initial Note Balance at the applicable Redemption
Price plus any fees due under the Indenture. If an Event of Default shall occur
and be continuing, the principal of all the Notes may become or be declared due
and payable in the manner and with the effect provided in the Indenture.
 
The final payment on any Definitive Note shall be made only upon presentation
and surrender of the Note at the Corporate Trust Office of the Trustee.
 
The Class C Notes may be exchanged, and their transfer may be registered, by the
Class C Noteholders in person or by their attorneys duly authorized in writing
at the Corporate Trust Office of the Trustee only in the manner and subject to
the limitations provided in the Indenture, and upon surrender and cancellation
of the Class C Notes.  Upon exchange or registration of such transfer, a new
registered Class C Note or Notes evidencing the same Outstanding Note Balance
will be executed in exchange therefor.
 
Each Person who has or who acquires any Ownership Interest in a Class C Note
shall be deemed by the acceptance or acquisition of such Ownership Interest to
have agreed to be bound by the provisions of Sections 2.06 and 2.07 of the
Indenture, and shall be deemed to make any and all representations and
warranties contained in Article II of the Indenture.
 
Prior to due presentment for registration of transfer of this Note, the Issuer,
the Trustee, the Note Registrar, the Paying Agent, and any agent of the Issuer,
the Trustee, the Note Registrar, or the Paying Agent shall treat the Person in
whose name this Note is registered in the Note Register as the owner hereof for
the purpose of receiving payment as provided in the Indenture and for all other
purposes whatsoever, whether or not this Note be overdue, and neither the
Issuer, the Trustee, the Note Registrar, the Paying Agent, nor any such agent
shall be affected by notice to the contrary.
 
As provided in the Indenture and subject to certain limitations set forth
therein, the transfer of this Note may be registered on the Note Register of the
Issuer upon surrender of this Note for registration of transfer at the office of
the Note Registrar in the United States of America maintained for such purpose,
duly endorsed by, or accompanied by a written instrument of transfer in form
satisfactory to the Issuer and the Note Registrar and duly executed by the
holder hereof or his attorney duly authorized in writing and complying with all
transfer requirements contained in the Indenture.  Thereupon, one or more new
Notes of the same Stated Maturity Date of authorized denominations and for the
same initial aggregate principal amount will be issued to the designated
transferees.
 
 
Exhibit C-2-5

--------------------------------------------------------------------------------

 
 
The Indenture permits, with certain exceptions as therein provided, the
amendment thereof and the modification of the rights and obligations of the
Issuer and the rights of the Noteholders under the Indenture at any time, with
the prior written consent of the Majority Holders and the Servicer, by the
Issuer, the Custodian, and the Trustee.  The Indenture also contains provisions
permitting the Control Party and the Noteholders to agree to certain
modifications or actions and to waive compliance by the Issuer with certain
provisions of the Indenture and certain past defaults under the Indenture and
their consequences.  Any such consent or waiver by the Control Party shall be
conclusive and binding upon all Holders and upon all future Holders of this Note
and of any Note issued upon the registration of transfer thereof or in exchange
or in lieu thereof whether or not notation of such consent or waiver is made
upon this Note.
 
The Notes are issuable only in registered form without coupons, in such
authorized denominations as provided in the Indenture, and subject to certain
limitations therein set forth.
 
The Issuer has structured the transaction contemplated by the Indenture and the
Notes with the intention that the Notes will qualify under applicable tax law as
indebtedness of the Issuer.  The Issuer, the Trustee, and each Noteholder, by
acceptance of its Note, agree to treat the Notes as indebtedness of the Issuer
for all tax purposes.
 
During the term of the Indenture and for one year and one day after payment in
full of all of the obligations of the Issuer under the Transaction Documents,
none of the parties to the Indenture or any Affiliate thereof or any Noteholder
will file any involuntary petition against the Issuer or otherwise institute, or
cooperate with or encourage any other Person to file or otherwise institute, any
bankruptcy, reorganization, arrangement, insolvency, or liquidation proceedings
or any other proceedings under federal or state bankruptcy or similar law
against or concerning the Issuer; provided that if such proceeding shall have
commenced, nothing herein shall preclude any Noteholder from filing a proof of
claim in any such proceeding in accordance with the Indenture.
 
This Note and the Indenture shall be construed in accordance with and governed
by the laws of the State of New York applicable to agreements made and to be
performed therein, except to the extent that the perfection or effect of
perfection of the security interests granted thereunder are governed by the laws
of a jurisdiction other than the State of New York, and without regard to
principles of conflict of laws of the State of New York that would permit or
require the application of the law of any other jurisdiction.
 
 
Exhibit C-2-6

--------------------------------------------------------------------------------

 
 
No reference herein to the Indenture and no provision of this Note or of the
Indenture shall alter or impair the obligation of the Issuer, which is absolute
and unconditional, to pay the principal of and interest on this Note at the
times, place, and rate, and in the coin or currency, herein prescribed.
 
The Issuer hereby waives diligence, presentment, demand, protest, and notice of
any kind whatsoever.  The non-exercise by the holder of this Note of any of its
rights hereunder in any particular instance shall not constitute a waiver
thereof in that or any subsequent instance.
 
[The remainder of page is intentionally left blank.]
 
 
Exhibit C-2-7

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, LEAF Receivables Funding 6, LLC, has caused this instrument
to be signed, manually, by its authorized officer, as of the date set forth
below.
 

 
LEAF RECEIVABLES FUNDING 6, LLC
 
  By:       Name:
Title:

 
This is one of the Class C Notes described in the within-mentioned Indenture.
 
Dated: ____________ ___, 2011
 
U.S. Bank National Association, as Trustee
 
By:
 
 

 
Authorized Signatory
 
 
Exhibit C-2-8

--------------------------------------------------------------------------------

 
 
[Form of Assignment]
 
For Value Received, the undersigned hereby sells, assigns, and transfers unto
 
(Please insert Social Security or
Taxpayer Identification number
of Assignee)
_______________________________
_______________________________
________________________________________________________________________________________________________________________________
(Please Print or Typewrite Name and Address of Assignee)
________________________________________________________________________________________________________________________________
the within Note, and all rights thereunder, and hereby does irrevocably
constitute and appoint
_______________________________________________________________________________________________________________________________,
as attorney, to transfer the within Note on the books kept for registration
thereof, with full power of substitution in the premises.
 
Date:___________________
 
____________________________________________
Notice:  The signature to this assignment must correspond with the name as it
appears upon the face of the within Note in every particular, without alteration
or enlargement or any change whatever.
 
 
Exhibit C-2-9

--------------------------------------------------------------------------------

 
 
Exhibit D-1
to Indenture
 
FORM OF LEAF RECEIVABLES FUNDING 6, LLC
EQUIPMENT CONTRACT BACKED NOTES, SERIES 2011-1
GLOBAL CLASS D NOTE
 
[For Rule 144A Book-Entry Notes]
 
UNLESS THIS NOTE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE DEPOSITORY
TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE TRANSFEROR OF SUCH NOTE
(THE “TRANSFEROR”) OR ITS AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE, OR
PAYMENT, AND ANY NOTE ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH
OTHER NAME AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY
PAYMENT IS MADE TO CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN
AUTHORIZED REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE, OR THE USE HEREOF FOR
VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED
OWNER HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.
 
 
Exhibit D-1-1

--------------------------------------------------------------------------------

 
 
THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS.  THE HOLDER HEREOF, BY
PURCHASING THIS NOTE, AGREES (1) THAT THIS NOTE MAY BE RESOLD, PLEDGED, OR
OTHERWISE TRANSFERRED ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS
AND IN A TRANSACTION MEETING THE REQUIREMENTS OF RULE 144A UNDER THE SECURITIES
ACT (“RULE 144A”) TO A PERSON WHOM THE SELLER REASONABLY BELIEVES IS A QUALIFIED
INSTITUTIONAL BUYER (“QIB”) WITHIN THE MEANING OF RULE 144A, PURCHASING FOR ITS
OWN ACCOUNT, OR A QIB PURCHASING FOR THE ACCOUNT OF A QIB AND TO WHOM NOTICE IS
GIVEN THAT RESALE, PLEDGE, OR OTHER TRANSFER IS BEING MADE IN RELIANCE ON RULE
144A, OR TO THE ISSUER PURSUANT TO THE TERMS OF THE INDENTURE, AND (2) THAT IT
WILL DELIVER TO EACH PERSON TO WHOM THIS NOTE OR AN INTEREST HEREIN IS TO BE
TRANSFERRED A NOTICE SUBSTANTIALLY TO THE EFFECT OF THIS LEGEND.  THE INDENTURE
RELATING TO THIS NOTE CONTAINS A PROVISION REQUIRING THE TRUSTEE TO REFUSE TO
REGISTER ANY TRANSFER OF THIS NOTE OR ANY INTEREST HEREIN IN VIOLATION OF THE
FOREGOING.  EACH TRANSFEREE ACCEPTING A BENEFICIAL INTEREST IN THIS NOTE IS
DEEMED TO REPRESENT TO THE ISSUER AND THE SERVICER THAT IT IS EITHER A QIB
PURCHASING FOR ITS OWN ACCOUNT OR A QIB PURCHASING FOR THE ACCOUNT OF ANOTHER
QIB.  EACH HOLDER HEREOF IS DEEMED TO REPRESENT AND WARRANT EITHER (A) THAT IT
IS NOT (AND FOR SO LONG AS IT HOLDS THIS NOTE OR AN INTEREST HEREIN WILL NOT
BE), AND IS NOT ACTING ON BEHALF OF (AND FOR SO LONG AS IT HOLDS THIS SECURITY
OR AN INTEREST HEREIN WILL NOT BE ACTING ON BEHALF OF), AN “EMPLOYEE BENEFIT
PLAN” AS DEFINED IN SECTION 3(3) OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT
OF 1974, AS AMENDED (“ERISA”) THAT IS SUBJECT TO TITLE I OF ERISA, A PLAN
DESCRIBED IN SECTION 4975(E)(1) OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED
(THE “CODE”), OR AN ENTITY WHICH IS DEEMED TO HOLD THE ASSETS OF ANY SUCH PLAN
(“PLAN ASSETS”) PURSUANT TO 29 C.F.R. SECTION 2510.3-101 AS MODIFIED BY SECTION
3(42) OF ERISA (THE “PLAN ASSET REGULATION”) (EACH A “BENEFIT PLAN INVESTOR”),
OR (B) (I) ITS PURCHASE AND OWNERSHIP OF THIS SECURITY WILL BE COVERED BY A
PROHIBITED TRANSACTION CLASS EXEMPTION ISSUED BY THE UNITED STATES DEPARTMENT OF
LABOR, (II) AT THE TIME OF ACQUISITION THE NOTES ARE RATED AT LEAST INVESTMENT
GRADE, AND (III) IT BELIEVES THAT THE NOTES ARE PROPERLY TREATED AS INDEBTEDNESS
WITHOUT SUBSTANTIAL EQUITY FEATURES FOR PURPOSES OF THE PLAN ASSET REGULATIONS
AND AGREES TO SO TREAT SUCH NOTES, OR (C) IT HAS PROVIDED THE TRUSTEE WITH AN
OPINION OF COUNSEL, WHICH OPINION OF COUNSEL WILL NOT BE AT THE EXPENSE OF THE
TRUSTEE, THE ISSUER, THE SERVICER, OR THE INITIAL PURCHASER, WHICH OPINES THAT
THE PURCHASE, HOLDING, AND TRANSFER OF SUCH NOTE OR INTEREST THEREIN IS
PERMISSIBLE UNDER APPLICABLE LAW, WILL NOT CONSTITUTE OR RESULT IN A NON-EXEMPT
PROHIBITED TRANSACTION UNDER ERISA OR SECTION 4975 OF THE CODE, AND WILL NOT
SUBJECT THE TRUSTEE, THE ISSUER, THE SERVICER, OR THE INITIAL PURCHASER TO ANY
OBLIGATION IN ADDITION TO THOSE UNDERTAKEN IN THE INDENTURE.  THE NOTES OR ANY
BENEFICIAL INTEREST HEREIN MAY BE TRANSFERRED ONLY IN PERMITTED DENOMINATIONS
SPECIFIED IN THE INDENTURE.  ACCORDINGLY, AN INVESTOR IN THIS NOTE MUST BE
PREPARED TO BEAR THE ECONOMIC RISK OF THE INVESTMENT FOR AN INDEFINITE PERIOD OF
TIME.
 
[The remaining pages for Class D Notes follow starting on the next page.
The remainder of this page is intentionally left blank.]
 
 
Exhibit D-1-2

--------------------------------------------------------------------------------

 
 
LEAF RECEIVABLES FUNDING 6, LLC
EQUIPMENT CONTRACT BACKED NOTES, SERIES 2011-1
CLASS D NOTE
 

No. ______    Up to $4,003,000

 
Stated Maturity Date: _______ __, 20__
 
Dated: ________ __, 20__
 
REGISTERED OWNER:  ____________________________
 
LEAF Receivables Funding 6, LLC, a Delaware limited liability company duly
organized and validly existing under the laws of the State of Delaware (the
“Issuer,” which term includes any successor entity under the Indenture referred
to below), for value received, hereby promises to pay to the Registered Owner on
or before the Stated Maturity Date the principal sum in an amount not to exceed
FOUR MILLION THREE THOUSAND DOLLARS ($4,003,000) less all principal paid with
respect thereto, and to pay monthly in arrears all accrued interest and other
amounts due with respect to this Note, as further provided in the
Indenture.  Accrued interest, principal, and other amounts due with respect to
this Note shall be paid on each Payment Date.
 
This Note is duly authorized by the Issuer pursuant to the Indenture, and is
designated as its Equipment Contract Backed Notes, Series 2011-1 (herein called
the “Notes”) issued and to be issued under the Indenture, dated as of January 6,
2011 (as amended, modified, or supplemented from time to time, the “Indenture”),
between the Issuer and U.S. Bank National Association, as Trustee and
Custodian.  Reference is made to the Indenture for a statement of the respective
rights thereunder of the Issuer, the Trustee, and the Holders of the Notes, and
the terms upon which the Notes are, and are to be, authenticated and
delivered.  Each capitalized term used and not otherwise defined herein shall
have the meaning assigned to it in the Indenture.
 
Each Class D Note shall represent such of the Outstanding Class D Notes as are
specified herein, and represents the aggregate amount of Outstanding Class D
Notes from time to time endorsed hereon by the Trustee, or by the Note Registrar
at the direction of the Trustee, and the aggregate amount of Outstanding Class D
Notes represented hereby may, from time to time, be reduced or increased to
represent exchanges and redemptions.
 
Interest shall accrue on the Outstanding Note Balance of the Class D Notes as of
the first day of the applicable Interest Accrual Period and (to the greatest
extent legally enforceable) on any overdue payment of interest from the date
such interest became due and payable (giving effect to any applicable grace
periods provided in the Indenture) until fully paid, at the Note Rate for the
Class D Notes specified in the Indenture (calculated in accordance with the
Indenture).  The Interest Accrual Period for each Payment Date is the period
commencing on and including the immediately preceding Payment Date and ending on
and including the day immediately preceding such Payment Date; provided that, in
the case of the first Interest Accrual Period, such Interest Accrual Period
shall commence on the Closing Date, and shall end on the day immediately
preceding the Initial Payment Date.  All accrued interest shall be due and
payable in arrears on each Payment Date.  In making any interest payment, if the
interest calculation with respect to a Note shall result in a portion of such
payment being less than $0.01, then such payment shall be decreased to the
nearest whole cent, and no subsequent adjustment shall be made in respect
thereof.
 
 
Exhibit D-1-3

--------------------------------------------------------------------------------

 
 
Installments of principal shall be paid on this Note beginning on the Initial
Payment Date and ending no later than the Stated Maturity Date specified above
unless the Notes become due and payable at an earlier date by declaration of
acceleration in accordance with Article VI of the Indenture or call for
redemption in accordance with Article XI of the Indenture.  Each installment of
principal due on any Payment Date (other than the Stated Maturity Date) shall be
paid from amounts on deposit in the Collection Account to the applicable Holders
in reduction of principal until the Outstanding Note Balance of each Class has
been reduced to zero, in each case in accordance with the priorities set forth
in the Indenture for such Payment Date.  All unpaid principal on any Note
(together with interest thereon and all other amounts due and payable under the
Indenture or in respect of the Notes) shall be due and payable in full on its
Stated Maturity Date.  All reductions in the principal amount of this Note
effected by payments of principal shall be binding upon all future Holders of
this Note and of any Note issued upon the registration of transfer thereof or in
exchange therefor or in lieu thereof, whether or not such payment is noted on
such Note.  Principal payable on the Class D Notes shall be payable in
accordance with the Indenture; provided that, if as a result of such proration a
portion of such principal would be less than $0.01, then such payment shall be
decreased to the nearest whole cent, and such portion shall be applied to the
next succeeding principal payment.
 
The principal and interest payable on this Note are payable, through the Paying
Agent on behalf of the Issuer, by check mailed by first-class mail to the
Registered Holder of this Note, at the address of the Registered Holder as it
appears in the Note Register or, at the option of the Noteholder by wire
transfer in accordance with the terms of the Indenture.  The Record Date for any
Payment Date shall be the last Business Day preceding such Payment Date.
 
THIS CLASS D NOTE IS SUBORDINATE IN RIGHT OF PAYMENT TO THE CLASS A NOTES, THE
CLASS B NOTES, AND THE CLASS C NOTES TO THE EXTENT AND AS MORE FULLY DESCRIBED
IN THE INDENTURE.
 
This Class D Note does not purport to summarize the Indenture completely, and
reference is made to the Indenture for information with respect to the
interests, rights, benefits, obligations, proceeds, and duties evidenced hereby
and the rights, duties, and immunities of the Issuer.  Copies of the Indenture
and all amendments thereto will be provided to any Noteholder, at its expense,
upon a written request to the Trustee at U.S. Bank National Association, 60
Livingston Avenue, EP-MN-WS3D, St. Paul, Minnesota 55107.
 
This Class D Note represents asset-backed debt secured solely by assets of the
Issuer, and is not an interest in, or obligation of, any other Person.  Neither
the Class D Notes nor the Contract Assets are insured by any Person or any
governmental agency.
 
 
Exhibit D-1-4

--------------------------------------------------------------------------------

 
 
The Notes are secured by certain Contract Assets, and the other assets
comprising the Collateral, all as described in the Indenture.  The Collateral
secures the Class D Notes issued under the Indenture equally and ratably without
prejudice, priority, or distinction between any Class D Note and any other Class
D Note by reason of time of issue or otherwise, and also secures the payment of
certain other amounts and certain other obligations as described in the
Indenture.
 
Unless earlier declared due and payable by reason of an Event of Default, the
Notes are payable only at the time and in the manner provided in the Indenture,
and are not redeemable or prepayable at the option of the Issuer before such
time, except that the Notes shall be redeemable at the option of the Issuer in
whole but not in part on any Payment Date on which the Aggregate Outstanding
Note Balance (after taking into account payments made on such Payment Date) is
less than 10% of the Aggregate Initial Note Balance at the applicable Redemption
Price plus any fees due under the Indenture.  If an Event of Default shall occur
and be continuing, the principal of all the Notes may become or be declared due
and payable in the manner and with the effect provided in the Indenture.
 
The Class D Notes may be exchanged, and their transfer may be registered, by the
Class D Noteholders in person or by their attorneys duly authorized in writing
at the Corporate Trust Office of the Trustee only in the manner and subject to
the limitations provided in the Indenture, and upon surrender and cancellation
of the Class D Notes.  Upon exchange or registration of such transfer, a new
registered Class D Note or Notes evidencing the same Outstanding Note Balance
will be executed in exchange therefor.
 
Each Person who has or who acquires any Ownership Interest in a Class D Note
shall be deemed by the acceptance or acquisition of such Ownership Interest to
have agreed to be bound by the provisions of Sections 2.06 and 2.07 of the
Indenture, and shall be deemed to make any and all representations and
warranties contained in Article II of the Indenture.
 
Prior to due presentment for registration of transfer of this Note, the Issuer,
the Trustee, the Note Registrar, the Paying Agent, and any agent of the Issuer,
the Trustee, the Note Registrar, or the Paying Agent shall treat the Person in
whose name this Note is registered in the Note Register as the owner hereof for
the purpose of receiving payment as provided in the Indenture and for all other
purposes whatsoever, whether or not this Note be overdue, and neither the
Issuer, the Trustee, the Note Registrar, the Paying Agent, nor any such agent
shall be affected by notice to the contrary.
 
As provided in the Indenture and subject to certain limitations set forth
therein, the transfer of this Note may be registered on the Note Register of the
Issuer upon surrender of this Note for registration of transfer at the office of
the Note Registrar in the United States of America maintained for such purpose,
duly endorsed by, or accompanied by a written instrument of transfer in form
satisfactory to the Issuer and the Note Registrar and duly executed by the
holder hereof or his attorney duly authorized in writing and complying with all
transfer requirements contained in the Indenture.  Thereupon, one or more new
Notes of the same Stated Maturity Date of authorized denominations and for the
same initial aggregate principal amount will be issued to the designated
transferees.
 
 
Exhibit D-1-5

--------------------------------------------------------------------------------

 
 
The Indenture permits, with certain exceptions as therein provided, the
amendment thereof and the modification of the rights and obligations of the
Issuer and the rights of the Noteholders under the Indenture at any time, with
the prior written consent of the Majority Holders and the Servicer, by the
Issuer, the Custodian, and the Trustee.  The Indenture also contains provisions
permitting the Control Party and the Noteholders to agree to certain
modifications or actions and to waive compliance by the Issuer with certain
provisions of the Indenture and certain past defaults under the Indenture and
their consequences.  Any such consent or waiver by the Control Party shall be
conclusive and binding upon all Holders and upon all future Holders of this Note
and of any Note issued upon the registration of transfer thereof or in exchange
or in lieu thereof whether or not notation of such consent or waiver is made
upon this Note.
 
The Notes are issuable only in registered form without coupons, in such
authorized denominations as provided in the Indenture, and subject to certain
limitations therein set forth.
 
The Issuer has structured the transaction contemplated by the Indenture and the
Notes with the intention that the Notes will qualify under applicable tax law as
indebtedness of the Issuer.  The Issuer, the Trustee, and each Noteholder, by
acceptance of its Note, agree to treat the Notes as indebtedness of the Issuer
for all tax purposes.
 
During the term of the Indenture and for one year and one day after payment in
full of all of the obligations of the Issuer under the Transaction Documents,
none of the parties to the Indenture or any Affiliate thereof or any Noteholder
will file any involuntary petition against the Issuer or otherwise institute, or
cooperate with or encourage any other Person to file or otherwise institute, any
bankruptcy, reorganization, arrangement, insolvency, or liquidation proceedings
or any other proceedings under federal or state bankruptcy or similar law
against or concerning the Issuer; provided that if such proceeding shall have
commenced, nothing herein shall preclude any Noteholder from filing a proof of
claim in any such proceeding in accordance with the Indenture.
 
This Note and the Indenture shall be construed in accordance with and governed
by the laws of the State of New York applicable to agreements made and to be
performed therein, except to the extent that the perfection or effect of
perfection of the security interests granted thereunder are governed by the laws
of a jurisdiction other than the State of New York, and without regard to
principles of conflict of laws of the State of New York that would permit or
require the application of the law of any other jurisdiction.
 
No reference herein to the Indenture and no provision of this Note or of the
Indenture shall alter or impair the obligation of the Issuer, which is absolute
and unconditional, to pay the principal of and interest on this Note at the
times, place, and rate, and in the coin or currency, herein prescribed.
 
 
Exhibit D-1-6

--------------------------------------------------------------------------------

 
 
The Issuer hereby waives diligence, presentment, demand, protest, and notice of
any kind whatsoever.  The non-exercise by the holder of this Note of any of its
rights hereunder in any particular instance shall not constitute a waiver
thereof in that or any subsequent instance.
 
[The remainder of page is intentionally left blank.]
 
 
Exhibit D-1-7

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, LEAF Receivables Funding 6, LLC, has caused this instrument
to be signed, manually, by its authorized officer, as of the date set forth
below.
 

 
LEAF RECEIVABLES FUNDING 6, LLC
 
  By:       Name:
Title:

 
This is one of the Class D Notes described in the within-mentioned Indenture.
 
Dated: ____________ ___, 2011
 
U.S. Bank National Association, as Trustee
 
By:
______________________________

 
Authorized Signatory
 
 
Exhibit D-1-8

--------------------------------------------------------------------------------

 
 
Exhibit D-2
to Indenture
 
FORM OF LEAF RECEIVABLES FUNDING 6, LLC
EQUIPMENT CONTRACT BACKED NOTES, SERIES 2011-1
DEFINITIVE CLASS D NOTE
 
THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS.  THE HOLDER HEREOF, BY
PURCHASING THIS NOTE, AGREES (1) THAT THIS NOTE MAY BE RESOLD, PLEDGED, OR
OTHERWISE TRANSFERRED ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS
AND IN A TRANSACTION MEETING THE REQUIREMENTS OF RULE 144A UNDER THE SECURITIES
ACT (“RULE 144A”) TO A PERSON WHOM THE SELLER REASONABLY BELIEVES IS A QUALIFIED
INSTITUTIONAL BUYER (“QIB”) WITHIN THE MEANING OF RULE 144A, PURCHASING FOR ITS
OWN ACCOUNT, OR A QIB PURCHASING FOR THE ACCOUNT OF A QIB AND TO WHOM NOTICE IS
GIVEN THAT RESALE, PLEDGE, OR OTHER TRANSFER IS BEING MADE IN RELIANCE ON RULE
144A, OR TO THE ISSUER PURSUANT TO THE TERMS OF THE INDENTURE, AND (2) THAT IT
WILL DELIVER TO EACH PERSON TO WHOM THIS NOTE OR AN INTEREST HEREIN IS TO BE
TRANSFERRED A NOTICE SUBSTANTIALLY TO THE EFFECT OF THIS LEGEND.  THE INDENTURE
RELATING TO THIS NOTE CONTAINS A PROVISION REQUIRING THE TRUSTEE TO REFUSE TO
REGISTER ANY TRANSFER OF THIS NOTE OR ANY INTEREST HEREIN IN VIOLATION OF THE
FOREGOING.  EACH TRANSFEREE ACCEPTING AN OWNERSHIP INTEREST IN THIS NOTE IS
DEEMED TO REPRESENT TO THE ISSUER AND THE SERVICER THAT IT IS EITHER A QIB
PURCHASING FOR ITS OWN ACCOUNT OR A QIB PURCHASING FOR THE ACCOUNT OF ANOTHER
QIB.  EACH HOLDER HEREOF IS DEEMED TO REPRESENT AND WARRANT EITHER (A) THAT IT
IS NOT (AND FOR SO LONG AS IT HOLDS THIS NOTE OR AN INTEREST HEREIN WILL NOT
BE), AND IS NOT ACTING ON BEHALF OF (AND FOR SO LONG AS IT HOLDS THIS SECURITY
OR AN INTEREST HEREIN WILL NOT BE ACTING ON BEHALF OF), AN “EMPLOYEE BENEFIT
PLAN” AS DEFINED IN SECTION 3(3) OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT
OF 1974, AS AMENDED (“ERISA”) THAT IS SUBJECT TO TITLE I OF ERISA, A PLAN
DESCRIBED IN SECTION 4975(E)(1) OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED
(THE “CODE”), OR AN ENTITY WHICH IS DEEMED TO HOLD THE ASSETS OF ANY SUCH PLAN
(“PLAN ASSETS”) PURSUANT TO 29 C.F.R. SECTION 2510.3-101 AS MODIFIED BY SECTION
3(42) OF ERISA (THE “PLAN ASSET REGULATION”) (EACH A “BENEFIT PLAN INVESTOR”),
OR (B) (I) ITS PURCHASE AND OWNERSHIP OF THIS SECURITY WILL BE COVERED BY A
PROHIBITED TRANSACTION CLASS EXEMPTION ISSUED BY THE UNITED STATES DEPARTMENT OF
LABOR, (II) AT THE TIME OF ACQUISITION THE NOTES ARE RATED AT LEAST INVESTMENT
GRADE, AND (III) IT BELIEVES THAT THE NOTES ARE PROPERLY TREATED AS INDEBTEDNESS
WITHOUT SUBSTANTIAL EQUITY FEATURES FOR PURPOSES OF THE PLAN ASSET REGULATIONS
AND AGREES TO SO TREAT SUCH NOTES, OR (C) IT HAS PROVIDED THE TRUSTEE WITH AN
OPINION OF COUNSEL, WHICH OPINION OF COUNSEL WILL NOT BE AT THE EXPENSE OF THE
TRUSTEE, THE ISSUER, THE SERVICER, OR THE INITIAL PURCHASER, WHICH OPINES THAT
THE PURCHASE, HOLDING, AND TRANSFER OF SUCH NOTE OR INTEREST THEREIN IS
PERMISSIBLE UNDER APPLICABLE LAW, WILL NOT CONSTITUTE OR RESULT IN A NON-EXEMPT
PROHIBITED TRANSACTION UNDER ERISA OR SECTION 4975 OF THE CODE, AND WILL NOT
SUBJECT THE TRUSTEE, THE ISSUER, THE SERVICER, OR THE INITIAL PURCHASER TO ANY
OBLIGATION IN ADDITION TO THOSE UNDERTAKEN IN THE INDENTURE.  THE NOTES OR ANY
BENEFICIAL INTEREST HEREIN MAY BE TRANSFERRED ONLY IN PERMITTED DENOMINATIONS
SPECIFIED IN THE INDENTURE.  ACCORDINGLY, AN INVESTOR IN THIS NOTE MUST BE
PREPARED TO BEAR THE ECONOMIC RISK OF THE INVESTMENT FOR AN INDEFINITE PERIOD OF
TIME.
 
 
Exhibit D-2-1

--------------------------------------------------------------------------------

 
 
OWING TO THE PROVISIONS FOR THE PAYMENT OF PRINCIPAL CONTAINED HEREIN, THE
OUTSTANDING NOTE BALANCE OF THIS NOTE MAY BE LESS THAN THE AMOUNT SHOWN ON THE
FACE HEREOF.  ANYONE PURCHASING THIS NOTE SHOULD CONFIRM THE OUTSTANDING NOTE
BALANCE HEREOF BY INQUIRY OF THE TRUSTEE.
 
[The remaining pages for Class D Notes follow starting on the next page.
The remainder of this page is intentionally left blank.]
 
 
Exhibit D-2-2

--------------------------------------------------------------------------------

 

LEAF RECEIVABLES FUNDING 6, LLC
EQUIPMENT CONTRACT BACKED NOTES, SERIES 2011-1
CLASS D NOTE
 

No. ______    Up to $4,003,000

 
Stated Maturity Date: _______ __, 20__
 
Dated: ________ __, 20__
 
REGISTERED OWNER:  ____________________________

 

LEAF Receivables Funding 6, LLC, a Delaware limited liability company duly
organized and validly existing under the laws of the State of Delaware (the
“Issuer,” which term includes any successor entity under the Indenture referred
to below), for value received, hereby promises to pay to the Registered Owner on
or before the Stated Maturity Date the principal sum in an amount not to exceed
FOUR MILLION THREE THOUSAND DOLLARS ($4,003,000) less all principal paid with
respect thereto, and to pay monthly in arrears all accrued interest and other
amounts due with respect to this Note, as further provided in the
Indenture.  Accrued interest, principal, and other amounts due with respect to
this Note shall be paid on each Payment Date.
 
This Note is duly authorized by the Issuer pursuant to the Indenture, and is
designated as its Equipment Contract Backed Notes, Series 2011-1 (herein called
the “Notes”) issued and to be issued under the Indenture, dated as of January 6,
2011 (as amended, modified, or supplemented from time to time, the “Indenture”),
between the Issuer and U.S. Bank National Association, as Trustee and
Custodian.  Reference is made to the Indenture for a statement of the respective
rights thereunder of the Issuer, the Trustee, and the Holders of the Notes, and
the terms upon which the Notes are, and are to be, authenticated and
delivered.  Each capitalized term used and not otherwise defined herein shall
have the meaning assigned to it in the Indenture.
 
Each Class D Note shall represent such of the Outstanding Class D Notes as are
specified herein, and represents the aggregate amount of Outstanding Class D
Notes from time to time endorsed hereon by the Trustee, or by the Note Registrar
at the direction of the Trustee, and the aggregate amount of Outstanding Class D
Notes represented hereby may, from time to time, be reduced or increased to
represent exchanges and redemptions.
 
Interest shall accrue on the Outstanding Note Balance of the Class D Notes as of
the first day of the applicable Interest Accrual Period and (to the greatest
extent legally enforceable) on any overdue payment of interest from the date
such interest became due and payable (giving effect to any applicable grace
periods provided in the Indenture) until fully paid, at the Note Rate for the
Class D Notes specified in the Indenture (calculated in accordance with the
Indenture).  The Interest Accrual Period for each Payment Date is the period
commencing on and including the immediately preceding Payment Date and ending on
and including the day immediately preceding such Payment Date; provided that, in
the case of the first Interest Accrual Period, such Interest Accrual Period
shall commence on the Closing Date, and shall end on the day immediately
preceding the Initial Payment Date.  All accrued interest shall be due and
payable in arrears on each Payment Date.  In making any interest payment, if the
interest calculation with respect to a Note shall result in a portion of such
payment being less than $0.01, then such payment shall be decreased to the
nearest whole cent, and no subsequent adjustment shall be made in respect
thereof.
 
 
Exhibit D-2-3

--------------------------------------------------------------------------------

 
 
Installments of principal shall be paid on this Note beginning on the Initial
Payment Date and ending no later than the Stated Maturity Date specified above
unless the Notes become due and payable at an earlier date by declaration of
acceleration in accordance with Article VI of the Indenture or call for
redemption in accordance with Article XI of the Indenture.  Each installment of
principal due on any Payment Date (other than the Stated Maturity Date) shall be
paid from amounts on deposit in the Collection Account to the applicable Holders
in reduction of principal until the Outstanding Note Balance of each Class has
been reduced to zero, in each case in accordance with the priorities set forth
in the Indenture for such Payment Date.  All unpaid principal on any Note
(together with interest thereon and all other amounts due and payable under the
Indenture or in respect of the Notes) shall be due and payable in full on its
Stated Maturity Date.  All reductions in the principal amount of this Note
effected by payments of principal shall be binding upon all future Holders of
this Note and of any Note issued upon the registration of transfer thereof or in
exchange therefor or in lieu thereof, whether or not such payment is noted on
such Note.  Principal payable on the Class D Notes shall be payable in
accordance with the Indenture; provided that, if as a result of such proration a
portion of such principal would be less than $0.01, then such payment shall be
decreased to the nearest whole cent, and such portion shall be applied to the
next succeeding principal payment.
 
The principal and interest payable on this Note are payable, through the Paying
Agent on behalf of the Issuer, by check mailed by first-class mail to the
Registered Holder of this Note, at the address of the Registered Holder as it
appears in the Note Register or, at the option of the Noteholder by wire
transfer in accordance with the terms of the Indenture.  The Record Date for any
Payment Date shall be the close of business on the last Business Day of the
month prior to such Payment Date.
 
THIS CLASS D NOTE IS SUBORDINATE IN RIGHT OF PAYMENT TO THE CLASS A NOTES, THE
CLASS B NOTES, AND THE CLASS C NOTES TO THE EXTENT AND AS MORE FULLY DESCRIBED
IN THE INDENTURE.
 
This Class D Note does not purport to summarize the Indenture completely, and
reference is made to the Indenture for information with respect to the
interests, rights, benefits, obligations, proceeds, and duties evidenced hereby
and the rights, duties, and immunities of the Issuer.  Copies of the Indenture
and all amendments thereto will be provided to any Noteholder, at its expense,
upon a written request to the Trustee at U.S. Bank National Association, 60
Livingston Avenue, EP-MN-WS3D, St. Paul, Minnesota 55107.
 
This Class D Note represents asset-backed debt secured solely by assets of the
Issuer, and is not an interest in, or obligation of, any other Person.  Neither
the Class D Notes nor the Contract Assets are insured by any Person or any
governmental agency.
 
 
Exhibit D-2-4

--------------------------------------------------------------------------------

 
 
The Notes are secured by certain Contract Assets, and the other assets
comprising the Collateral, all as described in the Indenture.  The Collateral
secures the Class D Notes issued under the Indenture equally and ratably without
prejudice, priority, or distinction between any Class D Note and any other Class
D Note by reason of time of issue or otherwise, and also secures the payment of
certain other amounts and certain other obligations as described in the
Indenture.
 
Unless earlier declared due and payable by reason of an Event of Default, the
Notes are payable only at the time and in the manner provided in the Indenture,
and are not redeemable or prepayable at the option of the Issuer before such
time, except that the Notes shall be redeemable at the option of the Issuer in
whole but not in part on any Payment Date on which the Aggregate Outstanding
Note Balance (after taking into account payments made on such Payment Date) is
less than 10% of the Aggregate Initial Note Balance at the applicable Redemption
Price plus any fees due under the Indenture. If an Event of Default shall occur
and be continuing, the principal of all the Notes may become or be declared due
and payable in the manner and with the effect provided in the Indenture.
 
The final payment on any Definitive Note shall be made only upon presentation
and surrender of the Note at the Corporate Trust Office of the Trustee.
 
The Class D Notes may be exchanged, and their transfer may be registered, by the
Class D Noteholders in person or by their attorneys duly authorized in writing
at the Corporate Trust Office of the Trustee only in the manner and subject to
the limitations provided in the Indenture, and upon surrender and cancellation
of the Class D Notes.  Upon exchange or registration of such transfer, a new
registered Class D Note or Notes evidencing the same Outstanding Note Balance
will be executed in exchange therefor.
 
Each Person who has or who acquires any Ownership Interest in a Class D Note
shall be deemed by the acceptance or acquisition of such Ownership Interest to
have agreed to be bound by the provisions of Sections 2.06 and 2.07 of the
Indenture, and shall be deemed to make any and all representations and
warranties contained in Article II of the Indenture.
 
Prior to due presentment for registration of transfer of this Note, the Issuer,
the Trustee, the Note Registrar, the Paying Agent, and any agent of the Issuer,
the Trustee, the Note Registrar, or the Paying Agent shall treat the Person in
whose name this Note is registered in the Note Register as the owner hereof for
the purpose of receiving payment as provided in the Indenture and for all other
purposes whatsoever, whether or not this Note be overdue, and neither the
Issuer, the Trustee, the Note Registrar, the Paying Agent, nor any such agent
shall be affected by notice to the contrary.
 
As provided in the Indenture and subject to certain limitations set forth
therein, the transfer of this Note may be registered on the Note Register of the
Issuer upon surrender of this Note for registration of transfer at the office of
the Note Registrar in the United States of America maintained for such purpose,
duly endorsed by, or accompanied by a written instrument of transfer in form
satisfactory to the Issuer and the Note Registrar and duly executed by the
holder hereof or his attorney duly authorized in writing and complying with all
transfer requirements contained in the Indenture.  Thereupon, one or more new
Notes of the same Stated Maturity Date of authorized denominations and for the
same initial aggregate principal amount will be issued to the designated
transferees.
 
 
Exhibit D-2-5

--------------------------------------------------------------------------------

 
 
The Indenture permits, with certain exceptions as therein provided, the
amendment thereof and the modification of the rights and obligations of the
Issuer and the rights of the Noteholders under the Indenture at any time, with
the prior written consent of the Majority Holders and the Servicer, by the
Issuer, the Custodian, and the Trustee.  The Indenture also contains provisions
permitting the Control Party and the Noteholders to agree to certain
modifications or actions and to waive compliance by the Issuer with certain
provisions of the Indenture and certain past defaults under the Indenture and
their consequences.  Any such consent or waiver by the Control Party shall be
conclusive and binding upon all Holders and upon all future Holders of this Note
and of any Note issued upon the registration of transfer thereof or in exchange
or in lieu thereof whether or not notation of such consent or waiver is made
upon this Note.
 
The Notes are issuable only in registered form without coupons, in such
authorized denominations as provided in the Indenture, and subject to certain
limitations therein set forth.
 
The Issuer has structured the transaction contemplated by the Indenture and the
Notes with the intention that the Notes will qualify under applicable tax law as
indebtedness of the Issuer.  The Issuer, the Trustee, and each Noteholder, by
acceptance of its Note, agree to treat the Notes as indebtedness of the Issuer
for all tax purposes.
 
During the term of the Indenture and for one year and one day after payment in
full of all of the obligations of the Issuer under the Transaction Documents,
none of the parties to the Indenture or any Affiliate thereof or any Noteholder
will file any involuntary petition against the Issuer or otherwise institute, or
cooperate with or encourage any other Person to file or otherwise institute, any
bankruptcy, reorganization, arrangement, insolvency, or liquidation proceedings
or any other proceedings under federal or state bankruptcy or similar law
against or concerning the Issuer; provided that if such proceeding shall have
commenced, nothing herein shall preclude any Noteholder from filing a proof of
claim in any such proceeding in accordance with the Indenture.
 
This Note and the Indenture shall be construed in accordance with and governed
by the laws of the State of New York applicable to agreements made and to be
performed therein, except to the extent that the perfection or effect of
perfection of the security interests granted thereunder are governed by the laws
of a jurisdiction other than the State of New York, and without regard to
principles of conflict of laws of the State of New York that would permit or
require the application of the law of any other jurisdiction.
 
No reference herein to the Indenture and no provision of this Note or of the
Indenture shall alter or impair the obligation of the Issuer, which is absolute
and unconditional, to pay the principal of and interest on this Note at the
times, place, and rate, and in the coin or currency, herein prescribed.
 
 
Exhibit D-2-6

--------------------------------------------------------------------------------

 
 
The Issuer hereby waives diligence, presentment, demand, protest, and notice of
any kind whatsoever.  The non-exercise by the holder of this Note of any of its
rights hereunder in any particular instance shall not constitute a waiver
thereof in that or any subsequent instance.
 
[The remainder of page is intentionally left blank.]
 
 
Exhibit D-2-7

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, LEAF Receivables Funding 6, LLC, has caused this instrument
to be signed, manually, by its authorized officer, as of the date set forth
below.
 

 
LEAF RECEIVABLES FUNDING 6, LLC
 
  By:       Name:
Title:

 
This is one of the Class D Notes described in the within-mentioned Indenture.
 
Dated: ____________ ___, 2011
 
U.S. Bank National Association, as Trustee
 
By:
______________________________

 
Authorized Signatory
 
 
Exhibit D-2-8

--------------------------------------------------------------------------------

 
 
[Form of Assignment]
 
For Value Received, the undersigned hereby sells, assigns, and transfers unto
 
(Please insert Social Security or
Taxpayer Identification number
of Assignee)
_______________________________
_______________________________
________________________________________________________________________________________________________________________________
(Please Print or Typewrite Name and Address of Assignee)
________________________________________________________________________________________________________________________________
the within Note, and all rights thereunder, and hereby does irrevocably
constitute and appoint
_______________________________________________________________________________________________________________________________,
as attorney, to transfer the within Note on the books kept for registration
thereof, with full power of substitution in the premises.
 
Date:___________________
 
____________________________________________
Notice:  The signature to this assignment must correspond with the name as it
appears upon the face of the within Note in every particular, without alteration
or enlargement or any change whatever.
 
 
Exhibit D-2-9

--------------------------------------------------------------------------------

 
 


Exhibit E-1
to Indenture
 
FORM OF LEAF RECEIVABLES FUNDING 6, LLC
EQUIPMENT CONTRACT BACKED NOTES, SERIES 2011-1
GLOBAL CLASS E-1 NOTE
 
 
[For Rule 144A Book-Entry Notes]
 
UNLESS THIS NOTE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE DEPOSITORY
TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE TRANSFEROR OF SUCH NOTE
(THE “TRANSFEROR”) OR ITS AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE, OR
PAYMENT, AND ANY NOTE ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH
OTHER NAME AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY
PAYMENT IS MADE TO CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN
AUTHORIZED REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE, OR THE USE HEREOF FOR
VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED
OWNER HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.
 
 
Exhibit E-1-1

--------------------------------------------------------------------------------

 
 
THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS.  THE HOLDER HEREOF, BY
PURCHASING THIS NOTE, AGREES (1) THAT THIS NOTE MAY BE RESOLD, PLEDGED, OR
OTHERWISE TRANSFERRED ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS
AND IN A TRANSACTION MEETING THE REQUIREMENTS OF RULE 144A UNDER THE SECURITIES
ACT (“RULE 144A”) TO A PERSON WHOM THE SELLER REASONABLY BELIEVES IS A QUALIFIED
INSTITUTIONAL BUYER (“QIB”) WITHIN THE MEANING OF RULE 144A, PURCHASING FOR ITS
OWN ACCOUNT, OR A QIB PURCHASING FOR THE ACCOUNT OF A QIB AND TO WHOM NOTICE IS
GIVEN THAT RESALE, PLEDGE, OR OTHER TRANSFER IS BEING MADE IN RELIANCE ON RULE
144A AND IS A U.S. PERSON (“U.S. PERSON”) WITHIN THE MEANING OF REGULATION S
UNDER THE SECURITIES ACT, OR TO THE ISSUER PURSUANT TO THE TERMS OF THE
INDENTURE, AND (2) THAT IT WILL DELIVER TO EACH PERSON TO WHOM THIS NOTE OR AN
INTEREST HEREIN IS TO BE TRANSFERRED A NOTICE SUBSTANTIALLY TO THE EFFECT OF
THIS LEGEND.  THE INDENTURE RELATING TO THIS NOTE CONTAINS A PROVISION REQUIRING
THE TRUSTEE TO REFUSE TO REGISTER ANY TRANSFER OF THIS NOTE OR ANY INTEREST
HEREIN IN VIOLATION OF THE FOREGOING.  EACH TRANSFEREE ACCEPTING A BENEFICIAL
INTEREST IN THIS NOTE IS DEEMED TO REPRESENT TO THE ISSUER AND THE SERVICER THAT
IT IS EITHER A QIB PURCHASING FOR ITS OWN ACCOUNT OR A QIB PURCHASING FOR THE
ACCOUNT OF ANOTHER QIB AND IS A U.S. PERSON.  EACH HOLDER HEREOF IS DEEMED TO
REPRESENT AND WARRANT THAT IT IS NOT (AND FOR SO LONG AS IT HOLDS THIS NOTE OR
AN INTEREST HEREIN WILL NOT BE), AND IS NOT ACTING ON BEHALF OF (AND FOR SO LONG
AS IT HOLDS THIS SECURITY OR AN INTEREST HEREIN WILL NOT BE ACTING ON BEHALF
OF), AN “EMPLOYEE BENEFIT PLAN” AS DEFINED IN SECTION 3(3) OF THE EMPLOYEE
RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED (“ERISA”) THAT IS SUBJECT TO
TITLE I OF ERISA, A PLAN DESCRIBED IN SECTION 4975(E)(1) OF THE INTERNAL REVENUE
CODE OF 1986, AS AMENDED (THE “CODE”), OR AN ENTITY WHICH IS DEEMED TO HOLD THE
ASSETS OF ANY SUCH PLAN (“PLAN ASSETS”) PURSUANT TO 29 C.F.R. SECTION 2510.3-101
AS MODIFIED BY SECTION 3(42) OF ERISA (THE “PLAN ASSET REGULATION”).  THE NOTES
OR ANY BENEFICIAL INTEREST HEREIN MAY BE TRANSFERRED ONLY IN PERMITTED
DENOMINATIONS SPECIFIED IN THE INDENTURE.  ACCORDINGLY, AN INVESTOR IN THIS NOTE
MUST BE PREPARED TO BEAR THE ECONOMIC RISK OF THE INVESTMENT FOR AN INDEFINITE
PERIOD OF TIME.
 
[The remaining pages for Class E-1 Notes follow starting on the next page.
The remainder of this page is intentionally left blank.]
 
 
 
Exhibit E-1-2

--------------------------------------------------------------------------------

 
 
LEAF RECEIVABLES FUNDING 6, LLC
EQUIPMENT CONTRACT BACKED NOTES, SERIES 2011-1
CLASS E-1 NOTE
 

No. ______   Up to $2,953,000

 
Stated Maturity Date: _______ __, 20__
 
Dated: ________ __, 20__
 
REGISTERED OWNER:  ____________________________
 
LEAF Receivables Funding 6, LLC, a Delaware limited liability company duly
organized and validly existing under the laws of the State of Delaware (the
“Issuer,” which term includes any successor entity under the Indenture referred
to below), for value received, hereby promises to pay to the Registered Owner on
or before the Stated Maturity Date the principal sum in an amount not to exceed
TWO MILLION NINE HUNDRED FIFTY-THREE THOUSAND DOLLARS ($2,953,000) less all
principal paid with respect thereto, and to pay monthly in arrears all accrued
interest and other amounts due with respect to this Note, as further provided in
the Indenture.  Accrued interest, principal, and other amounts due with respect
to this Note shall be paid on each Payment Date.
 
This Note is duly authorized by the Issuer pursuant to the Indenture, and is
designated as its Equipment Contract Backed Notes, Series 2011-1 (herein called
the “Notes”) issued and to be issued under the Indenture, dated as of January 6,
2011 (as amended, modified, or supplemented from time to time, the “Indenture”),
between the Issuer and U.S. Bank National Association, as Trustee and
Custodian.  Reference is made to the Indenture for a statement of the respective
rights thereunder of the Issuer, the Trustee, and the Holders of the Notes, and
the terms upon which the Notes are, and are to be, authenticated and
delivered.  Each capitalized term used and not otherwise defined herein shall
have the meaning assigned to it in the Indenture.
 
Each Class E-1 Note shall represent such of the Outstanding Class E-1 Notes as
are specified herein, and represents the aggregate amount of Outstanding Class
E-1 Notes from time to time endorsed hereon by the Trustee, or by the Note
Registrar at the direction of the Trustee, and the aggregate amount of
Outstanding Class E-1 Notes represented hereby may, from time to time, be
reduced or increased to represent exchanges and redemptions.
 
Interest shall accrue on the Outstanding Note Balance of the Class E-1 Notes as
of the first day of the applicable Interest Accrual Period and (to the greatest
extent legally enforceable) on any overdue payment of interest from the date
such interest became due and payable (giving effect to any applicable grace
periods provided in the Indenture) until fully paid, at the Note Rate for the
Class E-1 Notes specified in the Indenture (calculated in accordance with the
Indenture).  The Interest Accrual Period for each Payment Date is the period
commencing on and including the immediately preceding Payment Date and ending on
and including the day immediately preceding such Payment Date; provided that, in
the case of the first Interest Accrual Period, such Interest Accrual Period
shall commence on the Closing Date, and shall end on the day immediately
preceding the Initial Payment Date.  All accrued interest shall be due and
payable in arrears on each Payment Date.  In making any interest payment, if the
interest calculation with respect to a Note shall result in a portion of such
payment being less than $0.01, then such payment shall be decreased to the
nearest whole cent, and no subsequent adjustment shall be made in respect
thereof.
 
 
Exhibit E-1-3

--------------------------------------------------------------------------------

 
 
Installments of principal shall be paid on this Note beginning on the Initial
Payment Date and ending no later than the Stated Maturity Date specified above
unless the Notes become due and payable at an earlier date by declaration of
acceleration in accordance with Article VI of the Indenture or call for
redemption in accordance with Article XI of the Indenture.  Each installment of
principal due on any Payment Date (other than the Stated Maturity Date) shall be
paid from amounts on deposit in the Collection Account to the applicable Holders
in reduction of principal until the Outstanding Note Balance of each Class has
been reduced to zero, in each case in accordance with the priorities set forth
in the Indenture for such Payment Date.  All unpaid principal on any Note
(together with interest thereon and all other amounts due and payable under the
Indenture or in respect of the Notes) shall be due and payable in full on its
Stated Maturity Date.  All reductions in the principal amount of this Note
effected by payments of principal shall be binding upon all future Holders of
this Note and of any Note issued upon the registration of transfer thereof or in
exchange therefor or in lieu thereof, whether or not such payment is noted on
such Note.  Principal payable on the Class E-1 Notes shall be payable in
accordance with the Indenture; provided that, if as a result of such proration a
portion of such principal would be less than $0.01, then such payment shall be
decreased to the nearest whole cent, and such portion shall be applied to the
next succeeding principal payment.
 
The principal and interest payable on this Note are payable, through the Paying
Agent on behalf of the Issuer, by check mailed by first-class mail to the
Registered Holder of this Note, at the address of the Registered Holder as it
appears in the Note Register or, at the option of the Noteholder by wire
transfer in accordance with the terms of the Indenture.  The Record Date for any
Payment Date shall be the last Business Day preceding such Payment Date.
 
THIS CLASS E-1 NOTE IS SUBORDINATE IN RIGHT OF PAYMENT TO THE CLASS A NOTES, THE
CLASS B NOTES, THE CLASS C NOTES, AND THE CLASS D NOTES TO THE EXTENT AND AS
MORE FULLY DESCRIBED IN THE INDENTURE.
 
This Class E-1 Note does not purport to summarize the Indenture completely, and
reference is made to the Indenture for information with respect to the
interests, rights, benefits, obligations, proceeds, and duties evidenced hereby
and the rights, duties, and immunities of the Issuer.  Copies of the Indenture
and all amendments thereto will be provided to any Noteholder, at its expense,
upon a written request to the Trustee at U.S. Bank National Association, 60
Livingston Avenue, EP-MN-WS3D, St. Paul, Minnesota 55107.
 
 
Exhibit E-1-4

--------------------------------------------------------------------------------

 
 
This Class E-1 Note represents asset-backed debt secured solely by assets of the
Issuer, and is not an interest in, or obligation of, any other Person.  Neither
the Class E-1 Notes nor the Contract Assets are insured by any Person or any
governmental agency.
 
The Notes are secured by certain Contract Assets, and the other assets
comprising the Collateral, all as described in the Indenture.  The Collateral
secures the Class E-1 Notes issued under the Indenture equally and ratably
without prejudice, priority, or distinction between any Class E-1 Note and any
other Class E-1 Note by reason of time of issue or otherwise, and also secures
the payment of certain other amounts and certain other obligations as described
in the Indenture.
 
Unless earlier declared due and payable by reason of an Event of Default, the
Notes are payable only at the time and in the manner provided in the Indenture,
and are not redeemable or prepayable at the option of the Issuer before such
time, except that the Notes shall be redeemable at the option of the Issuer in
whole but not in part on any Payment Date on which the Aggregate Outstanding
Note Balance (after taking into account payments made on such Payment Date) is
less than 10% of the Aggregate Initial Note Balance at the applicable Redemption
Price plus any fees due under the Indenture.  If an Event of Default shall occur
and be continuing, the principal of all the Notes may become or be declared due
and payable in the manner and with the effect provided in the Indenture.
 
The Class E-1 Notes may be exchanged, and their transfer may be registered, by
the Class E-1 Noteholders in person or by their attorneys duly authorized in
writing at the Corporate Trust Office of the Trustee only in the manner and
subject to the limitations provided in the Indenture, and upon surrender and
cancellation of the Class E-1 Notes.  Upon exchange or registration of such
transfer, a new registered Class E-1 Note or Notes evidencing the same
Outstanding Note Balance will be executed in exchange therefor.
 
Each Person who has or who acquires any Ownership Interest in a Class E-1 Note
shall be deemed by the acceptance or acquisition of such Ownership Interest to
have agreed to be bound by the provisions of Sections 2.06 and 2.07 of the
Indenture, and shall be deemed to make any and all representations and
warranties contained in Article II of the Indenture.
 
Prior to due presentment for registration of transfer of this Note, the Issuer,
the Trustee, the Note Registrar, the Paying Agent, and any agent of the Issuer,
the Trustee, the Note Registrar, or the Paying Agent shall treat the Person in
whose name this Note is registered in the Note Register as the owner hereof for
the purpose of receiving payment as provided in the Indenture and for all other
purposes whatsoever, whether or not this Note be overdue, and neither the
Issuer, the Trustee, the Note Registrar, the Paying Agent, nor any such agent
shall be affected by notice to the contrary.
 
As provided in the Indenture and subject to certain limitations set forth
therein, the transfer of this Note may be registered on the Note Register of the
Issuer upon surrender of this Note for registration of transfer at the office of
the Note Registrar in the United States of America maintained for such purpose,
duly endorsed by, or accompanied by a written instrument of transfer in form
satisfactory to the Issuer and the Note Registrar and duly executed by the
holder hereof or his attorney duly authorized in writing and complying with all
transfer requirements contained in the Indenture.  Thereupon, one or more new
Notes of the same Stated Maturity Date of authorized denominations and for the
same initial aggregate principal amount will be issued to the designated
transferees.
 
 
Exhibit E-1-5

--------------------------------------------------------------------------------

 
 
The Indenture permits, with certain exceptions as therein provided, the
amendment thereof and the modification of the rights and obligations of the
Issuer and the rights of the Noteholders under the Indenture at any time, with
the prior written consent of the Majority Holders and the Servicer, by the
Issuer, the Custodian, and the Trustee.  The Indenture also contains provisions
permitting the Control Party and the Noteholders to agree to certain
modifications or actions and to waive compliance by the Issuer with certain
provisions of the Indenture and certain past defaults under the Indenture and
their consequences.  Any such consent or waiver by the Control Party shall be
conclusive and binding upon all Holders and upon all future Holders of this Note
and of any Note issued upon the registration of transfer thereof or in exchange
or in lieu thereof whether or not notation of such consent or waiver is made
upon this Note.
 
The Notes are issuable only in registered form without coupons, in such
authorized denominations as provided in the Indenture, and subject to certain
limitations therein set forth.
 
The Issuer has structured the transaction contemplated by the Indenture and the
Notes with the intention that the Notes will qualify under applicable tax law as
indebtedness of the Issuer.  The Issuer, the Trustee, and each Noteholder, by
acceptance of its Note, agree to treat the Notes as indebtedness of the Issuer
for all tax purposes.
 
During the term of the Indenture and for one year and one day after payment in
full of all of the obligations of the Issuer under the Transaction Documents,
none of the parties to the Indenture or any Affiliate thereof or any Noteholder
will file any involuntary petition against the Issuer or otherwise institute, or
cooperate with or encourage any other Person to file or otherwise institute, any
bankruptcy, reorganization, arrangement, insolvency, or liquidation proceedings
or any other proceedings under federal or state bankruptcy or similar law
against or concerning the Issuer; provided that if such proceeding shall have
commenced, nothing herein shall preclude any Noteholder from filing a proof of
claim in any such proceeding in accordance with the Indenture.
 
This Note and the Indenture shall be construed in accordance with and governed
by the laws of the State of New York applicable to agreements made and to be
performed therein, except to the extent that the perfection or effect of
perfection of the security interests granted thereunder are governed by the laws
of a jurisdiction other than the State of New York, and without regard to
principles of conflict of laws of the State of New York that would permit or
require the application of the law of any other jurisdiction.
 
No reference herein to the Indenture and no provision of this Note or of the
Indenture shall alter or impair the obligation of the Issuer, which is absolute
and unconditional, to pay the principal of and interest on this Note at the
times, place, and rate, and in the coin or currency, herein prescribed.
 
 
Exhibit E-1-6

--------------------------------------------------------------------------------

 
 
The Issuer hereby waives diligence, presentment, demand, protest, and notice of
any kind whatsoever.  The non-exercise by the holder of this Note of any of its
rights hereunder in any particular instance shall not constitute a waiver
thereof in that or any subsequent instance.
 
[The remainder of page is intentionally left blank.]
 
 
Exhibit E-1-7

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, LEAF Receivables Funding 6, LLC, has caused this instrument
to be signed, manually, by its authorized officer, as of the date set forth
below.
 
 

  LEAF RECEIVABLES FUNDING 6, LLC          
 
By:
        Name:       Title:  

 
This is one of the Class E-1 Notes described in the within-mentioned Indenture.
 
Dated: ____________ ___, 2011
 
U.S. Bank National Association, as Trustee
 
By:
 
 

 
Authorized Signatory
 
 
Exhibit E-1-8

--------------------------------------------------------------------------------

 
 
Exhibit E-2
to Indenture
 
FORM OF LEAF RECEIVABLES FUNDING 6, LLC
EQUIPMENT CONTRACT BACKED NOTES, SERIES 2011-1
DEFINITIVE CLASS E-1 NOTE
 
THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS.  THE HOLDER HEREOF, BY
PURCHASING THIS NOTE, AGREES (1) THAT THIS NOTE MAY BE RESOLD, PLEDGED, OR
OTHERWISE TRANSFERRED ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS
AND IN A TRANSACTION MEETING THE REQUIREMENTS OF RULE 144A UNDER THE SECURITIES
ACT (“RULE 144A”) TO A PERSON WHOM THE SELLER REASONABLY BELIEVES IS A QUALIFIED
INSTITUTIONAL BUYER (“QIB”) WITHIN THE MEANING OF RULE 144A, PURCHASING FOR ITS
OWN ACCOUNT, OR A QIB PURCHASING FOR THE ACCOUNT OF A QIB AND TO WHOM NOTICE IS
GIVEN THAT RESALE, PLEDGE, OR OTHER TRANSFER IS BEING MADE IN RELIANCE ON RULE
144A AND IS A U.S. PERSON (“U.S. PERSON”) WITHIN THE MEANING OF REGULATION S
UNDER THE SECURITIES ACT, OR TO THE ISSUER PURSUANT TO THE TERMS OF THE
INDENTURE, AND (2) THAT IT WILL DELIVER TO EACH PERSON TO WHOM THIS NOTE OR AN
INTEREST HEREIN IS TO BE TRANSFERRED A NOTICE SUBSTANTIALLY TO THE EFFECT OF
THIS LEGEND.  THE INDENTURE RELATING TO THIS NOTE CONTAINS A PROVISION REQUIRING
THE TRUSTEE TO REFUSE TO REGISTER ANY TRANSFER OF THIS NOTE OR ANY INTEREST
HEREIN IN VIOLATION OF THE FOREGOING.  EACH TRANSFEREE ACCEPTING AN OWNERSHIP
INTEREST IN THIS NOTE IS DEEMED TO REPRESENT TO THE ISSUER AND THE SERVICER THAT
IT IS EITHER A QIB PURCHASING FOR ITS OWN ACCOUNT OR A QIB PURCHASING FOR THE
ACCOUNT OF ANOTHER QIB AND IS A U.S. PERSON.  EACH HOLDER HEREOF IS DEEMED TO
REPRESENT AND WARRANT THAT IT IS NOT (AND FOR SO LONG AS IT HOLDS THIS NOTE OR
AN INTEREST HEREIN WILL NOT BE), AND IS NOT ACTING ON BEHALF OF (AND FOR SO LONG
AS IT HOLDS THIS SECURITY OR AN INTEREST HEREIN WILL NOT BE ACTING ON BEHALF
OF), AN “EMPLOYEE BENEFIT PLAN” AS DEFINED IN SECTION 3(3) OF THE EMPLOYEE
RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED (“ERISA”) THAT IS SUBJECT TO
TITLE I OF ERISA, A PLAN DESCRIBED IN SECTION 4975(E)(1) OF THE INTERNAL REVENUE
CODE OF 1986, AS AMENDED (THE “CODE”), OR AN ENTITY WHICH IS DEEMED TO HOLD THE
ASSETS OF ANY SUCH PLAN (“PLAN ASSETS”) PURSUANT TO 29 C.F.R. SECTION 2510.3-101
AS MODIFIED BY SECTION 3(42) OF ERISA (THE “PLAN ASSET REGULATION”).  THE NOTES
OR ANY BENEFICIAL INTEREST HEREIN MAY BE TRANSFERRED ONLY IN PERMITTED
DENOMINATIONS SPECIFIED IN THE INDENTURE.  ACCORDINGLY, AN INVESTOR IN THIS NOTE
MUST BE PREPARED TO BEAR THE ECONOMIC RISK OF THE INVESTMENT FOR AN INDEFINITE
PERIOD OF TIME.
 
 
Exhibit E-2-1

--------------------------------------------------------------------------------

 
 
OWING TO THE PROVISIONS FOR THE PAYMENT OF PRINCIPAL CONTAINED HEREIN, THE
OUTSTANDING NOTE BALANCE OF THIS NOTE MAY BE LESS THAN THE AMOUNT SHOWN ON THE
FACE HEREOF.  ANYONE PURCHASING THIS NOTE SHOULD CONFIRM THE OUTSTANDING NOTE
BALANCE HEREOF BY INQUIRY OF THE TRUSTEE.
 
[The remaining pages for Class E-1 Notes follow starting on the next page.
The remainder of this page is intentionally left blank.]
 
 
Exhibit E-2-2

--------------------------------------------------------------------------------

 
 
LEAF RECEIVABLES FUNDING 6, LLC
EQUIPMENT CONTRACT BACKED NOTES, SERIES 2011-1
CLASS E-1 NOTE
 

No. ______   Up to $2,953,000

 
Stated Maturity Date: _______ __, 20__
 
Dated: ________ __, 20__
 
REGISTERED OWNER:  ____________________________
 
LEAF Receivables Funding 6, LLC, a Delaware limited liability company duly
organized and validly existing under the laws of the State of Delaware (the
“Issuer,” which term includes any successor entity under the Indenture referred
to below), for value received, hereby promises to pay to the Registered Owner on
or before the Stated Maturity Date the principal sum in an amount not to exceed
TWO MILLION NINE HUNDRED FIFTY-THREE THOUSAND DOLLARS ($2,953,000) less all
principal paid with respect thereto, and to pay monthly in arrears all accrued
interest and other amounts due with respect to this Note, as further provided in
the Indenture.  Accrued interest, principal, and other amounts due with respect
to this Note shall be paid on each Payment Date.
 
This Note is duly authorized by the Issuer pursuant to the Indenture, and is
designated as its Equipment Contract Backed Notes, Series 2011-1 (herein called
the “Notes”) issued and to be issued under the Indenture, dated as of January 6,
2011 (as amended, modified, or supplemented from time to time, the “Indenture”),
between the Issuer and U.S. Bank National Association, as Trustee and
Custodian.  Reference is made to the Indenture for a statement of the respective
rights thereunder of the Issuer, the Trustee, and the Holders of the Notes, and
the terms upon which the Notes are, and are to be, authenticated and
delivered.  Each capitalized term used and not otherwise defined herein shall
have the meaning assigned to it in the Indenture.
 
Each Class E-1 Note shall represent such of the Outstanding Class E-1 Notes as
are specified herein, and represents the aggregate amount of Outstanding Class
E-1 Notes from time to time endorsed hereon by the Trustee, or by the Note
Registrar at the direction of the Trustee, and the aggregate amount of
Outstanding Class E-1 Notes represented hereby may, from time to time, be
reduced or increased to represent exchanges and redemptions.
 
Interest shall accrue on the Outstanding Note Balance of the Class E-1 Notes as
of the first day of the applicable Interest Accrual Period and (to the greatest
extent legally enforceable) on any overdue payment of interest from the date
such interest became due and payable (giving effect to any applicable grace
periods provided in the Indenture) until fully paid, at the Note Rate for the
Class E-1 Notes specified in the Indenture (calculated in accordance with the
Indenture).  The Interest Accrual Period for each Payment Date is the period
commencing on and including the immediately preceding Payment Date and ending on
and including the day immediately preceding such Payment Date; provided that, in
the case of the first Interest Accrual Period, such Interest Accrual Period
shall commence on the Closing Date, and shall end on the day immediately
preceding the Initial Payment Date.  All accrued interest shall be due and
payable in arrears on each Payment Date.  In making any interest payment, if the
interest calculation with respect to a Note shall result in a portion of such
payment being less than $0.01, then such payment shall be decreased to the
nearest whole cent, and no subsequent adjustment shall be made in respect
thereof.
 
 
Exhibit E-2-3

--------------------------------------------------------------------------------

 
 
Installments of principal shall be paid on this Note beginning on the Initial
Payment Date and ending no later than the Stated Maturity Date specified above
unless the Notes become due and payable at an earlier date by declaration of
acceleration in accordance with Article VI of the Indenture or call for
redemption in accordance with Article XI of the Indenture.  Each installment of
principal due on any Payment Date (other than the Stated Maturity Date) shall be
paid from amounts on deposit in the Collection Account to the applicable Holders
in reduction of principal until the Outstanding Note Balance of each Class has
been reduced to zero, in each case in accordance with the priorities set forth
in the Indenture for such Payment Date.  All unpaid principal on any Note
(together with interest thereon and all other amounts due and payable under the
Indenture or in respect of the Notes) shall be due and payable in full on its
Stated Maturity Date.  All reductions in the principal amount of this Note
effected by payments of principal shall be binding upon all future Holders of
this Note and of any Note issued upon the registration of transfer thereof or in
exchange therefor or in lieu thereof, whether or not such payment is noted on
such Note.  Principal payable on the Class E-1 Notes shall be payable in
accordance with the Indenture; provided that, if as a result of such proration a
portion of such principal would be less than $0.01, then such payment shall be
decreased to the nearest whole cent, and such portion shall be applied to the
next succeeding principal payment.
 
The principal and interest payable on this Note are payable, through the Paying
Agent on behalf of the Issuer, by check mailed by first-class mail to the
Registered Holder of this Note, at the address of the Registered Holder as it
appears in the Note Register or, at the option of the Noteholder by wire
transfer in accordance with the terms of the Indenture.  The Record Date for any
Payment Date shall be the close of business on the last Business Day of the
month prior to such Payment Date.
 
THIS CLASS E-1 NOTE IS SUBORDINATE IN RIGHT OF PAYMENT TO THE CLASS A NOTES, THE
CLASS B NOTES, THE CLASS C NOTES, AND THE CLASS D NOTES TO THE EXTENT AND AS
MORE FULLY DESCRIBED IN THE INDENTURE.
 
This Class E-1 Note does not purport to summarize the Indenture completely, and
reference is made to the Indenture for information with respect to the
interests, rights, benefits, obligations, proceeds, and duties evidenced hereby
and the rights, duties, and immunities of the Issuer.  Copies of the Indenture
and all amendments thereto will be provided to any Noteholder, at its expense,
upon a written request to the Trustee at U.S. Bank National Association, 60
Livingston Avenue, EP-MN-WS3D, St. Paul, Minnesota 55107.
 
 
Exhibit E-2-4

--------------------------------------------------------------------------------

 
 
This Class E-1 Note represents asset-backed debt secured solely by assets of the
Issuer, and is not an interest in, or obligation of, any other Person.  Neither
the Class E-1 Notes nor the Contract Assets are insured by any Person or any
governmental agency.
 
The Notes are secured by certain Contract Assets, and the other assets
comprising the Collateral, all as described in the Indenture.  The Collateral
secures the Class E-1 Notes issued under the Indenture equally and ratably
without prejudice, priority, or distinction between any Class E-1 Note and any
other Class E-1 Note by reason of time of issue or otherwise, and also secures
the payment of certain other amounts and certain other obligations as described
in the Indenture.
 
Unless earlier declared due and payable by reason of an Event of Default, the
Notes are payable only at the time and in the manner provided in the Indenture,
and are not redeemable or prepayable at the option of the Issuer before such
time, except that the Notes shall be redeemable at the option of the Issuer in
whole but not in part on any Payment Date on which the Aggregate Outstanding
Note Balance (after taking into account payments made on such Payment Date) is
less than 10% of the Aggregate Initial Note Balance at the applicable Redemption
Price plus any fees due under the Indenture. If an Event of Default shall occur
and be continuing, the principal of all the Notes may become or be declared due
and payable in the manner and with the effect provided in the Indenture.
 
The final payment on any Definitive Note shall be made only upon presentation
and surrender of the Note at the Corporate Trust Office of the Trustee.
 
The Class E-1 Notes may be exchanged, and their transfer may be registered, by
the Class E-1 Noteholders in person or by their attorneys duly authorized in
writing at the Corporate Trust Office of the Trustee only in the manner and
subject to the limitations provided in the Indenture, and upon surrender and
cancellation of the Class E-1 Notes.  Upon exchange or registration of such
transfer, a new registered Class E-1 Note or Notes evidencing the same
Outstanding Note Balance will be executed in exchange therefor.
 
Each Person who has or who acquires any Ownership Interest in a Class E-1 Note
shall be deemed by the acceptance or acquisition of such Ownership Interest to
have agreed to be bound by the provisions of Sections 2.06 and 2.07 of the
Indenture, and shall be deemed to make any and all representations and
warranties contained in Article II of the Indenture.
 
Prior to due presentment for registration of transfer of this Note, the Issuer,
the Trustee, the Note Registrar, the Paying Agent, and any agent of the Issuer,
the Trustee, the Note Registrar, or the Paying Agent shall treat the Person in
whose name this Note is registered in the Note Register as the owner hereof for
the purpose of receiving payment as provided in the Indenture and for all other
purposes whatsoever, whether or not this Note be overdue, and neither the
Issuer, the Trustee, the Note Registrar, the Paying Agent, nor any such agent
shall be affected by notice to the contrary.
 
As provided in the Indenture and subject to certain limitations set forth
therein, the transfer of this Note may be registered on the Note Register of the
Issuer upon surrender of this Note for registration of transfer at the office of
the Note Registrar in the United States of America maintained for such purpose,
duly endorsed by, or accompanied by a written instrument of transfer in form
satisfactory to the Issuer and the Note Registrar and duly executed by the
holder hereof or his attorney duly authorized in writing and complying with all
transfer requirements contained in the Indenture.  Thereupon, one or more new
Notes of the same Stated Maturity Date of authorized denominations and for the
same initial aggregate principal amount will be issued to the designated
transferees.
 
 
Exhibit E-2-5

--------------------------------------------------------------------------------

 
 
The Indenture permits, with certain exceptions as therein provided, the
amendment thereof and the modification of the rights and obligations of the
Issuer and the rights of the Noteholders under the Indenture at any time, with
the prior written consent of the Majority Holders and the Servicer, by the
Issuer, the Custodian, and the Trustee.  The Indenture also contains provisions
permitting the Control Party and the Noteholders to agree to certain
modifications or actions and to waive compliance by the Issuer with certain
provisions of the Indenture and certain past defaults under the Indenture and
their consequences.  Any such consent or waiver by the Control Party shall be
conclusive and binding upon all Holders and upon all future Holders of this Note
and of any Note issued upon the registration of transfer thereof or in exchange
or in lieu thereof whether or not notation of such consent or waiver is made
upon this Note.
 
The Notes are issuable only in registered form without coupons, in such
authorized denominations as provided in the Indenture, and subject to certain
limitations therein set forth.
 
The Issuer has structured the transaction contemplated by the Indenture and the
Notes with the intention that the Notes will qualify under applicable tax law as
indebtedness of the Issuer.  The Issuer, the Trustee, and each Noteholder, by
acceptance of its Note, agree to treat the Notes as indebtedness of the Issuer
for all tax purposes.
 
During the term of the Indenture and for one year and one day after payment in
full of all of the obligations of the Issuer under the Transaction Documents,
none of the parties to the Indenture or any Affiliate thereof or any Noteholder
will file any involuntary petition against the Issuer or otherwise institute, or
cooperate with or encourage any other Person to file or otherwise institute, any
bankruptcy, reorganization, arrangement, insolvency, or liquidation proceedings
or any other proceedings under federal or state bankruptcy or similar law
against or concerning the Issuer; provided that if such proceeding shall have
commenced, nothing herein shall preclude any Noteholder from filing a proof of
claim in any such proceeding in accordance with the Indenture.
 
This Note and the Indenture shall be construed in accordance with and governed
by the laws of the State of New York applicable to agreements made and to be
performed therein, except to the extent that the perfection or effect of
perfection of the security interests granted thereunder are governed by the laws
of a jurisdiction other than the State of New York, and without regard to
principles of conflict of laws of the State of New York that would permit or
require the application of the law of any other jurisdiction.
 
 
Exhibit E-2-6

--------------------------------------------------------------------------------

 
 
No reference herein to the Indenture and no provision of this Note or of the
Indenture shall alter or impair the obligation of the Issuer, which is absolute
and unconditional, to pay the principal of and interest on this Note at the
times, place, and rate, and in the coin or currency, herein prescribed.
 
The Issuer hereby waives diligence, presentment, demand, protest, and notice of
any kind whatsoever.  The non-exercise by the holder of this Note of any of its
rights hereunder in any particular instance shall not constitute a waiver
thereof in that or any subsequent instance.
 
[The remainder of page is intentionally left blank.]
 
 
Exhibit E-2-7

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, LEAF Receivables Funding 6, LLC, has caused this instrument
to be signed, manually, by its authorized officer, as of the date set forth
below.
 
 

  LEAF RECEIVABLES FUNDING 6, LLC          
 
By:
        Name:       Title:  

 
This is one of the Class E-1 Notes described in the within-mentioned Indenture.
 
Dated: ____________ ___, 2011
 
U.S. Bank National Association, as Trustee
 
By:
 
 

 
Authorized Signatory
 
 
Exhibit E-2-8

--------------------------------------------------------------------------------

 
 
[Form of Assignment]
 
For Value Received, the undersigned hereby sells, assigns, and transfers unto
 
(Please insert Social Security or
Taxpayer Identification number
of Assignee)
_______________________________
_______________________________
______________________________________________________________________________________________________________________________
(Please Print or Typewrite Name and Address of Assignee)
______________________________________________________________________________________________________________________________
the within Note, and all rights thereunder, and hereby does irrevocably
constitute and appoint
_____________________________________________________________________________________________________________________________,
as attorney, to transfer the within Note on the books kept for registration
thereof, with full power of substitution in the premises.
 
Date:___________________
 
__________________________________________
Notice:  The signature to this assignment must correspond with the name as it
appears upon the face of the within Note in every particular, without alteration
or enlargement or any change whatever.
 
 
Exhibit E-2-9

--------------------------------------------------------------------------------

 
 
Exhibit E-3
to Indenture
 
FORM OF LEAF RECEIVABLES FUNDING 6, LLC
EQUIPMENT CONTRACT BACKED NOTES, SERIES 2011-1
GLOBAL CLASS E-2 NOTE
 
[For Rule 144A Book-Entry Notes]
 
UNLESS THIS NOTE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE DEPOSITORY
TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE TRANSFEROR OF SUCH NOTE
(THE “TRANSFEROR”) OR ITS AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE, OR
PAYMENT, AND ANY NOTE ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH
OTHER NAME AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY
PAYMENT IS MADE TO CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN
AUTHORIZED REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE, OR THE USE HEREOF FOR
VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED
OWNER HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.
 
 
Exhibit E-3-1

--------------------------------------------------------------------------------

 
 
THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS.  THE HOLDER HEREOF, BY
PURCHASING THIS NOTE, AGREES (1) THAT THIS NOTE MAY BE RESOLD, PLEDGED, OR
OTHERWISE TRANSFERRED ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS
AND IN A TRANSACTION MEETING THE REQUIREMENTS OF RULE 144A UNDER THE SECURITIES
ACT (“RULE 144A”) TO A PERSON WHOM THE SELLER REASONABLY BELIEVES IS A QUALIFIED
INSTITUTIONAL BUYER (“QIB”) WITHIN THE MEANING OF RULE 144A, PURCHASING FOR ITS
OWN ACCOUNT, OR A QIB PURCHASING FOR THE ACCOUNT OF A QIB AND TO WHOM NOTICE IS
GIVEN THAT RESALE, PLEDGE, OR OTHER TRANSFER IS BEING MADE IN RELIANCE ON RULE
144A AND IS A U.S. PERSON (“U.S. PERSON”) WITHIN THE MEANING OF REGULATION S
UNDER THE SECURITIES ACT, OR TO THE ISSUER PURSUANT TO THE TERMS OF THE
INDENTURE, AND (2) THAT IT WILL DELIVER TO EACH PERSON TO WHOM THIS NOTE OR AN
INTEREST HEREIN IS TO BE TRANSFERRED A NOTICE SUBSTANTIALLY TO THE EFFECT OF
THIS LEGEND.  THE INDENTURE RELATING TO THIS NOTE CONTAINS A PROVISION REQUIRING
THE TRUSTEE TO REFUSE TO REGISTER ANY TRANSFER OF THIS NOTE OR ANY INTEREST
HEREIN IN VIOLATION OF THE FOREGOING.  EACH TRANSFEREE ACCEPTING A BENEFICIAL
INTEREST IN THIS NOTE IS DEEMED TO REPRESENT TO THE ISSUER AND THE SERVICER THAT
IT IS EITHER A QIB PURCHASING FOR ITS OWN ACCOUNT OR A QIB PURCHASING FOR THE
ACCOUNT OF ANOTHER QIB AND IS A U.S. PERSON.  EACH HOLDER HEREOF IS DEEMED TO
REPRESENT AND WARRANT THAT IT IS NOT (AND FOR SO LONG AS IT HOLDS THIS NOTE OR
AN INTEREST HEREIN WILL NOT BE), AND IS NOT ACTING ON BEHALF OF (AND FOR SO LONG
AS IT HOLDS THIS SECURITY OR AN INTEREST HEREIN WILL NOT BE ACTING ON BEHALF
OF), AN “EMPLOYEE BENEFIT PLAN” AS DEFINED IN SECTION 3(3) OF THE EMPLOYEE
RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED (“ERISA”) THAT IS SUBJECT TO
TITLE I OF ERISA, A PLAN DESCRIBED IN SECTION 4975(E)(1) OF THE INTERNAL REVENUE
CODE OF 1986, AS AMENDED (THE “CODE”), OR AN ENTITY WHICH IS DEEMED TO HOLD THE
ASSETS OF ANY SUCH PLAN (“PLAN ASSETS”) PURSUANT TO 29 C.F.R. SECTION 2510.3-101
AS MODIFIED BY SECTION 3(42) OF ERISA (THE “PLAN ASSET REGULATION”).  THE NOTES
OR ANY BENEFICIAL INTEREST HEREIN MAY BE TRANSFERRED ONLY IN PERMITTED
DENOMINATIONS SPECIFIED IN THE INDENTURE.  ACCORDINGLY, AN INVESTOR IN THIS NOTE
MUST BE PREPARED TO BEAR THE ECONOMIC RISK OF THE INVESTMENT FOR AN INDEFINITE
PERIOD OF TIME.
 
[The remaining pages for Class E-2 Notes follow starting on the next page.
The remainder of this page is intentionally left blank.]
 
 
Exhibit E-3-2

--------------------------------------------------------------------------------

 
 
LEAF RECEIVABLES FUNDING 6, LLC
EQUIPMENT CONTRACT BACKED NOTES, SERIES 2011-1
CLASS E-2 NOTE
 

No. ______ Up to $2,402,000

 
Stated Maturity Date: _______ __, 20__
 
Dated: ________ __, 20__
 
REGISTERED OWNER:  ____________________________
 
LEAF Receivables Funding 6, LLC, a Delaware limited liability company duly
organized and validly existing under the laws of the State of Delaware (the
“Issuer,” which term includes any successor entity under the Indenture referred
to below), for value received, hereby promises to pay to the Registered Owner on
or before the Stated Maturity Date the principal sum in an amount not to exceed
TWO MILLION FOUR HUNDRED TWO THOUSAND DOLLARS ($2,402,000) less all principal
paid with respect thereto, and to pay monthly in arrears all accrued interest
and other amounts due with respect to this Note, as further provided in the
Indenture.  Accrued interest, principal, and other amounts due with respect to
this Note shall be paid on each Payment Date.
 
This Note is duly authorized by the Issuer pursuant to the Indenture, and is
designated as its Equipment Contract Backed Notes, Series 2011-1 (herein called
the “Notes”) issued and to be issued under the Indenture, dated as of January 6,
2011 (as amended, modified, or supplemented from time to time, the “Indenture”),
between the Issuer and U.S. Bank National Association, as Trustee and
Custodian.  Reference is made to the Indenture for a statement of the respective
rights thereunder of the Issuer, the Trustee, and the Holders of the Notes, and
the terms upon which the Notes are, and are to be, authenticated and
delivered.  Each capitalized term used and not otherwise defined herein shall
have the meaning assigned to it in the Indenture.
 
Each Class E-2 Note shall represent such of the Outstanding Class E-2 Notes as
are specified herein, and represents the aggregate amount of Outstanding Class
E-2 Notes from time to time endorsed hereon by the Trustee, or by the Note
Registrar at the direction of the Trustee, and the aggregate amount of
Outstanding Class E-2 Notes represented hereby may, from time to time, be
reduced or increased to represent exchanges and redemptions.
 
Interest shall accrue on the Outstanding Note Balance of the Class E-2 Notes as
of the first day of the applicable Interest Accrual Period and (to the greatest
extent legally enforceable) on any overdue payment of interest from the date
such interest became due and payable (giving effect to any applicable grace
periods provided in the Indenture) until fully paid, at the Note Rate for the
Class E-2 Notes specified in the Indenture (calculated in accordance with the
Indenture).  The Interest Accrual Period for each Payment Date is the period
commencing on and including the immediately preceding Payment Date and ending on
and including the day immediately preceding such Payment Date; provided that, in
the case of the first Interest Accrual Period, such Interest Accrual Period
shall commence on the Closing Date, and shall end on the day immediately
preceding the Initial Payment Date.  All accrued interest shall be due and
payable in arrears on each Payment Date.  In making any interest payment, if the
interest calculation with respect to a Note shall result in a portion of such
payment being less than $0.01, then such payment shall be decreased to the
nearest whole cent, and no subsequent adjustment shall be made in respect
thereof.
 
 
Exhibit E-3-3

--------------------------------------------------------------------------------

 
 
Installments of principal shall be paid on this Note beginning on the Initial
Payment Date and ending no later than the Stated Maturity Date specified above
unless the Notes become due and payable at an earlier date by declaration of
acceleration in accordance with Article VI of the Indenture or call for
redemption in accordance with Article XI of the Indenture.  Each installment of
principal due on any Payment Date (other than the Stated Maturity Date) shall be
paid from amounts on deposit in the Collection Account to the applicable Holders
in reduction of principal until the Outstanding Note Balance of each Class has
been reduced to zero, in each case in accordance with the priorities set forth
in the Indenture for such Payment Date.  All unpaid principal on any Note
(together with interest thereon and all other amounts due and payable under the
Indenture or in respect of the Notes) shall be due and payable in full on its
Stated Maturity Date.  All reductions in the principal amount of this Note
effected by payments of principal shall be binding upon all future Holders of
this Note and of any Note issued upon the registration of transfer thereof or in
exchange therefor or in lieu thereof, whether or not such payment is noted on
such Note.  Principal payable on the Class E-2 Notes shall be payable in
accordance with the Indenture; provided that, if as a result of such proration a
portion of such principal would be less than $0.01, then such payment shall be
decreased to the nearest whole cent, and such portion shall be applied to the
next succeeding principal payment.
 
The principal and interest payable on this Note are payable, through the Paying
Agent on behalf of the Issuer, by check mailed by first-class mail to the
Registered Holder of this Note, at the address of the Registered Holder as it
appears in the Note Register or, at the option of the Noteholder by wire
transfer in accordance with the terms of the Indenture.  The Record Date for any
Payment Date shall be the last Business Day preceding such Payment Date.
 
THIS CLASS E-2 NOTE IS SUBORDINATE IN RIGHT OF PAYMENT TO THE CLASS A NOTES, THE
CLASS B NOTES, THE CLASS C NOTES, THE CLASS D NOTES, AND THE CLASS E-1 NOTES TO
THE EXTENT AND AS MORE FULLY DESCRIBED IN THE INDENTURE.
 
This Class E-2 Note does not purport to summarize the Indenture completely, and
reference is made to the Indenture for information with respect to the
interests, rights, benefits, obligations, proceeds, and duties evidenced hereby
and the rights, duties, and immunities of the Issuer.  Copies of the Indenture
and all amendments thereto will be provided to any Noteholder, at its expense,
upon a written request to the Trustee at U.S. Bank National Association, 60
Livingston Avenue, EP-MN-WS3D, St. Paul, Minnesota 55107.
 
 
Exhibit E-3-4

--------------------------------------------------------------------------------

 
 
This Class E-2 Note represents asset-backed debt secured solely by assets of the
Issuer, and is not an interest in, or obligation of, any other Person.  Neither
the Class E-2 Notes nor the Contract Assets are insured by any Person or any
governmental agency.
 
The Notes are secured by certain Contract Assets, and the other assets
comprising the Collateral, all as described in the Indenture.  The Collateral
secures the Class E-2 Notes issued under the Indenture equally and ratably
without prejudice, priority, or distinction between any Class E-2 Note and any
other Class E-2 Note by reason of time of issue or otherwise, and also secures
the payment of certain other amounts and certain other obligations as described
in the Indenture.
 
Unless earlier declared due and payable by reason of an Event of Default, the
Notes are payable only at the time and in the manner provided in the Indenture,
and are not redeemable or prepayable at the option of the Issuer before such
time, except that the Notes shall be redeemable at the option of the Issuer in
whole but not in part on any Payment Date on which the Aggregate Outstanding
Note Balance (after taking into account payments made on such Payment Date) is
less than 10% of the Aggregate Initial Note Balance at the applicable Redemption
Price plus any fees due under the Indenture.  If an Event of Default shall occur
and be continuing, the principal of all the Notes may become or be declared due
and payable in the manner and with the effect provided in the Indenture.
 
The Class E-2 Notes may be exchanged, and their transfer may be registered, by
the Class E-2 Noteholders in person or by their attorneys duly authorized in
writing at the Corporate Trust Office of the Trustee only in the manner and
subject to the limitations provided in the Indenture, and upon surrender and
cancellation of the Class E-2 Notes.  Upon exchange or registration of such
transfer, a new registered Class E-2 Note or Notes evidencing the same
Outstanding Note Balance will be executed in exchange therefor.
 
Each Person who has or who acquires any Ownership Interest in a Class E-2 Note
shall be deemed by the acceptance or acquisition of such Ownership Interest to
have agreed to be bound by the provisions of Sections 2.06 and 2.07 of the
Indenture, and shall be deemed to make any and all representations and
warranties contained in Article II of the Indenture.
 
Prior to due presentment for registration of transfer of this Note, the Issuer,
the Trustee, the Note Registrar, the Paying Agent, and any agent of the Issuer,
the Trustee, the Note Registrar, or the Paying Agent shall treat the Person in
whose name this Note is registered in the Note Register as the owner hereof for
the purpose of receiving payment as provided in the Indenture and for all other
purposes whatsoever, whether or not this Note be overdue, and neither the
Issuer, the Trustee, the Note Registrar, the Paying Agent, nor any such agent
shall be affected by notice to the contrary.
 
As provided in the Indenture and subject to certain limitations set forth
therein, the transfer of this Note may be registered on the Note Register of the
Issuer upon surrender of this Note for registration of transfer at the office of
the Note Registrar in the United States of America maintained for such purpose,
duly endorsed by, or accompanied by a written instrument of transfer in form
satisfactory to the Issuer and the Note Registrar and duly executed by the
holder hereof or his attorney duly authorized in writing and complying with all
transfer requirements contained in the Indenture.  Thereupon, one or more new
Notes of the same Stated Maturity Date of authorized denominations and for the
same initial aggregate principal amount will be issued to the designated
transferees.
 
 
Exhibit E-3-5

--------------------------------------------------------------------------------

 
 
The Indenture permits, with certain exceptions as therein provided, the
amendment thereof and the modification of the rights and obligations of the
Issuer and the rights of the Noteholders under the Indenture at any time, with
the prior written consent of the Majority Holders and the Servicer, by the
Issuer, the Custodian, and the Trustee.  The Indenture also contains provisions
permitting the Control Party and the Noteholders to agree to certain
modifications or actions and to waive compliance by the Issuer with certain
provisions of the Indenture and certain past defaults under the Indenture and
their consequences.  Any such consent or waiver by the Control Party shall be
conclusive and binding upon all Holders and upon all future Holders of this Note
and of any Note issued upon the registration of transfer thereof or in exchange
or in lieu thereof whether or not notation of such consent or waiver is made
upon this Note.
 
The Notes are issuable only in registered form without coupons, in such
authorized denominations as provided in the Indenture, and subject to certain
limitations therein set forth.
 
The Issuer has structured the transaction contemplated by the Indenture and the
Notes with the intention that the Notes will qualify under applicable tax law as
indebtedness of the Issuer.  The Issuer, the Trustee, and each Noteholder, by
acceptance of its Note, agree to treat the Notes as indebtedness of the Issuer
for all tax purposes.
 
During the term of the Indenture and for one year and one day after payment in
full of all of the obligations of the Issuer under the Transaction Documents,
none of the parties to the Indenture or any Affiliate thereof or any Noteholder
will file any involuntary petition against the Issuer or otherwise institute, or
cooperate with or encourage any other Person to file or otherwise institute, any
bankruptcy, reorganization, arrangement, insolvency, or liquidation proceedings
or any other proceedings under federal or state bankruptcy or similar law
against or concerning the Issuer; provided that if such proceeding shall have
commenced, nothing herein shall preclude any Noteholder from filing a proof of
claim in any such proceeding in accordance with the Indenture.
 
This Note and the Indenture shall be construed in accordance with and governed
by the laws of the State of New York applicable to agreements made and to be
performed therein, except to the extent that the perfection or effect of
perfection of the security interests granted thereunder are governed by the laws
of a jurisdiction other than the State of New York, and without regard to
principles of conflict of laws of the State of New York that would permit or
require the application of the law of any other jurisdiction.
 
No reference herein to the Indenture and no provision of this Note or of the
Indenture shall alter or impair the obligation of the Issuer, which is absolute
and unconditional, to pay the principal of and interest on this Note at the
times, place, and rate, and in the coin or currency, herein prescribed.
 
 
Exhibit E-3-6

--------------------------------------------------------------------------------

 
 
The Issuer hereby waives diligence, presentment, demand, protest, and notice of
any kind whatsoever.  The non-exercise by the holder of this Note of any of its
rights hereunder in any particular instance shall not constitute a waiver
thereof in that or any subsequent instance.
 
[The remainder of page is intentionally left blank.]
 
 
Exhibit E-3-7

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, LEAF Receivables Funding 6, LLC, has caused this instrument
to be signed, manually, by its authorized officer, as of the date set forth
below.
 

  LEAF RECEIVABLES FUNDING 6, LLC          
 
By:
       
Name:
     
Title:
 

 
This is one of the Class E-2 Notes described in the within-mentioned Indenture.
 
Dated: ____________ ___, 2011
 
U.S. Bank National Association, as Trustee
 
By:
   

 
Authorized Signatory
 
 
Exhibit E-3-8

--------------------------------------------------------------------------------

 

Exhibit E-4
to Indenture
 
FORM OF LEAF RECEIVABLES FUNDING 6, LLC
EQUIPMENT CONTRACT BACKED NOTES, SERIES 2011-1
DEFINITIVE CLASS E-2 NOTE
 
THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS.  THE HOLDER HEREOF, BY
PURCHASING THIS NOTE, AGREES (1) THAT THIS NOTE MAY BE RESOLD, PLEDGED, OR
OTHERWISE TRANSFERRED ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS
AND IN A TRANSACTION MEETING THE REQUIREMENTS OF RULE 144A UNDER THE SECURITIES
ACT (“RULE 144A”) TO A PERSON WHOM THE SELLER REASONABLY BELIEVES IS A QUALIFIED
INSTITUTIONAL BUYER (“QIB”) WITHIN THE MEANING OF RULE 144A, PURCHASING FOR ITS
OWN ACCOUNT, OR A QIB PURCHASING FOR THE ACCOUNT OF A QIB AND TO WHOM NOTICE IS
GIVEN THAT RESALE, PLEDGE, OR OTHER TRANSFER IS BEING MADE IN RELIANCE ON RULE
144A AND IS A U.S. PERSON (“U.S. PERSON”) WITHIN THE MEANING OF REGULATION S
UNDER THE SECURITIES ACT, OR TO THE ISSUER PURSUANT TO THE TERMS OF THE
INDENTURE, AND (2) THAT IT WILL DELIVER TO EACH PERSON TO WHOM THIS NOTE OR AN
INTEREST HEREIN IS TO BE TRANSFERRED A NOTICE SUBSTANTIALLY TO THE EFFECT OF
THIS LEGEND.  THE INDENTURE RELATING TO THIS NOTE CONTAINS A PROVISION REQUIRING
THE TRUSTEE TO REFUSE TO REGISTER ANY TRANSFER OF THIS NOTE OR ANY INTEREST
HEREIN IN VIOLATION OF THE FOREGOING.  EACH TRANSFEREE ACCEPTING AN OWNERSHIP
INTEREST IN THIS NOTE IS DEEMED TO REPRESENT TO THE ISSUER AND THE SERVICER THAT
IT IS EITHER A QIB PURCHASING FOR ITS OWN ACCOUNT OR A QIB PURCHASING FOR THE
ACCOUNT OF ANOTHER QIB AND IS A U.S. PERSON.  EACH HOLDER HEREOF IS DEEMED TO
REPRESENT AND WARRANT THAT IT IS NOT (AND FOR SO LONG AS IT HOLDS THIS NOTE OR
AN INTEREST HEREIN WILL NOT BE), AND IS NOT ACTING ON BEHALF OF (AND FOR SO LONG
AS IT HOLDS THIS SECURITY OR AN INTEREST HEREIN WILL NOT BE ACTING ON BEHALF
OF), AN “EMPLOYEE BENEFIT PLAN” AS DEFINED IN SECTION 3(3) OF THE EMPLOYEE
RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED (“ERISA”) THAT IS SUBJECT TO
TITLE I OF ERISA, A PLAN DESCRIBED IN SECTION 4975(E)(1) OF THE INTERNAL REVENUE
CODE OF 1986, AS AMENDED (THE “CODE”), OR AN ENTITY WHICH IS DEEMED TO HOLD THE
ASSETS OF ANY SUCH PLAN (“PLAN ASSETS”) PURSUANT TO 29 C.F.R. SECTION 2510.3-101
AS MODIFIED BY SECTION 3(42) OF ERISA (THE “PLAN ASSET REGULATION”).  THE NOTES
OR ANY BENEFICIAL INTEREST HEREIN MAY BE TRANSFERRED ONLY IN PERMITTED
DENOMINATIONS SPECIFIED IN THE INDENTURE.  ACCORDINGLY, AN INVESTOR IN THIS NOTE
MUST BE PREPARED TO BEAR THE ECONOMIC RISK OF THE INVESTMENT FOR AN INDEFINITE
PERIOD OF TIME.
 
 
Exhibit E-4-1

--------------------------------------------------------------------------------

 
 
OWING TO THE PROVISIONS FOR THE PAYMENT OF PRINCIPAL CONTAINED HEREIN, THE
OUTSTANDING NOTE BALANCE OF THIS NOTE MAY BE LESS THAN THE AMOUNT SHOWN ON THE
FACE HEREOF.  ANYONE PURCHASING THIS NOTE SHOULD CONFIRM THE OUTSTANDING NOTE
BALANCE HEREOF BY INQUIRY OF THE TRUSTEE.
 
 
[The remaining pages for Class E-2 Notes follow starting on the next page.
The remainder of this page is intentionally left blank.]
 
 
Exhibit E-4-2

--------------------------------------------------------------------------------

 
 
LEAF RECEIVABLES FUNDING 6, LLC
EQUIPMENT CONTRACT BACKED NOTES, SERIES 2011-1
CLASS E-2 NOTE
 

No. ______ Up to $2,402,000

 
Stated Maturity Date: _______ __, 20__
 
Dated: ________ __, 20__
 
REGISTERED OWNER:  ____________________________
 
LEAF Receivables Funding 6, LLC, a Delaware limited liability company duly
organized and validly existing under the laws of the State of Delaware (the
“Issuer,” which term includes any successor entity under the Indenture referred
to below), for value received, hereby promises to pay to the Registered Owner on
or before the Stated Maturity Date the principal sum in an amount not to exceed
TWO MILLION FOUR HUNDRED TWO THOUSAND DOLLARS ($2,402,000) less all principal
paid with respect thereto, and to pay monthly in arrears all accrued interest
and other amounts due with respect to this Note, as further provided in the
Indenture.  Accrued interest, principal, and other amounts due with respect to
this Note shall be paid on each Payment Date.
 
This Note is duly authorized by the Issuer pursuant to the Indenture, and is
designated as its Equipment Contract Backed Notes, Series 2011-1 (herein called
the “Notes”) issued and to be issued under the Indenture, dated as of January 6,
2011 (as amended, modified, or supplemented from time to time, the “Indenture”),
between the Issuer and U.S. Bank National Association, as Trustee and
Custodian.  Reference is made to the Indenture for a statement of the respective
rights thereunder of the Issuer, the Trustee, and the Holders of the Notes, and
the terms upon which the Notes are, and are to be, authenticated and
delivered.  Each capitalized term used and not otherwise defined herein shall
have the meaning assigned to it in the Indenture.
 
Each Class E-2 Note shall represent such of the Outstanding Class E-2 Notes as
are specified herein, and represents the aggregate amount of Outstanding Class
E-2 Notes from time to time endorsed hereon by the Trustee, or by the Note
Registrar at the direction of the Trustee, and the aggregate amount of
Outstanding Class E-2 Notes represented hereby may, from time to time, be
reduced or increased to represent exchanges and redemptions.
 
Interest shall accrue on the Outstanding Note Balance of the Class E-2 Notes as
of the first day of the applicable Interest Accrual Period and (to the greatest
extent legally enforceable) on any overdue payment of interest from the date
such interest became due and payable (giving effect to any applicable grace
periods provided in the Indenture) until fully paid, at the Note Rate for the
Class E-2 Notes specified in the Indenture (calculated in accordance with the
Indenture).  The Interest Accrual Period for each Payment Date is the period
commencing on and including the immediately preceding Payment Date and ending on
and including the day immediately preceding such Payment Date; provided that, in
the case of the first Interest Accrual Period, such Interest Accrual Period
shall commence on the Closing Date, and shall end on the day immediately
preceding the Initial Payment Date.  All accrued interest shall be due and
payable in arrears on each Payment Date.  In making any interest payment, if the
interest calculation with respect to a Note shall result in a portion of such
payment being less than $0.01, then such payment shall be decreased to the
nearest whole cent, and no subsequent adjustment shall be made in respect
thereof.
 
 
Exhibit E-4-3

--------------------------------------------------------------------------------

 
 
Installments of principal shall be paid on this Note beginning on the Initial
Payment Date and ending no later than the Stated Maturity Date specified above
unless the Notes become due and payable at an earlier date by declaration of
acceleration in accordance with Article VI of the Indenture or call for
redemption in accordance with Article XI of the Indenture.  Each installment of
principal due on any Payment Date (other than the Stated Maturity Date) shall be
paid from amounts on deposit in the Collection Account to the applicable Holders
in reduction of principal until the Outstanding Note Balance of each Class has
been reduced to zero, in each case in accordance with the priorities set forth
in the Indenture for such Payment Date.  All unpaid principal on any Note
(together with interest thereon and all other amounts due and payable under the
Indenture or in respect of the Notes) shall be due and payable in full on its
Stated Maturity Date.  All reductions in the principal amount of this Note
effected by payments of principal shall be binding upon all future Holders of
this Note and of any Note issued upon the registration of transfer thereof or in
exchange therefor or in lieu thereof, whether or not such payment is noted on
such Note.  Principal payable on the Class E-2 Notes shall be payable in
accordance with the Indenture; provided that, if as a result of such proration a
portion of such principal would be less than $0.01, then such payment shall be
decreased to the nearest whole cent, and such portion shall be applied to the
next succeeding principal payment.
 
The principal and interest payable on this Note are payable, through the Paying
Agent on behalf of the Issuer, by check mailed by first-class mail to the
Registered Holder of this Note, at the address of the Registered Holder as it
appears in the Note Register or, at the option of the Noteholder by wire
transfer in accordance with the terms of the Indenture.  The Record Date for any
Payment Date shall be the close of business on the last Business Day of the
month prior to such Payment Date.
 
THIS CLASS E-2 NOTE IS SUBORDINATE IN RIGHT OF PAYMENT TO THE CLASS A NOTES, THE
CLASS B NOTES, THE CLASS C NOTES, THE CLASS D NOTES, AND THE CLASS E-1 NOTES TO
THE EXTENT AND AS MORE FULLY DESCRIBED IN THE INDENTURE.
 
This Class E-2 Note does not purport to summarize the Indenture completely, and
reference is made to the Indenture for information with respect to the
interests, rights, benefits, obligations, proceeds, and duties evidenced hereby
and the rights, duties, and immunities of the Issuer.  Copies of the Indenture
and all amendments thereto will be provided to any Noteholder, at its expense,
upon a written request to the Trustee at U.S. Bank National Association, 60
Livingston Avenue, EP-MN-WS3D, St. Paul, Minnesota 55107.
 
 
Exhibit E-4-4

--------------------------------------------------------------------------------

 
 
This Class E-2 Note represents asset-backed debt secured solely by assets of the
Issuer, and is not an interest in, or obligation of, any other Person.  Neither
the Class E-2 Notes nor the Contract Assets are insured by any Person or any
governmental agency.
 
The Notes are secured by certain Contract Assets, and the other assets
comprising the Collateral, all as described in the Indenture.  The Collateral
secures the Class E-2 Notes issued under the Indenture equally and ratably
without prejudice, priority, or distinction between any Class E-2 Note and any
other Class E-2 Note by reason of time of issue or otherwise, and also secures
the payment of certain other amounts and certain other obligations as described
in the Indenture.
 
Unless earlier declared due and payable by reason of an Event of Default, the
Notes are payable only at the time and in the manner provided in the Indenture,
and are not redeemable or prepayable at the option of the Issuer before such
time, except that the Notes shall be redeemable at the option of the Issuer in
whole but not in part on any Payment Date on which the Aggregate Outstanding
Note Balance (after taking into account payments made on such Payment Date) is
less than 10% of the Aggregate Initial Note Balance at the applicable Redemption
Price plus any fees due under the Indenture. If an Event of Default shall occur
and be continuing, the principal of all the Notes may become or be declared due
and payable in the manner and with the effect provided in the Indenture.
 
The final payment on any Definitive Note shall be made only upon presentation
and surrender of the Note at the Corporate Trust Office of the Trustee.
 
The Class E-2 Notes may be exchanged, and their transfer may be registered, by
the Class E-2 Noteholders in person or by their attorneys duly authorized in
writing at the Corporate Trust Office of the Trustee only in the manner and
subject to the limitations provided in the Indenture, and upon surrender and
cancellation of the Class E-2 Notes.  Upon exchange or registration of such
transfer, a new registered Class E-2 Note or Notes evidencing the same
Outstanding Note Balance will be executed in exchange therefor.
 
Each Person who has or who acquires any Ownership Interest in a Class E-2 Note
shall be deemed by the acceptance or acquisition of such Ownership Interest to
have agreed to be bound by the provisions of Sections 2.06 and 2.07 of the
Indenture, and shall be deemed to make any and all representations and
warranties contained in Article II of the Indenture.
 
Prior to due presentment for registration of transfer of this Note, the Issuer,
the Trustee, the Note Registrar, the Paying Agent, and any agent of the Issuer,
the Trustee, the Note Registrar, or the Paying Agent shall treat the Person in
whose name this Note is registered in the Note Register as the owner hereof for
the purpose of receiving payment as provided in the Indenture and for all other
purposes whatsoever, whether or not this Note be overdue, and neither the
Issuer, the Trustee, the Note Registrar, the Paying Agent, nor any such agent
shall be affected by notice to the contrary.
 
As provided in the Indenture and subject to certain limitations set forth
therein, the transfer of this Note may be registered on the Note Register of the
Issuer upon surrender of this Note for registration of transfer at the office of
the Note Registrar in the United States of America maintained for such purpose,
duly endorsed by, or accompanied by a written instrument of transfer in form
satisfactory to the Issuer and the Note Registrar and duly executed by the
holder hereof or his attorney duly authorized in writing and complying with all
transfer requirements contained in the Indenture.  Thereupon, one or more new
Notes of the same Stated Maturity Date of authorized denominations and for the
same initial aggregate principal amount will be issued to the designated
transferees.
 
 
Exhibit E-4-5

--------------------------------------------------------------------------------

 
 
The Indenture permits, with certain exceptions as therein provided, the
amendment thereof and the modification of the rights and obligations of the
Issuer and the rights of the Noteholders under the Indenture at any time, with
the prior written consent of the Majority Holders and the Servicer, by the
Issuer, the Custodian, and the Trustee.  The Indenture also contains provisions
permitting the Control Party and the Noteholders to agree to certain
modifications or actions and to waive compliance by the Issuer with certain
provisions of the Indenture and certain past defaults under the Indenture and
their consequences.  Any such consent or waiver by the Control Party shall be
conclusive and binding upon all Holders and upon all future Holders of this Note
and of any Note issued upon the registration of transfer thereof or in exchange
or in lieu thereof whether or not notation of such consent or waiver is made
upon this Note.
 
The Notes are issuable only in registered form without coupons, in such
authorized denominations as provided in the Indenture, and subject to certain
limitations therein set forth.
 
The Issuer has structured the transaction contemplated by the Indenture and the
Notes with the intention that the Notes will qualify under applicable tax law as
indebtedness of the Issuer.  The Issuer, the Trustee, and each Noteholder, by
acceptance of its Note, agree to treat the Notes as indebtedness of the Issuer
for all tax purposes.
 
During the term of the Indenture and for one year and one day after payment in
full of all of the obligations of the Issuer under the Transaction Documents,
none of the parties to the Indenture or any Affiliate thereof or any Noteholder
will file any involuntary petition against the Issuer or otherwise institute, or
cooperate with or encourage any other Person to file or otherwise institute, any
bankruptcy, reorganization, arrangement, insolvency, or liquidation proceedings
or any other proceedings under federal or state bankruptcy or similar law
against or concerning the Issuer; provided that if such proceeding shall have
commenced, nothing herein shall preclude any Noteholder from filing a proof of
claim in any such proceeding in accordance with the Indenture.
 
This Note and the Indenture shall be construed in accordance with and governed
by the laws of the State of New York applicable to agreements made and to be
performed therein, except to the extent that the perfection or effect of
perfection of the security interests granted thereunder are governed by the laws
of a jurisdiction other than the State of New York, and without regard to
principles of conflict of laws of the State of New York that would permit or
require the application of the law of any other jurisdiction.
 
 
Exhibit E-4-6

--------------------------------------------------------------------------------

 
 
No reference herein to the Indenture and no provision of this Note or of the
Indenture shall alter or impair the obligation of the Issuer, which is absolute
and unconditional, to pay the principal of and interest on this Note at the
times, place, and rate, and in the coin or currency, herein prescribed.
 
The Issuer hereby waives diligence, presentment, demand, protest, and notice of
any kind whatsoever.  The non-exercise by the holder of this Note of any of its
rights hereunder in any particular instance shall not constitute a waiver
thereof in that or any subsequent instance.
 
[The remainder of page is intentionally left blank.]
 
 
Exhibit E-4-7

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, LEAF Receivables Funding 6, LLC, has caused this instrument
to be signed, manually, by its authorized officer, as of the date set forth
below.
 

  LEAF RECEIVABLES FUNDING 6, LLC          
 
By:
       
Name:
     
Title:
         

 
This is one of the Class E-2 Notes described in the within-mentioned Indenture.
 
Dated: ____________ ___, 2011
 
U.S. Bank National Association, as Trustee
 
By:
   

 
Authorized Signatory
 
 
Exhibit E-4-8

--------------------------------------------------------------------------------

 
 
[Form of Assignment]
 
For Value Received, the undersigned hereby sells, assigns, and transfers unto
 
(Please insert Social Security or
Taxpayer Identification number
of Assignee) 
       

 

--------------------------------------------------------------------------------

(Please Print or Typewrite Name and Address of Assignee)
 

--------------------------------------------------------------------------------

the within Note, and all rights thereunder, and hereby does irrevocably
constitute and appoint
_____________________________________________________________________________,
as attorney, to transfer the within Note on the books kept for registration
thereof, with full power of substitution in the premises.
 
Date:___________________
 

      Notice:  The signature to this assignment must correspond with the name as
it appears upon the face of the within Note in every particular, without
alteration or enlargement or any change whatever.

 
 
Exhibit E-4-9

--------------------------------------------------------------------------------

 

Exhibit F-1
to Indenture
FORM OF
REQUEST FOR RELEASE
 
U.S. Bank National Association, as Trustee
60 Livingston Avenue, EP-MN-WS3D
St. Paul, Minnesota 55107
Telecopier No.: 651-495-8090
Attention:  LEAF Receivables Funding 6, LLC, Equipment Contract Backed Notes,
Series 2011-1
 
 
U.S. Bank National Association (“U.S. Bank”), as Custodian
1133 Rankin Street, EP-MN-TMZD
St. Paul, Minnesota 55116
Telecopier No.: 651-695-6102
Attention:  LEAF Receivables Funding 6, LLC, Equipment Contract Backed Notes,
Series 2011-1

 
 
Re:
Indenture, dated as of January 6, 2011 (the “Indenture”), between LEAF
Receivables Funding 6, LLC (the “Issuer”), and U.S. Bank National Association,
as trustee (the “Trustee”) and as custodian (the “Custodian”)

 
 
In connection with the administration of the Contracts held by U.S. Bank
National Association as the Custodian for the Trustee, we request the release of
the Contract described in Schedule I, for the reason indicated.  Capitalized
words and phrases used herein shall have the respective meanings assigned to
them in the Indenture.
 
Reason for Requesting Documents (check one)
 
___
1.
Contract has become a Defaulted Contract

 
___
2.
Contract has become a Delinquent Contract

 
___
3.
A Warranty Event has occurred with respect to such Contract (Transferor purchase
is required under Section 6.1 of the Purchase and Contribution Agreement)

 
___
4.
Such Contract is an Early Termination Contract

 
___
5.
Collection of Insurance Proceeds that have been deposited into the Collection
Account

 
___
6.
Temporary Release to Servicer in accordance with Section 4.07(c) of the
Indenture countersigned by the Servicer with the consent of the Control Party
attached hereto

 
 
Exhibit F-1-1

--------------------------------------------------------------------------------

 
 
If Item 1, 2, 3, 4, or 5 above is checked, the Issuer requests the release of
the Lien of the Trustee on such Contract and related Contract Assets and the
release of the related Contract Files.  If Item 6 has been checked, the Issuer
and the Servicer (i) request the temporary release of the Contract Files related
to such Contract to the Servicer for servicing purposes only, and acknowledge
that the Servicer will hold such temporarily released contracts as bailee of the
Custodian, and (ii) acknowledge that the Custodian’s release of the Contract and
any related documentation does not, for any purpose whatsoever, release or
discharge the lien on such Contract.
 
If Item 3 or 5 above is checked, and the Contract Repurchase Price is being
delivered together with this Request for Release: (A) the Issuer certifies that
(i) attached hereto as Schedule I is a list identifying the Contract and the
related Contract Assets to be released; (ii) after giving effect to such
release, no Default, Event of Default, or Event of Servicing Termination exists
or will exist; and (iii) all other conditions precedent set forth in the
Transaction Documents relating to such release have been satisfied; and (B) the
Transferor certifies that (i) $_________ has been deposited into the Collection
Account with respect thereto, and such amount constitutes the Contract
Repurchase Price relating to such Contract and the related Contract Assets, and
(ii) after giving effect to such release, no Default, Event of Default or Event,
of Servicing Termination exists or will exist.
 
If Item 1, 2, or 4 above is checked, and a Substitute Contract and the related
Contract Assets are being delivered together with this Request for Release: (A)
the Issuer certifies that (i) attached hereto as Schedule I is a list
identifying the Contract and the related Contract Assets to be released; (ii)
attached hereto as Schedule II is a list identifying the Substitute Contract and
the related Contract Assets that have been delivered to the Custodian in
connection herewith and which are hereby substituted for the Contract and the
related Contract Assets on Schedule I in accordance with the Transaction
Documents; (iii) after giving effect to such release, no Default, Event of
Default, or Event of Servicing Termination exists or will exist, (iv) all other
conditions precedent set forth in the Transaction Documents relating to such
release have been satisfied; and (v) all Contract Files related to the
Substitute Contract has been delivered to the Custodian; and (B) the Transferor
certifies that after giving effect to such release, no Default, Event of
Default, or Event of Servicing Termination exists or will exist.
 
If Item 1, 2, or 4 above is checked, the Issuer and the Transferor each hereby
certify that the aggregate Discounted Contract Balances of Defaulted Contracts,
Delinquent Contracts, and Early Termination Contracts that have been replaced
with a Substitute Contract on a cumulative basis from the Closing Date,
including after giving effect to the Contract released hereby, does not exceed
8.00% of the Initial Discounted Pool Balance.
 
If Item 1, 2, 3, 4, or 5 above is checked, and if all or part of the Contract
File was previously released to the Servicer pursuant to Item 6, please release
to the Issuer the Servicer’s previous receipt on file with you, as well as any
additional documents in your possession relating to the above specified
Contract.
 
 
Exhibit F-1-2

--------------------------------------------------------------------------------

 
 
If Item 6 above is checked, the Servicer hereby acknowledges that the Contract
is the property of the Issuer and has been pledged to U.S. Bank National
Association, as Trustee for the benefit of the Noteholders.  Attached to this
Request for Release is the written consent of the Control Party to the temporary
release, for servicing purposes, of the Contract and related Contract File, to
the Servicer.  The Servicer agrees to return the Contract to the Custodian
promptly upon the earlier of (x) the Control Party’s instruction to return a
Contract to the Custodian and (y) the need therefor no longer existing; provided
that if an Event of Default has occurred, the Servicer shall forthwith return to
the Custodian each Contract temporarily delivered pursuant to Section 4.07 of
the Indenture.
 
IN WITNESS WHEREOF, the Issuer, the Servicer, and the Transferor have caused
this Request for Release to be duly executed by their respective duly authorized
officers as of ______ __, 20__.
 

  LEAF Receivables Funding 6, LLC, as Issuer         By:     Print Name:     
Title:      Date:   

 

  LEAF Financial Corporation, as Servicer         By:     Print Name:     
Title:      Date:   

 

  LEAF Commercial Finance Fund, LLC, as Transferor,         By:     Print Name: 
    Title:      Date:   

 
 
Exhibit F-1-3

--------------------------------------------------------------------------------

 
 
Schedule I
to Request for Release
 
Contract Assets to be released from Lien of Indenture
 
 
Exhibit F-1-4

--------------------------------------------------------------------------------

 

Schedule II
to Request for Release
 
Substituted Contracts
 
 
Exhibit F-1-5

--------------------------------------------------------------------------------

 

Exhibit F-2
to Indenture
 
FORM OF
RETURN OF DOCUMENTS TO CUSTODIAN
 
____________ __, 20__
 
 
U.S. Bank National Association (“U.S. Bank”)
1133 Rankin Street
St. Paul, Minnesota  55116
Attention:  LEAF Receivables Funding 6, LLC,
                    Equipment Contract Backed Notes, Series 2011-1
 
Re:
Indenture, dated as of January 6, 2011 (the “Indenture”), between LEAF
Receivables Funding 6, LLC (the “Issuer”), and U.S. Bank National Association,
as trustee (the “Trustee”) and as custodian (the “Custodian”)

 
Ladies and Gentlemen:
 
In accordance with Section 4.07(c) of the Indenture, enclosed please find the
Contract Files for the Contract(s) described below:
 
Obligors Name, Address, and Zip Code:
LEAF Contract Number:
 
Capitalized words and phrases used herein shall have the respective meanings
assigned to them in the above-captioned Indenture.
 

  LEAF FINANCIAL CORPORATION, as Servicer          
 
By:
        Name:       Title:  

 
RECEIPT ACKNOWLEDGED:
 

U.S. BANK NATIONAL ASSOCIATION, as Custodian        
By:
      Name:     Title:     Date:  

 
 
Exhibit F-2-1

--------------------------------------------------------------------------------

 

Exhibit G
to Indenture
 
FORM OF CUSTODIAN AND TRUSTEE CERTIFICATE
(pursuant to Section 4.03(b) of the Indenture)
 
LEAF Receivables Funding 6, LLC, as Issuer
2005 Market Street, 15th Floor
Philadelphia, Pennsylvania 19103
Attention:  Miles Herman
 
 
U.S. Bank National Association, as Trustee
60 Livingston Avenue, EP-MN-WS3D
St. Paul, Minnesota 55107
U.S. Bank National Association, as Custodian
1133 Rankin Street, EP-MN-TMZD
St. Paul, Minnesota 55116

 
 
Re:
Indenture, dated as of January 6, 2011 (the “Indenture”), between LEAF
Receivables Funding 6, LLC (the “Issuer”), and U.S. Bank National Association,
as trustee (the “Trustee”) and as custodian (the “Custodian”)

 
Ladies and Gentlemen:
 
1.           This Certificate is delivered pursuant to Section 4.03(b) of the
Indenture.  Each capitalized term used and not otherwise defined herein has the
meaning assigned thereto in the Indenture.
 
2.           The Custodian hereby certifies that:
 
(a)           it is holding each Contract listed on the Contract Schedule
attached hereto as Schedule I (each a “Subject Contract” and, collectively, the
“Subject Contracts”) as Custodian for the benefit of the Secured Parties;
 
(b)           except as otherwise noted, it has received and reviewed each item
listed below for each Subject Contract:
 
(i)           copies of all UCC financing statements required to be filed to
perfect the security interest in the related Equipment and the Related Security
related thereto (except with respect to a Contract related to Equipment that had
an original equipment cost at origination of less than (A) if such Contract is a
secured loan or finance lease that provides for a $1 purchase option, $25,000,
or (B) if such Contract provides for a “fair market value” purchase option,
$50,000);
 
(ii)                the one and only executed original counterpart of such
Contract in the Servicer’s possession, or a machine copy thereof certified by an
officer of the Servicer that such copy is a true and complete copy thereof;
 
 
Exhibit G-1

--------------------------------------------------------------------------------

 
 
(c)           based on its examination of the Contract Files, the LEAF Contract
Number with respect to each Subject Contract accurately reflects the information
on the Contract Schedule attached hereto as Schedule I.
 
(d)           each Subject Contract does not contain any notations on its face
that purport to evidence any encumbrances or restrictions on transfer other than
the stamp, if any, in favor of a prior lender which has signed a Release
Agreement.
 
3.           The Trustee hereby certifies that, with respect to all Contracts in
the aggregate, it has received a copy of the Contract Schedule and an executed
Assignment Agreement and executed Release Agreement related thereto.
 
[Signatures on Following Page]
 
 
Exhibit G-2

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Custodian and Trustee have caused this Custodian and
Trustee Certificate to be executed by its duly authorized officer this ____ day
of _____________, 20__.
 
 

  U.S. BANK NATIONAL ASSOCIATION, as Custodian and Trustee          
 
By:
        Name:       Title:  

 
The undersigned, LEAF Receivables Funding 6, LLC, as the Issuer, hereby directs
the Trustee to attach the Contract Schedule attached hereto as Schedule I to the
Indenture as Schedule I thereto, with such Contract Schedule constituting the
Contract Schedule, as contemplated by the Indenture and the other Transaction
Documents, as of the Acquisition Date.
 

LEAF RECEIVABLES FUNDING 6, LLC, as Issuer        
By:
      Name:     Title:  

 
 
Exhibit G-3

--------------------------------------------------------------------------------

 

Schedule I
to Custodian and Trustee Certificate
 
[Amendment to Contract Schedule, with any exceptions noted]
 
 
Exhibit G-4

--------------------------------------------------------------------------------

 

Exhibit H
to Indenture
 
[FORM OF PAYOFF LETTER]
 
[To be provided]
 
 
Exhibit H-1

--------------------------------------------------------------------------------

 

Exhibit I
to Indenture
FORM OF INVESTMENT LETTER
 
LEAF RECEIVABLES FUNDING 6, LLC
EQUIPMENT CONTRACT BACKED NOTES, SERIES 2011-1 (THE “NOTES”)
 
 
LEAF Receivables Funding 6, LLC (the “Issuer”)
2005 Market Street, 15th Floor
Philadelphia, Pennsylvania 19103
Attention:  Miles Herman
 
 
U.S. Bank National Association (the “Trustee”)
60 Livingston Avenue, EP-MN-WS3D
St. Paul, Minnesota 55107
Attention:  LEAF Receivables Funding 6, LLC,
Equipment Contract Backed Notes,
Series 2011-1
 
Ladies and Gentlemen:
 
Capitalized terms used herein and not otherwise defined shall have the meanings
given to them in the Indenture, dated as of January 6, 2011 (as amended,
modified, or supplemented from time to time, the “Indenture”), between the
Issuer and U.S. Bank National Association, as Trustee and Custodian.  Each
capitalized term used and not otherwise defined herein has the meaning assigned
thereto in the Indenture.
 
In connection with the purchase of the Note, the undersigned hereby represents
and warrants on behalf of the Purchaser named below (the “Purchaser”) as
follows:
 
1.           I am an officer of the Purchaser familiar with its financial
affairs and authorized to make the representations set forth in, and execute,
this letter.
 
2.           I am familiar with the provisions of Rule 144A (“Rule 144A”) under
the Securities Act of 1933, as amended (the “1933 Act”).
             
              a.           The transaction meets the requirements of Rule 144A
and the Purchaser is a “qualified institutional buyer,” as defined in Rule 144A.
             
             b.           The Purchaser is aware that the Issuer may rely on the
exemption from the registration requirements of the 1933 Act provided by Rule
144A.
        
              c.           The Purchaser acknowledges that the Purchaser has (i)
received such information regarding the Issuer’s Equipment Contract Backed
Notes, Series 2011-1 [Class A/Class B/Class C/Class D/Class E-1/Class E-2] (the
“Notes”) as the Purchaser may require pursuant to Rule 144A or (ii) the
Purchaser has determined not to request such information.
 
 
Exhibit I-1

--------------------------------------------------------------------------------

 
 
3.           The Purchaser is acquiring the Notes for its own account or the
account of its affiliated entities for the purpose of investment or resale under
Rule 144A and not with a view to the distribution thereof.  Furthermore, if the
Purchaser is purchasing Class E Notes, the Purchaser is a U.S. person (“U.S.
Person”) within the meaning of Regulation S under the 1933 Act.
 
4.           The Purchaser understands that the Notes have not been and may
never be registered under the 1933 Act or the securities laws of any state, that
it is the expressed intent of the Issuer that the Notes are being issued only in
transactions not involving any public offering within the meaning of the 1933
Act, and that the Notes will bear a legend substantially as set forth in the
form of the Note attached to the Indenture.
 
5.           The Purchaser has no present intention of selling, negotiating, or
otherwise disposing of the Notes; provided, however, that it is understood that
the disposition of the Purchaser’s property shall at all times be and remain
within its control and without prejudice, however, to its right at all times to
sell or otherwise dispose of all or any part of the Notes in accordance with the
Indenture under a registration statement under the 1933 Act, or under an
exemption from such registration available under the 1933 Act.
 
6.           The Purchaser understands that the Notes were transferred to it in
a transaction not involving any public offering within the meaning of the
Securities Act, and that if it decides to re-offer, resell, pledge, or otherwise
transfer such Notes, it will do so only in accordance with applicable state
securities laws and pursuant to Rule 144A to a Person whom the seller reasonably
believes is a QIB in a transaction meeting the requirements of Rule 144A,
purchasing for its own account or for the account of a QIB, whom the holder has
informed that such re-offer, resale, pledge, or other transfer is being made in
reliance on Rule 144A or to the Issuer pursuant to the terms of the
Indenture.  Furthermore, if the Purchaser decides to re-offer, resell, pledge,
or otherwise transfer any Class E Notes, it will do so only to a U.S. Person.
 
7.           Either (i) It is not (and for so long as it holds any Notes or an
interest therein will not be), and is not acting on behalf of (and for so long
as it holds any Notes or an interest herein will not be acting on behalf of), an
“employee benefit plan” as defined in Section 3(3) of ERISA that is subject to
Title I of ERISA, a plan described in Section 4975(e)(1) of the Code or an
entity which is deemed to hold the assets of any such plan (“Plan Assets”)
pursuant to 29 C.F.R. Section 2510.3-101 (the “Plan Asset Regulation”) [yes/no],
(ii)(A) in the case of a Class A Note, a Class B Note, a Class C Note, or a
Class D Note, its purchase and ownership of the security will be covered by a
prohibited transaction class exemption issued by the United States Department of
Labor, (B) at the time of acquisition the notes are rated at least investment
grade, and (C) it believes that the notes are properly treated as indebtedness
without substantial equity features for purposes of the Plan Asset Regulation
and agrees to so treat such Notes [yes/no], or (iii) it has provided the Trustee
with an opinion of counsel, which opinion of counsel will not be at the expense
of the Trustee, the Issuer, the Servicer, or the Initial Purchaser which opines
that the purchase, holding, and transferring of such Note or interest therein is
permissible under applicable law, will not constitute or result in a non-exempt
prohibited transaction under ERISA or Section 4975 of the Code, and will not
subject the Trustee, the Issuer, the Servicer, or the Initial Purchaser to any
obligation in addition to those undertaken in the Indenture [yes/no].
 
 
Exhibit I-2

--------------------------------------------------------------------------------

 
 
8.           The Purchaser has provided to the Trustee an accurate, complete,
and duly executed United States Internal Revenue Service Form W-8BEN or W-9 (or
successor applicable form) or such other document required or reasonably
requested by the Trustee for purposes of establishing the Purchaser’s exemption
from United States withholding tax and backup withholding tax.
 
9.           The Purchaser agrees that (a) any sale, pledge, or other transfer
of a Note (or any interest therein) made in violation of the transfer
restrictions contained in the Indenture, or made based upon false or inaccurate
representations made by the Transferee or a transferee to the Issuer, will be
void and of no force or effect and (b) none of the Issuer, the Trustee, and the
Note Registrar has any obligation to recognize any sale, pledge, or other
transfer of a Note (or any interest therein) made in violation of any such
transfer restriction or made based upon any such false or inaccurate
representation.
 
The representations and warranties contained herein shall be binding upon the
heirs, executors, administrators, and other successors of the undersigned.  If
there is more than one signatory hereto, the obligations, representations,
warranties, and agreements of the undersigned are made jointly and severally.
 
Executed at ________________________, _____________________, this _____ day of
_______________, 20__.
 

         
 
   
 
 
Purchaser’s Name and Title (Print)
   
Signature of Purchaser
           
Address of Purchaser
   
 
            Purchaser’s Taxpayer Identification or Social Security Number      
 

 
 
Exhibit I-3

--------------------------------------------------------------------------------

 
 
Exhibit J
to Indenture
 
FORM OF TRANSFER CERTIFICATE
(pursuant to 3.01(d) of Indenture)
 
U.S. Bank National Association, as Trustee
60 Livingston Avenue, EP-MN-WS3D
St. Paul, Minnesota 55107
Attention:  LEAF Receivables Funding 6, LLC, Equipment Contract Backed Notes,
Series 2011-1
 

 
 
Re:
Indenture, dated as of January 6, 2011 (the “Indenture”), between LEAF
Receivables Funding 6, LLC (the “Issuer”), and U.S. Bank National Association,
as trustee (the “Trustee”) and as custodian (the “Custodian”)

 
Ladies and Gentlemen:
 
1.           This Transfer Certificate is being delivered pursuant to Section
3.01(d) of the Indenture.  Each capitalized term used and not otherwise defined
herein has the meaning assigned thereto in the Indenture.
 
2,           Attached hereto as Schedule I is the Amendment to Contract Schedule
identifying each of the Substitute Contracts (collectively, the “Subject
Contracts”) subject to this Transfer Certificate.
 
3.           Attached as Schedule II is the Contract Schedule as of the date
hereof, as amended by the Amendment to Contract Schedule, along with any
deletions authorized by a release signed by the Trustee.
 
 
4.
The Transferor hereby represents and warrants that:

 
 
(i)
This Transfer Certificate has been duly authorized, executed, and delivered by
the Transferor;

 
 
(ii)
Each Subject Contract satisfies each of the representations and warranties set
forth in Clause (C) or (D) of the related Assignment Agreement;

 
 
(iii)
All applicable filings required under Section 4.01(a)(v) and 4.02 of the
Indenture have been made or are in effect;

 
 
(iv)
No Event of Default exists prior to or will exist after giving effect to the
acquisition of the Subject Contracts; and

 
 
Sched. II-1

--------------------------------------------------------------------------------

 
 
 
(vii)
All other conditions to the acquisition by the Issuer of each Subject Contract
applicable to it and specified in Section 3.01 of the Indenture, Section 3.04(b)
of the Servicing Agreement (in the case of Substitute Contracts).

 
[The signature page follows.  The remainder of this page is intentionally left
blank.]
 
 
Sched. II-2

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Transferor has caused this Transfer Certificate to be
executed by its duly authorized officer this _____ day of _________________,
20__.
 

  LEAF COMMERCIAL FINANCE FUND, LLC          
 
By:
      Name:      
Title:
           

 
 
Sched. II-3 

--------------------------------------------------------------------------------